      Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 1 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                  1–4
                                                        Page 1                                                                 Page 3
·1·   · · · · · · · ·UNITED STATES DISTRICT COURT                 ·1·   · · · · · ·APPEARANCES OF COUNSEL(CONT'D)
·2·   · · · · · · FOR THE CENTRAL DISTRICT OF ARIZONA             ·2
·3                                                                ·3·   ·For Defendant CITY OF PHOENIX:
·4·   ·Debra Jean Milke,· · · · · · · · ) No. 2:15-cv-00462-ROS   ·4·   · · ·WIENEKE LAW GROUP
· ·   · · · · · · · · · · · · · · · · · )
                                                                  · ·   · · ·CHRISTINA RETTS, ESQ.
·5·   · · · · · · ·Plaintiff,· · · · · ·)
                                                                  ·5·   · · ·1095 West Rio Salado Parkway, Suite 209
· ·   ·V.· · · · · · · · · · · · · · · ·)
·6·   · · · · · · · · · · · · · · · · · )                         · ·   · · ·Tempe, Arizona 85281
· ·   ·City of Phoenix; Maricopa County;)                         ·6·   · · ·602.715.1868
·7·   ·Maricopa County Attorney William )                         · ·   · · ·Cretts@wienekelawgroup.com
· ·   ·Montgomery, in his official· · · )                         ·7
·8·   ·capacity; and Detective Armando· )                         ·8
· ·   ·Saldate, Jr.; Detective Robert· ·)                         ·9·   ·For Defendant DETECTIVE ARMANDO SALDANTE, JR.:
·9·   ·Mills; Detective Jim House;· · · )                         10·   · · ·BERKE LAW FIRM, PLLC
· ·   ·Detective Russell Davis;· · · · ·)
                                                                  · ·   · · ·LORI V. BERKE, ESQ.
10·   ·Detective Charles Masino;· · · · )
· ·   ·Detective Judy Townsend;· · · · ·)                         11·   · · ·1601 North 7th Street, Suite 360
11·   ·Detective Harvey Ernie Hamrick;· )                         · ·   · · ·Phoenix, Arizona 85006
· ·   ·Detective Frank DiModica;· · · · )                         12·   · · ·602.254.8800
12·   ·Sergeant Silverado Ontiveros;· · )                         · ·   · · ·Lori@berkelawfirm.com
· ·   ·Lieutenant Michael John; Walter· )                         13
13·   ·E. Barky; Phillip Wolslagel; and )                         14
· ·   ·George Bolduc, in their· · · · · )                         15·   ·For Defendant SERGEANT SILVERADO ONTIVEROS:
14·   ·individual capacities,· · · · · ·)
                                                                  16·   · · ·HOLLOWAY, ODEGARD & KELLY, P.C.
· ·   · · · · · · · · · · · · · · · · · )
                                                                  · ·   · · ·SALLY A. ODEGARD, ESQ
15·   · · · · · · ·Defendants.· · · · · )
· ·   · · · · · · · · · · · · · · · · · )                         17·   · · ·3020 East Camelback Road, Suite 201
16                                                                · ·   · · ·Phoenix, Arizona 85016
17·   · · · · · · · · · ·DEPOSITION OF EXPERT                     18·   · · ·602.240.6670
18·   · · · · · · · · · · ·RICHARD DROOYAN                        · ·   · · ·Sodegard@hoklaw.com
19                                                                19
20·   · · · · · · · · · · SEPTEMBER 12, 2018                      20
21·   · · · · · · · · · · · ·10:09 A.M.                           21
22
                                                                  22·   ·Also Present:
23·   · · · · · · · 633 West 5th Street, 50th Floor
24·   · · · · · · · · · Los Angeles, California                   23·   · · ·Ed Mertz, Videographer
25                                                                24
· ·   · · · · · · · · Alicia Santana, CSR#12824                   25

                                                        Page 2                                                                 Page 4
·1·   · · · · · · · ·APPEARANCES OF COUNSEL                       ·1·   · · · · · · · · INDEX OF EXAMINATION
·2                                                                ·2·   ·WITNESS:· RICHARD DROOYAN
· ·   ·For Plaintiff:                                             ·3·   ·EXAMINATION· · · · · · · · · · · · · · · · · · PAGE
·3
· ·   ·   ·   ·NAUFELD SCHECK & BRUSTIN, LLP                      ·4·   ·By Mr. Eaves· · · · · · · · · · · · · · · · · · ·7
·4·   ·   ·   ·AMELIA GREEN, ESQ.                                 ·5·   ·By Ms. Retts· · · · · · · · · · · · · · · · · · ·158
· ·   ·   ·   · · · &                                             ·6·   ·By Ms. Berke· · · · · · · · · · · · · · · · 225, 354
·5·   ·   ·   ·NICK BRUSTIN, ESQ., (TELEPHONICALLY)               ·7·   ·By Ms. Green· · · · · · · · · · · · · · · · · · · 334
· ·   ·   ·   · · · &                                             ·8
·6·   ·   ·   ·KATIE MCCARTHY, ESQ., (TELEPHONICALLY)
· ·   ·   ·   ·99 Hudson Street, 8th Floor                        ·9
·7·   ·   ·   ·New York, New York 10013                           10·   · · · · · · ·         · · INDEX TO EXHIBITS
· ·   ·   ·   ·212.965.9084                                       11·   ·DEFENDANTS'·         · · ·DESCRIPTION· · · · · · · · · · PAGE
·8·   ·   ·   ·Amelia@nsbcivilrights.com                          12·   ·Exhibit 249·         Curriculum Vitae· · · · · · · · · · ·35
· ·   ·   ·   ·Nick@nsbcivilrights.com                            13·   ·Exhibit 250·         NSB· Email Re:· Milke:· Materials
·9·   ·   ·   ·Katie@nsbcivilrights.com
                                                                  · ·   · · · · · · ·         Dated Wed, Feb 21, 2018
10
11                                                                14·   · · · · · · ·         From katie McCarthy to
· ·   ·For Defendant MARICOPA COUNTY:                             · ·   · · · · · · ·         Richard Drooyan· · · · · · · · · · · 162
12                                                                15
· ·   ·   ·   ·SANDERS & PARKS, P.C.                              · ·   ·Exhibit 251· LexisNexis
13·   ·   ·   ·J. ARTHUR EAVES, ESQ.                              16·   · · · · · · · Tina Retts, Tuesday,
· ·   ·   ·   · · · &
14·   ·   ·   ·ROBIN E. BURGESS, ESQ.                             · ·   · · · · · · · September 11, 2018· · · · · · · · · ·183
· ·   ·   ·   ·3030 North Third Street, Suite 1300                17
15·   ·   ·   ·Phoenix, Arizona 85012                             · ·   ·Exhibit 252· State of Arizona vs. Debra Jean Milke
· ·   ·   ·   ·602.532.5730                                       18·   · · · · · · · Reporter's Transcript of Proceedings
16·   ·   ·   ·Artie.Eaves@SandersParks.com                       · ·   · · · · · · · September 13, 1990· · · · · · · · · ·198
· ·   ·   ·   ·602.532.5783
17·   ·   ·   ·Robin.Burgess@SandersParks.com                     19
18                                                                20
· ·   ·   ·   ·CLATSOP COUNTY DISTRICT ATTORNEY'S OFFICE          21·   ·   ·   ·   ·   ·QUESTIONS INSTRUCTED NOT TO ANSWER
19·   ·   ·   ·JOSHUA K. MARQUIS                                  · ·   ·   ·   ·   ·   · · · · ·PAGE· · · · · ·LINE
· ·   ·   ·   ·DISTRICT ATTORNEY                                  22·   ·   ·   ·   ·   · · · · ·273· · · · · · ·19
20·   ·   ·   ·Clatsop County Courthouse
· ·   ·   ·   ·749 Commercial Street                              · ·   ·   ·   ·   ·   · · · · ·275· · · · · · · 2
21·   ·   ·   ·Post Office Box 149                                23·   ·   ·   ·   ·   · · · · ·276· · · · · · ·18
· ·   ·   ·   ·Astoria, Oregon 97103                              · ·   ·   ·   ·   ·   · · · · ·300· · · · · · ·25
22·   ·   ·   ·503.325.8581                                       24·   ·   ·   ·   ·   · · · · ·305· · · · · · ·14
· ·   ·   ·   ·Jmarquis@co.clatsop.or.us                          · ·   ·   ·   ·   ·   · · · · ·306· · · · · 2, 19
23
24                                                                25·   ·   ·   ·   ·   · · · · ·310· · · · · · ·16
25                                                                · ·   ·   ·   ·   ·   · · · · ·316· · · · · · ·11


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com
                                                                  Exhibit 1
                                                                                                                                         YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 2 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                               5–8
                                                        Page 5                                                                    Page 7
·1· · · · · · · · DEPOSITION OF RICHARD DROOYAN                    ·1· · · · · · · · · · · · · EXAMINATION
·2· · · · · · · · · · · SEPTEMBER 12, 2018                         ·2· ·BY MR. EAVES:
·3                                                                 ·3· · · Q.· Good morning, Mr. Drooyan.
·4· · · · · · · ·THE VIDEOGRAPHER:· Good morning.· This is         ·4· · · · · As you heard, my name is Artie Eaves. I
·5· ·Tape Number 1 to the videotaped deposition of Richard         ·5· ·represent Maricopa County in the present lawsuit.
·6· ·Drooyan in the matter of Debra Jean Milke V. City of          ·6· · · A.· Morning.
·7· ·Phoenix, et al., being heard before the United States         ·7· · · Q.· Have you ever been deposed before?
·8· ·District Court, District of Arizona, Case Number              ·8· · · A.· Yes.
·9· ·2:15-CV-00462-ROS.· This deposition is being held at          ·9· · · Q.· All right.· In what context have you been
10· ·Esquire Reporting Solutions, 633 West Fifth Street, 50th      10· ·deposed, sir?
11· ·Floor, Los Angeles, California 90071, on September 12th,      11· · · A.· I was deposed in two civil lawsuits; one lawsuit
12· ·2018, at 10:09 a.m.                                           12· ·was against Skadden Arps and the other lawsuit was
13· · · · · · · ·My name is Ed Mertz and I am the                  13· ·against the City of Los Angeles, and probably also the
14· ·videographer.· The court reporter is Alicia Santana.          14· ·City of Los Angeles Police Department.
15· · · · · · · ·Counsel, will you please introduce                15· · · Q.· All right.· Let's talk about the lawsuit against
16· ·yourselves and affiliations, and the witness will be          16· ·Skadden Arps.· Did that relate to any prosecutorial
17· ·sworn.                                                        17· ·issues?
18· · · · · · · ·MR. EAVES:· My name is Artie Eaves.· I'm          18· · · A.· No.
19· ·here with Robin Burgess on behalf of Maricopa County.         19· · · Q.· Did that relate to the conflict of interest case
20· ·Present with us as well is Josh Marquis, the county's         20· ·that you had -- no, that was Munger.· All right.· We
21· ·prosecutorial expert.                                         21· ·probably don't need to talk about the Skadden Arps case.
22· · · · · · · ·MS. BERKE:· Lori Berke on behalf of Armando       22· · · · · What issues did you testify regarding in the City
23· ·Saldate.                                                      23· ·of L.A. case?
24· · · · · · · ·MS. RETTS:· Christina Retts of behalf of the      24· · · A.· The case arose out of the Rampart scandal.· And I
25· ·City of Phoenix.                                              25· ·had been the general counsel and in charge of the

                                                          Page 6                                                      Page 8
·1· · · · · · · ·MS. ODEGARD:· Sally Odegard on behalf of          ·1· ·Rampart Independent Review Panel, and so it was a civil
·2· ·Silvario [sic] Ontiveros.                                     ·2· ·rights lawsuit brought against the city and the police
·3· · · · · · · ·MS. GREEN:· Amelia Green on behalf of             ·3· ·department claiming excessive force by L.A.P.D.
·4· ·plaintiff Debra Milke.· And co-counsel Nick Brustin and       ·4· ·officers.· And I basically testified about the results
·5· ·Katie McCarthy are also on the line telephonically.           ·5· ·of our investigation.· I didn't testify about any of the
·6· · · · · · · ·Before we get started, I just wanted to note      ·6· ·facts in the case itself.· I wasn't aware of any of the
·7· ·for the purposes of the record, I understand that there       ·7· ·facts in the case itself.
·8· ·were some parking and issues getting into the building,       ·8· · · Q.· All right.· As part of your testimony in the City
·9· ·but that Mr. Drooyan has been here since 9:30 a.m.            ·9· ·of L.A. case, did you provide any opinions regarding
10· · · · · · · ·MR. EAVES:· Yeah.· And it is 10:13 by my          10· ·police conduct or prosecutor conduct?
11· ·watch.· And I'm sorry for that, Mr. Drooyan.                  11· · · A.· Nothing more than what was written in the report
12· · · · · · · ·THE WITNESS:· No problem.                         12· ·that we did, the Rampart Independent Review Panel
13· · · · · · · ·MS. BURGESS:· Your watch is fast.                 13· ·report.· So I do think they -- they asked some questions
14· · · · · · · ·MR. EAVES:· Is it?                                14· ·that probably touched on opinions that I had regarding
15· · · · · · · ·MS. GREEN:· It's 10:10.                           15· ·the conduct of L.A.P.D. -- P.D. officers generally, but
16· · · · · · · ·MR. EAVES:· 10:10.                                16· ·nothing regarding that specific case.
17· · · · · · · ·MS. BURGESS:· 10:10.                              17· · · Q.· All right.· Approximately when did you give that
18· · · · · · · ·MS. GREEN:· The video will have it.               18· ·deposition, sir?
19                                                                 19· · · A.· I would say it would have been in approximately
20· · · · · · · · · · · ·RICHARD DROOYAN,                          20· ·2003 to 2005.
21· · · · · called as a witness by and on behalf of                21· · · Q.· Do you have a copy of the transcript, by any
22· · · · · the Defendant, being first duly sworn,                 22· ·chance?
23· · · · · was examined and testified as follows:                 23· · · A.· No.
24· ·///                                                           24· · · Q.· Do you remember the names of the attorneys who
25· ·///                                                           25· ·deposed you?


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                  YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 3 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                9–12
                                                    Page 9                                                              Page 11
·1· · · A.· I don't.                                       ·1· ·that we had called a witness who was charged with --
·2· · · Q.· Do you remember the names of the attorney with ·2· ·ultimately with -- with perjury for the purposes of, in
·3· ·whom you worked on the side of the case for which you         ·3· ·effect, entrapping her into perjury.
·4· ·were testifying?                                              ·4· · · Q.· When you say "we," do you mean the U.S.
·5· · · A.· I don't think there were any attorneys I worked        ·5· ·Attorney's Office?
·6· ·with.· I was just simply subpoenaed by the plaintiff's        ·6· · · A.· Yes.
·7· ·lawyer to testify about what we did in the Rampart            ·7· · · Q.· And that's for the Central District of
·8· ·investigation, and I don't think I worked at all with         ·8· ·California?
·9· ·the lawyers for the City of Los Angeles --                    ·9· · · A.· Correct.
10· · · Q.· All right.                                             10· · · Q.· When you testified, were you -- what role were
11· · · A.· -- or the police department.                           11· ·you filling in the U.S. Attorney's Office for the
12· · · Q.· Was that case filed here in L.A.?                      12· ·Central District of California?
13· · · A.· I believe so, yes.                                     13· · · A.· I -- I think I was the prosecutor who asked her
14· · · Q.· Okay.· Do you remember the name of the plaintiff, 14· ·questions in the grand jury.
15· ·by any chance?                                           15· · · Q.· All right.· So tell me more.· Was this pretrial
16· · · A.· I don't.                                               16· ·hearing in her perjury case?
17· · · Q.· Any other depositions that you've given other          17· · · A.· I think so, yes.· I -- my recollection is she was
18· ·than the two you've discussed?                                18· ·charged with the underlying offense, and I also think
19· · · A.· No other depositions.                                  19· ·perjury, but I'm not a hundred percent sure exactly what
20· · · Q.· All right.· Have you testified in trials?              20· ·the charges were.· This would have been sometime in 1980
21· · · A.· Yes.                                                   21· ·or '81.
22· · · Q.· How many?                                              22· · · Q.· All right.
23· · · A.· Approximately half a dozen.                            23· · · A.· Or '79, actually, possibly.
24· · · Q.· Okay.· And is there a category or class of cases       24· · · Q.· And what was the subject matter of your testimony
25· ·in which you've testified we can -- that you can sort of      25· ·in the case?

                                                       Page 10                                                                 Page 12
·1· ·describe for us or have these been all different types    ·1· · · A.· Why I subpoenaed her to the grand jury.
·2· ·of testimony?                                                 ·2· · · Q.· Was there allegations of misconduct on your part?
·3· · · A.· State civil, state criminal, federal pretrial,         ·3· · · A.· Yes.
·4· ·federal criminal trial, federal civil.                        ·4· · · Q.· All right.· And what was the outcome of that
·5· · · Q.· All right.· Let's go through them, if you can          ·5· ·hearing?
·6· ·remember.                                                     ·6· · · A.· Court denied the motion.
·7· · · A.· The. . .                                               ·7· · · Q.· Okay.· So no finding of misconduct by the court?
·8· · · Q.· What was the first one that you recall?                ·8· · · A.· Correct.
·9· · · A.· It was a case in state court in California,            ·9· · · Q.· Was that ruling ever appealed?
10· ·somewhere in the Sacramento area.· It was a state             10· · · A.· Not -- not to my knowledge.
11· ·criminal case.· The defendant had been a witness in a         11· · · Q.· Okay.· Were you the one that charged her with
12· ·murder trial that I had.· We had -- it had been a murder      12· ·perjury?
13· ·trial at the Lompoc federal penitentiary.· And this           13· · · A.· I was the one who presented the -- the -- the
14· ·witness inmate had testified on behalf of the                 14· ·indictment to the grand jury.· And so whatever the
15· ·prosecution in that case.· And I was called as a witness      15· ·charges were was as a result of a charging decision that
16· ·for the defense in the state criminal prosecution to          16· ·would have been made by the criminal complaints unit,
17· ·basically describe the threats to this witness as an          17· ·but I -- I was actually the person who handled the case
18· ·inmate testifying and cooperating with the prosecution.       18· ·and presented it to the grand jury.
19· · · Q.· All right.· What's next?                               19· · · Q.· All right.· So --
20· · · A.· I'm not a hundred percent sure these are in            20· · · A.· But if you would have been authorized by the
21· ·order.· It was a federal pretrial hearing claiming            21· ·criminal complaints unit.
22· ·misconduct.· And I testified, and the motion was denied. 22· · · Q.· Okay.· So let me see if I understand some facts
23· · · Q.· Misconduct of what type?                               23· ·about this.· This woman obviously testified in a trial
24· · · A.· I think it was a testimony that -- testimony.          24· ·or a grand jury hearing of some kind?
25· · · · · I think the allegation was that -- in essence,         25· · · A.· Grand jury.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 4 of 91

RICHARD DROOYAN                                                                                             September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                13–16
                                                           Page 13                                                                  Page 15
·1· · · Q.· Okay.· And you were the one who presented that           ·1· · · Q.· All right.· As a prosecutor, do you recognize
·2· ·grand jury?                                                     ·2· ·that perjury involves an element of knowing conduct?
·3· · · A.· I was the one who called her as a witness and            ·3· · · A.· Yes.
·4· ·presented her testimony to the grand jury, yes.                 ·4· · · Q.· All right.· So in order to prove perjury against
·5· · · Q.· Right.                                                   ·5· ·someone, you must prove that they knowingly or
·6· · · · · And did you, as a prosecutor, feel like she had          ·6· ·intentionally lied under oath?
·7· ·perjured herself during that grand jury proceeding?             ·7· · · A.· Correct.
·8· · · A.· Yes.                                                     ·8· · · Q.· In your experience as a prosecutor, is that a
·9· · · Q.· All right.· And then were you the one who                ·9· ·very common charge that gets filed?
10· ·presented a perjury complaint to the complaints                 10· · · A.· No.
11· ·department?                                                     11· · · Q.· Why not?
12· · · A.· Whatever the charges were, I presented it to the         12· · · A.· Good question.· Because most of the time when
13· ·complaints unit, yes.                                           13· ·witnesses have lied, they get charged with lying to a
14· · · Q.· All right.· And what -- was perjury among those          14· ·federal agent and it doesn't happen in front of the
15· ·charges that you presented?                                     15· ·grand jury.· And by the time witnesses who may have made
16· · · A.· That's my recollection.· I'm not a hundred               16· ·false statements to the agents get in front of the grand
17· ·percent sure about that.                                        17· ·jury, they've often corrected their testimony.· I've had
18· · · Q.· That's okay.· And I understand, it's been a lot          18· ·very few instances where I thought the witness was lying
19· ·of years so you may not be exactly right on the details.        19· ·in front of the grand jury.
20· · · · · Do you remember the nature of the perjury that           20· · · Q.· All right.· You have had instances where you
21· ·you were pursuing against her?                                  21· ·thought witnesses made misstates or were inaccurate in
22· · · A.· What I recall was that we were investigating             22· ·front of grand juries?
23· ·somebody else for a crime, and I don't remember what the 23· · · A.· I'm certain that's the case.· I don't recall
24· ·crime was.· And this individual, who was a woman, was           24· ·anything specific at this time.
25· ·somebody who we wanted to have cooperate against this           25· · · Q.· Right.

                                                     Page 14                                                        Page 16
·1· ·other person that we were investigating.· And we -- she ·1· · · · · As a prosecutor, you understand that when someone
·2· ·was interviewed by the FBI, and she basically failed to         ·2· ·makes a misstates or inaccurate statement in front of a
·3· ·cooperate, to put it sort of colloquially.                      ·3· ·jury, that does not necessarily equate to perjury?
·4· · · · · And so we thought by putting her in the grand            ·4· · · A.· Correct.
·5· ·jury and putting her under oath, we were hopeful to get         ·5· · · Q.· And, in fact, in proving a perjury case, it's
·6· ·testimony that would be favorable that we could use             ·6· ·often difficult to prove that a witness intended to lie
·7· ·against this other person.                                      ·7· ·rather than just making a -- a misrepresentation -- I'm
·8· · · Q.· And what testimony did she give that you felt            ·8· ·sorry, a misstatement of fact?
·9· ·like was perjurious?                                            ·9· · · A.· If it were -- certainly, any time we've charged
10· · · A.· I don't remember.· I -- other than I think a             10· ·perjury, we certainly thought the evidence was more than
11· ·general denial of the information that we thought was           11· ·sufficient to convict the person of that charge.· Or
12· ·true against the other person.                                  12· ·whether it was counseling a witness to commit perjury.
13· · · Q.· So putting aside the perjury charge, perhaps,            13· ·And if we didn't think we could prove it, we wouldn't
14· ·against this woman, have you ever charged anyone else 14· ·charge it.
15· ·with perjury or pursued any other witness for perjury as        15· · · Q.· And it's charged rarely?
16· ·a prosecutor?                                                   16· · · A.· I would say that's correct.
17· · · A.· I don't think so.· I think there were cases where        17· · · Q.· Let's talk about the next case.· I think you've
18· ·we pursued and brought charges against individuals for          18· ·given me a description of two of what you described as
19· ·counseling somebody else to commit perjury or                   19· ·maybe a half-dozen case where you testified in trial?
20· ·obstructing justice.· I remember at least two cases in          20· · · A.· Right.
21· ·which I was significantly involved in those kind of             21· · · · · Okay.· So the next case, which I do remember
22· ·charges.· But those two individuals that I'm thinking           22· ·the -- the name of it, it was United States versus
23· ·of, I don't -- they were not charged with perjury, and I        23· ·Barbara Mouzin, M-O-U-Z-I-N.· It had a -- it was called
24· ·don't recall another case where it presented with               24· ·the "Grandma Mafia" case.· And I testified in a pretrial
25· ·perjury charges.                                                25· ·hearing, and then I testified at trial.


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                  YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 5 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            17–20
                                                        Page 17                                                      Page 19
·1· · · · · And the background of that case is that it was a    ·1· · · Q.· So the investigation occurred between '82 and '84
·2· ·money laundering narcotics case that our narcotics unit ·2· ·when you were the chief of major frauds?
·3· ·was handling.· And during the course of the underlying  ·3· · · A.· Correct.
·4· ·investigation of the Grandma Mafia, there were a series ·4· · · Q.· And then you may have testified sometime during
·5· ·of incidents involving corruption by federal agents.    ·5· ·that period or during '84 to '87 when you were chief
·6· ·And so that -- in -- the corruption investigation was   ·6· ·assistant?
·7· ·handled by what was then known as our special           ·7· · · A.· Correct.· And then I testified again in -- at the
·8· ·prosecutions unit.· And I inherited that investigation  ·8· ·trial.
·9· ·when I became the -- the chief of that unit, which was  ·9· · · Q.· All right.· And tell me about the trial
10· ·then known as the major frauds unit.                    10· ·testimony.· Was it any different in nature than what
11· · · · · So I was called as a defense witness in the      11· ·you've already described?
12· ·pretrial hearing in an attempt to cause the claims      12· · · A.· No.· It was the same.· There really was no
13· ·against the defendants to be dismissed for outrageous   13· ·defense in the case so they called me as a witness.
14· ·government misconduct by the corrupt agents that I had 14· · · Q.· They to call somebody, huh?
15· ·been investigating.                                     15· · · A.· They had to call somebody.
16· · · Q.· And what was the gist of your testimony, if you  16· · · Q.· All right.
17· ·remember?                                               17· · · A.· And they were all convicted.
18· · · A.· I just described the three or four areas that we 18· · · Q.· Okay.· Let's keep going down the list here.
19· ·were investigating.                                     19· · · A.· Okay.· I have a very, very vague recollection of
20· · · Q.· Was there a finding of misconduct on behalf of   20· ·testifying as a witness in an immigration case.· And I
21· ·the government in that case?                            21· ·can't -- in federal court.· I have vague recollection it
22· · · A.· By the court, you mean in the case that I        22· ·was in front of Judge Gadbois, and I can't tell you
23· ·testified?                                              23· ·anything about the testimony.
24· · · Q.· Yes, sir.                                        24· · · Q.· All right.· I've had days like that too.
25· · · A.· The court denied the motion.                     25· · · A.· I've been -- I've been racking my brain trying to

                                                           Page 18                                                      Page 20
·1· · · Q.· All right.· So that's a "no"?                            ·1· ·remember, but that one I don't remember anything more
·2· · · A.· Well, the court really wasn't looking at the             ·2· ·about.
·3· ·issue of whether or not there was corruption by the             ·3· · · Q.· Hold on.
·4· ·federal agents.· Ultimately, I think the court concluded        ·4· · · A.· Okay.
·5· ·that there was no basis to dismiss the indictment               ·5· · · Q.· All right.· So by my count, we are up to number
·6· ·because of corruption by that federal agents that didn't        ·6· ·4.
·7· ·have any impact on the charges that were brought against ·7· · · · · What would be the fifth one?
·8· ·the defendants.                                                 ·8· · · A.· I testified as a witness in a federal civil
·9· · · Q.· All right.                                               ·9· ·rights case brought against the County of Los Angeles
10· · · A.· But he -- and he certainly did not make a finding        10· ·relating to excessive force in the L.A. County jails.
11· ·that there was no corruption by federal agents, because         11· · · Q.· All right.· And was that related to your service
12· ·there was.                                                      12· ·on the Christopher Commission -- or no, I'm sorry,
13· · · Q.· Approximately when did you give that testimony?          13· ·the...
14· · · A.· That would have been sometime between 1984 and           14· · · A.· It was on the jail commission, the Citizens'
15· ·1987.                                                           15· ·Commission on Jail Violence.
16· · · Q.· So that was during your first tenure as Chief            16· · · Q.· All right.· So when did that testimony take
17· ·Assistant U.S. Attorney?                                        17· ·place?
18· · · A.· I believe that's when the testimony was.· The            18· · · A.· That testimony was 2013 or 2014.
19· ·investigation that I had conducted was when I was chief         19· · · Q.· All right.· And was that a one-day testimony or
20· ·of the major frauds unit.· And I don't recall if I              20· ·did that span over several?
21· ·testified in the pretrial hearing when I was still chief        21· · · A.· One day.
22· ·of that unit or whether I had been chief assistant              22· · · Q.· All right.· And what was the gist of your
23· ·there.                                                          23· ·testimony in that case?
24· · · Q.· Fair enough.                                             24· · · A.· To basically summarize the results of the
25· · · A.· It's sometime in that period.                            25· ·investigation that we conducted for the jail commission.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com             YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 6 of 91

RICHARD DROOYAN                                                                                       September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          21–24
                                                          Page 21                                                              Page 23
·1· · · Q.· Did you testify about police misconduct in that         ·1· ·place?
·2· ·case?                                                          ·2· · · A.· That testimony took place three or four years
·3· · · A.· I testified that basically summarized what we had       ·3· ·ago, roughly.
·4· ·reported in the -- the report that we did on behalf of         ·4· · · Q.· All right.· Any other incidents of testimony that
·5· ·the jail commission.                                           ·5· ·you can remember giving, in trial, deposition, as part
·6· · · Q.· And that would included opinions that there was         ·6· ·of the commissions on which you participated?
·7· ·misconduct by police officers working within the jail?         ·7· · · A.· I -- I did testify in an arbitration one time.
·8· · · A.· That there was excessive force, correct.                ·8· ·That's the only other matter that I can recall
·9· · · Q.· All right.· Did you -- did that case involve any        ·9· ·testifying in.
10· ·allegations of prosecutorial misconduct of any kind?           10· · · Q.· And what was the arbitration about?
11· · · A.· No.                                                     11· · · A.· I think it was a -- a fee dispute between a -- a
12· · · Q.· Do you remember the name of the plaintiff who           12· ·law firm and a client.
13· ·brought the case?                                              13· · · Q.· What firm was it?
14· · · A.· I don't.                                                14· · · A.· Corbin & Fitzgerald.
15· · · Q.· Where was that case filed?· You might have said,        15· · · Q.· Not your firm?
16· ·but I --                                                       16· · · A.· No.
17· · · A.· It was filed in the Central District of                 17· · · Q.· Did you testify as an expert?
18· ·California.· And judge was Pregerson.                          18· · · A.· Yes.
19· · · Q.· All right.· So I think we're up to six here.            19· · · Q.· Did the underlying case which the fees related to
20· · · A.· All right.· The next case was a wrongful                20· ·have anything to do with prosecution or criminal
21· ·termination case filed by two -- actually, not wrongful        21· ·defense?
22· ·termination, that's not right.· A -- I guess it was more       22· · · A.· It had something to do with criminal defense.
23· ·of a discrimination case filed by two Los Angeles police       23· · · Q.· Okay.· And were you testifying about the
24· ·officers against the City of Los Angeles, the police           24· ·reasonableness of the attorney's conduct in that case?
25· ·department, and probably the chief of police as well.          25· · · A.· Not exactly.· My recollection, I was testifying

                                                          Page 22                                                       Page 24
·1· · · Q.· And what was your role in that case, as you       ·1· ·about the level of expertise and sophistication
·2· ·understood it?                                           ·2· ·attorneys have to have in complex white collar matters
·3· · · A.· So the case arose out of a fatal shooting of an   ·3· ·where there are what's known as parallel proceedings,
·4· ·unarmed African-American man late one evening along      ·4· ·both a civil and a criminal case or administrative and a
·5· ·Vermont Avenue.· And the -- I was on the L.A. police     ·5· ·criminal case.
·6· ·commission at the time.· And the police commission found ·6· · · Q.· All right.· Is that the only time other than in
·7· ·the shooting to be out of policy and unreasonable.       ·7· ·the Milke case when you've been retained as an expert
·8· · · Q.· All right.· The L.A. police commission is a group ·8· ·witness?
·9· ·of citizens to oversee some aspects of the conduct of    ·9· · · A.· I was retained as an expert in a case that,
10· ·the L.A.P.D.?                                            10· ·frankly, I couldn't tell you any of the facts about.
11· · · A.· Under the charter, everything except for          11· ·And I think it settled before I was ever called as a
12· ·disciplines is under the purview of the Los Angeles      12· ·witness.
13· ·police commission.                                       13· · · Q.· What type of case was it, if you remember?
14· · · Q.· And would the Los Angeles police commission       14· · · A.· It had something to do with the roles and
15· ·review incidents to determine whether or not excessive   15· ·responsibilities of attorneys, I think white collar
16· ·force had been used?                                     16· ·attorneys, but I couldn't tell you anything more about
17· · · A.· Yeah.· When I was on the police commission, we    17· ·it than that.
18· ·had the final review of all officer-involved shootings.  18· · · Q.· All right.· Prior to this case, have you ever
19· · · Q.· All right.· So what was the gist of your          19· ·worked with any lawyers from the firm of Brustin
20· ·testimony in the case?                                   20· ·Neufeld --
21· · · A.· The gist of my testimony was that the commission  21· · · · · · · ·MR. EAVES:· What is it?
22· ·found the shooting to be out of policy, and that         22· · · · · · · ·MS. GREEN:· Neufeld Scheck & Brustin.
23· ·ultimately was the reason for the chief police to impose 23· ·BY MR. EAVES:
24· ·some level of discipline on these officers.              24· · · Q.· Neufeld Scheck & Brustin?
25· · · Q.· All right.· And when did that testimony take      25· · · A.· No.


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com                  YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 7 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                              25–28
                                                           Page 25                                                       Page 27
·1· · · · · · · ·MS. GREEN:· I was just going to --                  ·1· ·president of the Los Angeles police commission.· I was
·2· · · · · · · ·MR. BRUSTIN:· Come on, Artie.                       ·2· ·on the Christopher Commission.· I was on the Rampart
·3· · · · · · · ·MR. EAVES:· Sorry -- sorry, Nick.· No               ·3· ·panel.· I was on the Citizens' Commission on Jail
·4· ·offense.                                                        ·4· ·Violence.
·5· · · · · · · ·MS. BURGESS:· He was -- I think he was              ·5· · · · · Los Angeles is a big city.· It's -- the legal
·6· ·putting you in the beginning, though.                           ·6· ·community is still relatively small, and I'm reasonably
·7· · · · · · · ·MR. EAVES:· Yeah, I was.                            ·7· ·well-known in the community.
·8· · · · · · · ·MS. BURGESS:· So he gave you a. . .                 ·8· · · Q.· All right.· How do you Lori Levenson?
·9· · · · · · · ·(Simultaneous discussion.)                          ·9· · · A.· She joined the U.S. Attorney's Office a couple
10· ·BY MR. EAVES:                                                   10· ·years after I did.· I was the chief of the criminal
11· · · Q.· All right.· Do you know how Nick Brustin and his         11· ·complaints unit, and she was one of the Assistant
12· ·team found you as an expert in this case?                       12· ·U.S. Attorneys in the unit, so I was her supervisor.
13· · · A.· I think so.                                              13· · · Q.· All right.· And that was a small unit, about six
14· · · Q.· How -- how's that?                                       14· ·people?
15· · · A.· I think that they contacted Professor Laurie             15· · · A.· Correct.· And that would have been around 1981,
16· ·Levenson of the Loyola Law School, who is running -- who 16· ·'82.
17· ·runs their innocence project.· And they may have asked          17· · · Q.· Okay.· Any other relationship with the innocence
18· ·her about whether she could serve as an expert witness          18· ·project?
19· ·or -- I'm not a hundred percent sure, but she referred          19· · · · · · · ·MR. BRUSTIN:· Artie, I'm sorry.· I -- I just
20· ·them to me.                                                     20· ·want to interpret that I -- I don't want you to be
21· · · Q.· All right.· Do you have any relationship with the        21· ·confused.· Loyola, what he's talking about is Loyola Law
22· ·innocence project?                                              22· ·School's innocence project.
23· · · A.· I guess I'm nominally on a board of directors,           23· · · · · · · ·MR. EAVES:· I get it.
24· ·which has never really met.                                     24· · · · · · · ·THE WITNESS:· Right.
25· · · Q.· All right.· Tell me about that.· What's the              25· · · · · · · ·MR. BRUSTIN:· Okay.· I just wanted to make

                                                        Page 26                                                                  Page 28
·1· ·board?                                                          ·1· ·sure.
·2· · · A.· Professor Levenson put -- had this -- planned to         ·2· · · · · · · ·MR. EAVES:· I understand.
·3· ·put together a -- a board of very prominent lawyers in          ·3· · · · · · · ·MR. BRUSTIN:· Okay.· Thanks.
·4· ·Los Angeles to serve on the board of directors of the --        ·4· · · · · · · ·THE WITNESS:· There were a -- a few years
·5· ·the innocence project, but she never really followed            ·5· ·ago before the board was formed, I devoted some pro bono
·6· ·through on that, although she's trying to now reform it         ·6· ·time to helping out in reviewing some of the work of
·7· ·and start it up again.                                          ·7· ·some of the people -- some of the students who were in
·8· · · Q.· All right.· So you -- you have been named as a           ·8· ·the -- the innocence project.
·9· ·director on the board of directors for this innocence           ·9· ·BY MR. EAVES:
10· ·project, though I understand it hasn't been very active?        10· · · Q.· That's the Loyola program?
11· · · A.· Correct.                                                 11· · · A.· Yes.
12· · · Q.· All right.· Did Ms. Levenson ask you to be a             12· · · Q.· And what type of work were you reviewing?
13· ·board member?                                                   13· · · A.· Oh.· I think I was reviewing some letters and
14· · · A.· Yes.                                                     14· ·petitions that were coming in from prisoners asking for
15· · · Q.· All right.· Do you have any idea why she asked           15· ·the innocence project to -- to represent them in
16· ·you to participate?                                             16· ·collateral attacks.
17· · · A.· I think based upon the positions that I've held          17· · · Q.· So were the -- what do you mean by "collateral
18· ·and the work I've done, but we're also very close               18· ·attack"?· What does that term mean?
19· ·personal friends.                                               19· · · A.· Meaning they had been convicted of crimes and now
20· · · Q.· All right.· You said based on the work that              20· ·they were seeking to have their criminal convictions
21· ·you've done, the positions that you've held.· What do           21· ·overturned.
22· ·you mean by that?                                               22· · · Q.· Well, you use the term "collateral attacks," not
23· · · A.· Well, I've served in the highest positions in the        23· ·the -- not the term "appeal," and I'm just curious as to
24· ·U.S. Attorney's Office.· I -- I was a supervisor 11             24· ·what the difference would be in your mind as to this?
25· ·years, eight years in the most senior positions as              25· · · A.· A collateral attacks would be after the


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com                YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 8 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                               29–32
                                                          Page 29                                                                 Page 31
·1· ·conviction had been affirmed on direct appeal.                 ·1· · · Q.· And what was the outcome of that case?
·2· · · Q.· All right.· So appellate remedies have been             ·2· · · A.· It was dismissed.
·3· ·exhausted?                                                     ·3· · · Q.· Was there an expert against you who said you had
·4· · · A.· Correct.                                                ·4· ·committed some sort of malpractice?
·5· · · Q.· And then a different type of attack is planned?         ·5· · · A.· No.
·6· · · A.· Correct.                                                ·6· · · Q.· All right.· You've not been a party to any other
·7· · · Q.· All right.· And were you reviewing essentially          ·7· ·lawsuits than that one?
·8· ·intake decisions where students had looked at these and ·8· · · A.· That's correct.
·9· ·said either yes, we'll pursue it or no, we won't?       ·9· · · Q.· Have you ever been the subject of a bar
10· · · A.· In essence, that's what I was doing.· I don't --        10· ·investigation or complaint?
11· ·I don't think it was quite as formal as that.· I was           11· · · A.· No.· The only thing that -- it's not a bar
12· ·looking through some of the materials that they had            12· ·investigation or complaint.· A IRS agent complained
13· ·reviewed, but I don't recall having formally said, oh,         13· ·about a decision I made, and I'd referred that to the
14· ·yes, you should take this case or you should not take          14· ·Office of Professional Responsibility in Washington,
15· ·that case or anything like that.                               15· ·D.C., and wrote a seven-page single space letter
16· · · Q.· All right.· What other involvement have you had         16· ·explaining the basis of my decision.
17· ·with the innocent project?                                     17· · · Q.· So you were the complainant?
18· · · A.· That's it.                                              18· · · A.· No.· I was not the complainant.· I was the
19· · · Q.· All right.· Have you made any contributions to          19· ·referring party, but the complainant was the IRS agent.
20· ·the innocent project?                                          20· · · Q.· All right.· So were you having to respond to the
21· · · A.· Yes.                                                    21· ·complaint filed by the IRS agent?
22· · · Q.· How much?                                               22· · · A.· Well, as I said, he didn't really file it with
23· · · A.· $250.                                                   23· ·the Office of Professional Responsibility.· I don't
24· · · Q.· All right.· One-time deal?                              24· ·remember who he made the complain to, whether it was to
25· · · A.· Yes.                                                    25· ·his office or whether it was to me.· But whatever it

                                                        Page 30                                                      Page 32
·1· · · Q.· Anything else that would stand as a relationship    ·1· ·was, I became aware of the complaint.· And when I became
·2· ·to you and the innocence project other than this case          ·2· ·aware of the complaint, I referred it to the Office of
·3· ·and the things that we talked about?                           ·3· ·Professional Responsibility in Washington, D.C.
·4· · · · · · · ·MS. GREEN:· Objection to form.                     ·4· · · Q.· All right.· And is that a unit within the
·5· · · · · · · ·THE WITNESS:· I don't think so.                    ·5· ·Department of Justice?
·6· ·BY MR. EAVES:                                                  ·6· · · A.· Yes.
·7· · · Q.· All right.· Okay.· Have we exhausted all of your        ·7· · · Q.· All right.· Tell me about why you reported this
·8· ·experience as an expert witness?                               ·8· ·to the Office of Professional Responsibility?
·9· · · A.· Yes.                                                    ·9· · · A.· Because the agent was complaining that I engaged
10· · · Q.· Okay.· All right.· Have you ever been sued,             10· ·in misconduct.
11· ·Mr. Drooyan?                                                   11· · · Q.· All right.· And as a U.S. Attorney, are you
12· · · A.· Yes.                                                    12· ·expected to report any instances where you have been
13· · · Q.· All right.· And how many times?                         13· ·alleged to have committed miscount to the Office of
14· · · A.· Once.                                                   14· ·Professional Responsibility?
15· · · Q.· Okay.· And what was the context of that lawsuit?        15· · · A.· I certainly think so.
16· · · A.· When I was at Skadden Arps, I represented               16· · · Q.· All right.· What was the outcome of that issue?
17· ·somebody who had been convicted and was up in federal 17· · · A.· They found no misconduct.
18· ·prison up in Lompoc and was in the process -- he was           18· · · Q.· All right.· All right.· And you've never been the
19· ·basically trying get his conviction overturned.                19· ·subject of a complaint, not even by a prisoner you put
20· · · · · And after I left Skadden and went back to the           20· ·away or anything like that?
21· ·U.S. Attorney's Office, this individual sued me, Skadden       21· · · · · · · ·MS. GREEN:· Objection to form.
22· ·Arps, several other prominent lawyers in Los Angeles,          22· ·BY MR. EAVES:
23· ·alleging malpractice in connection -- primarily in             23· · · Q.· A bar complaint?· Sorry.
24· ·connection with an appeal that had been filed on his           24· · · A.· The answer to that question is no.· The reason I
25· ·behalf that I had nothing to do with.                          25· ·hesitate, the -- when I was at Munger Tolles, I handled


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 9 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             33–36
                                                         Page 33                                                                  Page 35
·1· ·a case for TRW.· It was a False Claims Act case.· The         ·1· ·got hired?
·2· ·qui tam plaintiff was a woman who -- let's just say she       ·2· · · A.· Yes.
·3· ·had her issues.· And after we successfully defended           ·3· · · Q.· Okay.· Your CV, which I have put in front of you
·4· ·the -- the case, we got a jury trial -- a jury verdict        ·4· ·as Exhibit 249 there.· We'll take a look at it.
·5· ·in favor of TRW, she made a complaint to the state bar.       ·5· · · · · · · ·(Defendants' Exhibit 249 was marked for
·6· ·But it was primarily about an associate who worked on         ·6· · · · · · · ·identification by the court reporter and is
·7· ·the case and later on went to the U.S. Attorney's             ·7· · · · · · · ·attached hereto.)
·8· ·Office.· And it was sort of a ridiculous complaint.           ·8· ·BY MR. EAVES:
·9· · · · · I don't think she mentioned me in that because I       ·9· · · Q.· Under the time frame from '78 to '84, it says you
10· ·don't -- I certainly never had to respond to anything.        10· ·were an Assistant U.S. Attorney in the Criminal
11· · · Q.· All right.· Fair enough.· Thanks for disclosing        11· ·Division?
12· ·that.                                                         12· · · A.· Correct.
13· · · · · All right.· Have you ever been subject to              13· · · Q.· Can you tell me how the U.S. Attorney's Office
14· ·discipline within the U.S. Attorney's Office?                 14· ·was set up at that time in terms of divisions?
15· · · A.· No.                                                    15· · · A.· So in that time period, there were three
16· · · Q.· All right.· Let's move on to talking about your        16· ·divisions.· There was the Criminal Division.· There was
17· ·background, Mr. Drooyan.                                      17· ·the Civil Division.· And then there was a Tax Division.
18· · · A.· Okay.                                                  18· ·That -- and there were two other, if I remember
19· · · Q.· I see you graduated law school in 1975; is that        19· ·correctly, entities that were part of the Department of
20· ·correct?                                                      20· ·Justice that were not part of the U.S. Attorney's
21· · · A.· Yes.                                                   21· ·Office.· There was the anti-trust division and the
22· · · Q.· All right.· It looks like you went to work for a       22· ·organized crime strike force, both of which later become
23· ·few years for a company called Kadison Pfaelzer?              23· ·part of the U.S. Attorney's Office.· But at that time,
24· · · A.· Kadison, Pfaelzer, Woodard, Quinn & Rossi.· It         24· ·there were those three divisions.
25· ·was a law firm here in Los Angeles.                           25· · · · · And then within the Criminal Division, there was

                                                         Page 34                                                          Page 36
·1· · · Q.· All right.· What type of work did you do for them    ·1· ·a criminal complaints unit of about six lawyers that was
·2· ·between the years of '75 and '78?                           ·2· ·responsible for intake of the vast majority of cases
·3· · · A.· You know, I did civil litigation.· But the first       ·3· ·prosecuted by the U.S. Attorney's Office.
·4· ·year, I was number 50 on a 50-person anti-trust lawsuit       ·4· · · Q.· Can I ask you about a question about that?
·5· ·against IBM, and then I did some other civil litigation.      ·5· · · A.· Sure.
·6· ·But I was pretty junior --                                    ·6· · · Q.· When you're saying "complaints," does that mean
·7· · · Q.· Lot of doc -- lot of document review in basements      ·7· ·submittals from law enforcement agencies?
·8· ·or something like that?                                       ·8· · · A.· Yes.· Among other things.
·9· · · A.· Yeah, pretty much.                                     ·9· · · Q.· All right.
10· · · Q.· After three years of Kadi- -- Kadison Pfaelzer,        10· · · A.· Reviewing and proving and submitting applications
11· ·you went to the U.S. Attorney's Office; correct?              11· ·for search warrants, arrest warrants; presenting cases
12· · · A.· Correct.                                               12· ·to the grand jury based upon reports that you got from
13· · · Q.· Why?                                                   13· ·the police agencies.
14· · · A.· Because that's where I always wanted to be. I          14· · · Q.· Okay.· Fair enough.
15· ·wanted the -- the experience.· I wanted the -- the            15· · · · · Go ahead.· You were going to tell me about the
16· ·public's service component.· And I had a, you know, just 16· ·other -- are they called divisions under criminal?· Or
17· ·very strong desire to be a prosecutor.                   17· ·are they called --
18· · · Q.· Okay.· Did you get hired the first time you            18· · · A.· Sections --
19· ·tried?                                                        19· · · Q.· Sections?
20· · · A.· No.                                                    20· · · A.· -- or units, they were.
21· · · Q.· Tell me about that.                                    21· · · · · So there was a criminal complaint unit, and --
22· · · A.· I sent in a letter probably after I had been at        22· ·and there was the special prosecutions unit, which later
23· ·Kadison Pfaelzer for a year working on that IBM               23· ·became the major frauds unit.· It was six or seven more
24· ·anti-trust lawsuit, and I didn't get hired.                   24· ·senior lawyers who handled the most complex white collar
25· · · Q.· All right.· So was it your second try that you         25· ·cases.


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 10 of 91

RICHARD DROOYAN                                                                                      September 12, 2018
MILKE vs CITY of PHOENIX                                                                                         37–40
                                                          Page 37                                                     Page 39
·1· · · · · And then there was a narcotics unit.· And I don't ·1· ·she was the only person in the appeals section.
·2· ·remember how large the narcotics unit was, because I was ·2· · · Q.· Okay.
·3· ·never in it.· And then the rest of the Assistant U.S.    ·3· · · A.· But she was head of the -- all appeals had to run
·4· ·Attorneys in the Criminal Division, which is part of the ·4· ·through her.
·5· ·Criminal Division.· There were supervisors who reported  ·5· · · Q.· All right.
·6· ·up to the chief of the Criminal Division.                ·6· · · A.· But she reported to the chief of Criminal
·7· · · Q.· All right.· So you sort of had a group of lawyers ·7· ·Division as well.
·8· ·who were prosecutors in general cases and then you       ·8· · · Q.· Okay.· And then who did the chief of the Criminal
·9· ·had -- it sounds like you had three specialized groups?  ·9· ·Division report to?
10· · · A.· Correct.                                          10· · · A.· U.S. Attorney.
11· · · Q.· And those specialized groups would have been      11· · · Q.· All right.· Was there a chief assistant at that
12· ·called units.· There was complaints, special             12· ·time?
13· ·prosecution, and narcotics?                              13· · · A.· Yes.
14· · · A.· Correct.                                          14· · · Q.· And did the chief assistant fall anywhere in that
15· · · Q.· All right.· I would like to talk about the        15· ·hierarchy between chief of Criminal Division and U.S.
16· ·hierarchy of that division a little bit with you at this 16· ·Attorney?
17· ·point.                                                   17· · · A.· Different U.S. attorneys have had -- have
18· · · A.· Okay.                                             18· ·basically assigned different roles to their chief
19· · · Q.· I'm assuming that each of these prosecution       19· ·assistants.· When Bob Brosio was the chief of the
20· ·units -- and is it fair to say there were four of them?  20· ·Criminal Division, the chief assistants were not in the
21· · · A.· Well, there were three units and then there was   21· ·line of -- chain of command, but were -- had oversight
22· ·the general major crime section of the Criminal          22· ·responsibility, were the primary advisor to the U.S.
23· ·Division.                                                23· ·Attorney, and had a variety of different roles.
24· · · Q.· All right.· So the three units and the general    24· · · Q.· All right.· Who -- you said Bob?
25· ·major crimes section, did those each have a supervisor   25· · · A.· Robert Brosio.

                                                        Page 38                                                             Page 40
·1· ·at the top of the group?                                       ·1· · · Q.· Brosio, is that B-R-O-S-I-O?
·2· · · A.· Each of the units has a supervisor, and then            ·2· · · A.· Yes.
·3· ·there were roughly three, what were called assistant           ·3· · · Q.· All right.· And he was chief of the Criminal
·4· ·division chiefs in the major crimes section.                   ·4· ·Division?
·5· · · Q.· All right.· So there were essentially three             ·5· · · A.· Correct.
·6· ·supervisors over the line attorneys in the general             ·6· · · Q.· And is he the one that determined what the roles
·7· ·criminal section?                                              ·7· ·of the chief assistants would be?
·8· · · A.· Correct.                                                ·8· · · A.· No, no.· The U.S. Attorney made that -- that
·9· · · Q.· And then one each to the specialized divisions?         ·9· ·decision.
10· · · A.· Correct.                                                10· · · Q.· Oh.· I was just curious as to why you mentioned
11· · · Q.· I'm sorry, the specialized units or sections?           11· ·his name when we were talking about chief assistants?
12· · · A.· Correct.· And then I think there was also a -- an       12· · · A.· Oh.· Because after -- so when he was the -- the
13· ·assistant division chief who was basically in charge of        13· ·chief of the Criminal Division, he had direct line to
14· ·the newer attorneys and -- and had some responsibility         14· ·the U.S. Attorney, as did I when I replaced him as chief
15· ·for training.                                                  15· ·of the Criminal Division.· But when I became the chief
16· · · Q.· All right.· And then who did each the section,          16· ·assistant, the -- in the first time around, I had
17· ·what they called section chiefs?                               17· ·responsibility for a -- a significant corruption
18· · · A.· Yes, section chiefs.                                    18· ·investigation.
19· · · Q.· Who did --                                              19· · · · · And when I was chief assistant the second time
20· · · A.· Unit chiefs.                                            20· ·around, I had responsibility for supervising most of the
21· · · Q.· Who did each of the section chiefs report to?           21· ·major cases that the office was prosecuting.· So I had
22· · · A.· We all reported to the chief of the Criminal            22· ·more of a -- a role -- chain of command as chief
23· ·Division.· Then was also -- there was also one other           23· ·assistant the second time around.
24· ·person who was an assistant division chief/unit chief,         24· · · Q.· Okay.· So am I understanding correctly then that
25· ·and she was the head of the appeals.· But at that time,        25· ·the chief assistants' roles could change based on


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 11 of 91

RICHARD DROOYAN                                                                                                September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                   41–44
                                                      Page 41                                                                        Page 43
·1· ·circumstances or needs within the office and other       ·1· · · · · So you were the lead lawyer on that case?
·2· ·factors?                                                           ·2· · · A.· I was the only lawyer.
·3· · · A.· Correct.· Primarily the -- the -- whatever the              ·3· · · Q.· All right.· Did that case go -- and I guess it
·4· ·U.S. Attorney wanted to make of that position, he                  ·4· ·went to trial?
·5· ·could -- he or she could.· So the roles were different             ·5· · · A.· Correct.
·6· ·when I was chief assistant under Rob Bonner as opposed ·6· · · Q.· Was that a capital case?
·7· ·to when I was chief assistant under Nora Manella.                  ·7· · · A.· No.
·8· · · Q.· All right.· What was the second name that you               ·8· · · Q.· Have you ever tried a capital murder case?
·9· ·said?                                                              ·9· · · A.· No.
10· · · A.· Nora Manella.                                               10· · · Q.· Have you had any other murder cases other than
11· · · Q.· And was Rob Bonner the U.S. Attorney when you               11· ·that one in your career as a prosecutor?
12· ·first became chief assistant?                                      12· · · A.· Not as the trial lawyer.
13· · · A.· Yes.                                                        13· · · Q.· And so in what capacity have you served on other
14· · · Q.· All right.· We can come back to that a little bit           14· ·murder cases?
15· ·in a minute.                                                       15· · · A.· When the U.S. Attorney's Office here made death
16· · · · · So in '78 to '84, when you were a Assistant                 16· ·penalty recommendations to the Attorney General, I was
17· ·U.S. Attorney, it sound like the hierarchy was you, then           17· ·involved in reviewing those cases and on -- on phone
18· ·a section chief; above the section chief, chief of the             18· ·calls with the Attorney General regarding those
19· ·Criminal Division; and then above the chief of the                 19· ·decisions.
20· ·Criminal Division, the U.S. Attorney?                              20· · · Q.· All right.· So you served in some sort of a death
21· · · · · · · ·MS. GREEN:· Objection to form.                         21· ·penalty review panel?
22· · · · · · · ·THE WITNESS:· That's correct.                          22· · · A.· Correct.
23· ·BY MR. EAVES:                                                      23· · · Q.· All right.· So you weren't really ever assigned
24· · · Q.· That's correct?                                             24· ·to those case, those were just homicides that came
25· · · A.· Yes.                                                        25· ·across your desk in your capacity as a member of a death

                                                              Page 42                                                 Page 44
·1· · · Q.· All right.· In your CV for that time period, it   ·1· ·penalty review panel?
·2· ·says during those six years, you -- you personally tried ·2· · · · · · · ·MS. GREEN:· Objection to form.
·3· ·over 20 cases.                                           ·3· · · · · · · ·THE WITNESS:· Correct.
·4· · · · · It says over 20.· Can we assume that's less than  ·4· · · · · · · ·MR. EAVES:· All right.
·5· ·25?                                                      ·5· · · · · · · ·MS. GREEN:· Just give me a minute to object.
·6· · · A.· No.· I think it's closer to between 25 and 30.    ·6· ·BY MR. EAVES:
·7· ·But I don't have a precise count.                        ·7· · · Q.· Yeah, Amelia is just saying --
·8· · · Q.· I understand.                                     ·8· · · A.· I understand.
·9· · · · · So you tried 25 to 30 cases, you think, during    ·9· · · Q.· If we just pause for a second, it will make the
10· ·that time period?                                        10· ·record clearer.
11· · · A.· Correct.                                          11· · · · · All right.· I'm curious as to what types of
12· · · Q.· All right.· And you say -- you -- you gave us     12· ·criminal trials you did at the U.S. Attorney's Office.
13· ·some example of the types of cases that you tried.· The 13· ·My sense is that it's a little bit different than maybe
14· ·first example you give in your CV there is that -- it    14· ·being a prosecutor at a -- a local prosecutor's office.
15· ·included murder cases.                                   15· · · · · Is -- do you find that to be true?
16· · · · · How many murder cases did you try during that     16· · · · · · · ·MS. GREEN:· Objection to form.
17· ·time period?                                             17· · · · · · · ·THE WITNESS:· That's sort of a broad
18· · · A.· One.                                              18· ·question.· I think it depends on individual experiences.
19· · · Q.· Okay.· Tell me about that case.                   19· ·I've -- I've known some D.A.s who prosecuted a lot of
20· · · A.· It was a prison murder that occurred sometime in  20· ·cases that were similar to the cases that I prosecuted
21· ·the early 1980s at the Lompoc peniten- -- penitentiary   21· ·in the U.S. Attorney's Office.· There were -- I
22· ·up in Lompoc, California.· And I was the only prosecutor 22· ·prosecuted a wide variety of cases in the U.S.
23· ·on the case.                                             23· ·Attorney's Office.· A lot of robberies, a -- a murder
24· · · Q.· All right.· And that was you -- you anticipated   24· ·case, a extortion case, a -- cases like that, you would
25· ·my next question.                                        25· ·expect to be prosecuted by local D.A.s as well.


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                 YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 12 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             45–48
                                                        Page 45                                                                    Page 47
·1· · · · · · · ·MR. EAVES:· You know what, I think we're       ·1· ·the U.S. Attorney's Office.· Deputy D.A., I -- my
·2· ·going to take a break.· Mr. Drooyan, you're -- you're           ·2· ·impression was we get many more trials, smaller cases
·3· ·bleeding --                                                     ·3· ·than you might get in the U.S. Attorney's Office.
·4· · · · · · · ·THE WITNESS:· Oh.                                   ·4· · · Q.· All right.· And do you feel like there were fewer
·5· · · · · · · ·MR. EAVES:· -- on your hand.                        ·5· ·murder trials in the U.S. Attorney's Office than there
·6· · · · · · · ·THE WITNESS:· Okay.                                 ·6· ·were in the local D.A.'s Office?
·7· · · · · · · ·MR. EAVES:· Let's take a little break so you        ·7· · · · · · · ·MS. GREEN:· Objection to form.
·8· ·can address that.                                               ·8· · · · · · · ·THE WITNESS:· Yeah.· No question about it,
·9· · · · · · · ·THE WITNESS:· Oh, yeah.· Okay.                      ·9· ·yes.
10· · · · · · · ·THE VIDEOGRAPHER:· Counsel, you want to go 10· ·BY MR. EAVES:
11· ·off the record?                                                 11· · · Q.· And why is that?
12· · · · · · · ·MR. EAVES:· Yes, please.                            12· · · A.· Federal jurisdiction over murder cases was pretty
13· · · · · · · ·THE VIDEOGRAPHER:· We are off the record.           13· ·limited.· Had to be on a -- call it a federal
14· ·The time is 10:59 a.m.                                          14· ·reservation like a federal prison or had to be a -- a --
15· · · · · · · ·(Recess.)                                           15· ·a federal official victim of a murder.· Or it could be
16· · · · · · · ·THE VIDEOGRAPHER:· We are on the record.            16· ·combined in a RICO case or racketeering case where you
17· ·The time is 11:08 a.m.                                          17· ·could bring in state murders into a -- a RICO type of
18· · · · · · · ·THE REPORTER:· Last question?                       18· ·case.
19· · · · · · · ·MR. EAVES:· Yes, please.                            19· · · · · But, you know, those were significant cases when
20· · · · · · · ·(The previous question was read back by the         20· ·they were prosecuted by the U.S. Attorney's Office, but
21· · · · · · · ·court reporter as follows:                          21· ·they weren't as often as a -- state murder cases.
22· · · · · · · ·"QUESTION:· All right.· I'm curious as to           22· · · Q.· All right.· You mention RICO cases.· And what
23· · · · · · · ·what type of criminal trials you get the --         23· ·does RICO stand for?
24· · · · · · · ·at the U.S. Attorney's Office.· My sense is         24· · · A.· Racketeering Influenced Corrupt --
25· · · · · · · ·it's a little bit different than maybe being        25· · · Q.· Organization?

                                                            Page 46                                                                Page 48
·1· · · · · · · ·a prosecutor at a local prosecutor's office.       ·1· · · A.· -- Organizations.
·2· · · · · · · ·Do you find that to be true?")                      ·2· · · Q.· Okay.· And tell me, generally, what is a RICO
·3· ·BY MR. EAVES:                                                   ·3· ·prosecution?
·4· · · Q.· Yes, I think the question was at U.S. Attorney's         ·4· · · A.· A RICO prosecution is a prosecution of a series
·5· ·Offices.· I think you were in the middle of answering           ·5· ·of related offenses -- offenses committed by an --
·6· ·that when we took a break.                                      ·6· ·what's known as an enterprise.· It can be a formal
·7· · · A.· Yeah.· And again, as I said, I think it depends          ·7· ·enterprise or it can be an association-in-fact among
·8· ·on the individual, what kind of experience you might            ·8· ·individuals.
·9· ·have.· I prosecuted serious cases -- a series of cases          ·9· · · · · So an example was the racketeering case I
10· ·with the Orange County District Attorney's Office.· And         10· ·prosecuted with somebody from the L.A. County District
11· ·they brought that case to the U.S. Attorney's Office.           11· ·Attorney's Office.· It involved three individuals, two
12· ·Similarly, I prosecuted a racketeering extortion case           12· ·former death row inmates and a woman who was the owner
13· ·with a Deputy D.A. from Los Angeles County, and -- and 13· ·of a gold refining business.· That was the enterprise.
14· ·they brought that case to the U.S. Attorney's Office.           14· ·And they committed a series of extortions and robberies,
15· ·So in -- in those cases, those were cases, those were           15· ·robberies of gold from postal vehicles.
16· ·cases that were similar to cases that were being                16· · · · · Amazingly enough, gold was transported through
17· ·prosecuted by local offices as well.                            17· ·the United States mails back then.· And they would steal
18· · · · · I mean there are -- there certainly are                  18· ·the gold out of the trucks.· And they also committed
19· ·differences between the offices, and -- and the U.S.            19· ·robberies of gold refining -- gold refining businesses,
20· ·Attorney's Office tend to be vertically integrated in           20· ·as I recall.
21· ·the sense that you do your investigation, you do your           21· · · Q.· So is it true that a RICO prosecution involves a
22· ·prosecution, you do your appeals.· There tends to be --         22· ·few of several offenses that have to be mixed together
23· ·there tends to be more writing in the U.S. Attorney's           23· ·in order to establish the conviction?
24· ·Office than there is in the D.A.'s Office.                      24· · · · · · · ·MS. GREEN:· Objection to form.
25· · · · · And there -- there tended to be fewer trials in          25· · · · · · · ·THE WITNESS:· You have to have more than one



                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                   YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 13 of 91

RICHARD DROOYAN                                                                                        September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           49–52
                                                         Page 49                                                               Page 51
·1· ·offense, and it has to be of -- particular types of           ·1· ·a violent crime as well.
·2· ·offenses, murder, robbery, extortion, and serious             ·2· ·BY MR. EAVES:
·3· ·narcotics violations.· And it has to be committed by          ·3· · · Q.· That would come under the racketeering cases?
·4· ·this enterprise for the benefit of the enterprise or          ·4· · · A.· The extortion cases, yes, there were -- that was
·5· ·through the enterprise.· There are various different          ·5· ·a racketeering case.
·6· ·permeations under the RICO statute.                           ·6· · · Q.· All right.· And how many extortion cases did you
·7· ·BY MR. EAVES:                                                 ·7· ·have involving threat of bodily harm?
·8· · · Q.· All right.· And so did any of the RICO -- and I        ·8· · · A.· The one racketeering case.
·9· ·assume when you say "racketeering," you're referring to       ·9· · · Q.· All right.· Have you only ever tried one
10· ·RICO cases?                                                   10· ·racketeering case?
11· · · A.· Correct.                                               11· · · A.· No.· I've tried two.
12· · · Q.· Did any of those cases involve murders that            12· · · Q.· Two.
13· ·you've prosecuted?                                            13· · · · · And when did you try those?
14· · · A.· No.                                                    14· · · A.· The first one was -- I was chief of the fraud
15· · · Q.· And that's true of the cases that were brought to      15· ·section when the -- I tried the first case with the
16· ·you by the L.A. District Attorney's Office?                   16· ·Deputy D.A. from Los Angeles County.
17· · · · · · · ·MS. GREEN:· Objection to form.                    17· · · Q.· Were you lead counsel?
18· · · · · · · ·THE WITNESS:· Correct.                            18· · · A.· We divided the case along the following lines.
19· ·BY MR. EAVES:                                                 19· ·There were 35 witnesses.· I took 34 of the witnesses and
20· · · Q.· So in your six years as an Assistant                   20· ·he took the informant.· And I would say we divided it
21· ·U.S. Attorney before becoming the chief of criminal           21· ·equally.
22· ·complaints --                                                 22· · · Q.· Who did openings?
23· · · A.· No.                                                    23· · · · · · · ·MS. GREEN:· Objection to form.
24· · · Q.· I'm sorry?                                             24· · · · · · · ·THE WITNESS:· I think I did the opening
25· · · A.· You're misreading it.· I was -- I became chief of      25· ·statement.

                                                        Page 50                                                                Page 52
·1· ·criminal complaints after I had been in the U.S.              ·1· ·BY MR. EAVES:
·2· ·Attorney's Office for about three-and-a-half years.           ·2· · · Q.· All right.· Who did closings?
·3· · · Q.· I see that.· You're correct.· And I apologize for      ·3· · · A.· I think -- I think he did the closing argument
·4· ·the oversight.                                                ·4· ·and I did the rebuttal.
·5· · · · · You became chief of criminal complaints,               ·5· · · Q.· All right.· How about the second racketeering
·6· ·according to your CV, in 1982; right?                         ·6· ·case that you tried, when was that?
·7· · · A.· Correct.                                               ·7· · · A.· That would have been in '86, I would say,
·8· · · Q.· All right.· So you became chief assistant in           ·8· ·approximately.
·9· ·1984?                                                         ·9· · · Q.· All right.· And were you lead counsel in that
10· · · A.· Correct.                                               10· ·one?
11· · · Q.· All right.· So before you became chief assistant       11· · · · · · · ·MS. GREEN:· Objection to form.
12· ·during those years, from '78 to '84, you describe             12· · · · · · · ·THE WITNESS:· Well, I was trying the case
13· ·murder, robbery, racketeering, mail and securities            13· ·with the District Attorney of Orange County himself.· So
14· ·fraud.· You've told me none of your racketeering cases        14· ·I don't think we designated either of us as lead
15· ·involved homicide.· So it looks like of this list,            15· ·counsel.· I did most of the work putting the case
16· ·you've got listed two violent crimes, murder and              16· ·together.· I was much more familiar with federal law, so
17· ·robbery --                                                    17· ·I was responsible for drafting the indictment and
18· · · · · · · ·MS. GREEN:· Objection --                          18· ·shaping the charges.· And I did the opening in the case,
19· ·BY MR. EAVES:                                                 19· ·and I think I did the rebuttal and he did the closing,
20· · · Q.· -- is that right?                                      20· ·but I -- I could have those two flipped, but I did two
21· · · · · · · ·MS. GREEN:· Objection to form.                    21· ·of the three --
22· · · · · · · ·THE WITNESS:· There were a number of              22· ·BY MR. EAVES:
23· ·robberies, but yes.· In terms of categories, no, I would      23· · · Q.· All right.
24· ·also include the extortion -- I mean it was threat of,        24· · · A.· -- arguments.
25· ·you know, bodily injury.· So I would consider that to be      25· · · Q.· How many robbery cases did you try?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com               YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 14 of 91

RICHARD DROOYAN                                                                                             September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                53–56
                                                        Page 53                                                               Page 55
·1· · · · · · · ·MS. GREEN:· Objection to form.                     ·1· ·related to the situation that you just described when
·2· · · · · · · ·THE WITNESS:· Four or five.· Maybe a little        ·2· ·you were chief assistant between '84 and '87?
·3· ·bit more than that.                                            ·3· · · · · · · ·MS. GREEN:· Objection to form.
·4· ·BY MR. EAVES:                                                  ·4· · · · · · · ·THE WITNESS:· No.· I think the only cases
·5· · · Q.· All right.· And the rest would been mail or             ·5· ·that I handled and prosecuted during that period of time
·6· ·securities fraud, the rest of your 20 cases?                   ·6· ·were the -- what I will call the Moriarty cases.
·7· · · · · · · ·MS. GREEN:· Objection to form.                     ·7· ·BY MR. EAVES:
·8· · · · · · · ·THE WITNESS:· Of the significant cases, yes.       ·8· · · Q.· And those were the cases that involved some kind
·9· ·BY MR. EAVES:                                                  ·9· ·of widespread fraud that you prosecuted in conjunction
10· · · Q.· And did you carry what I would call a regular           10· ·with the local District Attorney's Office?
11· ·trial caseload any time after 1984 as a prosecutor?            11· · · A.· Orange County District Attorney's Office.
12· · · · · · · ·MS. GREEN:· Objection to form.                     12· · · Q.· Orange County?
13· · · · · · · ·THE WITNESS:· Yes.                                 13· · · A.· Yeah.
14· ·BY MR. EAVES:                                                  14· · · Q.· Okay.
15· · · Q.· I see that --                                           15· · · A.· I also -- probably during that period of time,
16· · · A.· And I say yes.· I had -- from '84 to '87, I had a       16· ·I -- I also was -- handled some appeals from cases that
17· ·corruption investigation involving various city councils       17· ·I'd previously prosecuted.
18· ·in Los Angeles County and the state legislature.· And          18· · · Q.· Understood.
19· ·there were -- there were five different cases that were        19· · · · · All right.· We jumped ahead a little bit talking
20· ·brought as a result of that investigation with the             20· ·about your -- your stint -- your first stint as chief
21· ·Orange County D.A.'s Office.                                   21· ·assistant.· Let's back up a little bit.
22· · · Q.· So the Orange County D.A.'s Office prosecuted           22· · · A.· Okay.
23· ·those cases to trial?                                          23· · · Q.· In '82, you became chief of the criminal
24· · · A.· With me, yes.· I tried each of the cases with           24· ·complaints section.· We talked about what that section
25· ·either the chief assistant in the Orange County D.A.'s         25· ·was.

                                                          Page 54                                                               Page 56
·1· ·Office or with the Orange County District Attorney             ·1· · · · · How is it that you became chief?
·2· ·himself.                                                       ·2· · · A.· The person who was the interim U.S. Attorney at
·3· · · Q.· All right.· And so when you were chief assistant        ·3· ·that time, Alex Williams, called me into his office,
·4· ·between '84 -- was it '84 and '87?                             ·4· ·asked me what my future plans were.· I think he assumed
·5· · · A.· Correct.                                                ·5· ·that I was going to leave since my -- all my best
·6· · · Q.· Was that your primary duty --                           ·6· ·friends were leaving.· And I told him I had no plans to
·7· · · · · · · ·MS. GREEN:· Objection to form.                     ·7· ·leave, that I was -- loved being an Assistant
·8· ·BY MR. EAVES:                                                  ·8· ·U.S. Attorney.
·9· · · Q.· -- handling those cases?                                ·9· · · · · And he said they want to make me a supervisor,
10· · · A.· No.· It was one of my duties.· My primary duties        10· ·and he offered me chief of appeals, chief of training or
11· ·were to be the adviser to the United States Attorney to        11· ·chief of complaints, and I took chief of complaints.
12· ·be the -- in effect, the acting U.S. Attorney while the        12· · · Q.· Why did you chose that one?
13· ·U.S. Attorney was either away from the office or in            13· · · A.· Because it was a -- a -- really a self-contained
14· ·trial.· And he was in trial -- trial for over a year.          14· ·unit that handled a high volume and there was a lot of
15· · · · · I was also responsible for reorganizing the             15· ·activity in the -- in that unit.
16· ·Criminal Division, so I had a lot of other                     16· · · Q.· All right.· That's not a unit that does trial
17· ·responsibilities.· One of -- and I interviewed every           17· ·work, though, is it?
18· ·applicant for a -- a job for -- as an Assistant                18· · · A.· Correct, it was not a trial unit.· It was a
19· ·U.S. Attorney.· So I had some administrative                   19· ·intake unit.
20· ·responsibilities.· So there were -- there were a variety       20· · · Q.· All right.· So it's a pretrial unit that
21· ·of responsibilities --                                         21· ·evaluates cases for charging?
22· · · Q.· Okay.                                                   22· · · · · · · ·MS. GREEN:· Objection --
23· · · A.· -- with that.                                           23· · · · · · · ·THE WITNESS:· Correct.
24· · · Q.· That's fair.                                            24· · · · · · · ·MS. GREEN:· -- to form.
25· · · · · Did you take on any cases other than the cases          25· ·///


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com               YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 15 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                               57–60
                                                              Page 57                                                         Page 59
·1· ·BY MR. EAVES:                                                      ·1· · · · · · · ·THE WITNESS:· They could say that there's
·2· · · Q.· All right.· Does that department take care of               ·2· ·lack of probable cause and you can't get an arrest
·3· ·anything else other than charging decisions?                       ·3· ·warrant.· But usually, in a reactive cases, there was
·4· · · · · · · ·MS. GREEN:· Objection to form.                         ·4· ·more than sufficient probable cause and -- and they
·5· · · · · · · ·THE WITNESS:· Yes.                                     ·5· ·would authorize an arrest warrant and a -- and a
·6· ·BY MR. EAVES:                                                      ·6· ·complaint.
·7· · · Q.· What?                                                       ·7· ·BY MR. EAVES:
·8· · · A.· It would review search warrant applications.· It            ·8· · · Q.· All right.· So one of there choices is there is
·9· ·would review requests for arrest warrants.· There                  ·9· ·enough evidence to create probable cause here, we're
10· ·were -- it would provide advice to law enforcement                 10· ·going to charge this case?
11· ·officials.· Assistant U.S. Attorney would -- one                   11· · · A.· Charge it -- individual Assistant U.S. Attorneys
12· ·Assistant U.S. Attorney would be on duty 24 hours a day. 12· ·had the ability to authorize an arrest warrant and a
13· ·So you had day duty.· You -- you might -- or desk duty,            13· ·complaint.· They did not have the authority to, by
14· ·whatever you want to call it.· You might get a call in             14· ·themselves, authorize seeking an indictment.
15· ·the middle of the night about an arrest or about a                 15· · · Q.· How would that happen?
16· ·question that a federal agent might have.                          16· · · A.· After somebody had been arrested on a complaint
17· · · · · So it -- it -- it had a -- a variety of things,             17· ·or if it was a report from a federal agency on a
18· ·and things were constantly coming up like that.                    18· ·nonreacted type of case, the criminal complaints unit
19· · · Q.· All right.· When you were supervisor of the                 19· ·would get together in the afternoon and cases would be
20· ·complaints section, did different law enforcement                  20· ·presented to the complaints unit, and the complaints
21· ·agencies submit paperwork to you and say here's our                21· ·unit would then authorize the filing of an indictment.
22· ·investigation, please have your department evaluate this           22· · · Q.· And as the supervisor of that unit, were you the
23· ·for charging?                                                      23· ·one that had the discretion to say whether or not an
24· · · A.· Yes.                                                        24· ·indictment would be filed or was it a group decision?
25· · · · · · · ·MS. GREEN:· Objection to form.                         25· · · A.· It was a group decision, but I had veto power.

                                                        Page 58                                                                Page 60
·1· · · · · · · ·THE WITNESS:· I'm sorry.                               ·1· · · Q.· Okay.· So individual Assistant U.S. Attorneys did
·2· ·BY MR. EAVES:                                                      ·2· ·not have the power to say, yes, we'll file an indictment
·3· · · Q.· Is that essentially how the system worked?                  ·3· ·here, but they would staff the cases with the group and
·4· · · · · · · ·MS. GREEN:· Objection to form.                         ·4· ·the group would make a decision as to whether or not an
·5· · · · · · · ·THE WITNESS:· For the significant portion of           ·5· ·indictment should be filed?
·6· ·the cases that were prosecuted by the U.S. Attorney's              ·6· · · A.· Those kind of cases that came through the
·7· ·Office at that time, agencies would submit reports on              ·7· ·criminal complaints unit, yes.
·8· ·investigations that they were working.· Or if they had             ·8· · · Q.· All right.· I'm assuming another choice they
·9· ·arrested somebody, and let's say it was a bank robbery             ·9· ·could have made is we don't see probable cause, we're
10· ·that had happened and the -- the person was arrested               10· ·rejecting this case?
11· ·outside the bank, they would present that case for an              11· · · · · · · ·MS. GREEN:· Objection to form.
12· ·arrest warrant and then they would present it for a                12· · · · · · · ·THE WITNESS:· Correct.
13· ·complaint and then ultimately for an eval.                         13· ·BY MR. EAVES:
14· ·BY MR. EAVES:                                                      14· · · Q.· Did that happen very often?
15· · · Q.· All right.                                                  15· · · · · · · ·MS. GREEN:· Objection to form.
16· · · A.· So it came -- they came in in sort of what I                16· · · · · · · ·THE WITNESS:· Occasionally.
17· ·would call reactive case and -- and cases where they               17· ·BY MR. EAVES:
18· ·were actually, you know, an ongoing investigation.· But            18· · · Q.· Okay.· Was there a third choice whereby people in
19· ·those type of -- those were the type of cases that were            19· ·the complaint section could say I don't think you got --
20· ·presented to the U.S. Attorney's Office in the criminal            20· ·you have probable cause yet, Agent So-and-so, I'd like
21· ·complaints unit.                                                   21· ·to see the following evidence developed?
22· · · Q.· All right.· And what choices did the attorneys in           22· · · · · · · ·MS. GREEN:· Objection to form.
23· ·your unit have when they were presented with a case --             23· · · · · · · ·THE WITNESS:· There were instances in which
24· ·one of these reactive cases from a police agency?                  24· ·a Assistant U.S. Attorney would say to an agent, I don't
25· · · · · · · ·MS. GREEN:· Objection to form.                         25· ·think you have probable cause, you need to get more


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com              YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 16 of 91

RICHARD DROOYAN                                                                                              September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                 61–64
                                                        Page 61                                                                        Page 63
·1· ·evidence.                                                          ·1· ·then a half-dozen cases that were under investigation.
·2· ·BY MR. EAVES:                                                      ·2· ·BY MR. EAVES:
·3· · · Q.· And would they sometimes be specific and say                ·3· · · Q.· Was that a relatively low caseload compared to
·4· ·here's what I'd like to see?                                       ·4· ·attorneys who would have been in the general prosecution
·5· · · · · · · ·MS. GREEN:· Form.                                      ·5· ·division under -- or in the general prosecution section
·6· · · · · · · ·THE WITNESS:· I assume that happened on                ·6· ·under the Criminal Division?
·7· ·occasion.                                                          ·7· · · · · · · ·MS. GREEN:· Objection to form.
·8· ·BY MR. EAVES:                                                      ·8· · · · · · · ·THE WITNESS:· I -- I can't say.· I'm not
·9· · · Q.· All right.· The majority of the time, though,               ·9· ·sure.
10· ·were the reactive cases charged were they were                     10· ·BY MR. EAVES:
11· ·submitted?                                                         11· · · Q.· Okay.· You said you never worked in narcotics?
12· · · A.· Yes.                                                        12· · · A.· Correct.
13· · · Q.· All right.· It looks like you only spent a year,            13· · · Q.· You did work in the general prosecution section?
14· ·maybe less than a year as chief of the criminal                    14· · · A.· Correct.
15· ·complaints section; is that accurate?                              15· · · Q.· How many cases did you carry when you were in the
16· · · A.· Six months.                                                 16· ·general prosecution section --
17· · · Q.· Okay.· And then you became the chief of major               17· · · · · · · ·MS. GREEN:· Objection to form.
18· ·frauds?                                                            18· ·BY MR. EAVES:
19· · · A.· Correct.                                                    19· · · Q.· -- at that time?· On average?
20· · · Q.· How did that come about?                                    20· · · A.· That would have been from October of 1979 until I
21· · · A.· United States Attorney Stephen Trout called me              21· ·went into the special prosecutions unit, so it was
22· ·into his office and said, I want you to be the chief of            22· ·roughly a year, year and a half.· Maybe as many as a
23· ·major frauds unit.                                                 23· ·dozen cases.
24· · · Q.· All right.· During the six months that you were             24· · · · · What happened was, when you left the complaints
25· ·chief of criminal complaints, you weren't handling a               25· ·unit, there was a -- you -- you took with you a certain

                                                              Page 62                                                                  Page 64
·1· ·trial caseload?                                                    ·1· ·number of cases that were under investigation that --
·2· · · A.· That --                                                     ·2· ·and then, you then presented those cases over time to
·3· · · · · · · ·MS. GREEN:· Form.                                      ·3· ·the grand jury for an indictment.· And you then --
·4· · · · · · · ·THE WITNESS:· That's correct, I don't think            ·4· ·agents who work with you would come back to you with new
·5· ·I had any cases that I was -- that were set for trial or           ·5· ·cases, so that's how you got your cases.· And that's --
·6· ·that I was handling as a potential trial.· I certainly             ·6· · · · · The caseload sort of probably started at -- at a
·7· ·did not have a trial during that six-month period of               ·7· ·dozen, and maybe worked its way down to a half a dozen
·8· ·time.                                                              ·8· ·as your cases became bigger and more complex.
·9· ·BY MR. EAVES:                                                      ·9· · · Q.· Right.
10· · · Q.· All right.· And then what were your duties of               10· · · · · Did you carry an active caseload when you were a
11· ·chief of major frauds when you took over that job in               11· ·chief of major frauds?
12· ·'82?                                                               12· · · A.· Yes.
13· · · A.· That was an oversight of the six senior Assistant           13· · · Q.· How many cases did you carry while you were
14· ·U.S. Attorneys who were handling the most significant              14· ·there?
15· ·white collar cases prosecuted by the U.S. Attorney's               15· · · · · · · ·MS. GREEN:· Form.
16· ·Office.                                                            16· · · · · · · ·THE WITNESS:· I had two major investigations
17· · · Q.· And if you remember, what was the -- what number            17· ·that I recall that ultimately resulted in charges being
18· ·of cases, on average, did the members -- did the                   18· ·filed.· Oh.· I may have had a couple of other trials
19· ·prosecutor members of the -- the major fraud section               19· ·during that period of time too.· I don't recall, but
20· ·handle at one time?                                                20· ·I -- I have a vague recollection that one case may have
21· · · · · · · ·MS. GREEN:· Objection to form.                         21· ·spilled over into that period of time as well.
22· · · · · · · ·THE WITNESS:· Hard to say there's an                   22· ·BY MR. EAVES:
23· ·average.· They might have one or two cases that were               23· · · Q.· All right.· So during that two-year period, you
24· ·indicted and set for trial.· They might have one or two            24· ·said you had a couple of cases that were indicted.· You
25· ·cases that were pending appeal, and that they might have 25· ·didn't say tried.


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                   YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 17 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                              65–68
                                                           Page 65                                                     Page 67
·1· · · A.· The case involving the racketeering case with the ·1· ·BY MR. EAVES:
·2· ·Los Angeles County D.A.'s Office, I was -- that was      ·2· · · Q.· Did that happen, let's just open it up, at any
·3· ·tried when I was the chief of major frauds unit.· I also ·3· ·time that you recall specifically from '82 to '84 when
·4· ·tried a -- an assault case on an Assistant U.S. Attorney ·4· ·you were chief of complaint and chief of major frauds?
·5· ·when I was chief of the major frauds unit.· And I think  ·5· · · A.· Not that I recall.
·6· ·all of the Moriarty corruption cases were tried when I   ·6· · · · · · · ·MR. EAVES:· I think they said they were
·7· ·was chief assistant, although it's possible that the     ·7· ·bringing something for us at 11:30.· You guys want to
·8· ·first case was tried when I was still chief of major     ·8· ·take a break now and come back?
·9· ·frauds.                                                  ·9· · · · · · · ·THE WITNESS:· It's up to you.· I can keep
10· · · Q.· Okay.· As chief of major frauds, was it part of   10· ·going.· I'm fine.
11· ·your duty to mentor or train the attorneys in that       11· · · · · · · ·MS. BURGESS:· It's up to you.
12· ·section?                                                 12· · · · · · · ·THE WITNESS:· We only started -- we started
13· · · A.· No.                                               13· ·at 10:15, so if you want --
14· · · Q.· Why not?                                          14· · · · · · · ·MR. EAVES:· Yeah.
15· · · A.· They didn't need mentoring or training.· They     15· · · · · · · ·THE WITNESS:· -- to keep going, I'm fine
16· ·were pretty experienced prosecutors and they were people 16· ·with that.
17· ·I had worked with for several years, and we were in each 17· · · · · · · ·MR. EAVES:· Okay.· Is everybody else okay
18· ·other's office constantly talking about their cases.     18· ·with that?· All right.· All right.· Then we'll keep
19· ·But I didn't have to mentor or train any of them.        19· ·going.
20· · · Q.· Okay.· So it looks like you spent two years with  20· ·BY MR. EAVES:
21· ·direct supervisory duty over frontline prosecutors from  21· · · Q.· All right.· After you were chief of major frauds,
22· ·'82 to '84; is that fair?                                22· ·you became the Chief Assistant U.S. Attorney in 1984.
23· · · A.· Yes.                                              23· ·You remained in that position to '87; true?
24· · · Q.· All right.· Did you ever serve in sort of a       24· · · A.· Correct.
25· ·frontline supervisory capacity like that again at the    25· · · Q.· Okay.· Did you carry an active caseload in that

                                                           Page 66                                                               Page 68
·1· ·U.S. Attorney's Office?                                         ·1· ·position?
·2· · · · · · · ·MS. GREEN:· Objection to form.                      ·2· · · · · · · ·MS. GREEN:· Form.
·3· · · · · · · ·THE WITNESS:· Yes.· When I came back to the         ·3· ·BY MR. EAVES:
·4· ·U.S. Attorney's Office, I -- as chief of Criminal               ·4· · · Q.· Other than the Moriarty cases?
·5· ·Division and then again as chief assistant.· There were         ·5· · · A.· No.· Only the Moriarty cases.
·6· ·a number of cases where I was directly supervising the          ·6· · · Q.· Okay.· I want to talk a little bit more about
·7· ·assistants who were conducting very significant criminal        ·7· ·your duties other than the -- the active case duties.
·8· ·investigations.                                                 ·8· · · · · You said you filled in for the U.S. Attorney when
·9· ·BY MR. EAVES:                                                   ·9· ·he was in trial or out the office.· What do you mean
10· · · Q.· Okay.· During the six months that you were chief         10· ·when you say you filled in?
11· ·of the criminal complaints division or section, would           11· · · A.· I was the acting U.S. Attorney.
12· ·you expect the attorneys who worked for you to come and 12· · · Q.· What would have you to do in that capacity?
13· ·report to you any time they saw officer misconduct that         13· · · A.· I appeared in court when an Assistant U.S.
14· ·they believed rose to the level of exculpatory evidence?        14· ·Attorney was accused of misconduct by Judge Keller. I
15· · · A.· Yes.                                                     15· ·chaired a -- monthly luncheons with the heads of the
16· · · Q.· Did that ever happen in those six months?                16· ·federal agency.· Issues that came up that required the
17· · · A.· I believe there were instances in which Assistant        17· ·attention of the U.S. Attorney, I would be the person
18· ·U.S. Attorneys advised me of problems with officer              18· ·who would be responsible for whatever decisions had to
19· ·testimony or problems with the cases.· I don't have a           19· ·be made.· Most of the cases that were prosecuted in the
20· ·specific recollection.                                          20· ·office were prosecuted with the approval of the chief of
21· · · Q.· All right.· And I'm assuming that if someone told        21· ·that Criminal Division at that point in time and didn't
22· ·you that an officer lied in a case, that would be a             22· ·always go to the level of the U.S. Attorney.
23· ·significant event?                                              23· · · Q.· All right.· So would it be fair to say that,
24· · · · · · · ·MS. GREEN:· Form.                                   24· ·other than your participation in the Moriarty cases and
25· · · · · · · ·THE WITNESS:· Yes.                                  25· ·the -- and the related cases, that your duties as Chief


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                 YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 18 of 91

RICHARD DROOYAN                                                                                       September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          69–72
                                                          Page 69                                                         Page 71
·1· ·Assistant U.S. Attorney were administrative versus the         ·1· ·of -- let me ask a better question.
·2· ·duties of a trial lawyer?                                      ·2· · · · · Were you hired on as an associate attorney?
·3· · · · · · · ·MS. GREEN:· Form.                                  ·3· · · A.· No.
·4· · · · · · · ·THE WITNESS:· No.                                  ·4· · · Q.· Partner?
·5· ·BY MR. EAVES:                                                  ·5· · · A.· Yes.
·6· · · Q.· Why not?                                                ·6· · · Q.· Okay.· And what type of work did you do while you
·7· · · A.· Because I would be reviewing cases that came to         ·7· ·were at Skadden Arps?
·8· ·the attention of the U.S. Attorney and would be                ·8· · · A.· I did some white collar criminal defense work,
·9· ·providing my advice to the U.S. Attorney regarding             ·9· ·not a lot, but some.· Mostly civil litigation, several
10· ·decisions that had to be made with respect to those            10· ·years where I was handling entertainment litigation, and
11· ·cases.                                                         11· ·then for several years I handled a very complex case
12· · · Q.· What types of cases do you mean?· Can you give me 12· ·involving 10 international banks that were suing Bank of
13· ·an example?                                                    13· ·America.
14· · · A.· Well, there were -- there was the espionage             14· · · Q.· So was -- would it be fair to say you were doing
15· ·prosecution.· Actually, there were several espionage           15· ·mostly business litigation?
16· ·prosecutions, but one of which was prosecuted by               16· · · · · · · ·MS. GREEN:· Form.
17· ·Mr. Bonner himself.· Then there was second espionage           17· · · · · · · ·THE WITNESS:· Yes.
18· ·case that I was responsible for assigning to now               18· ·BY MR. EAVES:
19· ·District Judge Percy Anderson, was U.S. Attorney at the        19· · · Q.· Did any of the cases that you handled that were
20· ·time.                                                          20· ·commercial litigation cases go to trial while you were
21· · · · · And I had some limited input into a decision --         21· ·at Skadden Arps?
22· ·or into an investigation involving General Dynamics that       22· · · A.· There was one entertainment case that went to
23· ·I remember giving some input to the U.S. Attorney, but I       23· ·trial in federal court, and there were several
24· ·was largely tied up with the Moriarty case so I didn't         24· ·entertainment cases that were tried, in effect, in
25· ·have huge involvement in that case.                            25· ·arbitration.· That's what I recall.

                                                       Page 70                                                       Page 72
·1· · · · · Those are the ones I remember.· But on a regular   ·1· · · Q.· Okay.· And were you lead trial counsel in any of
·2· ·basis, I would be talking to the U.S. Attorney about      ·2· ·those cases?
·3· ·matters pertaining to cases that were being prosecuted   ·3· · · · · · · ·MS. GREEN:· Form.
·4· ·or investigated by the office.                           ·4· · · · · · · ·THE WITNESS:· I was lead trial counsel in
·5· · · Q.· Just day-to-day issues that would came up that    ·5· ·all those cases.
·6· ·needed the U.S. Attorney's attention or something like   ·6· ·BY MR. EAVES:
·7· ·that?                                                    ·7· · · Q.· All right.
·8· · · · · · · ·MS. GREEN:· Form.                            ·8· · · A.· Oh, excuse me.· With one exception.· There was
·9· · · · · · · ·THE WITNESS:· Correct.                       ·9· ·one -- there was an arbitration involving -- it was a
10· ·BY MR. EAVES:                                            10· ·securities arbitration, and Frank Rothman was the lead
11· · · Q.· All right.· So, and this is something that would  11· ·lawyer on that arbitration and I was second chair.
12· ·happen when he was in trial or he was out of state?      12· · · Q.· All right.· And then you left Skadden Arps after
13· · · A.· Well, then I had the -- the actual responsibility 13· ·five years in 1993?
14· ·of making the decision and for handling the matters.     14· · · A.· Six years, actually.
15· · · Q.· Okay.· All right.· And then you left the office   15· · · Q.· Okay.· And why did you leave?
16· ·in 1987 and went into private practice.                  16· · · A.· Because I really wanted to go back to the U.S.
17· · · · · Why did you do that?                              17· ·Attorney's Office.
18· · · A.· Well, the primary reason was I wanted to sort of  18· · · Q.· Okay.· Did someone from the U.S. Attorney's
19· ·enhance my qualifications to ultimately be the           19· ·Office call you and lure you back with a position?· Or
20· ·U.S. Attorney, which was a goal of mine.· And I was also 20· ·how did that work?
21· ·interested in making some more money.                    21· · · A.· The person who became the U.S. Attorney, Nora
22· · · Q.· Fair enough.                                      22· ·Manella, is a close personal friend of mine.· And I
23· · · · · You went to work for a firm called Skadden Arps?  23· ·called her up one day and I told her I wanted to come
24· · · A.· Correct.                                          24· ·back to the U.S. Attorney's Office.
25· · · Q.· And what did you do for that firm?· What type     25· · · Q.· All right.· And did she tell you -- did she take


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com             YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 19 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             73–76
                                                            Page 73                                                         Page 75
·1· ·you back as chief of -- chief of the Criminal Division?          ·1· ·prosecutors that were allocated to the U.S. Attorney's
·2· · · A.· Yes.                                                      ·2· ·Office to handle those cases.· And then beyond that,
·3· · · Q.· All right.· One of the things that I tracked              ·3· ·generally, the office just grew significantly.
·4· ·through your CV is that -- it's a little bit difficult           ·4· ·BY MR. EAVES:
·5· ·to track the number of attorneys that were working for           ·5· · · Q.· All right.· Any other reason for the growth?
·6· ·you or working for the office.· So I hope maybe you              ·6· · · A.· Well, I think during that period of time you also
·7· ·could give me some insight into that.                            ·7· ·had the war on -- on drugs under the George H.W. Bush
·8· · · A.· Okay.                                                     ·8· ·administration.· So I think there were significant
·9· · · Q.· So at the time that you came back as chief of the         ·9· ·enhancement of the narcotics prosecutors.
10· ·Criminal Division, you said you supervised 160                   10· · · Q.· Okay.· Tell me what your responsibilities were as
11· ·prosecutors?                                                     11· ·chief of the Criminal Division at that time, between '94
12· · · A.· Correct.                                                  12· ·and '96?
13· · · Q.· Were those all of the --                                  13· · · A.· I had oversight responsibility for all of the
14· · · · · · · ·MS. GREEN:· Object --                                14· ·cases that were -- all of the Assistant U.S. Attorneys
15· ·BY MR. EAVES:                                                    15· ·in the Criminal Division.· I made the prosecutive
16· · · Q.· -- frontline prosecutors that were working in the         16· ·decisions in all of the significant cases that were
17· ·Criminal Division at that time?                                  17· ·prosecuted by the office.
18· · · A.· Yes.                                                      18· · · Q.· Did you carry an active caseload?
19· · · Q.· Okay.                                                     19· · · · · · · ·MS. GREEN:· Objection to form.
20· · · · · · · ·MS. GREEN:· He says 160 prosecutors and              20· · · · · · · ·THE WITNESS:· I tried two cases when I was
21· ·support staff.                                                   21· ·chief of the Criminal Division, and I think I argued an
22· · · · · · · ·THE REPORTER:· I'm sorry?                            22· ·appeal or two.
23· · · · · · · ·MR. EAVES:· I'm sorry, Amelia, what was              23· ·BY MR. EAVES:
24· ·that?                                                            24· · · Q.· And what were the cases that you tried as chief
25· · · · · · · ·MS. GREEN:· I said, I believe the CV says,           25· ·of the Criminal Division?

                                                          Page 74                                                              Page 76
·1· ·just to correct the record of the exhibit we're looking          ·1· · · A.· The first case was a -- a failure to declare
·2· ·at, 160 prosecutors and support staff.                           ·2· ·currency by an individual who was leaving the United
·3· ·BY MR. EAVES:                                                    ·3· ·States.· And the second case was a civil rights
·4· · · Q.· Was it 160 prosecutors?                                   ·4· ·violation against an individual who assaulted a Hispanic
·5· · · A.· Yes.                                                      ·5· ·person in the park in -- out in the desert area.
·6· · · Q.· All right.· So support staff was in addition to           ·6· · · Q.· Was that a criminal prosecution?
·7· ·the 160?                                                         ·7· · · A.· Yes.
·8· · · A.· Correct.                                                  ·8· · · Q.· For a civil rights violation?
·9· · · Q.· All right.· And that number seemed a lot higher           ·9· · · A.· Yes.
10· ·than a brief time before that in your CV.                        10· · · Q.· How does that work?
11· · · A.· Yes.                                                      11· · · · · · · ·MS. GREEN:· Form.
12· · · Q.· Give me just a second.                                    12· · · · · · · ·THE WITNESS:· There are two kinds of cases
13· · · A.· Down at the bottom of the first page.                     13· ·that can be prosecuted criminally.· One are against law
14· · · Q.· Yeah.· It says that there were 150 --                     14· ·enforcement officials who misuse their position.· We
15· · · A.· 100 --                                                    15· ·can -- in various different ways.· And also individuals
16· · · Q.· I'm sorry, 105 Assistant U.S. Attorneys in all            16· ·who commit crimes as a result of racial or ethnic
17· ·divisions.· And that was 1984 to '87.· And now as of '94         17· ·animus.
18· ·to '96 we've got, just in the Criminal Division alone,           18· ·BY MR. EAVES:
19· ·160 attorneys; is that right?                                    19· · · Q.· Okay.· That's kind of what we generally call hate
20· · · A.· Yeah, it grew --                                          20· ·crimes?
21· · · · · · · ·MS. GREEN:· Form.                                    21· · · A.· Yes.
22· · · · · · · ·THE WITNESS:· It grew significantly.· In the         22· · · Q.· All right.· And do you remember what the
23· ·time that I was gone from the office was the time of             23· ·sentences were for those two cases -- first of all, I
24· ·the -- one of the things that happened was the savings           24· ·guess I shouldn't presume that there were convictions.
25· ·and loan crisis, and there were a lot of additional              25· · · A.· There were.


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com               YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 20 of 91

RICHARD DROOYAN                                                                                             September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                77–80
                                                             Page 77                                                               Page 79
·1· · · Q.· Okay.· What was the sentence for the failure to            ·1· ·BY MR. EAVES:
·2· ·declare currency?                                                 ·2· · · Q.· All right.· And then if the Criminal Division
·3· · · A.· Probably probation.                                        ·3· ·chief couldn't resolve it at that time, who would you go
·4· · · Q.· Okay.· How about for the civil rights violation?           ·4· ·to?
·5· · · A.· Less than a year, but I don't remember.                    ·5· · · A.· When I was chief of Criminal Division?
·6· · · Q.· All right.· So those aren't the biggest cases              ·6· · · Q.· Yes, sir.
·7· ·going on in the U.S. Attorneys Office during those                ·7· · · A.· I almost always resolved it.· The U.S. Attorney
·8· ·years?                                                            ·8· ·delegated to me all the responsibility for making
·9· · · · · · · ·MS. GREEN:· Form.                                     ·9· ·prosecutive decisions in the Criminal Division.
10· · · · · · · ·THE WITNESS:· That's correct, absolutely.             10· · · Q.· So did you answer directly to the U.S. Attorney
11· ·BY MR. EAVES:                                                     11· ·when you were chief of Criminal Division?
12· · · Q.· Why is that?                                               12· · · A.· Yes.
13· · · A.· Because I couldn't try a case that was going to            13· · · Q.· All right.· During '94 and '96 when you were
14· ·take more than a few days and still do all of my                  14· ·chief of the Criminal Division, did anyone ever report
15· ·responsibilities as chief of the Criminal Division so I           15· ·to you a significant incident involving police
16· ·selected cases that looked to me like they were one- or           16· ·misconduct that would rise to the level of exculpatory
17· ·two-day trials.                                                   17· ·impeachment evidence?
18· · · Q.· All right.· And you did two of those during your           18· · · · · · · ·MS. GREEN:· Form.
19· ·stint as chief of the Criminal Division?                          19· · · · · · · ·THE WITNESS:· The only issue I remember was
20· · · A.· Correct.                                                   20· ·involving that IRS agent that I told you about.· And
21· · · Q.· Okay.· How did your supervisory duties over the            21· ·there was an incident in trial that caused me to take
22· ·prosecutors differ when you were chief of the Criminal            22· ·the -- one of the two prosecutors off of the case when
23· ·Division when -- than what they would have been when you 23· ·it was in trial.· And then after I did further
24· ·were chief of major frauds?· Obviously, it's a larger             24· ·investigation, I concluded that there was some
25· ·division, but is there a layer of removal in that                 25· ·significant issues with respect to the credibility of

                                                             Page 78                                                               Page 80
·1· ·supervision as well?                                              ·1· ·this IRS agent generally.· And I called the chief of the
·2· · · · · · · ·MS. GREEN:· Form.                                     ·2· ·criminal investigation division over at the IRS and told
·3· · · · · · · ·THE WITNESS:· Yes.· You're not as close to            ·3· ·him that we wouldn't prosecute cases involving this IRS
·4· ·it, so the cases that came up to the chief of the                 ·4· ·agent anymore.
·5· ·Criminal Division were more significant cases.· But I             ·5· ·BY MR. EAVES:
·6· ·had the final say-so authority to authorize prosecution           ·6· · · Q.· All right.· Did that happen when you were chief
·7· ·in those cases.· Whereas when I was chief of major                ·7· ·of the Criminal Division?
·8· ·frauds, although I probably technically had the                   ·8· · · A.· Yes.
·9· ·authority, I would usually run it by the chief of the             ·9· · · Q.· Okay.· Let's talk about that case in a little
10· ·Criminal Division.                                                10· ·more detail.· I know you told me a little bit about it
11· ·BY MR. EAVES:                                                     11· ·before in the context of you had to answer -- or you had
12· · · Q.· All right.· So in terms issues that would come up          12· ·to refer yourself essentially to the Office of
13· ·in cases, is it fair to say that frontline attorney               13· ·Professional Responsibility in D.C. --
14· ·experiences an issue in a case, whether it's in court or          14· · · · · · · ·MS. GREEN:· Form.
15· ·during an investigation, they would go to their section           15· ·BY MR. EAVES:
16· ·chief first?                                                      16· · · Q.· -- is that right?
17· · · · · · · ·MS. GREEN:· Form.                                     17· · · A.· That's the case.
18· ·BY MR. EAVES:                                                     18· · · Q.· And so, let's talk about the facts of that case a
19· · · Q.· Yes?                                                       19· ·little bit more so I can understand the testimony you
20· · · A.· Correct.                                                   20· ·just gave.
21· · · Q.· If the section chief couldn't resolve the issue            21· · · A.· Okay.
22· ·and needed to go a step, they would come to the Criminal 22· · · Q.· What was the charge in the case where you became
23· ·Division chief?                                                   23· ·concerned about this IR agent -- this IRS agent's
24· · · · · · · ·MS. GREEN:· Form.                                     24· ·testimony?
25· · · · · · · ·THE WITNESS:· Correct.                                25· · · A.· It was a -- it was a tax fraud case.


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 21 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            81–84
                                                         Page 81                                                        Page 83
·1· · · Q.· Okay.                                                  ·1· ·Attorneys relate to you that gave you concerns about his
·2· · · · · · · ·THE REPORTER:· Sorry?                             ·2· ·credibility?
·3· · · · · · · ·THE WITNESS:· Tax fraud.                          ·3· · · A.· I don't recall specifics, but in effect, he was
·4· ·BY MR. EAVES:                                                 ·4· ·trying to run their cases for them.
·5· · · Q.· And can you give me the relevant facts to help me      ·5· · · Q.· All right.· So that tells me that he was maybe
·6· ·understand what the concerning statement was or the           ·6· ·aggressive and pushy, but I don't see how that relates
·7· ·concerning conduct was by this IRS agent?                     ·7· ·to credibility.
·8· · · A.· So what happened was that during the course of         ·8· · · · · · · ·MS. GREEN:· Form.
·9· ·his testimony during the trial, he disclosed that the         ·9· · · · · · · ·THE WITNESS:· Because when they tried to
10· ·prosecutor who happened to be from the Tax Division in 10· ·tell him to focus on the area of his expertise, he just
11· ·Washington, D.C., not the Assistant U.S. Attorney, had        11· ·ignored them.· And they just basically didn't trust him
12· ·given him a script on what he was supposed to say in          12· ·and didn't want him as a witness in their cases anymore.
13· ·the -- in his testimony.                                      13· ·BY MR. EAVES:
14· · · · · And that was then brought to my attention. I           14· · · Q.· All right.· Did you talk to anyone at the IRS
15· ·don't remember, it may have come to me from the judge 15· ·other than his supervisor about his behavior?
16· ·himself, but in one way or the other, it was brought to       16· · · A.· I didn't talk to his direct supervisor.· I talked
17· ·my attention.· And I -- as a result, I took the attorney      17· ·to the chief of the criminal investigations division who
18· ·off of the case for the balance of the trial.· And it         18· ·was the head of that office.
19· ·resulted in a conviction.                                     19· · · Q.· All right.· Other than talking to -- to -- well,
20· · · · · And then when I started to do a little bit             20· ·let me ask you this.· Were the U.S. Attorneys who came
21· ·further investigation because I had a little more time,       21· ·to you after that trial and complained about this IRS
22· ·a number of Assistant U.S. Attorneys told me that they        22· ·agent, did they seem to be allied with the Tax Division
23· ·had had significant problems with this IRS agent as a         23· ·attorney who had been pulled off the case?
24· ·witness, and they basically didn't trust him.                 24· · · · · · · ·MS. GREEN:· Form.
25· · · Q.· All right.· And when you conducted that                25· · · · · · · ·THE WITNESS:· In the sense that they were

                                                       Page 82                                                          Page 84
·1· ·investigation after the trial that you mentioned, that's      ·1· ·giving sort of background that caused her to do what she
·2· ·the first you heard about the significant problems that       ·2· ·did.
·3· ·other U.S. Attorney's Office had had with this IRS            ·3· ·BY MR. EAVES:
·4· ·agent?                                                        ·4· · · Q.· Did you make an attempt to talk to anyone other
·5· · · · · · · ·MS. GREEN:· Form.                                 ·5· ·than U.S. Attorneys who were allied with her about the
·6· · · · · · · ·THE WITNESS:· Correct.· I did not know about      ·6· ·allegations against this IRS agent?
·7· ·that when I took the Tax Division lawyer off the case         ·7· · · · · · · ·MS. GREEN:· Form.
·8· ·because I thought she had shown poor judgment in              ·8· · · · · · · ·THE WITNESS:· I'm not sure they were allied
·9· ·providing this witness with a script.                         ·9· ·with her.· They -- they had experiences in dealing with
10· ·BY MR. EAVES:                                                 10· ·this IRS agent.· And as I started to hear some stories
11· · · Q.· All right.· Did you determine that she had             11· ·and ask around, this is what I learned.· They weren't --
12· ·actually provided him with a script?                          12· ·I mean, they were providing information to put some
13· · · A.· Yes.                                                   13· ·context, but the decision to take her off the trial I
14· · · Q.· All right.· And so what was it about his conduct       14· ·had already made.
15· ·that you found objectionable?· From -- from what you          15· ·BY MR. EAVES:
16· ·just described, it sounds like he said or maybe               16· · · Q.· Did you find as a result of your, let's call it
17· ·testified that the tax lawyer had given him a script.         17· ·investigation here, that you had concerns about
18· ·It sound like you said she did give him a script.             18· ·instances where this IR agent -- IRS agent had been
19· · · · · What did he do that was concerning to you?             19· ·untruthful?
20· · · A.· In that particular situation right there,              20· · · A.· Specifically, no.
21· ·nothing.· And I -- it was only after other Assistant          21· · · Q.· All right.· What was the specific grounds which
22· ·U.S. Attorneys came to me and started to relate their         22· ·you cited to whomever it was at the IRS for the reason
23· ·own experiences with him that I had cause for concern         23· ·that you were not going to take anymore cases from this
24· ·about his general credibility as a witness.                   24· ·agent?
25· · · Q.· What kinds of incidents did the other U.S.             25· · · · · · · ·MS. GREEN:· Form.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com          YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 22 of 91

RICHARD DROOYAN                                                                                               September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                  85–88
                                                               Page 85                                                         Page 87
·1· · · · · · · ·THE WITNESS:· He had been a difficult                   ·1· ·significant impact on the career of an IRS agent?
·2· ·witness for Assistant U.S. Attorneys who had bad                    ·2· · · · · · · ·MS. GREEN:· Form.
·3· ·experiences with him, and I didn't -- they didn't trust             ·3· · · · · · · ·THE WITNESS:· It would certainly have an
·4· ·him and I didn't trust him and I didn't want him on our             ·4· ·impact, yes.
·5· ·cases anymore.                                                      ·5· ·BY MR. EAVES:
·6· ·BY MR. EAVES:                                                       ·6· · · Q.· How so?
·7· · · Q.· All right.· And I understand the difficulty.· It             ·7· · · A.· It caused him to be transferred from the Criminal
·8· ·sound like you found that he was not a person who played ·8· ·Division to another division in the IRS.
·9· ·well with others?                                                   ·9· · · Q.· What division was he transferred to; do you know?
10· · · · · · · ·MS. GREEN:· Form.                                       10· · · A.· I don't know.
11· · · · · · · ·THE WITNESS:· Unfortunately.                            11· · · Q.· Did he remain in a role as an investigative
12· ·BY MR. EAVES:                                                       12· ·agent?
13· · · Q.· And so I can understand you don't want to work               13· · · A.· He was a revenue agent as -- in the Criminal
14· ·with a guy who doesn't work well with others; right?                14· ·Division, you have revenue agents and you have special
15· · · · · · · ·MS. GREEN:· Form.                                       15· ·agents.· And he remained as -- in effect, he had the
16· · · · · · · ·THE WITNESS:· I don't want to work with                 16· ·same duties, but not in criminal cases.
17· ·somebody who I don't trust to provide me with the                   17· · · Q.· So he was taken off of all criminal cases as a
18· ·information I need and who basically wouldn't listen to             18· ·result of -- of the action that you took?
19· ·anybody.                                                            19· · · A.· At least in our district, yes.
20· ·BY MR. EAVES:                                                       20· · · Q.· All right.· And do you understand the complaint
21· · · Q.· All right.· And the issue I'm getting at here is             21· ·that he raised against you to be related to his feeling
22· ·the trust part.· What did you find that caused you not              22· ·that it was unfair?
23· ·to trust this agent?· I understand he was pushy. I                  23· · · A.· Yes.
24· ·understand he didn't respond well when people told him              24· · · Q.· Okay.· What did he say specifically about that,
25· ·to -- you know, to do certain things.                               25· ·if you remember?

                                                               Page 86                                                              Page 88
·1· · · · · What did you find to cause you to think you                  ·1· · · A.· I don't remember.
·2· ·couldn't trust him?                                                 ·2· · · Q.· Okay.· But your recollection is that he took some
·3· · · · · · · ·MS. GREEN:· Form.                                       ·3· ·action against you because he felt that your
·4· · · · · · · ·THE WITNESS:· I don't recall specifics                  ·4· ·blackballing him from participation in any criminal
·5· ·beyond what I just indicated to you.                                ·5· ·cases in your office was unfair?
·6· ·BY MR. EAVES:                                                       ·6· · · · · · · ·MS. GREEN:· Form.
·7· · · Q.· Okay.· That's fair.                                          ·7· · · · · · · ·THE WITNESS:· I don't think he took any
·8· · · · · Did the IRS agent in question, did his conduct               ·8· ·action against me.· I think he -- he complained, and I
·9· ·rise to the level of what you would consider misconduct? ·9· ·think he may have complained to me.· And when I got the
10· · · · · · · ·MS. GREEN:· Form.                            10· ·complaint, I viewed it as a complaint that I had
11· · · · · · · ·THE WITNESS:· No.                            11· ·retaliated against him for his testimony in the trial.
12· ·BY MR. EAVES:                                                       12· ·And that's a complaint of misconduct, and I referred the
13· · · Q.· Why not?                                                     13· ·complaint to the Office of Professional Responsibility.
14· · · A.· I don't recall anybody saying he had specifically            14· ·And I wrote a -- as I said, a seven-page single space
15· ·misrepresented anything or specifically testified                   15· ·letter explaining my decision.
16· ·falsely in any case.                                                16· ·BY MR. EAVES:
17· · · Q.· All right.· Other than contacting one of the                 17· · · Q.· All right.· Did you take any action to keep a
18· ·higher-ups at the IRS, what action did you take in                  18· ·file on this agent within the U.S. Attorney's Office or
19· ·regard to this IRS agent?                                           19· ·Department of Justice regarding your concerns about his
20· · · A.· Nothing.· I called the IRS -- the chief of                   20· ·trustworthiness?
21· ·Criminal Division for the IRS and told him that I -- we             21· · · · · · · ·MS. GREEN:· Form.
22· ·wouldn't prosecute any cases in which this agent was                22· · · · · · · ·THE WITNESS:· No, because the chief of
23· ·involved as a witness.                                              23· ·criminal investigations division said he was going to
24· · · Q.· All right.· As a prosecutor, did you understand              24· ·transfer him out of the division and he wouldn't be
25· ·that making a decision like that could have a                       25· ·involved in any of our cases.


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com               YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 23 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            89–92
                                                         Page 89                                                                Page 91
·1· ·BY MR. EAVES:                                                 ·1· · · Q.· So I'm just saying that as kind of a marker for
·2· · · Q.· Even on the day of his transfer there would have       ·2· ·you.
·3· ·been cases which came after that which could have             ·3· · · A.· Okay.
·4· ·required him to testify; correct?                             ·4· · · Q.· All right.· So tell me the circumstances as to
·5· · · · · · · ·MS. GREEN:· Form.                                 ·5· ·how you became Chief Assistant U.S.A. in 97.
·6· · · · · · · ·THE WITNESS:· No, I don't think so.· I think      ·6· · · A.· The then existing -- then chief assistant left
·7· ·once that he was taken off the -- the cases, they would       ·7· ·the office, and the United States Attorney and I
·8· ·just substitute a different revenue agent.                    ·8· ·discussed whether I should stay as chief of Criminal
·9· ·BY MR. EAVES:                                                 ·9· ·Division or whether I should become chief assistant
10· · · Q.· All right.· So your answer is that you took no         10· ·again.
11· ·action to put him on a list or to create a file about         11· · · Q.· And how did that discussion go?
12· ·concerns about his trustworthiness within DOJ?                12· · · A.· She said whatever you want to do, and I said I
13· · · · · · · ·MS. GREEN:· Form.                                 13· ·want to be chief assistant.
14· · · · · · · ·THE WITNESS:· I removed him from our cases        14· · · Q.· All right.· You said that the responsibilities of
15· ·so I didn't think it was necessary to do anything more        15· ·Chief Assistant U.S.A. changed that second time you took
16· ·than that.                                                    16· ·the position?
17· · · · · · · ·MR. EAVES:· Okay.· All right.· This is            17· · · A.· A little bit, yes.
18· ·probably a pretty good chance to take a break here.           18· · · Q.· How so?
19· ·Let's -- let's try to make it quick.· They brought some       19· · · A.· I was heavily involved in continuing to supervise
20· ·lunch.                                                        20· ·the most significant cases being prosecuted in the
21· · · · · · · ·THE WITNESS:· Okay.                               21· ·office.· And the chief of the Criminal Division who
22· · · · · · · ·THE VIDEOGRAPHER:· This marks the end of          22· ·replaced me basically was responsible for all the other
23· ·Media Unit 1.· We are off the record at 12:01 p.m.            23· ·cases.· But I sort of had a group of cases that I had
24· · · · · · · ·(Recess.)                                         24· ·been supervising, and so I continued to supervise those
25· · · · · · · ·THE VIDEOGRAPHER:· This marks the start of        25· ·cases.· Supervising meaning supervising the people who

                                                         Page 90                                                                Page 92
·1· ·Media Unit 2.· We are on the record at 12:47 p.m.             ·1· ·were running the investigations of those cases.
·2· ·BY MR. EAVES:                                                 ·2· · · · · And then also occasionally I would get directly
·3· · · Q.· All right.· Mr. Drooyan, we took a break.              ·3· ·involved in supervising an -- a case where we should
·4· · · · · Did you have a chance to speak with counsel while      ·4· ·some issues or problems where we needed to have some
·5· ·we were on the break?                                         ·5· ·direct supervision on it, so. . .
·6· · · A.· Yeah, I guess.                                         ·6· · · Q.· All right.· So -- so tell me, which cases were
·7· · · Q.· After speaking with counsel, did you want to           ·7· ·you heavily involved in in '97/'98 when you were chief
·8· ·change any of your answers?                                   ·8· ·assistant?· What types of cases?
·9· · · A.· No.                                                    ·9· · · · · · · ·MS. GREEN:· Form.
10· · · Q.· All right.· Let me ask you one -- jump back a          10· · · · · · · ·THE WITNESS:· What types of cases?· Well, we
11· ·little bit.· The perjury prosecution that you did of the      11· ·had -- at one point we had investigated and indicted the
12· ·woman who -- you felt like lied in -- in the grand jury,      12· ·governor of Arizona.· I was heavily involved in the
13· ·was she convicted for perjury?                                13· ·supervision of the Assistant U.S. Attorneys who were
14· · · A.· She was convicted of whatever we charged her           14· ·handling that case.· And I think that spilled over into
15· ·with.                                                         15· ·the time that I was chief assistant as well, they
16· · · Q.· That's right, you said you weren't sure if it was      16· ·were -- even when they were trying the case in Arizona.
17· ·perjury or not?                                               17· · · · · · · ·I had been heavily involved in the Mexican
18· · · A.· Correct.                                               18· ·Mafia prosecution we did as chief assistant.· I was
19· · · Q.· Yeah.                                                  19· ·heavily involved in supervising the Assistant U.S.
20· · · A.· I think it was, but I'm not a hundred percent          20· ·Attorneys who were handling a Mexican bank money
21· ·sure.                                                         21· ·laundering case.
22· · · Q.· All right.· I think we're up to '97/'98 when you       22· · · · · · · ·I was heavily involved in supervising the
23· ·went from Criminal Division chief to Chief Assistant          23· ·assistants who were handling a public corruption case
24· ·U.S.A. again.                                                 24· ·involving Congressman Tucker and councilwoman or
25· · · A.· Right.                                                 25· ·assemblywoman -- I'm not quite sure -- Patricia Moore.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                 YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 24 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            93–96
                                                          Page 93                                                           Page 95
·1· · · · · · · ·I was heavily involved in an investigation         ·1· · · · · · · ·MS. GREEN:· Form.
·2· ·of a federal judge in Alabama for mail fraud.· And some        ·2· · · · · · · ·THE WITNESS:· Correct.
·3· ·of those cases sort of spilled into when I became chief        ·3· ·BY MR. EAVES:
·4· ·assistant.                                                     ·4· · · Q.· Okay.· You were checking in and maybe getting
·5· ·BY MR. EAVES:                                                  ·5· ·reports on a regular basis as to where are we with the
·6· · · Q.· All right.· So the cases that you were heavily          ·6· ·such-and-such case?
·7· ·involved in supervising as chief assistant were cases          ·7· · · · · · · ·MS. GREEN:· Form.
·8· ·that you had been supervising on a more direct level as        ·8· · · · · · · ·THE WITNESS:· Yes, but I've been -- I
·9· ·criminal chief?                                                ·9· ·neglected to say I also did get very heavily involved in
10· · · A.· Some of them --                                         10· ·and ultimately wound up trying a case that arose out of
11· · · · · · · ·MS. GREEN:· Form.                                  11· ·the investigation of Congressman Kim.· So that was a
12· · · · · · · ·THE WITNESS:· Some of those.· I -- the             12· ·case where I had more than just a supervisory role. I
13· ·Mexican bank case was a case that I supervised first           13· ·was really intimately involved in decision-making.· And,
14· ·when I was a chief assistant.                                  14· ·ultimately, as chief of Criminal Division, I had
15· ·BY MR. EAVES:                                                  15· ·authorized the prosecution of Congressman Kim's
16· · · Q.· All right.· So --                                       16· ·treasurer.· And it was a tough case.· Nobody wanted to
17· · · A.· And there were others, but I just don't remember        17· ·try it, so I wound up trying it.
18· ·all of them.                                                   18· ·BY MR. EAVES:
19· · · Q.· Was the role of the chief assistant at that time        19· · · Q.· All right.· What was the -- well, did you get a
20· ·to sort of have a supervisory role over the higher             20· ·conviction?
21· ·profile cases that were in the office?                         21· · · A.· Yes.
22· · · · · · · ·MS. GREEN:· Form.                                  22· · · Q.· What was the penalty?
23· · · · · · · ·THE WITNESS:· That's the way that evolved,         23· · · A.· A year or less.
24· ·yes.                                                           24· · · Q.· Okay.· Did you try any other cases as Chief
25                                                                  25· ·Assistant U.S.A. from '97 to '98?

                                                        Page 94                                                           Page 96
·1· ·BY MR. EAVES:                                              ·1· · · A.· '97 to '98, no.· If you broaden the time period,
·2· · · Q.· All right.· And so was that the primary focus of    ·2· ·the answer is yes.
·3· ·your position when you were Chief Assistant U.S.A. in      ·3· · · Q.· How so?· How should I broaden it to change your
·4· ·'97 and '98?                                                   ·4· ·answer?
·5· · · · · · · ·MS. GREEN:· Form.                                  ·5· · · A.· I tried a case in early 1999.
·6· · · · · · · ·THE WITNESS:· In terms of substantive              ·6· · · Q.· All right.· As a U.S. Attorney?
·7· ·matters, yes.· But I also would advise the U.S. Attorney       ·7· · · A.· As chief assistant.
·8· ·in any matters that came to her attention.· She and I          ·8· · · Q.· So that was before you left to go to Munger
·9· ·were very close.· And there were very few things that          ·9· ·Tolles?
10· ·she decided without at least talking to me about.              10· · · A.· Correct.
11· · · · · · · ·I also interviewed all new applicants for          11· · · Q.· All right.· What was the case that you tried in
12· ·the job and, you know, I dealt with various different,         12· ·'99 as chief assistant?
13· ·miscellaneous matters as well.                                 13· · · A.· It was a -- a theft from the mail case.
14· ·BY MR. EAVES:                                                  14· · · Q.· All right.· And what was the object that was
15· · · Q.· All right.· To the extent that you were          15· ·stolen?
16· ·supervising cases as Chief Assistant U.S.A., there were 16· · · A.· Credit cards.
17· ·several levels of supervision between you as chief      17· · · Q.· All right.· And what was the sentence in that
18· ·assistant and the frontline prosecutors?                18· ·one?
19· · · · · · · ·MS. GREEN:· Form.                                  19· · · · · Was there a conviction?
20· · · · · · · ·THE WITNESS:· There was at least one level         20· · · A.· Yes.
21· ·of supervision.                                                21· · · · · I don't recall.· I remember that the defendant
22· ·BY MR. EAVES:                                                  22· ·was remanded to custody for the -- which was one of the
23· · · Q.· Right.· So you were doing the day-to-day                23· ·few times that happened in my experience as -- with the
24· ·prosecutorial duties of appearing in court or filing           24· ·U.S. Attorney's Office.· This was his second conviction
25· ·motions and those sort of things; correct?                     25· ·for doing virtually the exact same thing.· So I think he


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 25 of 91

RICHARD DROOYAN                                                                                               September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                 97–100
                                                               Page 97                                                           Page 99
·1· ·wound up getting a couple years in jail.                            ·1· ·I was doing -- I was on the police commission.· I was
·2· · · Q.· All right.                                                   ·2· ·doing pro bono the jail commission.· And so although I
·3· · · A.· But I don't -- I don't specifically recall that.             ·3· ·was still practicing law, I was doing a fair amount of
·4· · · Q.· Okay.· Then in 1999 you left the U.S. Attorney's             ·4· ·stuff that wasn't directly law related.· And -- and the
·5· ·Office again to go into private practice.                           ·5· ·firm was great and they said you go do whatever you want
·6· · · · · What was your thought process at that time?                  ·6· ·to do, and they basically paid me whatever they felt
·7· · · A.· I --                                                         ·7· ·like paying me.
·8· · · · · · · ·MS. GREEN:· Form.                                       ·8· · · Q.· So it took you out of the position of feeling the
·9· · · · · · · ·Sorry.                                                  ·9· ·pressure to bill hours and create profit and allowed you
10· · · · · · · ·THE WITNESS:· I had been a candidate to be              10· ·to do some of -- some of the more community-based
11· ·the U.S. Attorney to replace Nora Manella, and I was, as            11· ·activities that you were doing?
12· ·I understood it, one of the two finalists for that                  12· · · A.· Yes, I'd say that --
13· ·position.· And a younger Assistant U.S. Attorney in the             13· · · · · · · ·MS. GREEN:· Form.
14· ·Criminal Division got the job, and I thought it was best            14· · · · · · · ·THE WITNESS:· Yes, I would say that's true
15· ·for everybody if I left and went become to private                  15· ·to a large extent, yes.
16· ·practice.                                                           16· ·BY MR. EAVES:
17· ·BY MR. EAVES:                                                       17· · · Q.· All right.· For -- from 1999 through '11, it
18· · · Q.· So were you worried that there would be bad blood            18· ·looks like you were a litigation partner.
19· ·between you and the person who got the appointment?                 19· · · · · What types of cases were handling as a litigation
20· · · · · · · ·MS. GREEN:· Form.                                       20· ·partner at Munger Tolles?
21· · · · · · · ·THE WITNESS:· Not so much bad blood, but                21· · · A.· Mostly civil litigation.· I did some employment
22· ·the -- the process has gone for a long period of time,              22· ·cases, wrongful termination type cases.· I did some
23· ·and I think most people in the office had wanted me to              23· ·legal malpractice cases.· I did some False Claims Act
24· ·be the U.S. Attorneys and expected I was going to be the 24· ·cases.· And, you know, sort of anything that might come
25· ·U.S. Attorney.· And I think it was not a good thing to              25· ·in the door that looked interesting.

                                                          Page 98                                                     Page 100
·1· ·have sort of two -- the two finalists in the office at       ·1· · · Q.· Any criminal defense?
·2· ·the same time and it would undercut his ability to lead      ·2· · · A.· Yes.
·3· ·the office.                                                  ·3· · · Q.· All right.· How much of your practice was
·4· ·BY MR. EAVES:                                                ·4· ·dedicated to doing criminal defense from 1999 to '11?
·5· · · Q.· All right.· And you've never returned since then? ·5· · · A.· Over -- if you take the entire period of time, I
·6· · · A.· Correct.                                          ·6· ·would say 10 percent.
·7· · · Q.· All right.· What kind of -- well, did you go to   ·7· · · Q.· Okay.
·8· ·Munger Toll -- Tolles as a partner?                      ·8· · · A.· There was one year where it was more than that
·9· · · A.· Yes.                                              ·9· ·because I was working particularly on out of -- one
10· · · Q.· And then it says you were of counsel for 2012 and 10· ·matter.
11· ·2013.· First of all, what does that mean?                11· · · Q.· All right.· Did you try any significant criminal
12· · · A.· It means that, you know, in -- in effect, I       12· ·cases between '99 and -- well, let's just say '99 and
13· ·didn't have an equity interest in the firm.              13· ·'13?
14· · · Q.· Okay.                                             14· · · A.· No.
15· · · A.· My duties and -- and responsibilities didn't      15· · · Q.· Other than the one you tried as a U.S. Attorney?
16· ·change very much from going to partner to of counsel.    16· · · A.· Other -- yeah, other than --
17· · · Q.· Had you had an equity interest prior to becoming 17· · · Q.· In '99?
18· ·of counsel?                                              18· · · A.· Well, that -- and that was not -- I would not
19· · · A.· Yes.                                              19· ·have -- I would not deem that as a particularly
20· · · Q.· Okay.· Why did you give that up?                  20· ·significant case, but --
21· · · A.· You know, I was sort of transitioning to sort of  21· · · Q.· Okay.
22· ·a different level of practice and different -- and I was 22· · · A.· No, I didn't try the criminal cases when I was at
23· ·doing different things.                                  23· ·Munger Tolles or at Scheper Kim.
24· · · Q.· How so?                                           24· · · Q.· All right.· Did you try any civil case at Munger
25· · · A.· Well, I wasn't out there hustling for business.   25· ·Tolles?


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com           YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 26 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            101–104
                                                          Page 101                                                              Page 103
·1· · · A.· Yes.                                                     ·1· ·authority.
·2· · · Q.· How many?                                                ·2· · · Q.· All right.· And the firm fought against that
·3· · · A.· One federal civil trial that went to verdict. I          ·3· ·disqualification; correct?
·4· ·think there was an arbitration in there somewhere -- oh,        ·4· · · A.· Correct.
·5· ·a -- no, that was. . .                                          ·5· · · Q.· And so it had to be taken to court?
·6· · · · · I think there was an arbitration in there                ·6· · · A.· Yes.
·7· ·somewhere, but I don't have a specific recollection of          ·7· · · Q.· And the court found that there was an actual
·8· ·that.                                                           ·8· ·conflict of interest?
·9· · · Q.· Okay.· And how about at Scheper Kim & Harris, did ·9· · · A.· Yes.
10· ·you try any civil cases there.                                  10· · · · · · · ·MS. GREEN:· Form.
11· · · A.· No, I have not tried a case since I've been at           11· · · · · · · ·THE WITNESS:· I think the court found that
12· ·the firm.                                                       12· ·there was -- we were -- they were a continuing client,
13· · · Q.· Okay.· What kind of work are you doing at Scheper 13· ·even though we had not done any work for them for eight
14· ·Kim & Harris?                                                   14· ·years.
15· · · A.· An occasional white collar case, not that much;          15· ·BY MR. EAVES:
16· ·civil litigation cases.· I serve as general counsel to          16· · · Q.· All right.· And the court disqualified your firm
17· ·the firm, meaning I advice other lawyers in the firm            17· ·from that case?
18· ·on -- particularly on ethical issues, but sometimes more        18· · · · · · · ·MS. GREEN:· Form.
19· ·substantive issues beyond that.                                 19· · · · · · · ·THE WITNESS:· Correct.· Right.
20· · · · · I serve as a monitor for the Los Angeles County          20· ·BY MR. EAVES:
21· ·jails in -- pursuant to two court -- two consent                21· · · Q.· Was there any ethical fallout for -- I know not
22· ·decrees.· And so I regularly file reports with the              22· ·for you because you said you've never been subject to a
23· ·federal court concerning my activities as a monitor.            23· ·bar complaint, but for anybody in the form?
24· · · Q.· All right.· Would you say you're in sort of a            24· · · A.· No.
25· ·managing partner position at Scheper Kim?                       25· · · · · · · ·MS. GREEN:· Form.

                                                         Page 102                                                               Page 104
·1· · · · · · · ·MS. GREEN:· Form.                                   ·1· · · · · · · ·THE WITNESS:· No.
·2· · · · · · · ·THE WITNESS:· No.                                   ·2· ·BY MR. EAVES:
·3· ·BY MR. EAVES:                                                   ·3· · · Q.· Okay.· Which governor's prosecution did you help
·4· · · Q.· No?                                                      ·4· ·supervise?
·5· · · A.· No.· I'm -- I'm -- my role as -- in terms of             ·5· · · A.· Governor of -- prosecution of Symington.
·6· ·management is -- is a role as general counsel.· So if           ·6· · · Q.· Okay.· Was that -- was his conviction overturned?
·7· ·there are legal issues pertaining to the firm, such as          ·7· · · A.· Yes.
·8· ·ethical issues, I give the lawyers advice and so I give         ·8· · · Q.· On what -- do you remember the basis?
·9· ·them privileged advice, but I'm not a manager of -- I'm         ·9· · · A.· Yes.· The -- during the course of the trial, the
10· ·not one of the managing partners of the firm.                   10· ·jurors -- actually, it was during the course of -- I
11· · · Q.· Okay.· In doing a little research online, I saw          11· ·think during -- I think it was during jury
12· ·that there was a case when you were at Munger Tolles            12· ·deliberations, the jurors complained about one juror, if
13· ·where the firm got involved in a conflict of interest           13· ·I remember correctly, either not being able to
14· ·relating to California Earthquake Authority?                    14· ·deliberate or refusing to deliberate or -- or something
15· · · A.· Yes.                                                     15· ·or failing -- refusing to communicate.
16· · · Q.· Do you remember that case?                               16· · · · · And ultimately, if I remember correctly, the
17· · · A.· Yes.                                                     17· ·district judge re- -- excused that juror.· And so there
18· · · Q.· What happened?                                           18· ·were -- Symington was convicted.· And it -- I believe
19· · · A.· I represented the Earthquake Authority on some           19· ·the conviction was overturned on the grounds that the
20· ·minor matters in -- early on when I was at Munger               20· ·judge should have done more before excusing that juror
21· ·Tolles.· And later on, some years later, five, six,             21· ·or shouldn't have excused that juror or something to
22· ·seven, eight years later, if not more, the firm                 22· ·that effect.
23· ·represented a client adverse to the earth -- Earthquake         23· · · Q.· All right.· Let's talk a little bit about some of
24· ·Authority, and the firm had to be disqualified from             24· ·the different times when you were working at the U.S.
25· ·representing the party adverse to the earthquake                25· ·Attorney's Office and the way things worked when you


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 27 of 91

RICHARD DROOYAN                                                                                               September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                105–108
                                                              Page 105                                                         Page 107
·1· ·were there.                                                         ·1· ·task forces.· Under the Clinton administration, there
·2· · · · · First of all, the U.S. Attorney's Office works               ·2· ·was a major initiative to -- to attack violent crime.
·3· ·primarily with federal investigative agencies; correct?             ·3· ·And -- and the result was we worked very closely with
·4· · · · · · · ·MS. GREEN:· Form.                                       ·4· ·local -- "we" meaning the federal agencies worked very
·5· · · · · · · ·THE WITNESS:· Primarily, yes.                           ·5· ·closely with the state in developing a strategy to
·6· ·BY MR. EAVES:                                                       ·6· ·combat violent crime in the county.
·7· · · Q.· All right.· I know there are instances where you             ·7· · · Q.· Right.· So when you started as an Assistant U.S.
·8· ·may work with local authorities, but for the most part,             ·8· ·Attorney was 1978; right?
·9· ·you're working with FBI, DEA, some of those other types ·9· · · A.· Correct.
10· ·of agencies; right?                                     10· · · Q.· And the Brady case came out in 1963, I believe;
11· · · · · · · ·MS. GREEN:· Form.                                       11· ·is that right?
12· · · · · · · ·THE WITNESS:· Yes, I would say more often               12· · · A.· Sometime well before, that's true.
13· ·than not, we're working with federal agencies.                      13· · · Q.· So it was in effect well before you became a --
14· ·BY MR. EAVES:                                                       14· ·an Assistant U.S. Attorney?
15· · · Q.· All right.· And that's a little bit different                15· · · A.· Correct.
16· ·than a large metropolitan prosecutor's office that's                16· · · Q.· Is that something that you were made aware of law
17· ·dealing with maybe 20 different local law enforcement               17· ·school and maybe even after you went to work as a U.S.
18· ·agencies; right?                                                    18· ·Attorney?
19· · · · · · · ·MS. GREEN:· Form.                                       19· · · A.· Yeah, probably covered it in law school and
20· · · · · · · ·THE WITNESS:· Well, yes, in the sense                   20· ·certainly covered it when I was an Assistant U.S.
21· ·that -- that, as I understand it, a District Attorney's             21· ·Attorney.
22· ·Office is going to be countywide and there may be                   22· · · Q.· All right.· And from the years '78 to 1984 when
23· ·different municipalities within that county, each which             23· ·you went from being from frontline prosecutor all the
24· ·has their own police department, plus you also have the 24· ·way up to being -- well, I guess in '84 you became Chief
25· ·L.A. County Sheriff's Department.· So they would be                 25· ·Assistant U.S. Attorney, were there changes in how

                                                      Page 106                                                     Page 108
·1· ·dealing with those different police agencies on the       ·1· ·exculpatory evidence was tracked and disclosed within
·2· ·local level.                                                        ·2· ·the U.S. Attorney's Office?
·3· · · · · · · ·I think where it's -- it's county District              ·3· · · · · · · ·MS. GREEN:· Form.
·4· ·Attorney's Offices don't often deal with federal                    ·4· · · · · · · ·THE WITNESS:· No, in the sense that
·5· ·agencies.· The U.S. Attorney's Office does deal with                ·5· ·certainly in every case, Assistant U.S. Attorneys had
·6· ·state and local agencies much more often than the                   ·6· ·the responsibility to turn over any potential
·7· ·reverse being true at the county level.                             ·7· ·exculpatory evidence or evidence that bore on the
·8· ·BY MR. EAVES:                                                       ·8· ·credibility of any witnesses in those cases.· And we
·9· · · Q.· All right.· But you're still dealing mostly with             ·9· ·would compile that information on an individual
10· ·federal agencies at the U.S. Attorney's Office?                     10· ·case-by-case basis and -- and turn it over.· So I mean
11· · · A.· Yeah, more often than not.· But -- but there,                11· ·that was the fundamental way in which you addressed your
12· ·certainly I had my share of cases that there was a --               12· ·Brady/Giglio allegations.
13· ·some local police department involved in or county                  13· ·BY MR. EAVES:
14· ·department involved in.                                             14· · · Q.· All right.· And that's true for the entire time
15· · · Q.· And that can happen sometimes when there are                 15· ·that you were at the U.S. Attorney's Office?
16· ·joint task forces where part of the investigation is                16· · · A.· In terms of the primary responsibility was on a
17· ·done by the FBI or the DEA, but it also involves local              17· ·case-by-case basis, yes.· But any time there was an
18· ·law enforcement to some level as well --                            18· ·issue -- a major issue with respect to credibility of a
19· · · · · · · ·MS. GREEN:· For --                                      19· ·law enforcement official, for example, it would come to
20· ·BY MR. EAVES:                                                       20· ·the attention of the chief of the Criminal Division.· If
21· · · Q.· -- correct?                                                  21· ·it resulted in the dismissal of a case or suppression of
22· · · · · · · ·MS. GREEN:· Form.                                       22· ·evidence, it would also go to the chief of the appellate
23· · · · · · · ·THE WITNESS:· Particularly beginning, I                 23· ·section.
24· ·would say, under H.W. -- President H.W. Bush.· You saw 24· · · Q.· All right.
25· ·more and more federal-state task forces, violent crime              25· · · A.· And I would say that was the practice that I was


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com          YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 28 of 91

RICHARD DROOYAN                                                                                               September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                109–112
                                                              Page 109                                                    Page 111
·1· ·aware of during the entire time I was in the U.S.                   ·1· ·impeachment evidence relating to law enforcement
·2· ·Attorney's Office.                                                  ·2· ·officers?
·3· · · Q.· We can talk more about that.                                 ·3· · · A.· Went through the chief of the Criminal Division
·4· · · · · Did I understand your testimony correctly earlier            ·4· ·who would track that information.· He had a -- he --
·5· ·when you said the only person that you had been aware of            ·5· ·he -- he basically was able to track everything in the
·6· ·who had a significant issue relating -- made you                    ·6· ·office, and he also had the backup of information going
·7· ·concerned about their trustworthiness was this IRS                  ·7· ·through the appellate section of the U.S. Attorney's
·8· ·agent?                                                              ·8· ·Office.· So if there were issues with respect to a law
·9· · · A.· When I --                                                    ·9· ·enforcement agency officer, it would be tracked by the
10· · · · · · · ·MS. GREEN:· Form.                                       10· ·chief of Criminal Division.
11· · · · · · · ·THE WITNESS:· When I was chief of Criminal              11· · · Q.· All right.· And so when you were chief of
12· ·Division.                                                           12· ·Criminal Division, did you keep a file and said, here's
13· ·BY MR. EAVES:                                                       13· ·all the issues that are going on with all the agents
14· · · Q.· That -- so that only -- that's the only officer              14· ·that we need to know about?
15· ·you became aware of when you were chief of the Criminal             15· · · · · · · ·MS. GREEN:· Form.
16· ·Division?                                                           16· · · · · · · ·THE WITNESS:· The only one that I became
17· · · · · · · ·MS. GREEN:· Form.                                       17· ·aware of was the IRS agent, and I dealt with it by
18· · · · · · · ·THE WITNESS:· Correct.                                  18· ·removing him from the -- the cases that our office
19· ·BY MR. EAVES:                                                       19· ·handled.
20· · · Q.· Were there other officers or agents that you                 20· ·BY MR. EAVES:
21· ·became aware of at other times when you were employed at 21· · · Q.· And how about the ones that had been brought to
22· ·the U.S. Attorney's Office?                                         22· ·the attention to your predecessor as the Criminal
23· · · A.· I was aware of at least one, if not more than one            23· ·Division chief, Brosio, did you have them in a file
24· ·instance, where there were issues that were brought to              24· ·marked that said, hey, if these guys come up in any
25· ·my predecessor, Robert Brosio, concerning the                       25· ·future prosecutions, we need to know this stuff we have

                                                         Page 110                                                                Page 112
·1· ·credibility of -- of law enforcement officials.· And my      ·1· ·to disclose about them?
·2· ·understanding what happened was is that basically the               ·2· · · · · · · ·MS. GREEN:· Form.
·3· ·agency, whatever it was, was directed that this person              ·3· · · · · · · ·THE WITNESS:· No, I don't recall receiving a
·4· ·couldn't present cases to our office anymore.                       ·4· ·file for him.
·5· · · Q.· All right.· Kind of similar to what happened with            ·5· ·BY MR. EAVES:
·6· ·the IRS agent?                                                      ·6· · · Q.· Okay.· You said that primarily Assistant U.S.
·7· · · A.· Correct.· But --                                             ·7· ·Attorneys dealt with obtaining and disclosing
·8· · · Q.· All right.· So you were aware of, did you say two            ·8· ·impeachment evidence on a case-by-case basis.
·9· ·cases that were brought to Brosio's attention?                      ·9· · · · · What do you mean by that?
10· · · · · · · ·MS. GREEN:· Form.                                       10· · · A.· Well, you had to identify who your witnesses
11· · · · · · · ·THE WITNESS:· One or two.                               11· ·were, you had to determine whether or not there was any
12· ·BY MR. EAVES:                                                       12· ·Giglio material about those witnesses --
13· · · Q.· All right.· Any case brought to your attention at            13· · · Q.· When you say "Giglio," do you mean Brady as well?
14· ·any of your times at the U.S. Attorney's Office?                    14· · · A.· Yes, but I mean, when we're talking about --
15· · · · · · · ·MS. GREEN:· Form.                                       15· ·Brady is -- is substantive exculpatory evidence.· Giglio
16· ·BY MR. EAVES:                                                       16· ·is evidence that bears on the credibility of the
17· · · Q.· Other than the IRS agent and -- and -- that's it?            17· ·witnesses you expect to call in your case.
18· · · · · · · ·MS. GREEN:· Form.                                       18· · · Q.· Fair enough.
19· · · · · · · ·THE WITNESS:· Meaning where there was a -- a 19· · · · · Is there any difference, though, in the way that
20· ·issue of credibility of a law enforcement official?                 20· ·Brady and Giglio material was treated, tracked and
21· ·BY MR. EAVES:                                                       21· ·disclosed in the U.S. Attorney's Office during your
22· · · Q.· Yes.                                                         22· ·tenure there?
23· · · A.· That's all I can recall.                                     23· · · · · · · ·MS. GREEN:· Form.
24· · · Q.· All right.· What system was in place at the U.S.             24· · · · · · · ·THE WITNESS:· Yes, in the sense that Brady
25· ·Attorney's Office in '78 to '84 to track exculpatory or             25· ·is very case specific whereas Giglio follows the


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com               YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 29 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             113–116
                                                           Page 113                                                        Page 115
·1· ·witness.· So if you had a -- let's say an informant or I         ·1· · · Q.· All right.· So in cases where you had --
·2· ·had a witness who testified in multiple cases, you had           ·2· · · · · Were you ever aware of a case where there was
·3· ·any Giglio material that you became aware of in the              ·3· ·Giglio material that followed a law enforcement officer
·4· ·first case had to be turned over in all the substantive          ·4· ·while you were at the U.S. Attorney's Office?
·5· ·cases.                                                           ·5· · · · · · · ·MS. GREEN:· Form.
·6· · · · · · · ·But Brady was really case specific.· What is         ·6· · · · · · · ·THE WITNESS:· I couldn't give you a specific
·7· ·the charges being brought against the defendant and what ·7· ·example of it, but I believe there were instances in
·8· ·evidence is there that's out there that might tend to            ·8· ·which Giglio materials would be turned over with respect
·9· ·exculpate that defendant, meaning that he's not guilty.          ·9· ·to law enforcement officers.
10· ·BY MR. EAVES:                                                    10· ·BY MR. EAVES:
11· · · Q.· So if I understand you correctly, what you're             11· · · Q.· Did the U.S. Attorney's Office, during your
12· ·saying is you have to know the facts of the case and the         12· ·tenure at that office, ever take responsibility for
13· ·issues in the case to make a determination whether a             13· ·being the agency which managed a list of officers who
14· ·piece of evidence might be Brady as to a particular              14· ·had impeachment issues that needed to be tracked and
15· ·case?                                                            15· ·disclosed?
16· · · · · · · ·MS. GREEN:· Form.                                    16· · · A.· There was -- there was no particular list during
17· · · · · · · ·THE WITNESS:· Brady as opposed Giglio, yes.          17· ·the time I was there.
18· ·BY MR. EAVES:                                                    18· · · Q.· All right.· And to your knowledge, have they
19· · · Q.· Yes.                                                      19· ·started doing that at any since then --
20· · · · · Whereas Giglio is impeachment evidence that tends         20· · · A.· I don't know.
21· ·to follow a witness in every case in which that witness          21· · · Q.· -- since you were there?
22· ·might appear?                                                    22· · · A.· I don't know one way or the other.
23· · · A.· Correct.                                                  23· · · Q.· All right.· When you were -- during your tenure
24· · · · · · · ·MS. GREEN:· Form.                                    24· ·at the U.S. Attorney's Office, was there a process by
25· ·///                                                              25· ·which, as a prosecutor, you would send a letter to the

                                                           Page 114                                                      Page 116
·1· ·BY MR. EAVES:                                                    ·1· ·agencies which had investigated your case and say, for
·2· · · Q.· All right.· You said that Giglio was treated              ·2· ·example, FBI, this case is going to trial, I plan on
·3· ·differently than Brady, somewhat, within the attorney --         ·3· ·calling the following agents as witnesses in the case,
·4· ·within the U.S. Attorney's Office during your tenure             ·4· ·please provide me with any information that might relate
·5· ·there.· You said that the information followed the               ·5· ·to their impeachment?
·6· ·witness and was tracked.                                         ·6· · · · · · · ·MS. GREEN:· Form.
·7· · · · · How so?                                                   ·7· · · · · · · ·THE WITNESS:· I don't recall it being a
·8· · · · · · · ·MS. GREEN:· Form.                                    ·8· ·letter, but we would check -- I mean, my understanding
·9· · · · · · · ·THE WITNESS:· Well, if you -- if you used            ·9· ·was we were supposed to be checking with the agency to
10· ·a -- for example, I had a case, the Moriarty cases.· We          10· ·see if there was any Giglio material about any officer
11· ·used Mr. Moriarty to testify in multiple cases.· So              11· ·that was going to testify in our case.· I will say --
12· ·he -- impeachment evidence, prior inconsistent                   12· ·let me just back up.
13· ·statements that he might have made, any deals that he            13· ·BY MR. EAVES:
14· ·had, any immunity offers or any of that stuff would have         14· · · Q.· Yeah, sure.
15· ·to be turned over about him every single time that he            15· · · A.· It didn't happen that often because we -- we
16· ·testified.                                                       16· ·didn't have law enforcements testify that frequently as
17· · · · · · · ·But the Brady material as to whether or not          17· ·witnesses or even as key witnesses in our cases.· But we
18· ·the particular political figures who were named as               18· ·were supposed to check to see if there was any Giglio
19· ·defendants in the case, whether there was exculpatory            19· ·material bearing on the credibility of a law enforcement
20· ·evidence as to those individual would depend on what the 20· ·officer.
21· ·facts were in the particular case.                               21· · · Q.· All right.· Why didn't you have law enforcement
22· ·BY MR. EAVES:                                                    22· ·officers testify in your cases regularly?
23· · · Q.· Did -- I'm assuming Moriarty is not a law                 23· · · · · · · ·MS. GREEN:· Form.
24· ·enforcement officer?                                             24· · · · · · · ·THE WITNESS:· Because most of our cases
25· · · A.· He was not.                                               25· ·were -- didn't depend upon confessions or admissions.


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com           YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 30 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            117–120
                                                          Page 117                                                    Page 119
·1· ·Most of our cases were -- they were -- there was         ·1· ·way?
·2· ·documentary evidence.· There was corroborating evidence. ·2· · · A.· It's in my report.· I think it's H-E-N-T-H-O-R-N.
·3· ·There were cooperating witnesses.· So the cases didn't   ·3· ·It --
·4· ·often depend upon the testimony of the law enforcement   ·4· · · Q.· I'm just making sure she's got it.
·5· ·officer.                                                 ·5· · · A.· Okay.· So it -- it did what I thought was always
·6· · · · · · · ·It's not that we didn't call them            ·6· ·our obligation, which was to -- to make sure that you
·7· ·occasionally, but we -- but they were -- it was not as   ·7· ·check with the law enforcement agency and found out if
·8· ·often, I think, as you might see in a District           ·8· ·there was anything that was in the -- the files to
·9· ·Attorney's Office.                                       ·9· ·satisfy yourself that there was no Giglio material.
10· ·BY MR. EAVES:                                            10· · · · · And Henthorn seemed to suggest that law
11· · · Q.· Now, it sounds like you're describing to me the   11· ·enforcement officials actually had to personally look --
12· ·case with matters involving fraud where the evidence is  12· ·excuse me, prosecutors had to personally look at the
13· ·largely documentary; is that fair?                       13· ·file.
14· · · · · · · ·MS. GREEN:· Form.                            14· · · Q.· When you say "the file," what are you talking
15· · · · · · · ·THE WITNESS:· No.· For example, in the --    15· ·about?
16· ·the robbery cases, you know, we would have surveillance  16· · · A.· The personnel file of the -- the agent.
17· ·photographs.· We would have physical evidence.· We would 17· · · Q.· All right.· In your experience, was the FBI very
18· ·have co-defendant testimony.· I mean, in federal court,  18· ·friendly about handing over personnel files of FBA --
19· ·when a defendant confessed to an FBI agent, that was     19· ·FBI agents when you started there in '78 into the mid
20· ·usually the end of it.· They pled guilty.· And so the    20· ·'80s?
21· ·cases that usually went to trial or were -- went away    21· · · · · · · ·MS. GREEN:· Form.
22· ·before the person eventually pled guilty were cases      22· · · · · · · ·THE WITNESS:· Law enforcement is always
23· ·where you didn't have confessions.                       23· ·reluctant to turn over the personnel files of their
24· ·BY MR. EAVES:                                            24· ·agents and employees to anybody.
25· · · Q.· All right.· So now let me back up a little bit.   25

                                                       Page 118                                                                Page 120
·1· · · · · You said that in cases where you had to call law    ·1· ·BY MR. EAVES:
·2· ·enforcement officers, you would rely on the agencies to         ·2· · · Q.· And that was true of law enforcement to
·3· ·provide you with the information -- any impeachment             ·3· ·prosecutors?
·4· ·information that would be relevant under Giglio?                ·4· · · · · · · ·MS. GREEN:· Form.
·5· · · · · · · ·MS. GREEN:· Form.                                   ·5· · · · · · · ·THE WITNESS:· Yes.
·6· · · · · · · ·THE WITNESS:· We would -- when I was there,         ·6· ·BY MR. EAVES:
·7· ·the -- well, when I was there the first time, that was          ·7· · · Q.· All right.· And did the Attorney General adopt a
·8· ·the practice, would be to check with the agency to see          ·8· ·policy at some point which required the federal agencies
·9· ·if there was any Giglio material bearing on the                 ·9· ·to turn over personnel files to prosecutors when
10· ·credibility of the law enforcement officials.                   10· ·prosecutors requested those?
11· ·BY MR. EAVES:                                                   11· · · · · · · ·MS. GREEN:· Form.
12· · · Q.· And -- and that was true all the times you were          12· · · · · · · ·THE WITNESS:· I don't recall if that
13· ·there?                                                          13· ·happened or not.
14· · · · · · · ·MS. GREEN:· Form.                                   14· ·BY MR. EAVES:
15· · · · · · · ·THE WITNESS:· The Henthorn case I think             15· · · Q.· All right.· Do you remember there being a change
16· ·caused prosecutors to periodically review -- actually           16· ·at any time where it suddenly became easier to get
17· ·ask for the review of files of critical witnesses.              17· ·personnel files from the FBI?
18· ·BY MR. EAVES:                                                   18· · · · · · · ·MS. GREEN:· Form.
19· · · Q.· Explain that to me.                                      19· · · · · · · ·THE WITNESS:· You know, just over time I
20· · · A.· Henthorn case came down into 1991.· And although 20· ·think the agencies recognized that this information was
21· ·it referred back to the Cadet case in 1984, both of             21· ·going to have to be disclosed, and it was going to have
22· ·which said it's a prosecutor's responsibility to obtain         22· ·to be disclosed to prosecutors.· So I can't sort of say,
23· ·Giglio material from the law enforcement agencies,              23· ·oh, all of a sudden it became easier to get it.· But I
24· ·Henthorn --                                                     24· ·mean, I never had any agency say to me, we're not going
25· · · Q.· Can you spell that for the court reporter, by the        25· ·to tell you if there is Giglio material in this agent's


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 31 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           121–124
                                                      Page 121                                                                 Page 123
·1· ·personnel file, so you're just going to have to go        ·1· ·BY MR. EAVES:
·2· ·prosecute this without knowing that information.· I -- I        ·2· · · Q.· All right.· And so was there a change in the
·3· ·never had that happen.                                          ·3· ·policies or procedures in the way the U.S. Attorney's
·4· ·BY MR. EAVES:                                                   ·4· ·Office handled that issue going forward?
·5· · · Q.· All right.                                               ·5· · · A.· Yes.· I believe that they -- they basically asked
·6· · · A.· So I mean, if there was a -- they would say no,          ·6· ·for more information from the agency to satisfy
·7· ·there is nothing, there's no problem, and we would then         ·7· ·themselves that there was no Giglio material in the
·8· ·prosecute.                                                      ·8· ·agent's file.
·9· · · Q.· All right.· So you would take their word for it?         ·9· · · Q.· All right.· So is it fair to say then Henthorn
10· · · · · · · ·MS. GREEN:· Form.                                   10· ·was a change in how the U.S. Attorneys perceived their
11· · · · · · · ·THE WITNESS:· Yeah, pretty much.                    11· ·role in the process?
12· ·BY MR. EAVES:                                                   12· · · · · · · ·MS. GREEN:· Form.
13· · · Q.· All right.                                               13· · · · · · · ·THE WITNESS:· In -- in terms of how they
14· · · A.· But I mean, we would check and we would rely on          14· ·perceived their role to actually get access to the
15· ·the integrity of the people that we were talking to to          15· ·agent's file, yes.
16· ·tell us whether or not there was information that was           16· ·BY MR. EAVES:
17· ·bearing on the credibility of the law enforcement               17· · · Q.· All right.· Have you seen over the years, as a
18· ·officials, certainly the initial practice.                      18· ·U.S. Attorney, a change or a shift in attitudes where
19· · · Q.· And is that something that you did in advance            19· ·law enforcement has become more cooperative with the
20· ·with every case that you tried as a U.S. Attorney,              20· ·U.S. Attorney's Office in terms of turning these
21· ·requested the agency to provide you with Giglio material 21· ·materials over?
22· ·relating to the agents you were going to call?                  22· · · · · · · ·MS. GREEN:· Form.
23· · · · · · · ·MS. GREEN:· Form.                                   23· · · · · · · ·THE WITNESS:· Law enforcement, over the
24· · · · · · · ·THE WITNESS:· If I were going to call an            24· ·years, has recognized that there is a -- an obligation
25· ·agent?                                                          25· ·on the part of the law enforcement and the prosecutors

                                                          Page 122                                                             Page 124
·1· ·BY MR. EAVES:                                                   ·1· ·to turn over this information and that, therefore,
·2· · · Q.· Yes, sir.                                                ·2· ·prosecutors have to have access to the information to be
·3· · · A.· Yes.· But I -- as I said, we didn't call agents          ·3· ·able to evaluate it and make a determination as to
·4· ·that often.                                                     ·4· ·whether or not it is Giglio material.
·5· · · Q.· All right.· How many times did you personally ask        ·5· ·BY MR. EAVES:
·6· ·an agency to turn over a personnel file from a -- an            ·6· · · Q.· All right.
·7· ·agent?                                                          ·7· · · A.· I think law enforcement probably, when I started
·8· · · · · · · ·MS. GREEN:· Form.                                   ·8· ·in 1978, was reluctant to turn information over.· And
·9· · · · · · · ·THE WITNESS:· I don't know that I -- as I           ·9· ·over time, as prosecutors said we have to have this
10· ·said, I asked them whether there was information bearing 10· ·information, they turned it over.· And then, ultimately,
11· ·on the credibility of -- of witnesses, but I don't              11· ·I think they became more and more cognizant of the
12· ·remember asking them to turn over the file.                     12· ·obligation of prosecutors to make the determination as
13· ·BY MR. EAVES:                                                   13· ·to what constitutes Giglio.
14· · · Q.· You said at some point -- the Henthorn case came         14· · · Q.· And did case law that was being handed down in --
15· ·out in '91, and that somehow changed the way that the           15· ·in the early '90s, mid '90s have an effect on that as
16· ·U.S. Attorney's Office perceived its responsibility to          16· ·well?
17· ·more often ask for these personnel files.                       17· · · · · · · ·MS. GREEN:· Form.
18· · · · · How -- how -- explain that to me.                        18· · · · · · · ·THE WITNESS:· Well, I think -- I think the
19· · · A.· Well --                                                  19· ·Henthorn case had an impact on how people saw the
20· · · · · · · ·MS. GREEN:· Form.                                   20· ·obligation of prosecutors to have access to the
21· · · · · · · ·THE WITNESS:· That -- that was the -- the           21· ·personnel files of the law enforcement agents, although
22· ·way, I think, people read the Henthorn case is that it          22· ·Henthorn cites back to a 1984 case.· And -- and
23· ·was a responsibility of the prosecutor to ensure that           23· ·certainly, it was my understanding when I came back to
24· ·there was no Giglio material in the personnel file, and         24· ·the U.S. Attorney's Office in 1990 -- January 1994, in
25· ·if there was, to turn it over.                                  25· ·fact, that all -- all Henthorn was doing was confirming


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 32 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           125–128
                                                     Page 125                                                      Page 127
·1· ·what I always understood, is that we had to find out     ·1· ·agency and say Henthorn requires me to take a look at it
·2· ·whether there was Giglio material in law enforcement     ·2· ·and -- and in which case the -- the agencies would say
·3· ·personnel's files.                                             ·3· ·okay.
·4· ·BY MR. EAVES:                                                  ·4· ·BY MR. EAVES:
·5· · · Q.· And again, the way that you did that was by             ·5· · · Q.· All right.
·6· ·asking the law enforcement agency?                             ·6· · · A.· But, ultimately, the obligation to turn over
·7· · · A.· Correct.                                                ·7· ·information that had -- like tend to impeach or that had
·8· · · Q.· And then taking their word for it as long as it         ·8· ·bearing on the credibility of the law enforcement
·9· ·looked like they were being honest?                            ·9· ·officials or witnesses, or any other witnesses, I think
10· · · · · · · ·MS. GREEN:· Form.                                  10· ·were imbedded in the mindset of all Assistant U.S.
11· · · · · · · ·THE WITNESS:· As long as there was no              11· ·Attorneys in 1988 and in 1994.
12· ·information to suggest that there was any reason to            12· · · Q.· All right.· Move to strike as nonresponsive.
13· ·disbelieve what we were being told or that the agent had 13· · · · · The -- are you aware of the Pitchess case in
14· ·any credibility issues.                                  14· ·California?
15· ·BY MR. EAVES:                                                  15· · · A.· Yes.
16· · · Q.· All right.· And I think Henthorn was actually           16· · · Q.· Is that something that you had to deal with as a
17· ·handed down in 1993.                                           17· ·U.S. Attorney?
18· · · · · Does that sound right?                                  18· · · A.· No.
19· · · A.· May, I thought it was in '92 or '91.                    19· · · Q.· Even in the cases where you were working with the
20· · · Q.· Well, it will say on the document, but --               20· ·local prosecutors?
21· · · A.· Yeah.                                                   21· · · A.· No.· If they didn't turn over that information
22· · · Q.· All right.· Did anybody ever hand you a list when       22· ·and provide that information to us, we could make the
23· ·you were in any capacity -- serving in any capacity at         23· ·determination not to prosecute the case.· But I -- I
24· ·the U.S. Attorney's Office and say, here's our Giglio          24· ·know what Pitchess is and -- and I know what the process
25· ·list --                                                        25· ·is in -- in state court, but it was never an issue for

                                                         Page 126                                                              Page 128
·1· · · · · · · ·MS. GREEN:· Form.                                  ·1· ·us in the federal court.
·2· ·BY MR. EAVES:                                                  ·2· · · Q.· All right.· There are some differences, though,
·3· · · Q.· -- keep track of this?                                  ·3· ·in the way that the federal system approached Brady and
·4· · · A.· No.                                                     ·4· ·Giglio material and the way that the local California
·5· · · Q.· All right.· When you -- you left the U.S.               ·5· ·prosecutors approached it; correct?
·6· ·Attorney's Office in -- from '88 to '93, which is the          ·6· · · · · · · ·MS. GREEN:· Form.
·7· ·time period when Ms. Milke was arrested and tried in           ·7· · · · · · · ·THE WITNESS:· Only insofar as it had bear --
·8· ·this case.                                                     ·8· ·what was in a -- a -- a personnel file of a -- the law
·9· · · · · Are you aware of that?                                  ·9· ·enforcement witness.
10· · · A.· Correct.                                                10· ·BY MR. EAVES:
11· · · Q.· Were there significant changes in the U.S.              11· · · Q.· And that's the Pitchess case we were talking
12· ·Attorney's Office in the way that Giglio material was          12· ·about?
13· ·handled or Brady material was handled during those year        13· · · A.· Right.
14· ·from '88 to '93?                                               14· · · Q.· All right.· And what is the Pitchess case say
15· · · · · · · ·MS. GREEN:· Form.                                  15· ·or -- say or require, if you know?
16· · · · · · · ·THE WITNESS:· Not really.· In terms of the         16· · · · · · · ·MS. GREEN:· Fact.· Form.
17· ·obligations of prosecutors to turn over all evidence           17· · · · · · · ·THE WITNESS:· You have to make a certain
18· ·that might tend to impeach a -- a government witness and 18· ·showing, and then you get in camera inspection of the
19· ·the obligation of prosecutors to do that, in '98 and           19· ·personnel file by the superior court judge.
20· ·'94, I don't think there was any difference at all. I          20· ·BY MR. EAVES:
21· ·think everybody understood those obligations, and that         21· · · Q.· And is that still in effect today?
22· ·they were important obligations the prosecutors had.           22· · · A.· Yes.
23· · · · · · · ·The only thing that I think changed was the        23· · · Q.· And that's something you had to deal with in the
24· ·extent to which prosecutors would seek access to               24· ·criminal defense cases that you took when you were in
25· ·personnel files in specific cases.· They could go to the       25· ·private practice; correct?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 33 of 91

RICHARD DROOYAN                                                                                             September 12, 2018
MILKE vs CITY of PHOENIX                                                                                              129–132
                                                            Page 129                                                               Page 131
·1· · · A.· No.                                                        ·1· ·through in order to get the file -- information in the
·2· · · Q.· You never made a -- you never filed a Pitchess             ·2· ·file after everything can be reviewed by the court.
·3· ·motion?                                                           ·3· · · Q.· And they have to make certain demonstrations
·4· · · A.· No.                                                        ·4· ·which the court then makes the determination whether
·5· · · Q.· All right.· So you never saw it -- Giglio                  ·5· ·they'll do an in camera inspection of the material;
·6· ·material on law enforcement agents in any of the                  ·6· ·correct?
·7· ·criminal defense cases you handled?                               ·7· · · A.· That's my understanding.
·8· · · · · · · ·MS. GREEN:· Form.                                     ·8· · · Q.· All right.· And then if the court thinks that
·9· · · · · · · ·THE WITNESS:· The criminal cases that I               ·9· ·there's anything relevant or admissible in there, the
10· ·handled resulted in one of two things, either a                   10· ·court then orders the material turned over to the
11· ·declination of prosecution or a guilty plea by a client           11· ·defense?
12· ·pursuant to a plea agreement.                                     12· · · · · · · ·MS. GREEN:· Form.
13· ·BY MR. EAVES:                                                     13· · · · · · · ·THE WITNESS:· That is -- that's my
14· · · Q.· So you never got to the charging phase?                    14· ·understanding.
15· · · · · · · ·MS. GREEN:· Form.                                     15· ·BY MR. EAVES:
16· · · · · · · ·THE WITNESS:· Well, I guess the charge --    16· · · Q.· All right.· And again, does that kind of harken
17· ·the charging phase in a -- in the cases where my clients 17· ·back to what we were talking about law enforcement being
18· ·pled guilty, but I never got to a case where we were     18· ·very -- very protective about those personnel files?
19· ·going to trial in a case.                                19· · · · · · · ·MS. GREEN:· Form.
20· ·BY MR. EAVES:                                                     20· · · · · · · ·THE WITNESS:· Yes.· I mean, law enforcement
21· · · Q.· Okay.· So you never got far enough along in a              21· ·is got a -- a strong lobby in the -- the state
22· ·Criminal Division case that you needed to file a                  22· ·legislature, and they are able to get the legislature to
23· ·Pitchess motion; is that what you're telling me?                  23· ·pass legislation that provides a great deal of
24· · · · · · · ·MS. GREEN:· Form.                                     24· ·protection for the privacy of law enforcement personnel
25· · · · · · · ·THE WITNESS:· Well, if -- if -- if it were            25· ·files.

                                                            Page 130                                                  Page 132
·1· ·state -- first of all, I did -- I will say I did not     ·1· ·BY MR. EAVES:
·2· ·handle -- I don't want to say any, but I really had very ·2· · · Q.· All right.
·3· ·limited experience as a criminal defense lawyer in state ·3· · · A.· Not just Pitchess, the -- it's the Police
·4· ·court cases.· As I sit here today, I don't recall        ·4· ·Officers Bill of Rights in California that -- that
·5· ·specifically ever handling a case, although I think      ·5· ·guards the confidentiality of information in -- in
·6· ·there were probably some that were in an investigation   ·6· ·police personnel files.
·7· ·stage on the state side.· The cases that primarily I     ·7· · · Q.· All right.· And are there issues pending in
·8· ·handled as a criminal defense lawyer were federal cases. ·8· ·California right now about some people being on Brady
·9· ·BY MR. EAVES:                                            ·9· ·lists that haven't been disclosed for many years?
10· · · Q.· All right.· So do you acknowledge, though, that   10· · · · · · · ·MS. GREEN:· Form.
11· ·there's a difference between the -- the way the federal  11· · · · · · · ·THE WITNESS:· The -- well, the -- the
12· ·system handles Giglio material and the way that the      12· ·sheriff, Jim McDonnell, has tried to create a Brady list
13· ·California state courts handle it?                       13· ·in California and the -- the police officers union is
14· · · · · · · ·MS. GREEN:· Form.                            14· ·opposed it and fought it.
15· · · · · · · ·THE WITNESS:· Insofar as we're talking about 15· ·BY MR. EAVES:
16· ·the information that might be in a law enforcement       16· · · Q.· All right.· And so --
17· ·witness's personnel file, yes.                           17· · · A.· Actually, that -- that would be the Sheriff's
18· ·BY MR. EAVES:                                            18· ·Office's deputies' union has fought it.
19· · · Q.· All right.· And in the case of California state   19· · · Q.· So the sheriff is trying to create a Brady list
20· ·court, if a defendant wants the information from a       20· ·and the police -- the sheriff's deputies' union is
21· ·police officer's file, personnel file, it's incumbent    21· ·opposing the creation of such a list?
22· ·upon them to file a motion with the court expressing     22· · · A.· Right, they're fighting it.
23· ·that they are seeking that material?                     23· · · Q.· All right.· Do you know anything about the system
24· · · A.· I can't give you chapter and verse exactly how it 24· ·that's in place in Maricopa County for tracking Brady
25· ·works, but there is a process that you have to go        25· ·and Giglio material?


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com                 YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 34 of 91

RICHARD DROOYAN                                                                                               September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                133–136
                                                              Page 133                                                                 Page 135
·1· · · A.· Just what I've read in Mr. Manning's deposition              ·1· · · · · · · ·MS. GREEN:· Form.
·2· ·in this case.                                                       ·2· · · · · · · ·THE WITNESS:· Absolutely.
·3· · · Q.· All right.· So do -- so -- so from reading that              ·3· ·BY MR. EAVES:
·4· ·deposition, you're aware that the Maricopa County                   ·4· · · Q.· All right.· So as we sit here today, there's no
·5· ·Attorney's Office is taking the leading role in being               ·5· ·agency responsible for keeping a Brady or Giglio list in
·6· ·the agency which is the clearinghouse for the                       ·6· ·California, as you know it?
·7· ·information for Brady and Giglio material relating to               ·7· · · · · · · ·MS. GREEN:· Form.
·8· ·officers?                                                           ·8· · · · · · · ·THE WITNESS:· As far as I know in
·9· · · · · · · ·MS. GREEN:· Form.                                       ·9· ·California, yes.
10· · · · · · · ·THE WITNESS:· I'm not quite sure what you               10· ·BY MR. EAVES:
11· ·mean by leading, but they have -- they have been engaged 11· · · Q.· All right.· So what's happening in California and
12· ·in discussions and task forces that resulted in the                 12· ·what's happening, as far as you know, in prosecutors'
13· ·creation of -- of a way to deal with this issue.                    13· ·offices here is every time a case looks like it's going
14· ·BY MR. EAVES:                                                       14· ·to trial, a prosecutor reaches out to the agency and
15· · · Q.· And you saw that the Maricopa County Attorney's              15· ·said, hey, I'm thinking about calling Agent Smith in
16· ·Office reached out to the law enforcement agencies in               16· ·this case, can you let me know what impeachment evidence
17· ·the mid '90s and sort of created an environment and                 17· ·there might be about Agent Smith?
18· ·said, we need to work together to -- to keep this                   18· · · A.· If we're talking about information that is in the
19· ·information?                                                        19· ·personnel file, that's the -- that's the way you would
20· · · · · · · ·MS. GREEN:· Form.                                       20· ·have to get it.· If you're talking about information
21· · · · · · · ·THE WITNESS:· I think that's what                       21· ·that might be in the prosecutor's own files, such as
22· ·Mr. Manning testified to.                                           22· ·findings by courts of misconduct or suppressing evidence
23· ·BY MR. EAVES:                                                       23· ·or dismissing cases or stuff like that, that's
24· · · Q.· All right.· So to the extent that those efforts              24· ·information that should be in the prosecutor's files,
25· ·began in the 1990s and the Maricopa Attorney's Office               25· ·and that they don't need to go to the state agency or

                                                        Page 134                                                                       Page 136
·1· ·began keeping a -- a Giglio list, for lack of a better      ·1· ·the law enforcement agency to get them.
·2· ·term, that's something which puts them way ahead of the ·2· · · Q.· All right.· And now we're talking about Brady
·3· ·California state court system?                                      ·3· ·evidence, not Giglio, right?
·4· · · · · · · ·MS. GREEN:· Form.                                       ·4· · · A.· No.· I think if a -- if an officer -- let's take
·5· ·BY MR. EAVES:                                                       ·5· ·an extreme.· An officer testifies falsely under oath in
·6· · · Q.· Would you agree?                                             ·6· ·a -- in a case prosecuted by the U.S. Attorney's Office
·7· · · A.· Yes.· I guess in the sense that, as I understand             ·7· ·or the Los Angeles County District Attorney's Office and
·8· ·it, at least, there is nothing in Arizona law that                  ·8· ·you're going to call that officer in some subsequent
·9· ·precludes the disclosure of information like you have               ·9· ·case, that false testimony is Giglio material bearing on
10· ·under the Police Officer Bill of Rights in California.              10· ·the credibility of that officer.· It's not -- doesn't
11· · · Q.· But even so, the same federal case law applies to            11· ·necessarily go to the charges in the subsequent case.
12· ·California prosecutors, state -- state prosecutors?                 12· · · Q.· All right.· Who tracks that information in
13· ·Brady applies to them?· Giglio applies to them?· Kyles              13· ·California?
14· ·versus Whitley applies to them?· They all apply to the              14· · · A.· I can't --
15· ·state law prosecutors in California, don't they?                    15· · · · · · · ·MS. GREEN:· Form.
16· · · A.· Absolute --                                                  16· · · · · · · ·THE WITNESS:· I don't know.
17· · · · · · · ·MS. GREEN:· Form.                                       17· ·BY MR. EAVES:
18· · · · · · · ·THE WITNESS:· Absolutely.                               18· · · Q.· When you were at the U.S. Attorney's Office, U.S.
19· ·BY MR. EAVES:                                                       19· ·Attorney's Office didn't track that?
20· · · Q.· Okay.· And those aren't trumped by state law?                20· · · · · · · ·MS. GREEN:· Form.
21· · · · · · · ·MS. GREEN:· Form.                                       21· · · · · · · ·THE WITNESS:· I disagree with that.· I think
22· · · · · · · ·THE WITNESS:· That's correct.                           22· ·we certainly -- the chief of the Criminal Division would
23· ·BY MR. EAVES:                                                       23· ·be well aware of any type of instance in which a law
24· · · Q.· Those duties still exist for prosecutors and for             24· ·enforcement agent had engaged in that -- that kind of
25· ·law enforcement in California?                                      25· ·misconduct and we would be able to track it that way.


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                  YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 35 of 91

RICHARD DROOYAN                                                                                       September 12, 2018
MILKE vs CITY of PHOENIX                                                                                        137–140
                                                      Page 137                                                        Page 139
·1· ·BY MR. EAVES:                                               ·1· · · · · · · ·MR. EAVES:· Yeah, we can take one now.
·2· · · Q.· Yet when you were Criminal Division chief or         ·2· · · · · · · ·MS. GREEN:· Okay.
·3· ·criminal -- what's it -- what was it called?                ·3· · · · · · · ·THE VIDEOGRAPHER:· Off the record, Counsel?
·4· · · A.· I was chief of the Criminal Division.                ·4· · · · · · · ·MR. EAVES:· Yes.
·5· · · Q.· Chief of the Criminal Division?                      ·5· · · · · · · ·THE VIDEOGRAPHER:· We're off the record.
·6· · · A.· Right.                                               ·6· ·The time is 1:40 p.m.
·7· · · Q.· You weren't aware of any such officers?              ·7· · · · · · · ·(Recess.)
·8· · · · · · · ·MS. GREEN:· Form.                               ·8· · · · · · · ·THE VIDEOGRAPHER:· We are on the record.
·9· · · · · · · ·THE WITNESS:· No.· The only one I was aware     ·9· ·The time is 1:52 p.m.
10· ·of was somebody that I -- I basically said couldn't         10· ·BY MR. EAVES:
11· ·testify in our cases.                                       11· · · Q.· All right, Mr. Drooyan.· Now that you had a
12· ·BY MR. EAVES:                                               12· ·chance to speak with counsel, do you have anything you
13· · · Q.· And no one handed you a list and said, here's a      13· ·want to change?
14· ·list of people who provided -- who have been found to       14· · · A.· No.
15· ·have provided dishonest testimony in court in the past?     15· · · Q.· All right.· How long has it been since you've
16· · · · · · · ·MS. GREEN:· Form.                               16· ·been a prosecutor, sir?
17· · · · · · · ·THE WITNESS:· In the -- in the time that I      17· · · A.· I left the U.S. Attorney's Office in
18· ·was chief of the Criminal Division those three years,       18· ·February/March of 1999.
19· ·there was not one case that I recall in which the           19· · · Q.· Okay.· At this point, based on what you're
20· ·charges were dismissed or evidence suppressed as a          20· ·telling me, it sounds like in the federal system, the
21· ·result of false testimony by an -- an agent.                21· ·determination as to what gets placed on a law
22· ·BY MR. EAVES:                                               22· ·enforcement integrity list or a Giglio list is made by
23· · · Q.· But -- but --                                        23· ·the various agencies?
24· · · A.· That -- that I can recall.                           24· · · · · · · ·MS. GREEN:· Form.
25· · · Q.· That you know of; right?                             25

                                                    Page 138                                                            Page 140
·1· · · A.· Correct.                                         ·1· ·BY MR. EAVES:
·2· · · Q.· But the only way you would know of it is if      ·2· · · Q.· Is that fair?
·3· ·somebody came and told you?                             ·3· · · A.· No, I don't think that's fair.· I think in the
·4· · · A.· Correct.                                         ·4· ·U.S. Attorney's Office, it would be decisions by the
·5· · · Q.· All right.· And no one ever did?                 ·5· ·chief of the Criminal Division.· If information came to
·6· · · · · · · ·MS. GREEN:· Form.                           ·6· ·the chief of the Criminal Division that an officer had
·7· · · · · · · ·THE WITNESS:· No one ever did.              ·7· ·testified falsely or had omitted material information or
·8· ·BY MR. EAVES:                                           ·8· ·whatever, resulting in, let's say, a dismissal or a
·9· · · Q.· All right.                                       ·9· ·suppression of evidence, that chief of the Criminal
10· · · A.· I certainly became aware of any significant      10· ·Division would have to decide, first of all, is that
11· ·developments in the cases in the Criminal Division when 11· ·officer so disabled that we can't use him again as a
12· ·I was chief, and so I don't believe that ever happened. 12· ·witness.
13· · · Q.· Okay.· You mentioned minute entries and findings 13· · · · · And if the decision was, no, he could still
14· ·of misconduct.· To the extent those are minute entries  14· ·testify as a witness, then it would be centralized in
15· ·or they're embodied in orders of the court, those       15· ·the U.S. Attorney's Office and the chief of the Criminal
16· ·documents would be public records, would they not?      16· ·Division to ensure that that information was
17· · · A.· Yes.                                             17· ·disseminated to prosecutors -- line prosecutors in the
18· · · Q.· And is it your opinion that a prosecutor has a   18· ·future.
19· ·duty to turn over information which is embodied in      19· · · Q.· But that's completely speculative, isn't it?
20· ·public records to the defense?                          20· · · · · · · ·MS. GREEN:· Form.
21· · · A.· Absolutely.                                      21· · · · · · · ·THE WITNESS:· No, I don't think so.
22· · · · · · · ·MS. GREEN:· Can we take a five-minute break 22· ·BY MR. EAVES:
23· ·whenever --                                             23· · · Q.· That never happened in the course of your tenure
24· · · · · · · ·MR. EAVES:· Sure.                           24· ·at the U.S. Attorney's Office?
25· · · · · · · ·MS. GREEN:· -- it makes sense for you?      25· · · · · · · ·MS. GREEN:· Argumentative.· Form.


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com             YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 36 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             141–144
                                                       Page 141                                                                Page 143
·1· · · · · · · ·THE WITNESS:· No.· I -- in -- when Bob         ·1· ·credibility of that law enforcement official.
·2· ·Brosio was the chief of the Criminal Division, my                ·2· ·BY MR. EAVES:
·3· ·understanding was, on more than one occasion,                    ·3· · · Q.· All right.· Can a law enforcement official make a
·4· ·information bearing on the credibility of law                    ·4· ·mistake of fact on the stand without it being
·5· ·enforcement officials came to his attention and                  ·5· ·misconduct?
·6· ·decisions were made about what to do with a particular           ·6· · · · · · · ·MS. GREEN:· Form.
·7· ·case.                                                            ·7· · · · · · · ·THE WITNESS:· I -- I want to separate just,
·8· · · · · · · ·And he then was in a position to track the           ·8· ·in answering your question, what constitutes misconduct
·9· ·information about that law enforcement official,                 ·9· ·and what constitutes Giglio.
10· ·assuming that a decision had been made that that -- that 10· · · · · · · ·It -- it doesn't have to be misconduct in
11· ·officer could continue to be a witness in cases                  11· ·order for evidence to be Giglio.· A prior inconsistent
12· ·prosecuted by our office.                                        12· ·statement by an officer, even if it's simply mistaken --
13· ·BY MR. EAVES:                                                    13· ·he said one thing on one occasion and then said another
14· · · Q.· All right.· Is it your opinion that any time              14· ·thing on a different occasion -- in my judgment, those
15· ·evidence is suppressed as a result of something relating 15· ·inconsistent statements are Giglio material that have a
16· ·to an officer's conduct in a case, that that's                   16· ·bearing on the credibility of that officer, even if it
17· ·misconduct?                                                      17· ·was just a mistake.
18· · · · · · · ·MS. GREEN:· Form.                                    18· · · · · · · ·Prior inconsistent statements are the
19· · · · · · · ·THE WITNESS:· If evidence is suppressed as a         19· ·classic kinds of information that have to be turned
20· ·result of conduct by an officer, in my mind, that is             20· ·over, that are Giglio material.· Defense lawyers will
21· ·a -- that -- that raises a presumption that it was               21· ·likely argue in those situations that it was
22· ·misconduct by the officer.· I'd have to look at a lot of         22· ·intentional.· But as a prosecutor, you might then try to
23· ·different cases to see whether there are situations in           23· ·rehabilitate your witness by saying it was an innocent
24· ·which a suppression of evidence as a result of the               24· ·mistake and the jury may very well conclude it was an
25· ·conduct of the officer would not, in my judgment, be             25· ·innocent mistake and -- and, therefore, believe the

                                                           Page 142                                                            Page 144
·1· ·misconduct.                                                      ·1· ·officer in the current case.
·2· · · · · · · ·Now, look, there are cases in which evidence         ·2· · · · · · · ·But an innocent mistake that results in a
·3· ·is suppressed because there is a lack of probable cause. ·3· ·prior inconsistent statement, in my judgment, is still
·4· ·You put in whatever evidence you can and the court               ·4· ·Giglio material, even if it's not misconduct by the
·5· ·concludes there is not enough evidence to support a              ·5· ·officer.
·6· ·search warrant.· I had a case years ago where the --             ·6· ·BY MR. EAVES:
·7· ·there was a gap in our evidence that was presented in a          ·7· · · Q.· All right.· So I just want to make sure I
·8· ·search warrant, and the court concluded that there               ·8· ·understand your opinion.
·9· ·wasn't enough to connection A to B and, therefore, she           ·9· · · · · Your opinion is that every officer who ever made
10· ·suppressed all the evidence.                                     10· ·a mistaken statement on the stand, that incident belongs
11· · · · · · · ·It wasn't a misconduct by any law                    11· ·on a Giglio list somewhere?
12· ·enforcement official.· It wasn't a misstatement by a law         12· · · · · · · ·MS. GREEN:· Form.
13· ·enforcement official.· So under those circumstances, I           13· · · · · · · ·THE WITNESS:· If it is a --
14· ·certainly would not have considered that to be Giglio            14· · · · · · · ·MS. GREEN:· Misstates testimony.
15· ·material.· But there have been instances in which courts 15· · · · · · · ·THE WITNESS:· If it is material information,
16· ·have suppressed evidence because of a material                   16· ·I mean if he misstated the date, something like, you
17· ·misstatement in a Franks hearing in a -- in a search             17· ·know, I -- I had it down as April 10th and it was
18· ·warrant application.· That has a direct bearing on the           18· ·actually April 12th and I wrote it down wrong, I don't
19· ·conduct of the law enforcement official.                         19· ·consider that to be Giglio material that bears on the
20· · · · · · · ·The reason why it's being suppressed is              20· ·credibility of the officer.
21· ·because that law enforcement official either misstated           21· · · · · · · ·But any time they make a statement and then
22· ·information or omitted to provide material information,          22· ·later on they retract that statement and said, oh, I
23· ·and I would consider that to be misconduct.· Certainly,          23· ·made a mistake about something that's important, that's
24· ·even if it didn't fall technically within the definition         24· ·Giglio material, even if it was an innocent mistake and
25· ·of misconduct, it was information that bear on the               25· ·it's not misconduct by the prosecutor --


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com             YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 37 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             145–148
                                                         Page 145                                                               Page 147
·1· ·BY MR. EAVES:                                                  ·1· · · · · · · ·MS. BERKE:· They can print it for you.
·2· · · Q.· All right.· And --                                      ·2· · · · · · · ·MS. GREEN:· Or even just the --
·3· · · A.· -- by a witness.                                        ·3· · · · · · · ·MS. RETTS:· 57 --
·4· · · Q.· And that's never happened to you in a case;             ·4· · · · · · · ·MS. GREEN:· Me searching United States
·5· ·right?                                                         ·5· ·versus Wood in the computer isn't going to help me too
·6· · · · · · · ·MS. GREEN:· Form.                                  ·6· ·much.
·7· ·BY MR. EAVES:                                                  ·7· · · · · · · ·MS. RETTS:· 57 F.3d 733.· It's Ninth Circuit
·8· · · Q.· You've never had an officer make a mistake in           ·8· ·case in 1995.· And the suspect was Lawrence E. Wood.
·9· ·statement of fact which they then retracted or                 ·9· ·BY MR. EAVES:
10· ·corrected?                                                     10· · · Q.· Here you go.· "Overview:· Defendant was convicted
11· · · · · · · ·MS. GREEN:· Form.                                  11· ·of conspiracy to defraud the Food and Drug
12· ·BY MR. EAVES:                                                  12· ·Administration by illegally dispensing an unapproved
13· · · Q.· On a material issue?                                    13· ·drug.· When it sought review of the district court
14· · · A.· Not that I can recall.                                  14· ·denials of his motion for a new trial or dismissal of
15· · · Q.· And we know that because you've never put anybody 15· ·the charges against him, defendant had alleged the
16· ·on a Giglio list or a Brady list; right?                       16· ·existence of newly discovered evidence favorable to him
17· · · · · · · ·MS. GREEN:· Form.                                  17· ·that the government had failed to previously disclose.
18· · · · · · · ·THE WITNESS:· That's true.                         18· ·Defendant contended that the FDA had a responsibility to
19· ·BY MR. EAVES:                                                  19· ·disclose in a criminal trial the content of
20· · · Q.· All right.· We do know that you -- you at least         20· ·investigational new drug applications that bore on the
21· ·handled the appeal of a -- of a case where Brady               21· ·safety of the drug that the defendant was charged with
22· ·material was not turned over by the FDS; right?                22· ·unlawfully dispensing."
23· · · · · · · ·MS. GREEN:· Form.                                  23· · · · · Is this ringing a bell?
24· · · · · · · ·THE WITNESS:· You have to refresh my               24· · · A.· I suspect my name was on the brief because
25· ·recollection.· Not --                                          25· ·pertain -- possibly chief of Criminal Division, but I

                                                         Page 146                                                               Page 148
·1· · · · · · · ·MR. EAVES:· Okay.                                  ·1· ·didn't handle that.
·2· · · · · · · ·THE WITNESS:· That's not -- it's not ringing       ·2· · · Q.· Yeah, I mean your name is bold at the beginning
·3· ·a bell.                                                        ·3· ·there.· I'm just showing you on my phone.· Sorry to do
·4· · · · · · · ·MR. EAVES:· All right.· Tina, do you have          ·4· ·it that way, but do you see -- take a look at that.
·5· ·that case, by any chance?                                      ·5· · · A.· Yeah, that would been Mark Burns' case.
·6· · · · · · · ·MS. RETTS:· I don't have it printed.               ·6· · · Q.· Okay.· So this is not a case that you were
·7· · · · · · · ·MR. EAVES:· I can tell you the name of it,         ·7· ·intimately involved with?
·8· ·if you give me just a second.                                  ·8· · · A.· Right.· My name as -- the chief of the criminal
·9· · · · · · · ·THE WITNESS:· Okay.                                ·9· ·division's name was on, I think, every brief that was
10· · · · · · · ·MR. EAVES:· I think I've got it easily             10· ·filed to the Ninth Circuit.
11· ·marked here.                                                   11· · · Q.· Okay.· This case was, I think, 1995.· Yeah, it's
12· · · · · · · ·MS. RETTS:· United States versus Wood.             12· ·dated 1995.
13· ·BY MR. EAVES:                                                  13· · · · · You weren't chief of the Criminal Division then,
14· · · Q.· United States versus Wood, does that case name          14· ·were you?
15· ·ring a bell with you as an appeal that you handled?            15· · · A.· Yes, I was.
16· · · A.· No.                                                     16· · · Q.· Okay.· All right.· So you -- so this is not a
17· · · Q.· Okay.                                                   17· ·case that you're familiar with?· You don't have any
18· · · A.· When -- when was it?                                    18· ·independent recollection of it at all?
19· · · Q.· Hold on.· I'm going to pull it up and I'll tell         19· · · A.· Correct.
20· ·you.                                                           20· · · Q.· All right.· Fair enough.
21· · · · · · · ·MS. GREEN:· If you want to give -- if you          21· · · · · As a prosecutor, have you had a cases where you
22· ·would --                                                       22· ·argued to federal court that statements should come in
23· · · · · · · ·MR. EAVES:· I don't have a copy, Amelia, so        23· ·when defense counsel were claiming they were made after
24· ·I can't give you a copy.                                       24· ·an invocation of some kind of right?
25· · · · · · · ·MS. GREEN:· I mean, sorry, the --                  25· · · · · · · ·MS. GREEN:· Form.


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com             YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 38 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           149–152
                                                          Page 149                                                       Page 151
·1· · · · · · · ·THE WITNESS:· Say -- say that again.         ·1· ·rights if you asked them to provide you with all Giglio
·2· ·BY MR. EAVES:                                            ·2· ·material relating to that agent?
·3· · · Q.· As a prosecutor, have you ever been in a position ·3· · · · · · · ·MS. GREEN:· Form.
·4· ·where you argued to a federal court that statements      ·4· · · · · · · ·THE WITNESS:· I don't know as I sit here
·5· ·should be admissible where the defense was claiming that ·5· ·today that I had an expectation that that kind of
·6· ·the statements were made after the invocation of a       ·6· ·information would have gotten into the personnel file of
·7· ·Miranda right?                                           ·7· ·a -- of an agent.· So I -- I'm not sure I can answer
·8· · · · · · · ·MS. GREEN:· Same objection.                  ·8· ·your question any better than that.
·9· · · · · · · ·THE WITNESS:· No, I don't recall any case    ·9· · · · · · · ·As I think about it, it's not clear to me
10· ·where I tried to get evidence in, the statements that    10· ·the fact that an FBI agent violated a suspect's Miranda
11· ·were made after the invocation of Miranda.               11· ·rights, that that information, a court finding to that
12· ·BY MR. EAVES:                                            12· ·effect would have been in an agent's personnel file.
13· · · Q.· And with all due respect, that's not what I       13· ·BY MR. EAVES:
14· ·asked.                                                   14· · · Q.· All right.· Are you aware of any case law
15· · · A.· Okay.· I misunderstood your question.             15· ·controlling the Ninth Circuit for Arizona which required
16· · · Q.· What -- what I asked was:· Think of a case where  16· ·that findings of violations of Miranda rights be kept as
17· ·the defense is claiming that a statement should be       17· ·part of a Brady or Giglio list --
18· ·suppressed --                                            18· · · · · · · ·MS. GREEN:· Form.
19· · · A.· Okay.                                             19· ·BY MR. EAVES:
20· · · Q.· -- because it was given after an invocation of a  20· · · Q.· -- for any officer?
21· ·right.                                                   21· · · A.· I don't think there's a law that requires it.
22· · · A.· Right.                                            22· · · Q.· Any case law?
23· · · Q.· As a prosecutor, you disagreed and took the       23· · · A.· The only case law is that the prosecutors are
24· ·contrary position.· Has that ever happened?              24· ·obligated to disclose information bearing on the
25· · · · · · · ·MS. GREEN:· Form.                            25· ·credibility of their witnesses that are known to anybody

                                                          Page 150                                                         Page 152
·1· · · · · · · ·THE WITNESS:· I don't think so.                     ·1· ·in the office.· So if Amelia and I are both prosecutors
·2· ·BY MR. EAVES:                                                   ·2· ·and she's aware that the court has suppressed evidence
·3· · · Q.· Okay.                                                    ·3· ·because of a Miranda violation by an agent or an
·4· · · A.· That's what I'm saying, I don't think that ever          ·4· ·officer, I'm charged with that knowledge even if I don't
·5· ·happened where I -- where there was an invocation,              ·5· ·actually know it myself.
·6· ·statements were made and I was, nevertheless, thinking          ·6· · · Q.· What cases is it that says that that's -- that's
·7· ·that they were admissible.                                      ·7· ·true when -- when it comes to a finding of a Miranda
·8· · · Q.· All right.· Is a Miranda violation -- the finding        ·8· ·violation?· That's what I'm asking.
·9· ·of a Miranda violation by a court something that should         ·9· · · A.· Well, I'm --
10· ·be on a Giglio list for an officer?                             10· · · Q.· I understand the principle of she knows
11· · · · · · · ·MS. GREEN:· Form.                                   11· ·something, you're charged with the knowledge.
12· · · · · · · ·THE WITNESS:· I think that a finding of a           12· · · · · What I'm asking you is, what specific case says
13· ·Miranda violation has a bearing on the credibility of an        13· ·that a Miranda violation is something that needs to be
14· ·officer.· And if I were aware of a finding of a Miranda         14· ·tracked under Giglio or Brady?
15· ·violation by an officer, I would disclose that in any           15· · · · · · · ·MS. GREEN:· Form.
16· ·subsequent case that I was handling.                            16· ·BY MR. EAVES:
17· ·BY MR. EAVES:                                                   17· · · Q.· Prior to the Debra Milke case?
18· · · Q.· Is that something that's being tracked by the FBI        18· · · · · · · ·MS. GREEN:· Yeah.
19· ·right now for their agents?                                     19· · · · · · · ·THE WITNESS:· I don't know that there is a
20· · · · · · · ·MS. GREEN:· Form.                                   20· ·case that says that that needs to be tracked.
21· · · · · · · ·THE WITNESS:· I have no -- no knowledge.            21· · · · · · · ·In my opinion, information -- if evidence is
22· ·BY MR. EAVES:                                                   22· ·suppressed as a result of a Miranda violation, that has
23· · · Q.· All right.· When you were an Assistant U.S.              23· ·a bearing on the credibility of an officer.· I don't see
24· ·Attorney, would you have expected the FBI to give you           24· ·how you can come to a different view.· It goes to the
25· ·evidence that an officer had violated someone's Miranda 25· ·integrity of the officer, the officer's willingness to


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 39 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          153–156
                                                       Page 153                                                                Page 155
·1· ·abide by the dictates of the Supreme Court in Miranda,        ·1· ·BY MR. EAVES:
·2· ·and -- and in this case, the policy of the Phoenix            ·2· · · Q.· Do you remember any?
·3· ·Police Department.· So it -- and a knowing violation of       ·3· · · · · · · ·MS. GREEN:· Form.
·4· ·Miranda is a -- in my judgment is Giglio material.            ·4· · · · · · · ·THE WITNESS:· As I sit here today, do I have
·5· ·BY MR. EAVES:                                                 ·5· ·a specific -- no.
·6· · · Q.· All right.· You acknowledge that people disagree       ·6· ·BY MR. EAVES:
·7· ·on whether or not a Miranda violation occurred many           ·7· · · Q.· All right.
·8· ·times; right?                                                 ·8· · · A.· I am just -- I am confident that that kind of
·9· · · · · · · ·MS. GREEN:· Form.                                 ·9· ·information was brought to the chief of the Criminal
10· · · · · · · ·THE WITNESS:· I'm not sure how to answer          10· ·Division, and then I'm confident that he was aware of
11· ·your -- your question.                                        11· ·that information and that it was tracked in that way.
12· · · · · · · ·Could there be a situation in one -- which        12· · · Q.· You've never served on any kind of a
13· ·one person thinks there's a Miranda violation and             13· ·decision-making committee for what should or should not
14· ·another person doesn't think there's a Miranda                14· ·be treated as Giglio; right?
15· ·violation?· Yeah, I guess that's true.                        15· · · · · · · ·MS. GREEN:· Form.
16· ·BY MR. EAVES:                                                 16· · · · · · · ·THE WITNESS:· Correct.
17· · · Q.· Well, we don't --                                      17· ·BY MR. EAVES:
18· · · A.· I'm talking about situations, though, when the         18· · · Q.· All right.· So wouldn't you agree with me that
19· ·court has made a finding that there's a Miranda               19· ·it's probably fair to have a group of people making that
20· ·violation.· And -- and as a prosecutor, I can disagree        20· ·decision rather than one person?
21· ·with that court's finding, but the court has made a           21· · · · · · · ·MS. GREEN:· Form.
22· ·finding that there was a Miranda violation by this            22· ·BY MR. EAVES:
23· ·officer.· And that court finding, I think, has a bearing      23· · · Q.· If you're going to put an officer on a list and
24· ·on the credibility of that officer.                           24· ·say this officer has impeachment material that -- that
25· · · Q.· How's that affected when the appellate court           25· ·we're going to produce in every case in which he

                                                        Page 154                                                         Page 156
·1· ·comes to the opposite conclusion?                             ·1· ·testifies, wouldn't you agree there's some -- almost a
·2· · · · · · · ·MS. GREEN:· Form.                                 ·2· ·due process right for that officer?
·3· · · · · · · ·THE WITNESS:· If the appellate court comes        ·3· · · · · · · ·MS. GREEN:· Form.· Objection to the repeated
·4· ·to the opposite conclusion, then it would wipe out the        ·4· ·use of "a list."
·5· ·trial court's determination.· But while that decision is      ·5· · · · · · · ·THE WITNESS:· No, I don't believe an officer
·6· ·out there, and unless that decision has been appealed         ·6· ·has a due process right to a committee to decide whether
·7· ·and overturned, that is a finding by a court that this        ·7· ·or not the conduct that is at issue constitutes a Giglio
·8· ·officer violated a suspect's Miranda rights.                  ·8· ·material that has to be disclosed over -- to a defense
·9· · · · · · · ·And that court's findings, it seems to me,        ·9· ·counsel.
10· ·has a bearing on the credibility of the officer. I            10· ·BY MR. EAVES:
11· ·think many courts would agree with that.· And every           11· · · Q.· So you think that should just be decided by one
12· ·defense lawyer in the world would want that information 12· ·person sitting in their office reading a transcript or
13· ·to be able cross-examine that officer regarding the     13· ·reading a -- a court opinion?
14· ·Brady violation.                                        14· · · · · · · ·MS. GREEN:· Form.
15· ·BY MR. EAVES:                                           15· · · · · · · ·THE WITNESS:· Certainly if -- if I am a
16· · · Q.· How many officers --                                   16· ·prosecutor and I am aware that this officer has violated
17· · · A.· Excuse me, the Miranda violation.                      17· ·a suspect's Miranda rights in another case, in my
18· · · Q.· How many agents or officers were tracked by the        18· ·judgment, it is my obligation to turn that information
19· ·U.S. Attorney's Office in your -- any of your times           19· ·over as Brady or Giglio.· I don't need go to the chief
20· ·there because they were found by a court to have              20· ·of the Criminal Division or go to the criminal
21· ·committed a Miranda violation?                                21· ·complaints unit say, hey, I need you guys to look at
22· · · · · · · ·MS. GREEN:· Form.                                 22· ·this and tell me whether I have an obligation to turn
23· · · · · · · ·THE WITNESS:· I couldn't tell you that            23· ·that information over because of some officer's due
24· ·information.· I don't know.                                   24· ·process rights.
25                                                                 25· · · · · · · ·My view is I have an obligation as a


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                  YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 40 of 91

RICHARD DROOYAN                                                                                             September 12, 2018
MILKE vs CITY of PHOENIX                                                                                              157–160
                                                           Page 157                                                         Page 159
·1· ·prosecutor.· And if I make the determination as a                ·1· ·or anything that was not identified within your report
·2· ·prosecutor that that information has a bearing on the            ·2· ·or rebuttal report --
·3· ·credibility of the officer, I have to turn it over.              ·3· · · · · · · ·MS. GREEN:· Objection --
·4· ·BY MR. EAVES:                                                    ·4· ·BY MS. RETTS:
·5· · · Q.· Thanks.                                                   ·5· · · Q.· -- as the basis for your opinions?
·6· · · · · In this case -- I'm sorry.                                ·6· · · · · · · ·MS. GREEN:· Objection.· The -- I believe the
·7· · · · · In this case, you reviewed several summaries of           ·7· ·subpoena was what he relied on for the basis of his
·8· ·cases involving Detective Saldate that were provided to          ·8· ·opinions, not review -- not review.· Just for the
·9· ·you by plaintiff's counsel; correct?                             ·9· ·purpose of clarity, the agreement we reached.
10· · · A.· Yeah.                                                     10· ·BY MS. RETTS:
11· · · Q.· Did you review the course documents themselves or 11· · · Q.· Did you -- did you review any materials in
12· ·did you just review those summaries?                             12· ·conjunction with rendering your opinions in this case
13· · · A.· Oh, I reviewed the -- the police reports. I               13· ·that you reviewed and rejected?
14· ·reviewed the -- the deposition testimony and the                 14· · · A.· No.
15· ·testimony -- some of the testimony that was given in the         15· · · Q.· So everything that you relied upon in forming the
16· ·underlying cases as well.                                        16· ·basis of your report, whether it be case law, materials
17· · · · · · · ·MR. EAVES:· Okay.· All right.· Thanks. I             17· ·that you reviewed or standards, did you delineate that
18· ·don't think I have anything else.                                18· ·in your expert report?
19· · · · · · · ·THE WITNESS:· Okay.                                  19· · · A.· I -- I believe so.· And the only reason I'm
20· · · · · · · ·MS. BERKE:· Can we take a short break?               20· ·hesitating is anything that I relied on or reviewed was
21· · · · · · · ·MR. EAVES:· Sure.                                    21· ·either in my report or was in the materials that were
22· · · · · · · ·THE VIDEOGRAPHER:· We are off the record.            22· ·produced to you pursuant to the subpoena.
23· ·The time is 2:13 p.m.                                            23· · · Q.· Great.· That's just what I needed you to confirm,
24· · · · · · · ·(Recess.)                                            24· ·that there wasn't anything out there that I was missing
25· · · · · · · ·THE VIDEOGRAPHER:· This marks -- this marks          25· ·or that maybe was forgotten along the way that you had

                                                       Page 158                                                              Page 160
·1· ·the start of Media Unit 3.· We are on the record at              ·1· ·looked at, but wasn't provided either listing in your
·2· ·2:26 p.m.                                                        ·2· ·report or provided in response to the subpoena?
·3                                                                    ·3· · · A.· The only thing that I've looked at -- which I
·4· · · · · · · · · · · · ·EXAMINATION                                ·4· ·looked at after the subpoena, I looked at yesterday, was
·5· ·BY MS. RETTS:                                                    ·5· ·the Arizona Court of Appeals decision -- I think it's
·6· · · Q.· Mr. Drooyan, my name is Christina Retts, and I            ·6· ·the Court of Appeals decision, and I may have the -- the
·7· ·represent the City of Phoenix.                                   ·7· ·name of the court wrong -- preventing the retrial of
·8· · · · · I'm going to jump around a little bit and cover           ·8· ·Ms. Milke on double jeopardy grounds.
·9· ·some of the areas, follow-up to some of the areas you            ·9· · · · · I didn't review that before and I didn't rely on
10· ·testified to today, so I apologize if I'm kind of all            10· ·that in reaching my opinion, but I looked at that
11· ·over the place, but I just want to touch on a few                11· ·yesterday and it frankly reconfirms my opinion.
12· ·pieces.                                                          12· · · Q.· When you were reading the Arizona Court of
13· · · A.· No problem.· Go ahead.                                    13· ·Appeals decision relating to Ms. Milke -- Milke's
14· · · Q.· My office sent a subpoena to you for file                 14· ·retrial, did you have an understanding that the court's
15· ·materials.                                                       15· ·ruling was based upon a unique provision of Arizona law
16· · · · · Do you recall getting that?                               16· ·and not constitutional -- U.S. constitutional double
17· · · A.· Yes.                                                      17· ·jeopardy?
18· · · Q.· And Ms. Milke's counsel assisted in facilitating          18· · · A.· I -- yes, I think that's right.
19· ·getting your file materials to us?                               19· · · Q.· And you understand that, in this case, Ms. Milke
20· · · A.· That's my understanding.                                  20· ·is only bringing claims pursuant to the U.S.
21· · · Q.· Did you review the letter that was prepared to us         21· ·Constitution and not under Arizona law?
22· ·that transmitted the file materials to us?                       22· · · A.· I haven't looked at the complaint so I can't tell
23· · · A.· I don't think so.                                         23· ·you specifically what her claims are in this case, but I
24· · · Q.· And can you verify for me that you did not review         24· ·certainly -- I'm under the opinion that there are at
25· ·any case law, treatises, articles, scholarly materials           25· ·least some U.S. Constitution claims.


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com           YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 41 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            161–164
                                                        Page 161                                                             Page 163
·1· · · Q.· For -- for material to be -- necessary to be         ·1· ·reason to doubt it.· I just don't recognize it in
·2· ·disclosed under Brady, there is a materiality component;      ·2· ·particular.
·3· ·would you agree?                                              ·3· · · Q.· Can you take a -- a quick look and read through
·4· · · A.· Yes.                                                   ·4· ·that for me.· This was produced as part of your file
·5· · · Q.· And as part of an analysis of materiality in a         ·5· ·materials.
·6· ·given case, you would go through and look what the            ·6· · · A.· Okay.
·7· ·charges were against the defendant and what the unique ·7· · · Q.· Having looked at that, does that help you with
·8· ·facts of the case were; would you agree?                      ·8· ·any more specificity as to what of Saldate's testimony
·9· · · · · · · ·MS. GREEN:· Objection to form.                    ·9· ·you specifically reviewed?
10· · · · · · · ·THE WITNESS:· Yes.· I assume we're talking        10· · · · · · · ·MS. GREEN:· Form.
11· ·about Brady material -- material other than Giglio            11· · · · · · · ·THE WITNESS:· I think I read the first two
12· ·material.                                                     12· ·days and then I think I read the third day.· And I
13· ·BY MS. RETTS:                                                 13· ·probably, I don't know, skimmed through the last 70
14· · · Q.· Correct.                                               14· ·pages or so.· I don't recall specifically --
15· · · A.· Yeah, you -- you need to look at what the              15· ·BY MS. RETTS:
16· ·information is, what the charges are and how the              16· · · Q.· And would the reason --
17· ·information relates to the charges.                           17· · · A.· -- whether I did or not.
18· · · Q.· In conjunction with rendering your opinions in         18· · · Q.· -- have been that you skimmed through the last 70
19· ·this case, did you look at any of the underlying              19· ·pages was that you were given instruction by plaintiff's
20· ·materials from Ms. Milke's criminal prosecution in terms      20· ·counsel that that wasn't necessarily an important
21· ·of police reports, supplements, criminal trial                21· ·portion of the testimony to review?
22· ·testimony, anything of that nature?                           22· · · · · · · ·MS. GREEN:· Form.
23· · · · · · · ·MS. GREEN:· Form.                                 23· · · · · · · ·THE WITNESS:· If that's the reason why I
24· · · · · · · ·THE WITNESS:· No, I did not.                      24· ·didn't read it in detail --
25· ·///                                                           25· · · · · · · ·MR. BRUSTIN:· You should -- guys --

                                                       Page 162                                                              Page 164
·1· ·BY MS. RETTS:                                                 ·1· · · · · · · ·MS. GREEN:· Form.· Oh, yeah.· Oh.
·2· · · Q.· I just --                                              ·2· ·Objection.
·3· · · A.· I'm just -- the only reason I'm hesitating, I've       ·3· · · · · · · ·MS. RETTS:· Form is the appropriate
·4· ·looked at testimony from Officer Saldate in several           ·4· ·objection.
·5· ·different proceedings, but I don't think any of that was      ·5· · · · · · · ·MS. GREEN:· Yeah.· No --
·6· ·testimony in the trial.· I may be wrong on that, but I        ·6· · · · · · · ·MR. BRUSTIN:· It's not --
·7· ·don't think I looked at his -- his trial testimony.           ·7· · · · · · · ·MS. GREEN:· It's not the appropriate
·8· · · Q.· Did you review Detective Saldate's deposition          ·8· ·objection to the extent you're asking about any work
·9· ·testimony in this case?                                       ·9· ·product communications or communications that we had
10· · · A.· Yes.                                                   10· ·that are not subject to disclosure -- let -- just let me
11· · · Q.· Thank you.                                             11· ·finish -- subject to disclosure pursuant to Rule 26.
12· · · · · I want to mark this as an exhibit and have you         12· · · · · · · ·This is an email we turned over.· We're fine
13· ·take a look at this.                                          13· ·with him asking -- answering questions about the
14· · · · · · · ·THE REPORTER:· I'm sorry, what number is          14· ·documents that he reviewed, but we're not going to get
15· ·that?                                                         15· ·into the substance of plaintiff's communications and --
16· · · · · · · ·THE WITNESS:· That's 249, so that's 250.          16· ·with Mr. Drooyan beyond what is permitted by the rule,
17· · · · · · · ·(Defendants' Exhibit 250 was marked for           17· ·which we provided to you.
18· · · · · · · ·identification by the court reporter and is       18· · · · · · · ·MS. RETTS:· Right.· Which is what -- I'm
19· · · · · · · ·attached hereto.)                                 19· ·asking him specifically about what was written and his
20· · · · · · · ·MS. RETTS:· I'm sorry.· Thank you.                20· ·mental process and why he didn't review and skimmed the
21· ·BY MS. RETTS:                                                 21· ·last 70 pages, so --
22· · · Q.· Do you recognize this document as email                22· · · · · · · ·MS. GREEN:· And he, in fact, said he did
23· ·correspondence that you received from plaintiff's             23· ·review and skim the last 70 pages.· I -- I believe
24· ·counsel?                                                      24· ·that's what he just said.
25· · · A.· That's what it appears to be.· I don't have a          25· · · · · · · ·MS. BURGESS:· Well, he could testify, not


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com              YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 42 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            165–168
                                                          Page 165                                                 Page 167
·1· ·you.                                                    ·1· ·available to you at the time?
·2· · · · · · · ·MS. RETTS:· He could -- yes.                ·2· · · A.· Yes.
·3· · · · · · · ·MS. GREEN:· Well, again, if it's an         ·3· · · Q.· And you considered that as part of your
·4· ·objection that goes to privileged material, I'm allowed ·4· ·obligations as a diligent prosecutor; would you agree?
·5· ·to say something more than form --                      ·5· · · A.· I had to review all the material information in
·6· · · · · · · ·MS. RETTS:· And you can say "privileged     ·6· ·the -- that was gathered during the course of the
·7· ·material" that, you know, in those words --             ·7· ·investigation to determine whether or not to bring
·8· · · · · · · ·MS. GREEN:· Yeah, and I have -- and I have  ·8· ·charges, yes.
·9· ·done so, but --                                         ·9· · · Q.· And in the course of your work on civil cases,
10· · · · · · · ·MS. RETTS:· -- without coaching of witness. 10· ·you are familiar with a disclosure statement; true?
11· · · · · · · ·MS. GREEN:· But if the -- if the witness is 11· · · A.· Yes.
12· ·not to answer the question because it's privileged, I'm 12· · · Q.· And have you had the opportunity to prepare
13· ·allowed to state that on the record, as I've done.      13· ·disclosure statements yourself, or at least sign off on
14· ·BY MS. RETTS:                                           14· ·them?
15· · · Q.· Did you read the last 70 pages of Detective      15· · · · · · · ·MS. GREEN:· Form.
16· ·Saldate's deposition with the same level of detail that 16· · · · · · · ·THE WITNESS:· Probably -- I'd probably
17· ·you had read the previous portions of his deposition?   17· ·prepare them at one point in time and more recently
18· · · A.· I don't think so.                                18· ·would have signed off on them.
19· · · Q.· Have you heard the phrase that cross-examination 19· ·BY MS. RETTS:
20· ·is the searchlight for truth?                           20· · · Q.· And you understand that a disclosure statement
21· · · · · · · ·MS. GREEN:· Form.                           21· ·from a party is generally where they list all the
22· · · · · · · ·THE WITNESS:· Some variation of that,       22· ·evidence that they believe to be relevant to their
23· ·probably, yes.                                          23· ·claims or defenses, especially if the case is brought in
24· ·BY MS. RETTS:                                           24· ·federal court?
25· · · Q.· And that's included often times in court         25· · · · · · · ·MS. GREEN:· Form.

                                                          Page 166                                                          Page 168
·1· ·decisions where courts are speaking about the importance        ·1· · · · · · · ·THE WITNESS:· I couldn't give you chapter
·2· ·of cross-examination; would you agree?                          ·2· ·and verse what is required under the Federal Rules of
·3· · · A.· Phrased a little bit differently, but yes.               ·3· ·Civil Procedure right now, but it is a disclosure of a
·4· · · Q.· And those 70 pages that you did not review were          ·4· ·party's evidence.
·5· ·the cross-examination of Saldate?                               ·5· ·BY MS. RETTS:
·6· · · · · · · ·MS. GREEN:· Objection.· Misstates testimony.        ·6· · · Q.· And in this case, did you ask to see any of the
·7· · · · · · · ·THE WITNESS:· I --                                  ·7· ·disclosure statements from any of the parties to go
·8· · · · · · · ·MS. GREEN:· And argumentative.                      ·8· ·through and determine whether you thought there were
·9· · · · · · · ·THE WITNESS:· Okay.                                 ·9· ·additional materials that you should review that might
10· · · · · · · ·MS. GREEN:· Not a question.                         10· ·be relevant to your analysis?
11· · · · · · · ·MS. RETTS:· Please state form.                      11· · · · · · · ·MS. GREEN:· Form.
12· · · · · · · ·THE WITNESS:· I don't think it would -- I           12· · · · · · · ·THE WITNESS:· No.
13· ·would characterize it as the cross-examination of               13· ·BY MS. RETTS:
14· ·Saldate.· If I recall correctly, it was some questions          14· · · Q.· You relied exclusively on the plaintiff to select
15· ·that were asked to sort of cleanup the deposition               15· ·the records for your review; would you agree?
16· ·testimony.· And I -- as I said, I -- I did skimmed              16· · · · · · · ·MS. GREEN:· Form.
17· ·through it.· I didn't see anything of particular note           17· · · · · · · ·THE WITNESS:· Yes.
18· ·that affected or changed my opinion.                            18· ·BY MS. RETTS:
19· ·BY MS. RETTS:                                                   19· · · Q.· The materials that you related -- reviewed
20· · · Q.· Now, when you were a prosecutor and went through         20· ·related to the other cases, such as the Running Eagle
21· ·a case to determine what charges you were going to bring 21· ·case, the Reynolds case, the Rodriguez case, those were
22· ·and/or how you were going to prosecute the case, did you 22· ·not the entire criminal prosecution files for those
23· ·go through a thorough review of all the case materials,         23· ·cases; would you agree?
24· ·such as the police reports, any witness statements that         24· · · A.· Yes.
25· ·were available, all of the evidence that might be               25· · · Q.· And you also relied -- in forming your opinions


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com              YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 43 of 91

RICHARD DROOYAN                                                                                              September 12, 2018
MILKE vs CITY of PHOENIX                                                                                               169–172
                                                     Page 169                                                                      Page 171
·1· ·in this case, you relied upon the summaries of those             ·1· ·court made a determination that she -- or the court
·2· ·cases that were prepared by plaintiff's counsel?                 ·2· ·reporter transcribed it correctly and he testified
·3· · · · · · · ·MS. GREEN:· Form.                                    ·3· ·erroneously and, therefore, it had to go be remanded to
·4· · · · · · · ·THE WITNESS:· No, I would not say that's             ·4· ·the grand jury for a redetermination, so there is a
·5· ·correct.· I looked at the summaries to give me the basic         ·5· ·finding that he testified in a manner that was
·6· ·information about the case, but I looked at the                  ·6· ·inconsistent with the, I guess, agreed-upon facts as to
·7· ·deposition testimony.· I looked at the police reports.           ·7· ·the number of shots.
·8· ·I looked at information that had a direct bearing on the         ·8· · · · · · · ·I mean, it -- if the court made a
·9· ·underlying cases, sort of more firsthand information. I          ·9· ·determination that it wasn't a full and fair
10· ·did not rely on the summaries in reaching my opinions.           10· ·presentation of the evidence to the grand jury, it seems
11· ·BY MS. RETTS:                                                    11· ·to me that's sufficient to at least say that it has a
12· · · Q.· Do you know whether or not you had the full               12· ·bearing on his credibility as a witness.· There may be
13· ·police reports for each of those cases?                          13· ·explanations.· There may be a basis to either preclude
14· · · · · · · ·MS. GREEN:· Form.                                    14· ·cross-examination at trial or to rehabilitate him as a
15· · · · · · · ·THE WITNESS:· I don't know for certain. I            15· ·witness, but it doesn't go to the issue of whether or
16· ·had a deposition -- I had the deposition exhibits, and I         16· ·not a prosecutor has an obligation to turn over his
17· ·think those -- some of those deposition exhibit were             17· ·Giglio material.
18· ·police reports.· I don't think they were the entire              18· ·BY MS. RETTS:
19· ·police reports for the underlying cases.                         19· · · Q.· Have you ever had an instance where you've
20· ·BY MS. RETTS:                                                    20· ·received a transcript and the court reporter has made an
21· · · Q.· Do you remember reading grand jury testimony?             21· ·error?
22· · · A.· I don't recall if I did or not.                           22· · · A.· Yes.
23· · · Q.· You cite to a case that Detective Saldate was             23· · · Q.· And you have had opportunities where you have had
24· ·involved in, the Rodriguez case.                                 24· ·a deposition that you've reviewed of a witness in one of
25· · · · · Does that name sound familiar to you?                     25· ·your cases where there have been errors?

                                                           Page 170                                                                Page 172
·1· · · A.· Oh, right.· Now -- yes, now I'm -- okay.· Yes.            ·1· · · · · · · ·MS. GREEN:· Form.
·2· · · Q.· And there was a allegation in that case relating          ·2· · · · · · · ·THE WITNESS:· Yes.
·3· ·to whether there was four shots or one shot.                     ·3· ·BY MS. RETTS:
·4· · · · · Does that sound --                                        ·4· · · Q.· And the court reporter stenographic notes may
·5· · · · · · · ·MS. GREEN:· Form.                                    ·5· ·note something that the witness didn't actually testify
·6· ·BY MS. RETTS:                                                    ·6· ·to; true?
·7· · · Q.· -- familiar to you?                                       ·7· · · · · · · ·MS. GREEN:· Form.
·8· · · A.· Yes, that's correct.                                      ·8· · · · · · · ·THE WITNESS:· How do I answer that?
·9· · · Q.· Did you review the grand jury testimony in the            ·9· · · · · · · ·There -- there was an error in the
10· ·Rodriguez ready matter to determine what the context was 10· ·transcript -- I can recall instances where there was an
11· ·for the court's determination on the remand and did you          11· ·error in the transcripts.· Doesn't happen very often.
12· ·look at the entirety of it to determine what Saldate's           12· ·And we went back to the court reporter, who then, after
13· ·testimony had been in other instances where he was               13· ·having looked at whatever stenographic records he or she
14· ·questioned about the shot?                                       14· ·may have had, made a determination that there was an
15· · · · · · · ·MS. GREEN:· Form.                                    15· ·error and it was corrected.· So that's one kind of
16· · · · · · · ·THE WITNESS:· No.                                    16· ·situation.
17· ·BY MS. RETTS:                                                    17· · · · · · · ·Another kind of situation is there is an
18· · · Q.· If Saldate had testified in the Rodriguez case            18· ·error because the witness made a mistake, but the court
19· ·multiple times that there was a shot, a casing, a shell,         19· ·reporter took it down correct.· I don't recall any
20· ·would that have been important to your analysis and in           20· ·instance where -- where, as a -- you know, a lawyer in
21· ·determining whether the court reporter had been mistaken         21· ·civil practice that I ever saw the -- or review with a
22· ·in writing one shot versus four shots?                           22· ·court reporter the underlying stenographic information.
23· · · · · · · ·MS. GREEN:· Form.                                    23· ·BY MS. RETTS:
24· · · · · · · ·THE WITNESS:· No.· And -- and the reason why         24· · · Q.· Court reporter can make mistakes?
25· ·I say "no" is if -- if the question is ultimately a              25· · · A.· Certainly.


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com                 YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 44 of 91

RICHARD DROOYAN                                                                                     September 12, 2018
MILKE vs CITY of PHOENIX                                                                                      173–176
                                                        Page 173                                                     Page 175
·1· · · Q.· That doesn't mean that the witness necessarily    ·1· · · Q.· In California federal proceedings, are grand
·2· ·made a mistake and made a misstatement; would you agree? ·2· ·juries generally secret?
·3· · · · · · · ·MS. GREEN:· Form.                            ·3· · · A.· There is a -- Rule 60 is a general rule of grand
·4· · · · · · · ·THE WITNESS:· Correct.                       ·4· ·jury secrecy in federal criminal cases.
·5· ·BY MS. RETTS:                                            ·5· · · Q.· So in your experience in prac- -- practicing as a
·6· · · Q.· And part of the way you could determine that      ·6· ·prosecutor in California in the federal system, were
·7· ·would be to look at the entire context of the testimony. ·7· ·grand jury transcripts provided to police departments?
·8· ·So if the witness had been asked about whether it was a  ·8· · · A.· Grand jury transcripts would be provided to the
·9· ·shot before and on multiple occasions said a shot, a     ·9· ·police witness who was going to testify so that he would
10· ·shell casing, and then later there seemed to be a        10· ·have access to his prior statement before he testified
11· ·discrepancy and the witness said I never said that, that 11· ·at trial.· But would it be turned over to the law
12· ·would be something you would want to look at; would you  12· ·enforcement agency?· No.
13· ·agree?                                                   13· · · Q.· Have you ever seen a grand jury transcript in a
14· · · A.· I would want to look at it, and you could         14· ·law enforcement officer's personnel file?
15· ·certainly make an argument that the court reporter was   15· · · · · · · ·MS. GREEN:· Form.
16· ·mistaken.                                                16· · · · · · · ·THE WITNESS:· No.
17· · · · · I do want to -- you know, one of the things that  17· ·BY MS. RETTS:
18· ·has changed over the 40-some-odd years that I have been  18· · · Q.· Do you agree that police departments are not
19· ·practicing is that when I first started out and I took a 19· ·custodians of records for grand jury transcripts?
20· ·deposition, we didn't have a video, you know, a video.   20· · · · · · · ·MS. GREEN:· Form.
21· ·So it's -- it is another way of going back and checking  21· · · · · · · ·THE WITNESS:· Yes.· As a -- I would say that
22· ·to see exactly what the witness said.                    22· ·the custodian of records for grand jury transcripts
23· · · Q.· Exactly.· And sometimes, if you -- I've had the   23· ·which have not been disclosed in one way or the other
24· ·experience of going back and looking at the video and    24· ·would be the United States Attorney's Office.
25· ·finding that it was clear that the witness said          25

                                                     Page 174                                                              Page 176
·1· ·something on the video that the court reporter got down       ·1· ·BY MS. RETTS:
·2· ·wrong.                                                        ·2· · · Q.· Have you ever seen criminal trial testimony from
·3· · · A.· Yeah.                                                  ·3· ·an officer in an officer's personnel file?
·4· · · · · · · ·MS. GREEN:· Form.                                 ·4· · · · · · · ·MS. GREEN:· Form.
·5· · · · · · · ·THE WITNESS:· I haven't had that experience,      ·5· · · · · · · ·THE WITNESS:· No.
·6· ·but it's certainly a possibility.                             ·6· ·BY MS. RETTS:
·7· ·BY MS. RETTS:                                                 ·7· · · Q.· So when earlier you were testifying about the
·8· · · Q.· In a grand jury proceeding, the witness who            ·8· ·ability for a prosecutor to go to the police department
·9· ·testifies doesn't have an opportunity to review the           ·9· ·and ask to see a personnel file, you would agree that
10· ·transcript and make any correction; would you agree?          10· ·you would not expect to be found within that personnel
11· · · · · · · ·MS. GREEN:· Form.                                 11· ·file grand jury transcripts or criminal trial testimony?
12· · · · · · · ·THE WITNESS:· A federal grand jury, that's        12· · · A.· Correct.
13· ·correct.                                                      13· · · Q.· And you agree that you wouldn't expect minute
14· ·BY MS. RETTS:                                                 14· ·entries from courts to be found within an officer's
15· · · Q.· Do you know about a state grand jury?                  15· ·personnel file?
16· · · A.· I don't know the practices --                          16· · · A.· Not so sure I agree with that.
17· · · · · · · ·MS. GREEN:· Form.                                 17· · · Q.· Have you ever seen a minute entry from a court
18· · · · · · · ·THE WITNESS:· -- in every state.                  18· ·proceeding in an officer's personnel file?
19· ·BY MS. RETTS:                                                 19· · · A.· I have not seen it, but I would expect that if
20· · · Q.· Do you know what the practice is in Arizona            20· ·there was, let's say a -- let's make it the clearest
21· ·related to witness review of grand jury testimony?            21· ·case, court finding that an officer lied in trial
22· · · A.· I don't know that.                                     22· ·testimony, I would expect that that information would
23· · · Q.· Do you know what Arizona law is as it relates to       23· ·find its way into that officer's personnel file one way
24· ·the secrecy of grand jury proceedings?                        24· ·or the other.
25· · · A.· I don't know.                                          25· · · Q.· But you have never actually seen that to be the


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com                 YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 45 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          177–180
                                                        Page 177                                                              Page 179
·1· ·case?                                                         ·1· · · A.· Yeah, I think it was an anti-gang unit or
·2· · · A.· Correct.                                               ·2· ·something along those lines, if I remember correctly.
·3· · · Q.· You have never actually seen any court decision        ·3· · · Q.· Was there a RICO case that came out of that
·4· ·in an officer's personnel file; would you agree?              ·4· ·investigation with the U.S. Attorney's Office against
·5· · · A.· I would agree.                                         ·5· ·the officers?
·6· · · Q.· Have you ever contacted any law enforcement            ·6· · · A.· I don't believe so.
·7· ·agency in the State of California and made a complaint        ·7· · · Q.· As part of the independent review panel, did you
·8· ·about an officer's testimony?                                 ·8· ·make a recommendation to the City of Los Angeles
·9· · · A.· Are we talking about --                                ·9· ·relating to placing any of those officers on a Brady
10· · · Q.· State agency?                                          10· ·list?
11· · · A.· No.                                                    11· · · A.· I don't recall.
12· · · Q.· Have you ever made a complaint to any state            12· · · Q.· If you had made that recommendation, would it
13· ·agency in the state [sic] of Los Angeles that suggested       13· ·have been included within that -- I think it's about
14· ·that a state employee should be placed on a Brady list?       14· ·298-page report of the independent review panel?
15· · · · · · · ·MS. GREEN:· Form.                                 15· · · A.· In the -- all the recommendations we made were in
16· · · · · · · ·THE WITNESS:· No.                                 16· ·that one report.
17· ·BY MS. RETTS:                                                 17· · · Q.· Did you make a recommendation to the D.A. in
18· · · Q.· Now, I understand that you were involved in the        18· ·Los Angeles or the A.U.S.A. in the L.A. area after your
19· ·independent review board -- I don't know if that's            19· ·independent review in the Rampart investigation to go
20· ·exactly what they called it -- for the Rampart scandals.      20· ·back and look at all cases where any of those officers
21· · · · · Was that the technical name?                           21· ·or detectives had testified to determine if there was
22· · · A.· They called it the Rampart Independent Review          22· ·Brady material that should be -- that should be turned
23· ·Panel.                                                        23· ·over?
24· · · Q.· And there were approximately around 190 folks who 24· · · · · · · ·MS. GREEN:· Form.
25· ·were also on that panel?                                      25· · · · · · · ·THE WITNESS:· I don't think we made that

                                                       Page 178                                                          Page 180
·1· · · A.· There were a lot of -- I was the general counsel,   ·1· ·recommendation.· But I will say I don't specifically
·2· ·and I was in charge of the entire operation.· We had a     ·2· ·recall all of the recommendations that were made.
·3· ·number two, then we had eight deputy general counsels, ·3· ·BY MS. RETTS:
·4· ·and then -- from various different law firms in        ·4· · · Q.· As part of that independent review panel, did you
·5· ·Los Angeles, and then the partners and associates who         ·5· ·look at any specific allegations against specific
·6· ·were working under each of those partners, I think we         ·6· ·officers?
·7· ·had six or seven groups in the end.· But I was in charge      ·7· · · A.· No.· And let me explain.· There were criminal
·8· ·of it.                                                        ·8· ·investigations going on, and so we were a independent
·9· · · Q.· And the Rampart scandal came out -- I don't know       ·9· ·pro bono review panel.· And -- and one of the things
10· ·if he was a detective.· Was he a Detective Perez?             10· ·that we had to be careful about was making sure that we
11· ·Rafael Perez?                                                 11· ·didn't interfere with any ongoing criminal
12· · · A.· I don't know if he was detective or just an            12· ·investigations by the U.S. Attorney's Office or the
13· ·officer.· But it -- it surrounded Perez and there were        13· ·District Attorney's Office, nor were we in a position
14· ·other officers in the Rampart Division who engaged in         14· ·to -- to -- to duplicate their efforts.· I mean, we
15· ·corrupt -- illegal activities.                                15· ·didn't have subpoena power and were dependant upon
16· · · Q.· And it's called the Rampart Division because it's      16· ·getting access to records voluntarily from the -- the
17· ·a geographical area that those specific officers would        17· ·police department.
18· ·patrol or respond for calls for service in; correct?          18· · · · · So the -- I think the -- everybody sort of
19· · · A.· Correct.· You can see the Rampart station from         19· ·envisioned when we started this that we were going to
20· ·here.                                                         20· ·somehow be investigating the officers who were engaged
21· · · Q.· And the -- there was a -- the name of their unit       21· ·in Rampart and we would be doing -- what's the case in
22· ·was the CRASH unit, C-R-A-S-H?                                22· ·New York?· Mercado or something like that we would have
23· · · A.· Correct.                                               23· ·public testimony and -- and cross-examining these
24· · · Q.· And these officers were some of them were              24· ·officers about all their corrupt activity.· But that was
25· ·gang-related detectives, officers?                            25· ·not the case and was never the case.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 46 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            181–184
                                                          Page 181                                                      Page 183
·1· · · · · We -- ultimately, the focus on Rampart was really ·1· ·it appeared to me that an officer had testified on a
·2· ·on -- on structural issues relating to the management of ·2· ·number of different occasions falsely, that on occasions
·3· ·the police department, the discipline, issues like that. ·3· ·had lied, that had made multiple violations of --
·4· · · Q.· So it was systemic issues that you were looking   ·4· ·intentional violations of Miranda.· And I looked at that
·5· ·at?                                                      ·5· ·complete package and -- and to me, that Giglio material
·6· · · A.· Much more than individual issues.                 ·6· ·that had to have been disclosed to the defense in the
·7· · · Q.· Changes in policies and procedures?               ·7· ·Milke case.
·8· · · A.· Recommendations, identify problems and -- and     ·8· · · · · · · ·And I -- and -- and then I looked at the
·9· ·making recommendations to address those problems.        ·9· ·testimony of Mr. Manning, the testimony of
10· · · Q.· And you don't remember any specific               10· ·Mr. Rude (phonetic) and others who -- who, in many
11· ·recommendations as part of that systemic review that     11· ·instances, confirmed my view, that this was a Miranda
12· ·related to Brady material or Giglio material?            12· ·violation or this was Brady material that had to be
13· · · A.· Not that I recall.                                13· ·disclosed.
14· · · Q.· Would you agree that the allegations in the       14· · · · · · · ·So I was focused on the Giglio component of
15· ·Rampart scandal would have potentially invoked Brady and 15· ·Brady as it bear -- as it bore on the credibility of
16· ·Giglio?                                                  16· ·Officer Saldate.
17· · · · · · · ·MS. GREEN:· Form.                            17· ·BY MS. RETTS:
18· · · · · · · ·THE WITNESS:· About those officers, yes,     18· · · Q.· Thank you for that clarification.
19· ·absolutely.· My recollection is that one of those        19· · · · · · · ·MS. RETTS:· Mark this.· We're up to 251 now.
20· ·officers was ultimately prosecuted for robbery.· I think 20· · · · · · · ·(Defendants' Exhibit 251 was marked for
21· ·his name is Mac something.· I think that's the name.· So 21· · · · · · · ·identification by the court reporter and is
22· ·clearly that would have bearing on his testimony if he   22· · · · · · · ·attached hereto.)
23· ·were, after having been convicted, had to have been      23· · · · · · · ·THE WITNESS:· Let -- let me just add one
24· ·called as a witness in a -- a trial, yes.                24· ·more thing to that last answer.· I did read --
25                                                            25· · · · · · · ·THE REPORTER:· Just one second, please.

                                                          Page 182                                                              Page 184
·1· ·BY MS. RETTS:                                                   ·1· · · · · · · ·THE WITNESS:· I'm sorry.
·2· · · Q.· There were allegations in Rampart that some of           ·2· · · · · · · ·THE REPORTER:· Sorry.
·3· ·the officers engaged in perjured testimony?                     ·3· · · · · · · ·THE WITNESS:· Maybe that's what you're about
·4· · · A.· I believe that's right.                                  ·4· ·to show me.
·5· · · Q.· As it related to any of the allegations of               ·5· · · · · · · ·MS. GREEN:· This one?
·6· ·perjury, did your independent review include anything           ·6· · · · · · · ·THE WITNESS:· No.
·7· ·that touched upon Brady or Giglio?                              ·7· · · · · · · ·What I was going to say is, I -- I did read
·8· · · A.· No.· As I said, we -- we just didn't get into the        ·8· ·the Ninth Circuit's decision in the Milke case.· And I
·9· ·specific evidence of THE possible misconduct by L.A.P.D. ·9· ·didn't see anything in there that -- with respect to the
10· ·officers.· We -- we just weren't in the position to get         10· ·nondisclosure that was other than the Giglio material
11· ·the evidence and we didn't want to interfere with the           11· ·that related to the credibility of Officer Saldate.
12· ·ongoing investigations.                                         12· ·BY MS. RETTS:
13· · · Q.· As it relates to, going back to Brady and                13· · · Q.· Did you rely upon Ninth Circuit's decision in
14· ·materiality, what did you do in this case to determine          14· ·formulating your decisions in the case?
15· ·materiality as it related to the specifics of the Milke         15· · · A.· No.
16· ·case if you didn't review any of the underlying criminal        16· · · Q.· Okay.· Did your opinions related to what would
17· ·case documents?                                                 17· ·constitute Giglio material require you to make a
18· · · · · · · ·MS. GREEN:· Form.                                   18· ·determination in some of the instances that you believe
19· · · · · · · ·THE WITNESS:· Well, I think the only thing          19· ·Detective Saldate was lying?
20· ·that I did was look at information that had bearing on          20· · · · · · · ·MS. GREEN:· Form.
21· ·the credibility of Officer Saldate, in effect, Gigli- --        21· · · · · · · ·THE WITNESS:· No.· If you're saying "lying"
22· ·the Giglio subset of -- of Brady.· I -- I didn't look to        22· ·meaning knowingly and intentionally making a false
23· ·see if there was other exculpatory evidence bearing upon 23· ·statement, it did not necessarily require me to make
24· ·her guilt or innocence that should have been disclosed.         24· ·that determination.· Although, there were some instances
25· · · · · · · ·But I looked at a series of cases in which          25· ·in which I did believe that it was intentionally a lie.


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 47 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            185–188
                                                       Page 185                                                           Page 187
·1· ·But --                                                          ·1· ·had a judge actually allow one witness to call the other
·2· ·BY MS. RETTS:                                                   ·2· ·a liar?
·3· · · Q.· So in -- in some instances, you did come to the          ·3· · · · · · · ·MS. GREEN:· Form.
·4· ·conclusion that Detective Saldate was intentionally             ·4· · · · · · · ·THE WITNESS:· As a general matter, the
·5· ·lying?                                                          ·5· ·judges frowned on that practice.· You could then, in
·6· · · A.· Yes.                                                     ·6· ·your closing argument, say that their witness was lying.
·7· · · Q.· Do you have any training as a psychologist?              ·7· ·And if -- if the -- the evidence warranted it, the jury
·8· · · A.· No.                                                      ·8· ·might very well reach that conclusion.
·9· · · Q.· Do you have any training as a psychiatrist?              ·9· ·BY MS. RETTS:
10· · · A.· No.                                                      10· · · Q.· I want to have you take a look at what has been
11· · · Q.· Have you ever performed any polygraph testing on 11· ·marked in front of you as Exhibit 251.
12· ·somebody before?                                                12· · · A.· Okay.
13· · · A.· I have not personally performed a polygraphic            13· · · Q.· And if you'll turn to Page 21.
14· ·exam.                                                           14· · · · · First of all, this is a case Mays (phonetic)
15· · · Q.· Have you been trained as a polygrapher?                  15· ·versus Clark out of the United States District Court for
16· · · A.· No.                                                      16· ·the Eastern District of California.
17· · · Q.· Do you have any specialized training that relates        17· · · · · Do you remember ever reading this case or are you
18· ·to human lie detection?                                         18· ·familiar with it?
19· · · A.· Other than --                                            19· · · A.· I don't recall ever reading it.
20· · · · · · · ·MS. GREEN:· Form.                                   20· · · Q.· And on Page 21, on the left-hand side, there is a
21· · · · · · · ·THE WITNESS:· Other than spending 14 years          21· ·discussion about Brady information, about the third --
22· ·as a prosecutor examining numerous witnesses,                   22· ·looks like the third paragraph down.
23· ·cross-examining witnesses, making assessments as to             23· · · · · And if you'll read that through the next page to
24· ·whether witnesses are testifying truthfully or not, and         24· ·where it says "Conclusion."
25· ·even beyond 14 years as a prosecutor, I've got 40-plus          25· · · A.· So where do you want -- the paragraph that starts

                                                          Page 186                                                             Page 188
·1· ·years as a lawyer in which, you know, even in civil             ·1· ·with "Moreover"?
·2· ·cases you have to examine witnesses, you take                   ·2· · · Q.· Yeah.
·3· ·depositions and -- and you argue credibility of -- of           ·3· · · A.· Okay.
·4· ·the witnesses and you make -- you form opinions as to           ·4· · · · · (Witness complies.)
·5· ·whether or not they're telling the truth or not.                ·5· · · · · Okay.
·6· ·BY MS. RETTS:                                                   ·6· · · Q.· From reading that portion, do you see that the
·7· · · Q.· Have you ever been able successfully to put on a         ·7· ·court is recognizing the proposition that there's not a
·8· ·witness in any of your prosecutions that testified that         ·8· ·Brady violation if the defendant knew or should have
·9· ·another witness was lying?                                      ·9· ·known of the essential facts permitting him to take
10· · · · · · · ·MS. GREEN:· Form.                                   10· ·advantage of any exculpatory evidence?
11· · · · · · · ·THE WITNESS:· I have put on witnesses who           11· · · · · · · ·MS. GREEN:· Form.
12· ·have contradict -- contradicted the testimony of                12· ·BY MS. RETTS:
13· ·witnesses called by the defense.· My experience over            13· · · Q.· Would you agree with that?
14· ·time was that most federal judges would not let you ask         14· · · A.· I see that, yes.
15· ·the witness whether the other witness was lying or not.         15· · · Q.· And was that the understanding -- your
16· ·So having had the experience, I usually didn't ask that         16· ·understanding of how Brady worked when you were a
17· ·question.                                                       17· ·prosecutor?
18· · · · · · · ·But if a witness -- if a defense witness            18· · · · · · · ·MS. GREEN:· Form.
19· ·testified that X, I'm -- there were certainly exam- --          19· · · · · · · ·THE WITNESS:· So when I was a young
20· ·instances which I would call a rebuttal witness to -- to        20· ·prosecutor and I read these cases, I was always under
21· ·say it wasn't X.                                                21· ·this understanding exactly, that if you told the defense
22· ·BY MS. RETTS:                                                   22· ·that this witness has exculpatory evidence relating to a
23· · · Q.· Right, to the factual material.· You would have          23· ·subject, that you didn't necessarily have to tell the
24· ·one witness testify to the factual material, another            24· ·defense what that witness actually said.
25· ·testify to the other factual material, but you've never         25· · · · · · · ·In practice, you get in front of federal


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 48 of 91

RICHARD DROOYAN                                                                                             September 12, 2018
MILKE vs CITY of PHOENIX                                                                                              189–192
                                                       Page 189                                                       Page 191
·1· ·judges in the Central District of California and most of   ·1· ·just drew that conclusion that -- that he wasn't aware
·2· ·them, if not all of them, would have told you turn over           ·2· ·of any -- it -- aware of it -- any of it in any of the
·3· ·the exact statement of the witness and would have had a           ·3· ·other cases.
·4· ·broader view of the prosecutor's Brady obligations, in            ·4· ·BY MS. RETTS:
·5· ·part sort of -- in some ways, sort of a practical view            ·5· · · Q.· Did you review Mr. Ray's deposition testimony?
·6· ·as well.· Don't just point them to the witness.· Give             ·6· · · A.· Who?
·7· ·them the information that you have and, therefore, you            ·7· · · Q.· Ken Ray, Ms. Milke's criminal lawyer, did you
·8· ·make full disclosure.                                             ·8· ·review -- criminal trial lawyer.· Did you review his
·9· · · · · · · ·So ultimately, as I got some experience as a          ·9· ·deposition testimony?
10· ·prosecutor, I didn't draw those lines of, well, tell              10· · · A.· No, I did not.
11· ·them where the evidence is and how to go find it. I               11· · · Q.· Did you review Ms. Milke's background private
12· ·just gave them -- I just gave them the evidence because           12· ·investigator Kirk Fowler, his deposition testimony?
13· ·my experience had been that's what the federal judges             13· · · A.· No.
14· ·expected you to do.                                               14· · · Q.· Did you review her appellate counsel,
15· ·BY MS. RETTS:                                                     15· ·Mr. Rosenquist's deposition testimony?
16· · · Q.· Which was broader than what the case law said?             16· · · A.· No.
17· · · A.· Yes.                                                       17· · · Q.· Do you recall reviewing any of the testimony from
18· · · Q.· And the case law also said that there wasn't an            18· ·the voluntariness hearing that addressed Ms. Milke's
19· ·obligation to produce evidence that was already known to 19· ·confession and the voluntariness of it?
20· ·the defendant.                                                    20· · · · · · · ·MS. GREEN:· Form.
21· · · · · Do you agree with that?                                    21· · · · · · · ·THE WITNESS:· I would have to go back and
22· · · A.· Correct.                                                   22· ·look at my report.· I -- I remember reading a number of
23· · · Q.· As part of your review of this case, you looked            23· ·different statements from Saldate, and I can't remember
24· ·at the Running Eagle materials?                                   24· ·if that was one of them the ones that I reviewed or not.
25· · · A.· I did.                                                     25

                                                            Page 190                                                             Page 192
·1· · · Q.· And is it your understanding that Ms. Milke did            ·1· ·BY MS. RETTS:
·2· ·not have any knowledge of Running Eagle?                          ·2· · · Q.· If Ms. Milke's lawyer's possessed the
·3· · · A.· I think that there was the one case that there             ·3· ·Running Eagle, then there would not have been obligation
·4· ·was some evidence that they did have some knowledge of ·4· ·to disclose it back to the defense because he already
·5· ·it.· It was either Running Eagle or King, but I think it          ·5· ·had it; correct?
·6· ·was Running Eagle.· And they didn't -- the defense                ·6· · · · · · · ·MS. GREEN:· Form.
·7· ·lawyer -- Ms. Milke's defense lawyer didn't do anything           ·7· · · · · · · ·THE WITNESS:· Based upon the Mays versus
·8· ·with it.· At least there's some evidence in the                   ·8· ·Clark case, and -- and basically my understanding is if
·9· ·materials that I saw that suggested that she had -- her           ·9· ·the defense lawyer has it, then it's not a Brady
10· ·attorney had that material.                                       10· ·violation because they already have the exculpatory
11· · · Q.· Did you undertake any additional exploration to            11· ·information.
12· ·determine what the extent of Ms. Milke's lawyer's                 12· ·BY MS. RETTS:
13· ·knowledge of Saldate's background was?                            13· · · Q.· If Detective Saldate had been cross-examined
14· · · A.· No.· The only thing -- my understanding was is             14· ·during the voluntariness hearing and admitted that he
15· ·that -- that her lawyer was aware of the Running Eagle            15· ·engaged in Miranda violations in other cases, that would
16· ·testimony that was inconsistent with the police report,           16· ·have been material also known to the defense; true?
17· ·but not aware of any of the other Brady/Giglio material           17· · · · · · · ·MS. GREEN:· Form.
18· ·that we've been talking about.                                    18· · · · · · · ·THE WITNESS:· If it -- if that was
19· · · Q.· And how do you know that?· Where do you get that           19· ·information that came out during the voluntariness
20· ·from?                                                             20· ·hearing, yes.
21· · · · · · · ·MS. GREEN:· Form.                                     21· ·BY MS. RETTS:
22· · · · · · · ·THE WITNESS:· It's just that in -- I haven't          22· · · Q.· And do you believe that a diligent defense
23· ·seen any evidence that he was aware of it in any of the           23· ·attorney should have followed up on that information?
24· ·other cases, but I do recall seeing a reference to him            24· · · · · · · ·MS. GREEN:· Form.
25· ·being aware of the Running Eagle matter.· So I think I            25· · · · · · · ·THE WITNESS:· In what -- in what sense?· Do


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 49 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            193–196
                                                     Page 193                                                                  Page 195
·1· ·an investigation of every case that he's ever handled    ·1· · · · · · · ·MS. GREEN:· Form.
·2· ·and ever testified; is that what you're saying?                 ·2· · · · · · · ·THE WITNESS:· Certainly he could have asked
·3· ·BY MS. RETTS:                                                   ·3· ·that question.
·4· · · Q.· He could ask the question, what cases?                   ·4· ·BY MS. RETTS:
·5· · · · · · · ·MS. GREEN:· Form.                                   ·5· · · Q.· And then there could have been various other
·6· · · · · · · ·THE WITNESS:· Certainly, he could have done         ·6· ·means which we already touched on, perhaps asking the
·7· ·that.                                                           ·7· ·prosecutor for a list of those other instances?
·8· ·BY MS. RETTS:                                                   ·8· · · · · · · ·MS. GREEN:· Form.
·9· · · Q.· And that would be a simple way to determine what         ·9· · · · · · · ·THE WITNESS:· There are things that a
10· ·other cases where there might have been a Miranda               10· ·defense lawyer could have done to follow it up.· But I
11· ·violation?                                                      11· ·will say, in my judgment, the obligation to start with
12· · · · · · · ·MS. GREEN:· Form.                                   12· ·the prosecutor and it's -- it's not the same obligation
13· · · · · · · ·THE WITNESS:· That would be one way of doing 13· ·on the part of the defense lawyer as there is on the
14· ·it if Saldate remembered what cases there were, yes.            14· ·part of a prosecutor.
15· ·BY MS. RETTS:                                                   15· ·BY MS. RETTS:
16· · · Q.· And he could have also -- the lawyer could have          16· · · Q.· Under this case law, though, if Detective Saldate
17· ·also, after the voluntariness hearing, asked for a list         17· ·had testified in that manner, it would have been known
18· ·of cases from the police department?                            18· ·to the defense and the factual basis would have been
19· · · · · · · ·MS. GREEN:· Form.                                   19· ·known for him to do further investigation; would you
20· · · · · · · ·THE WITNESS:· He could have asked for a list        20· ·agree?
21· ·of cases -- he could have asked the prosecutor to get a         21· · · · · · · ·MS. GREEN:· Form.
22· ·list of the cases from the police department.· I'm not          22· · · · · · · ·THE WITNESS:· He could have done further
23· ·sure that he could have gotten it from the police               23· ·investigation.· I -- I -- I don't think it excuses the
24· ·department directly.                                            24· ·obligation of the prosecutor to disclose the information
25· ·///                                                             25· ·that the prosecutor knows and is in the prosecutor's

                                                          Page 194                                                             Page 196
·1· ·BY MS. RETTS:                                                   ·1· ·files.
·2· · · Q.· So several different avenues by which there could        ·2· ·BY MS. RETTS:
·3· ·have been a request for follow-up on that information?          ·3· · · Q.· And if defendant -- strike that.
·4· · · · · · · ·MS. GREEN:· Form.                                   ·4· · · · · If Detective Saldate had testified that he had,
·5· · · · · · · ·THE WITNESS:· Certainly a possibility.              ·5· ·in the past, not scrupulously honored a suspect's rights
·6· ·BY MS. RETTS:                                                   ·6· ·to remain silent, and he admitted that fact, would you
·7· · · Q.· And if --                                                ·7· ·agree that, in your experience as a prosecutor, federal
·8· · · · · · · ·MS. GREEN:· Whenever -- whenever it's a             ·8· ·court judge or a state court judge, under the Rules of
·9· ·convenient time in terms of your line of questioning,           ·9· ·Evidence, will not allowed the defense attorney to
10· ·can we take a brief restroom break?                             10· ·collaterally impeach that statement because it's been an
11· · · · · · · ·MS. RETTS:· Yes.· Just to -- I'm -- I'm just        11· ·admission?
12· ·going to finish this up real quickly.                           12· · · · · In other words, if he admitted to it, you can't
13· ·BY MS. RETTS:                                                   13· ·pull out this case over here and say, well, yes, in
14· · · Q.· If Detective Saldate also had testified that he          14· ·fact, you did do that very thing in this case?
15· ·did not always scrupulously honor a right to remain             15· · · · · · · ·MS. GREEN:· Form.
16· ·silent and the defendant -- in response to the defense          16· · · · · · · ·THE WITNESS:· If you're asking me whether in
17· ·attorney's questioning, that would be something that was 17· ·a -- in a federal criminal trial, when an officer admits
18· ·known to the defense attorney; true?                            18· ·that he has violated a suspect's or suspects', plural,
19· · · · · · · ·MS. GREEN:· Form.                                   19· ·Miranda rights on a number of different occasions,
20· · · · · · · ·THE WITNESS:· If it came out during the             20· ·whether a federal judge would then allow a defense
21· ·voluntariness hearing, sure.                                    21· ·lawyer to ask some follow-up questions about, and isn't
22· ·BY MS. RETTS:                                                   22· ·it true you did it in this case and isn't it true you
23· · · Q.· And then a very simple follow-up question to that        23· ·did it in this case and isn't it true you did it in that
24· ·could have been by the defense attorney, well, in what          24· ·case, in -- in my experience, federal judges in the
25· ·instances did that happen?                                      25· ·Central District of California would provide -- would


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 50 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             197–200
                                                       Page 197                                                              Page 199
·1· ·give defense lawyers wide latitude in the                        ·1· · · Q.· And the question was asked, "Is your" -- "Is it
·2· ·cross-examination of critical prosecution witnesses,             ·2· ·your understanding that if an individual who is being
·3· ·particularly critical law enforcement witnesses.· So I           ·3· ·interrogated by you would like to speak to an attorney
·4· ·don't -- I don't agree.                                          ·4· ·before answering any questions, or words to that effect,
·5· · · · · · · ·In my experience, the federal judges                 ·5· ·is it your understanding that you cease questioning?"
·6· ·provo- -- gave defense attorneys plenty of opportunity           ·6· · · · · And Detective Saldate responded, "No."
·7· ·to sort of pound it into the ground when they were               ·7· · · · · Do you see that?
·8· ·dealing with a -- a -- a key witness, and -- and even            ·8· · · A.· I see it.
·9· ·more so when it was a key law enforcement witness.               ·9· · · Q.· And the questioning went on.· "In the past,
10· ·BY MS. RETTS:                                                    10· ·people that you have interviewed have requested counsel
11· · · Q.· So that would be within the sound discretion of           11· ·and requested to remain silent and you have continued to
12· ·the trial court to determine how far the court was going         12· ·interrogate and state your position on things?"
13· ·to let any cross-examination occur?                              13· · · · · And his answer was, "I have duly noted it and
14· · · · · · · ·MS. GREEN:· Form.                                    14· ·continued my interview, yes."
15· · · · · · · ·THE WITNESS:· It would be within the                 15· · · · · Do you see that?
16· ·discretion whether or not it could be subject to an              16· · · A.· Yes.
17· ·abuse of discretion.· I sort of haven't really done that         17· · · Q.· And then it appears that Mr. Ray then tried to
18· ·analysis.· But it -- as I said, in -- in my experiences,         18· ·use a collateral matter when he asked, "Question:· When
19· ·the courts exercise their discretion or their authority          19· ·did that -- that happened on December 22nd of 19 --
20· ·over the Rules of Evidence to allow that                         20· ·strike that.· December 19th of 1987 at approximately
21· ·cross-examination to go on for some period of time               21· ·3:40 in the afternoon; isn't that right?"
22· ·before they eventually put a stop to it.                         22· · · · · And then Mr. Levy objects to the relevancy and
23· · · · · · · ·MS. GREEN:· Would it be possible to please           23· ·the court sustained the objection.
24· ·take a break?                                                    24· · · · · Do you see that?
25· · · · · · · ·MS. RETTS:· Yeah.                                    25· · · A.· Yes.

                                                           Page 198                                                         Page 200
·1· · · · · · · ·MS. GREEN:· Thank you.                               ·1· · · Q.· From reading that transcript, does it appear that
·2· · · · · · · ·THE VIDEOGRAPHER:· We are off the record.            ·2· ·the court made a determination that after Saldate made
·3· ·The time is 3:15 p.m.                                            ·3· ·that admission in his testimony, that Ken Ray could not
·4· · · · · · · ·(Recess.)                                            ·4· ·get into any further details about what had occurred?
·5· · · · · · · ·THE VIDEOGRAPHER:· We are on the record.             ·5· · · · · · · ·MS. GREEN:· Form.
·6· ·The time is 3:23 p.m.                                            ·6· · · · · · · ·THE WITNESS:· The court sustained the
·7· · · · · · · ·(Defendants' Exhibit 252 was marked for              ·7· ·objection, but it's not clear to me how this might have
·8· · · · · · · ·identification by the court reporter and is          ·8· ·come out if the defense had information that there were
·9· · · · · · · ·attached hereto.)                                    ·9· ·court findings in which courts had found it was a
10· ·BY MS. RETTS:                                                    10· ·Miranda violation and suppressed evidence, whether the
11· · · Q.· You have in front of you what is marked as 252.           11· ·court might have allowed further cross-examination.
12· · · A.· Okay.                                                     12· · · · · · · ·So on the basis of that limited information,
13· · · Q.· This is from Ms. Milke's criminal trial testimony         13· ·I don't think we know what would have happened if the
14· ·of Detective Saldate from September 13th, 1990?                  14· ·Arizona -- Maricopa County Attorney's Office had turned
15· · · A.· Okay.                                                     15· ·over all of those cases in which he violated Mirandas
16· · · Q.· And if you'll turn to Page 39.· Or if you're              16· ·and -- and courts found there was a violation and
17· ·using the Bates labels, it's Transcript 808.                     17· ·suppressed evidence.
18· · · A.· Okay.                                                     18· ·BY MS. RETTS:
19· · · Q.· And do you see in that testimony where the                19· · · Q.· Now, for that to have been the case, the court --
20· ·question was asked -- to orient you, this is                     20· ·any court orders would have had to have been in
21· ·cross-examination by Ms. Milke's counsel, Mr. Ray.· His 21· ·existence at the time of Ms. Milke's trial; would you
22· ·cross-examination begins several pages back on 786, if 22· ·agree?
23· ·you need to look at that, but this is continued         23· · · · · · · ·MS. GREEN:· Form.
24· ·cross-examination.                                               24· · · · · · · ·THE WITNESS:· In order for there to be an
25· · · A.· Okay.                                                     25· ·obligation in part -- for what I'm saying about court


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com             YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 51 of 91

RICHARD DROOYAN                                                                                             September 12, 2018
MILKE vs CITY of PHOENIX                                                                                              201–204
                                                         Page 201                                                                Page 203
·1· ·findings, yes, I would agree that the court findings           ·1· · · A.· I believe that judge -- that she -- there is a
·2· ·would have had to predate the -- the Milke trial.              ·2· ·reference that she basically would not have allowed it,
·3· ·BY MS. RETTS:                                                  ·3· ·but I don't recall specifically.
·4· · · Q.· When you went through and conducted your analysis ·4· · · Q.· You didn't review her ruling, though, to look at
·5· ·in this case, did you develop a timeline to ensure that        ·5· ·the specific reasoning outlying that, such as the Rules
·6· ·the court decisions you were looking at occurred before        ·6· ·of Evidence and their application, or any case law;
·7· ·Ms. Milke's trial?                                             ·7· ·would you agree?
·8· · · A.· I created a timeline.                                   ·8· · · · · · · ·MS. GREEN:· Form.
·9· · · Q.· And in that timeline, did you see that there were       ·9· · · · · · · ·THE WITNESS:· I only -- I looked at the
10· ·some court decisions that happened after the fact?             10· ·Ninth Circuit opinion, which is the reference to the
11· · · A.· There was the -- the Moller (phonetic) case,            11· ·procedural history, including the decision before by
12· ·which happened -- the court appeals decision in the            12· ·Judge Hendrix.· I didn't look beyond that.
13· ·Moller case happened after the fact.· And I think the          13· ·BY MS. RETTS:
14· ·trial court decision happened after the fact as well.          14· · · Q.· Do you know what the Ninth Circuit was provided
15· · · · · The Jones case, if I remember correctly, the --         15· ·for the basis of its review?· Did you look at all of the
16· ·the finding that it was an illegal arrest without              16· ·underlying pleadings to determine whether the Ninth
17· ·probable cause, I believe occurred certainly before the        17· ·Circuit was provided a complete record?
18· ·sentencing, and I think that the Court of Appeals              18· · · A.· No.· I looked at whatever the Ninth Circuit
19· ·decision happened after.                                       19· ·opinion was and -- and that was all I looked at.
20· · · · · And I think all the others predated the -- the          20· · · Q.· Do you know Ms. Milke's counsel in that case
21· ·Milke trial.                                                   21· ·admitted that they possessed the Running Eagle case or
22· · · Q.· So all of those decisions that occurred after           22· ·whether that was never brought up to the Ninth Circuit?
23· ·Ms. Milke's criminal trial, those would not have been          23· · · A.· I don't know one --
24· ·materials that would have been turned over because they        24· · · · · · · ·MS. GREEN:· Form.
25· ·weren't in existence; agree?                                   25· · · · · · · ·THE WITNESS:· I don't know one way or the

                                                         Page 202                                                     Page 204
·1· · · A.· I agree.                                          ·1· ·other.
·2· · · Q.· Did you look through the post-conviction relief   ·2· ·BY MS. RETTS:
·3· ·filing to Judge Hendrix, the trial court judge, by       ·3· · · Q.· Do you agree that the existence of the
·4· ·Ms. Milke's appellate counsel?                           ·4· ·Running Eagle case and Ms. Milke's possession of that
·5· · · A.· No.                                               ·5· ·case is pertinent information?
·6· · · Q.· Were you aware that Ms. Milke's appellate counsel ·6· · · A.· Well, it -- it certainly would not be a Brady
·7· ·submitted the same information that you were provided    ·7· ·violation if they already had the specific information
·8· ·about these other cases to Judge Hendrix for her review? ·8· ·about the Running Eagle case.· So in that sense it's --
·9· · · A.· I --                                              ·9· · · · · · · ·MS. GREEN:· Form.
10· · · · · · · ·MS. GREEN:· Form.                            10· · · · · · · ·THE WITNESS:· -- pertinent.
11· · · · · · · ·THE WITNESS:· -- don't recall -- I mean      11· · · · · · · ·MS. RETTS:· This was previously marked at
12· ·there is a -- there is reference to information that was 12· ·another deposition as Exhibit 202.· I don't have other
13· ·presented to Judge Hendrix in the Ninth Circuit's        13· ·copies.
14· ·decision, but I don't recall how much detail it went     14· · · · · · · ·Is everybody able to pull it up.
15· ·into.                                                    15· · · · · · · ·MR. EAVES:· Yes.
16· ·BY MS. RETTS:                                            16· · · · · · · ·MS. GREEN:· If you just give me one moment,
17· · · Q.· So you don't know whether or not Judge Hendrix    17· ·I think I -- I think I can.
18· ·reviewed each of the same cases that you reviewed, such 18· · · · · · · ·MS. RETTS:· It is the transcript of
19· ·as Running Eagle or Moller or Jones, as part of the      19· ·proceedings from the voluntariness hearing from
20· ·post-conviction review process and undertook an analysis 20· ·September 10th, 1990.
21· ·of whether she would have allowed them to be admissible 21· · · · · · · ·MS. GREEN:· Huh.· I apologize.· I have
22· ·in the criminal case --                                  22· ·something marked as 202 that might -- is it a brief?
23· · · · · · · ·MS. GREEN:· Form.                            23· · · · · · · ·MS. RETTS:· Do I have a wrong number?
24· ·BY MS. RETTS:                                            24· · · · · · · ·MS. GREEN:· I think --
25· · · Q.· -- for cross-examination?                         25· · · · · · · ·MS. RETTS:· Is it 252 maybe?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                  YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 52 of 91

RICHARD DROOYAN                                                                                        September 12, 2018
MILKE vs CITY of PHOENIX                                                                                         205–208
                                                       Page 205                                                           Page 207
·1· · · · · · · ·MS. GREEN:· Sorry.· Is it Chris Landry --        ·1· ·person continues to talk, I will continue to listen and
·2· · · · · · · ·THE WITNESS:· It can't be 252 because we         ·2· ·that has happened.
·3· ·just marked 252.                                             ·3· · · · · "Question:· Will you continue to ask questions?
·4· · · · · · · ·MS. RETTS:· Yeah.· Do you know what it was       ·4· · · · · "Answer:· If a question does come up in my mind
·5· ·marked as?                                                   ·5· ·during her conversation or their conversation, sure, I
·6· · · · · · · ·MS. GREEN:· Yeah, 202 I have a Chris             ·6· ·will ask a question."
·7· ·Landry --                                                    ·7· · · · · See where in that testimony to Mr. Ray, Detective
·8· · · · · · · ·MS. RETTS:· Is it 210?· Because there's 210      ·8· ·Saldate admitted to continuing to question suspects
·9· ·written on that too.                                         ·9· ·after Miranda rights were given?
10· · · · · · · ·MS. GREEN:· 210.                                 10· · · A.· That's not exactly what he says here.
11· · · · · · · ·THE WITNESS:· Yeah, there's 201.                 11· · · Q.· Okay.· How do you interpret that?
12· · · · · · · ·MS. GREEN:· Oh.· Yes --                          12· · · A.· He says that if the person continues to talk, I
13· · · · · · · ·MS. RETTS:· Okay.                                13· ·will continue to listen.· And then if a question comes
14· · · · · · · ·MS. GREEN:· -- I think that's --                 14· ·up in my mind after listening to the suspect, then I
15· · · · · · · ·MS. RETTS:· It's 210.· Sorry.· So underneath     15· ·will ask a question.· That, to me, is different from
16· ·it, if you pull the sticky tag off --                        16· ·doing things to initiate further discussion or question
17· · · · · · · ·MS. GREEN:· Oh, got it.                          17· ·a suspect.
18· · · · · · · ·THE WITNESS:· It's 210.                          18· · · · · I don't think it is a violation of Miranda if an
19· · · · · · · ·MS. RETTS:· -- it -- it's probably 210 then.     19· ·officer having -- if an officer does not ask any further
20· · · · · · · ·Do you have it, Amelia?                          20· ·questions after -- after a suspect invokes, but the
21· · · · · · · ·MS. GREEN:· Yes, I have it.· Thank you.          21· ·suspect then makes statements and the officer writes
22· ·BY MS. RETTS:                                                22· ·down those statements, that's not a Miranda violation.
23· · · Q.· And if you could turn to Page 4.· And actually,       23· ·It's only if the officer continues to question the
24· ·to orient you, if you go back to Page 2, you'll see at       24· ·witness or does things to induce the witness to continue
25· ·the top, the court calls the Milke case.· "And this is       25· ·to -- to talk that it becomes Miranda violation.

                                                     Page 206                                                            Page 208
·1· ·the time set for evidentiary hearing, oral argument on   ·1· · · · · So at least here, as I read this, it would be --
·2· ·the motion to suppress and any other pretrial matters."  ·2· ·there's nothing wrong with continuing to listen if
·3· · · · · And then you see Armando Saldate is sworn as a        ·3· ·somebody continues to talk after they've invoked.· What
·4· ·witness and it's the direct examination by Mr. Ray?          ·4· ·the problem becomes is when they start asking questions.
·5· · · A.· Yes.                                                  ·5· ·And that's what it appears to me happened in a number of
·6· · · Q.· Then turning back to Page 4?                          ·6· ·the cases that I looked at.
·7· · · A.· (Witness complies.)                                   ·7· · · Q.· And then earlier, though, in the -- on the page
·8· · · Q.· And if you start at line 18, Detective Saldate        ·8· ·before, Detective Saldate, starting at line 23, was
·9· ·was asked the question, "Do you have any experience or ·9· ·asked if he abided by the rule that suspects can't be
10· ·training, either on the job or through seminary --     10· ·interrogated once they have invoked their right to
11· ·seminars, dealing with whether or not an individual can      11· ·remain silent, and he indicated that he has not on all
12· ·continue to be interrogated once they have invoked their 12· ·occasions?
13· ·right to remain silent?"                                 13· · · A.· Right.· Then he goes on to give an explanation
14· · · · · And his answer was, "Certainly.· I understand         14· ·that is, frankly, not a Miranda violation.· He -- he
15· ·that cannot happen."                                         15· ·says I just listen when they talk.· Well, that's not a
16· · · · · The question was then asked, "And can you say         16· ·Miranda violation.
17· ·that you have abided by that rule on all occasions or        17· · · Q.· Do you see anything --
18· ·interviews that you have been involved in?"                  18· · · A.· And if -- if -- let me just say, if the suspect
19· · · · · And his answer was "No.                               19· ·initiates further conversation without being prompted
20· · · · · "You have not?· No.                                   20· ·whatsoever by the officer, then I think the officer can
21· · · · · "Question:· And there are occasions where you         21· ·ask some questions.· But if the -- but I think the case
22· ·would wilfully violate that rule?"                           22· ·law is pretty clear that the officer can't do anything
23· · · · · And his answer was, "There are occasions that a       23· ·by way of statement, by way of question, by way of
24· ·person may ask for an attorney.· I note it in my             24· ·engaging the person in conversation that is intended to
25· ·supplement.· I note in my notes.· However, if that           25· ·elicit further statements from a witness after the


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com            YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 53 of 91

RICHARD DROOYAN                                                                                               September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                209–212
                                                             Page 209                                                             Page 211
·1· ·witness has invoked.                                               ·1· ·determine the status of the law on Miranda?
·2· · · Q.· You would agree that officers continue -- can               ·2· · · A.· Not on the Miranda, no.
·3· ·continue to question suspects if there's been an                   ·3· · · Q.· Does the case of United States versus Davis sound
·4· ·ambiguous invocation --                                            ·4· ·familiar to you?
·5· · · · · · · ·MS. GREEN:· Form.                                      ·5· · · · · · · ·MS. GREEN:· Form.
·6· ·BY MS. RETTS:                                                      ·6· · · · · · · ·THE WITNESS:· I -- I may have come across it
·7· · · Q.· -- of a right to silent or to an attorney?                  ·7· ·somewhere along the line, but it doesn't ring a bell as
·8· · · A.· I would not agree with that.· I think the only              ·8· ·I sit here today.
·9· ·thing they can do is clarify whether or not the                    ·9· ·BY MS. RETTS:
10· ·individual is invoking the right to remain silent or to            10· · · Q.· Do you disagree with the Supreme Court's ruling
11· ·ask for an attorney.· And if the person then clarifies             11· ·that officers can continue to -- can continue to
12· ·and indicates that they are, the questioning has to                12· ·question suspects after they ambiguously invoke their
13· ·cease.· If the person says, no, I'm not, then the person           13· ·Miranda rights?
14· ·can ask the questions.                                             14· · · · · · · ·MS. GREEN:· Form.
15· · · · · But the only -- the only question that -- that              15· · · · · · · ·THE WITNESS:· I mean, I think they can ask
16· ·the officer can ask when there is an ambiguous statement 16· ·the witness do you intended to invoke or are you willing
17· ·is to clarify whether it is an invocation of the right             17· ·to talk, and that's -- that can be the next question.
18· ·to remain silent or the right to an attorney.                      18· ·And depending what the answer is, then they can go on.
19· · · Q.· Did -- in conjunction with rendering your                   19· ·BY MS. RETTS:
20· ·opinions in this case, did you review United States                20· · · Q.· Are you aware of any United States court --
21· ·Supreme Court precedent to determine whether your                  21· ·United States Supreme Court case name that you can cite
22· ·understanding of Miranda was consistent with current               22· ·to me that says that an officer must cease questioning
23· ·U.S. law?                                                          23· ·and the only thing they can do is what you stated to
24· · · · · · · ·MS. GREEN:· Form.                                      24· ·clarify when there is an ambiguous invocation?
25· · · · · · · ·THE WITNESS:· I looked at the cases that I             25· · · · · · · ·MS. GREEN:· Form.

                                                             Page 210                                                             Page 212
·1· ·cited in my report.· I didn't look at cases beyond that.           ·1· · · · · · · ·THE WITNESS:· No, I'm not.
·2· ·BY MS. RETTS:                                                      ·2· ·BY MS. RETTS:
·3· · · Q.· The cases cited in your report were provided to             ·3· · · Q.· Turning back to what was Exhibit 210.· And
·4· ·you by plaintiff's counsel; would you agree?                       ·4· ·turning to Page 17.· Do you see on line 17 where Mr. Ray
·5· · · · · · · ·MS. GREEN:· Form.                                      ·5· ·questions Detective Saldate about the Running Eagle
·6· · · · · · · ·THE WITNESS:· Well, I mean, Brady and Giglio           ·6· ·case?
·7· ·are cases that everybody knows about, so I -- I wouldn't           ·7· · · A.· Yes.
·8· ·say that they provided those to me.                                ·8· · · Q.· And that continues, if you look, through --
·9· · · · · · · ·Kyles was provided by you, your side.· So in           ·9· ·through Page 18.
10· ·that sense, I don't know that they provided me with the            10· · · A.· Okay.
11· ·cases.                                                             11· · · Q.· Page 19.
12· ·BY MS. RETTS:                                                      12· · · A.· You want me to read all that?
13· · · Q.· Did they provide you with any cases?                        13· · · · · · · ·MS. GREEN:· And if the witness --
14· · · A.· They provided me with the Butts case.                       14· · · · · · · ·If you'd like to read it to answer
15· · · · · · · ·MS. GREEN:· And again, I'll just --                    15· ·questions, feel free to do so.
16· · · · · · · ·THE WITNESS:· I'm sorry.                               16· · · · · · · ·THE WITNESS:· Okay.
17· · · · · · · ·MS. GREEN:· -- interject here.· Pursuant to            17· ·BY MS. RETTS:
18· ·Rule 26, you can talk about the documents he reviewed              18· · · Q.· Through Page 22.
19· ·and relied upon and received, but we're not getting into           19· · · A.· Okay.
20· ·any of the substance of conversations or communications. 20· · · Q.· And I -- and I'm going to ask you after that, if
21· ·I'm just clarifying that also for the witness.                     21· ·it's clear to you from that, that there are questions
22· · · · · · · ·THE WITNESS:· Okay.· Thank you.                        22· ·being asked about specifics of the Running Eagle
23· ·BY MS. RETTS:                                                      23· ·interrogation.
24· · · Q.· Did you do any of your own independent research             24· · · A.· Okay.
25· ·on Westlaw or any legal books to find any cases to                 25· · · · · · · ·MS. GREEN:· I'm sorry, what were the page


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com              YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 54 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          213–216
                                                        Page 213                                                      Page 215
·1· ·numbers we settled on --                                      ·1· ·believe was an in camera review of those provisions
·2· · · · · · · ·MS. RETTS:· Through 22.                           ·2· ·relating to his training and Phoenix department
·3· · · · · · · ·MS. GREEN:· 10 through 22?                        ·3· ·policies, but didn't look at the entire personnel file
·4· · · · · · · ·THE WITNESS:· 17 through 22.                      ·4· ·and ordered that that information to be turned over, but
·5· · · · · · · ·MS. GREEN:· Oh, 17 through 22.                    ·5· ·did not order that the entire personnel file be turned
·6· · · · · · · ·THE WITNESS:· Okay.· You want me to go all        ·6· ·over.
·7· ·the way through 22?                                           ·7· · · Q.· And we don't have a record of what exactly the
·8· ·BY MS. RETTS:                                                 ·8· ·court was provided; would you agree?
·9· · · Q.· Yeah.· Or if -- you can -- from what you have          ·9· · · · · · · ·MS. GREEN:· Form.
10· ·read, can you tell that Mr. Ray did clearly possess           10· · · · · · · ·THE WITNESS:· Yeah, I don't -- I don't know
11· ·information about the Running Eagle interrogation?            11· ·what evidence Ms. Milke's lawyer was able to provide to
12· · · · · · · ·MS. GREEN:· Form.                                 12· ·the court as to the reasons for reviewing the entire
13· · · · · · · ·THE WITNESS:· It appears he did.                  13· ·personnel file.
14· ·BY MS. RETTS:                                                 14· ·BY MS. RETTS:
15· · · Q.· And asked questions of Detective Saldate about         15· · · Q.· Were you aware that there was an objection to the
16· ·specifics of that interrogation?                              16· ·subpoena based upon lack of service on the internal
17· · · · · · · ·MS. GREEN:· Form.                                 17· ·affair -- Internal Affairs Division?
18· · · · · · · ·THE WITNESS:· Appears he did, yes.                18· · · · · · · ·MS. GREEN:· Form.
19· ·BY MS. RETTS:                                                 19· · · · · · · ·THE WITNESS:· I'm not sure I was aware of
20· · · Q.· And as a result, there was no obligation to turn       20· ·that.
21· ·over Running Eagle to the defense because it was already 21· ·BY MS. RETTS:
22· ·in their possession?                                          22· · · Q.· Okay.· And you understand that for subpoenas to
23· · · · · · · ·MS. GREEN:· Form.                                 23· ·be valid, there needs to be valid service?
24· · · · · · · ·THE WITNESS:· If you look at from sort of         24· · · · · · · ·MS. GREEN:· Form.
25· ·hindsight in the sense of we're looking -- from the           25· · · · · · · ·THE WITNESS:· Yes.· But it -- I will say,

                                                      Page 214                                                     Page 216
·1· ·perspective of looking backwards, yes.· If you're the     ·1· ·in -- in my experience, government agencies, law
·2· ·prosecutor and you have that information, you don't know ·2· ·enforcement agencies who have notice of a subpoena
·3· ·whether the defense has it or not.· And if you don't          ·3· ·are -- are obligated to respond and courts are not going
·4· ·know whether the defense has it or not, then you've got       ·4· ·to simply quash a subpoena on the -- on the basis of --
·5· ·to turn it over if you're looking at it from                  ·5· ·of lack of service when a law enforcement agency has the
·6· ·prospectively as opposed to retrospectively.                  ·6· ·information.
·7· ·BY MS. RETTS:                                                 ·7· ·BY MS. RETTS:
·8· · · Q.· So when Detective Saldate testified at trial and       ·8· · · Q.· Did you review the transcript of the oral
·9· ·was cross-examined on Running Eagle, the prosecutor           ·9· ·argument on the motion to quash to see if Mr. Ray
10· ·sitting there clearly had an understanding that Mr. Ray       10· ·limited in any way the materials that he was requesting
11· ·must have possession of documents related to the              11· ·while in oral argument?
12· ·Running Eagle case?                                           12· · · A.· I did not.
13· · · A.· As of that point --                                    13· · · · · · · ·MS. GREEN:· Form.
14· · · · · · · ·MS. GREEN:· Form.                                 14· ·BY MS. RETTS:
15· · · · · · · ·THE WITNESS:· -- yes.                             15· · · Q.· And based upon your experience as a practicing
16· ·BY MS. RETTS:                                                 16· ·lawyer, you know that that can happen, that when there
17· · · Q.· Did you review any of the court filings related        17· ·is a hearing on a motion to quash, you can make
18· ·to the subpoena issued to the police department for           18· ·concessions and limit that which you are seeking, and
19· ·Detective Saldate's personnel file?                           19· ·limit it from what the subpoena originally was?
20· · · A.· I reviewed some materials relating to that, yes.       20· · · · · · · ·MS. GREEN:· Form.
21· · · Q.· What do you remember reviewing?                        21· · · · · · · ·THE WITNESS:· That happens.
22· · · A.· I recall being aware that there was a subpoena         22· ·BY MS. RETTS:
23· ·that was issued to the Phoenix Police Department for his 23· · · Q.· And you've had the occasion to do that in the
24· ·personnel file; that the City of Phoenix moved to quash       24· ·course of your experience?
25· ·the subpoena; that ultimately the court did what I            25· · · A.· I certainly had the occasion to tailor my


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com            YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 55 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             217–220
                                                           Page 217                                                           Page 219
·1· ·argument to comments that the court is making.                   ·1· ·don't specifically recall if this was one of them or
·2· · · Q.· The motion to quash procedure that was used by            ·2· ·not.· If -- if I listed it in my report, it would have
·3· ·the City of Phoenix is in some respects similar to the           ·3· ·been.
·4· ·Pitchess procedure; would you agree?                             ·4· · · Q.· Okay.· As you went through and read it, did it
·5· · · A.· I -- yes, it -- to the extent I understand it, I          ·5· ·seem familiar to you or did it seem as if you -- this
·6· ·would say it's, in a broad sense, yes, it's similar.             ·6· ·was the first time you were looking at it?
·7· · · Q.· Not something that's unusual?                             ·7· · · A.· It did not seem familiar.· I don't recall anyway.
·8· · · A.· At least not in California or -- or Arizona.              ·8· · · Q.· Did you ever ask if you could speak to or
·9· · · Q.· In the Pitchess procedure, there's a five-year            ·9· ·interview anyone on Ms. Milke's criminal defense team to
10· ·limitation for disciplinary records; correct?                    10· ·determine what information they possessed about
11· · · · · · · ·MS. GREEN:· Form.                                    11· ·Detective Saldate prior to the criminal trial?
12· · · · · · · ·THE WITNESS:· I -- I don't know specifically         12· · · A.· No.
13· ·what the limitation is.                                          13· · · Q.· You have been an expert in a case before;
14· ·BY MS. RETTS:                                                    14· ·correct?
15· · · Q.· And the Pitchess procedure came out of the                15· · · A.· One time.
16· ·Pitchess case; correct?                                          16· · · Q.· In that occasion, did you conduct interviews of
17· · · · · · · ·MS. GREEN:· Form.                                    17· ·witnesses?
18· · · · · · · ·THE WITNESS:· Yeah, it came out of a case in         18· · · A.· No.
19· ·which it was a -- I guess a suit against the sheriff who         19· · · Q.· That's something in this case, if you had asked
20· ·was Peter Pitchess, seeking evidence from police files.          20· ·to interview those witnesses, do you feel like that's
21· ·BY MS. RETTS:                                                    21· ·something you could have asked?
22· · · Q.· And then after that, the legislature actually             22· · · A.· I could have asked.
23· ·codified portions of the Pitchess decision into state            23· · · · · · · ·MS. GREEN:· Form.
24· ·law; true?                                                       24· ·BY MS. RETTS:
25· · · A.· That's my understanding.                                  25· · · Q.· Did you ask?

                                                           Page 218                                                        Page 220
·1· · · Q.· So it's not just case law, it is actual state law       ·1· · · A.· You can always ask.· No, I didn't.
·2· ·that relates to categories of information that's               ·2· · · Q.· Did you ask for any materials other than that
·3· ·available for a law enforcement officer?                         ·3· ·which was provided to you by plaintiff's counsel?· For
·4· · · A.· That's my understanding.                                  ·4· ·example, if you looked through the materials, did you
·5· · · Q.· And there is a specific procedure whereby the             ·5· ·say I want to also look at this?
·6· ·defense attorney has to file a Pitchess motion and               ·6· · · · · · · ·MS. GREEN:· Form.
·7· ·establish relevance to the specific case, and the court          ·7· · · · · · · ·THE WITNESS:· I don't recall.
·8· ·then conducted in camera review to determine whether             ·8· ·BY MS. RETTS:
·9· ·there is responsive information; true?                           ·9· · · Q.· Why didn't you ask to conduct any interviews of
10· · · · · · · ·MS. GREEN:· Form.                                    10· ·Ms. Milke's criminal defense team?
11· · · · · · · ·THE WITNESS:· In a broad sense, that's               11· · · A.· Because my focus was on the obligations of
12· ·correct.                                                         12· ·prosecutors and what prosecutors need to do to be able
13· ·BY MS. RETTS:                                                    13· ·to comply with the mandates of Brady and Giglio, and in
14· · · Q.· So using that discussion and what you know about 14· ·particular, what to do in order to comply with the
15· ·the motion to quash, very similar process, just         15· ·obligation to disclose all information known to
16· ·initiated in different ways?                                     16· ·prosecuting offices or the prosecution team, which is
17· · · · · · · ·MS. GREEN:· Form.                                    17· ·now defined to include the law enforcement agency.· And
18· · · · · · · ·THE WITNESS:· In a broad sense, yes.                 18· ·so that was my mandate, and that's what I focused on.
19· ·BY MS. RETTS:                                                    19· · · · · And the issue of what Ms. Milke's lawyer might
20· · · Q.· The voluntariness hearing transcript that you             20· ·have known at some point in time just wasn't an issue
21· ·just received, Exhibit 210, is this the first time that          21· ·that I was focused on.· I was much more focused on what
22· ·you've ever seen that?                                           22· ·the prosecutor's obligations are to disclose information
23· · · A.· I just have to -- I would have to go back and             23· ·to the defense counsel.
24· ·look at my report.· As I said, I -- I looked at a number         24· · · Q.· Now, as we've discussed through some of the
25· ·of different instances in which Saldate testified and I          25· ·questions, the prosecutor's obligation is dependent in


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com             YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 56 of 91

RICHARD DROOYAN                                                                                               September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                221–224
                                                             Page 221                                                                Page 223
·1· ·part upon what is known to Ms. Milke's defense team?               ·1· ·violations, or Giglio violations.
·2· · · · · · · ·MS. GREEN:· Form.                                      ·2· · · · · · · ·But I presume that information was not --
·3· · · · · · · ·THE WITNESS:· If you are a prosecutor and if           ·3· ·and this is a presumption, that all of that information
·4· ·you know, in fact, that Ms. Milke's defense team has X,            ·4· ·was not presented to the Ninth Circuit that, hey, they
·5· ·then you can safely not turn over X.· But unless you               ·5· ·had all this information about Saldate's testimony and
·6· ·know that, you can't make your decision on what to                 ·6· ·Reynolds and Rodriguez and -- and all of these instances
·7· ·disclose based upon information that -- based upon what            ·7· ·in which he violated Miranda in King and other cases.
·8· ·information Ms. Milke's lawyer has.                                ·8· ·That was all Ninth Circuit.· We presented all that
·9· · · · · · · ·So you look at these cases that are                    ·9· ·information to him.· He had all that information.
10· ·appellate cases or post-trial cases that are backward              10· · · · · · · ·I presume if that were the case, the Ninth
11· ·looking and the court says, oh, well, you had that                 11· ·Circuit decision would have come out differently.
12· ·information so, therefore, there's no Brady violation.             12· ·BY MS. RETTS:
13· ·You can't, as a prosecutor, make that determination                13· · · Q.· Without talking to Ms. Milke's defense team, we
14· ·advance -- in advance of the trial unless you know what,           14· ·don't know what all she had; agreed?
15· ·in fact, her lawyer has.                                           15· · · · · · · ·MS. GREEN:· Form.
16· ·BY MS. RETTS:                                                      16· · · · · · · ·THE WITNESS:· I presume the State of Arizona
17· · · Q.· It relates to causation, though; wouldn't you               17· ·would know what it was that was turned over to her
18· ·agree?· If she had it, regardless of whether the                   18· ·counsel prior to her trial as Brady and Giglio
19· ·prosecutor knew if she had or not, there is a -- there             19· ·information about Detective Saldate.
20· ·is a causation problem?                                            20· ·BY MS. RETTS:
21· · · · · · · ·MS. GREEN:· Form.                                      21· · · Q.· But they wouldn't have information about his
22· · · · · · · ·THE WITNESS:· I -- I'm not -- I -- I have              22· ·independent efforts or the information that Mr. Ray had
23· ·not been asked to opine, nor have I focused on the                 23· ·independently obtained on his own?
24· ·question of causation, nor do I as somebody who spent 14 24· · · · · · · ·MS. GREEN:· Form.
25· ·years in a -- a prosecutor's office particularly care              25· · · · · · · ·THE WITNESS:· Unless it came out during the

                                                   Page 222                                                                          Page 224
·1· ·about what causation when I'm trying to analyze what my ·1· ·course of the trial.
·2· ·obligations are to disclose information to a defense               ·2· ·BY MS. RETTS:
·3· ·counsel.· Unless I know that that person has the Brady             ·3· · · Q.· So if he made a tactical decision to hold back
·4· ·material, I think I am obligated to -- to turn it over.            ·4· ·information about other cases, then no one would know
·5· ·And I do.                                                          ·5· ·about that because it would be protected by
·6· ·BY MS. RETTS:                                                      ·6· ·attorney-client privilege; true?
·7· · · Q.· Right.· So you're -- in issuing your opinions in            ·7· · · · · · · ·MS. GREEN:· Form.
·8· ·this report, you did not include any opinions that                 ·8· · · · · · · ·THE WITNESS:· I think you're raising a very
·9· ·relate to causation for the turning over of these cases?           ·9· ·good point.· And this is why prosecutors have to turn
10· · · A.· No, I'm -- my opinions were what I, in my                   10· ·over the information and can't rely on hoping that a
11· ·judgment, prosecutors were obligated to do with respect            11· ·defense counsel has this information because they may
12· ·to the information about Officer Saldate with respect to           12· ·never find out about that and they then may have
13· ·those cases where he had testified falsely and those               13· ·completely jeopardized their prosecution.
14· ·cases where courts had found that he had violated                  14· · · · · · · ·So you -- when you're making a decision as
15· ·Miranda.                                                           15· ·to whether or not to disclose this information about
16· · · Q.· And if, in fact, Milke's defense team knew about            16· ·Saldate, you don't say, well, you know, I think defense
17· ·the other cases, there would not be a Brady violation?             17· ·lawyer probably has it so I'm not going to turn it over.
18· · · · · · · ·MS. GREEN:· Form.                                      18· ·And even if he has it and you never find out about it,
19· · · · · · · ·THE WITNESS:· There would not be grounds for 19· ·you may have just blown your prosecution.· So you -- you
20· ·overturning her conviction under Brady.· If the State of           20· ·just can't do that do that.
21· ·Arizona had presented to the Ninth Circuit evidence that           21· · · · · · · ·You don't make decisions on disclosure based
22· ·the defense was aware of all of those things referenced            22· ·upon the hope that defense counsel already has the
23· ·in the court's opinion in the Milke case, then there               23· ·information and, therefore, as a matter of causation,
24· ·would not be a basis for reversing the conviction or               24· ·there won't be a Brady violation.
25· ·vacating the conviction on the grounds of Brady                    25· · · · · · · ·And -- and as we sit here today, if -- if


                                                                                                           800.211.DEPO (3376)
                                                                                                           EsquireSolutions.com                 YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 57 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            225–228
                                                          Page 225                                                             Page 227
·1· ·her lawyer was sandbagging us and she spent 23 years on ·1· ·the grand jury.· So I would correct any errors by any
·2· ·death row while he was sandbagging us, and it was only          ·2· ·witnesses in order to make sure that the testimony was
·3· ·when you got to the Ninth Circuit and you didn't have a         ·3· ·presented was as accurate as possible.
·4· ·record of what was disclosed that you wound up having           ·4· ·BY MS. BERKE:
·5· ·these Brady violations, that's why prosecutors have to          ·5· · · Q.· A prosecutor has an obligation to be fully
·6· ·turn this information over.                                     ·6· ·familiar with the police report for the case that's at
·7· · · · · · · ·MS. RETTS:· I don't have anything further.          ·7· ·issue in a grand jury proceeding; correct?
·8· · · · · · · ·MS. GREEN:· Lori, you have questions?               ·8· · · · · · · ·MS. GREEN:· Form.
·9· · · · · · · ·MS. BERKE:· Yeah.                                   ·9· · · · · · · ·THE WITNESS:· I'm not sure I would define it
10· · · · · · · ·MS. GREEN:· Okay.                                   10· ·as an obligation, but if you are a -- a careful
11· · · · · · · ·MS. BERKE:· I'll move down there.                   11· ·prosecutor, you want to make sure that you are familiar
12                                                                   12· ·with all of the evidence that you're presenting to the
13· · · · · · · · · · · · ·EXAMINATION                               13· ·grand jury.· I don't think it is necessarily an
14· ·BY MS. BERKE:                                                   14· ·obligation to have read all of the police reports before
15· · · Q.· As a reminder, I'm Lori Berke, and I represent           15· ·presenting a witness, a police officer to testify before
16· ·Armando Saldate.                                                16· ·a grand jury.
17· · · · · Do you understand that?                                  17· · · · · · · ·As a matter of practice, most of the time
18· · · A.· I do.· Thank you.                                        18· ·you are familiar with those police reports because
19· · · Q.· All right.· You would agree that in the Reynolds         19· ·that's how you know what questions to ask the police
20· ·case that was discussed in your report, the court made          20· ·officer.· So between the practicality of knowing what to
21· ·no determination that Armando Saldate engaged in any            21· ·ask and wanting to be careful to protect the record, you
22· ·kind of misconduct; correct?                                    22· ·should be familiar with the police reports.
23· · · A.· If I recall correctly, the court made a finding          23· ·BY MS. BERKE:
24· ·that the presentation to the grand jury, which was              24· · · Q.· So is it your testimony that a prosecutor does
25· ·almost entirely based upon his testimony, was not a fair        25· ·not have any obligation to have reviewed police reports

                                                          Page 226                                                             Page 228
·1· ·and full representation of the evidence.                        ·1· ·that the detective -- or summarizing interviews that the
·2· · · Q.· Right.· And the prosecutor's responsible for             ·2· ·detective conducted that the detective is being asked
·3· ·providing a full and fair presentation of the evidence          ·3· ·about in a grand jury proceeding?
·4· ·in a grand jury proceeding; correct?                            ·4· · · · · · · ·MS. GREEN:· Form.
·5· · · · · · · ·MS. BURGESS:· Object to form.                       ·5· · · · · · · ·THE WITNESS:· I mean, listen, I think the
·6· · · · · · · ·THE WITNESS:· I would not agree with that.          ·6· ·prosecutor could -- a -- a -- a busy prosecutor could
·7· ·I would -- I think the prosecutor and the law                   ·7· ·decide to just rely on the integrity of the law
·8· ·enforcement official both have that obligation.                 ·8· ·enforcement official to testify accurately, and -- and
·9· ·BY MS. BERKE:                                                   ·9· ·I'm sure that -- that that does happen.· A careful
10· · · Q.· So --                                                    10· ·prosecutor should be familiar with the reports before
11· · · A.· I mean he has an obligation to testify truthfully        11· ·asking the -- each and any questions or the officer any
12· ·and accurately, and a prosecutor has the obligation to          12· ·questions in the grand jury.
13· ·make sure that the presentation is correct.                     13· ·BY MS. BERKE:
14· · · Q.· And if the detective testifying at a grand jury          14· · · Q.· And just like prosecutors are busy, homicide
15· ·proceeding offers testimony that's inconsistent with his        15· ·detectives are very busy as well; correct?
16· ·report, it's incumbent upon the prosecutor who's                16· · · · · · · ·MS. GREEN:· Form.
17· ·conducting that grand jury proceeding to direct the             17· · · · · · · ·THE WITNESS:· I presume they have a
18· ·detective to that portion of his report so he can               18· ·caseload.· I don't know what the caseload is in
19· ·correct his testimony; correct?                                 19· ·particular jurisdictions and -- and how busy particular
20· · · · · · · ·MS. GREEN:· Form.                                   20· ·departments are.
21· · · · · · · ·THE WITNESS:· If I'm a prosecutor presenting        21· ·BY MS. BERKE:
22· ·evidence to the grand jury, I want to make sure that            22· · · Q.· Have you been provided with any depositions where
23· ·that information is accurate so that I don't get this           23· ·witnesses have testified about Detective Saldate's
24· ·case dismissed for, you know, misconduct before a grand 24· ·caseload when he was employed as a homicide detective
25· ·jury or because the evidence was not fairly presented to        25· ·with the City of Phoenix?


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 58 of 91

RICHARD DROOYAN                                                                                                September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                 229–232
                                                               Page 229                                                            Page 231
·1· · · A.· I'm not sure.· I just don't -- I don't recall if              ·1· ·BY MS. BERKE:
·2· ·I saw that or not.                                                   ·2· · · Q.· You made no assessment of the facts and
·3· · · Q.· Have you read any testimony or -- strike that.                ·3· ·circumstances surrounding his testimony in those cases?
·4· · · · · Have you been provided with any testimony from                ·4· · · · · · · ·MS. GREEN:· Form.
·5· ·Ms. Milke's attorneys addressing Detective Saldate's                 ·5· · · · · · · ·THE WITNESS:· I did not have any
·6· ·workload compared to the workload of other homicide                  ·6· ·information, at least known to me, that he was
·7· ·detectives?                                                          ·7· ·testifying after pulling an all-nighter and was
·8· · · A.· I don't remember seeing --                                    ·8· ·exhausted and make a mistake.
·9· · · · · · · ·MS. GREEN:· Form.                                        ·9· · · · · · · ·MS. GREEN:· Form.
10· · · · · · · ·THE WITNESS:· I don't remember seeing that.              10· · · · · · · ·THE WITNESS:· I didn't have any evidence to
11· ·BY MS. BERKE:                                                        11· ·that effect.
12· · · Q.· You would agree that there are occasions where a 12· ·BY MS. BERKE:
13· ·homicide detective is out investigate -- investigating a 13· · · Q.· Did you actually review any of the transcripts of
14· ·homicide all night and then has to testify in an                     14· ·his testimony in those three cases?
15· ·unrelated proceeding the following morning; correct?                 15· · · · · · · ·MS. GREEN:· Form.
16· · · · · · · ·MS. GREEN:· Form.                                        16· · · · · · · ·THE WITNESS:· I think I saw his -- portions
17· · · · · · · ·THE WITNESS:· I assume that happens.                     17· ·of his testimony in the cases.
18· ·BY MS. BERKE:                                                        18· ·BY MS. BERKE:
19· · · Q.· But you don't know that to be the case?                       19· · · Q.· In all of those cases?
20· · · A.· I -- I don't know specific case in which that's               20· · · A.· Those three cases.
21· ·happened, but that -- that would not surprise me if --               21· · · Q.· The actual transcripts of his testimony?
22· ·if something like that happens.                                      22· · · A.· I mean, I certainly became aware of what his
23· · · Q.· Have you been provided with any deposition                    23· ·testimony was regarding the description of the suspect
24· ·testimony in this case addressing that issue as to                   24· ·in Reynolds, the little boy's statement as to when he
25· ·whether there are occasions where homicide detectives 25· ·saw the suspect and the testimony regarding whether the

                                                               Page 230                                                         Page 232
·1· ·have been working all night and then had to testify in               ·1· ·defendant was drunk in Reynolds.· I -- I certainly was
·2· ·an unrelated proceeding first thing in the morning?                  ·2· ·aware of his testimony with those three points.
·3· · · · · · · ·MS. GREEN:· Form.                                        ·3· · · Q.· I understand that, but that's not my question.
·4· · · · · · · ·THE WITNESS:· There may have been testimony              ·4· · · · · Because you could become aware of testimony
·5· ·in that re- -- res- -- regard.· I don't specifically                 ·5· ·through reviewing documents other than a transcript;
·6· ·recall it, but it wouldn't surprise me if that happens               ·6· ·correct?
·7· ·sometimes.                                                           ·7· · · A.· Correct.
·8· ·BY MS. BERKE:                                                        ·8· · · Q.· So my question is, did you review the transcript
·9· · · Q.· And -- and you would agree that if that happens,              ·9· ·of the grand jury proceeding, and specifically Armando
10· ·a detective may be more likely to inadvertently make                 10· ·Saldate's testimony from the Reynolds case?
11· ·misstatements about the case due to exhaustion; correct? 11· · · A.· I don't recall.· I'd have to look at my report to
12· · · A.· I would think that's correct.· If somebody's                  12· ·be able to tell you that --
13· ·exhausted --                                                         13· · · Q.· Do you have your report with you?
14· · · · · · · ·MS. GREEN:· Form.                                        14· · · A.· I don't.
15· · · · · · · ·THE WITNESS:· -- they're more likely to make             15· · · Q.· So you came to your deposition about this matter
16· ·mistakes.                                                            16· ·and didn't bring a copy of your report?
17· ·BY MS. BERKE:                                                        17· · · A.· Correct.
18· · · Q.· And did you take that into consideration in                   18· · · Q.· Okay.· Well, we'll find one for you because I'd
19· ·rendering your opinion that Detective Saldate lied in                19· ·like to know if you reviewed that transcript.
20· ·portions of testimony?                                               20· · · A.· Okay.
21· · · · · · · ·MS. GREEN:· Form.· Misstates report.                     21· · · Q.· Did you just forget your report or did you
22· · · · · · · ·THE WITNESS:· Not in the three cases where               22· ·intentionally not bring it with you to the deposition?
23· ·he testified what I thought was falsely, Reynolds, King              23· · · A.· I decided not to bring anything with me to the
24· ·and Running Eagle.                                                   24· ·deposition.· I figured anything I needed, you would show
25· ·///                                                                  25· ·me.


                                                                                                             800.211.DEPO (3376)
                                                                                                             EsquireSolutions.com             YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 59 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             233–236
                                                      Page 233                                                                 Page 235
·1· · · Q.· Well, you knew that you would probably have to            ·1· ·without having reviewed the transcript of his testimony;
·2· ·reference your report to give certain answers, didn't            ·2· ·correct?
·3· ·you?                                                             ·3· · · A.· I did not look at the actual trial transcript.
·4· · · · · · · ·MS. GREEN:· Argumentative.                           ·4· · · · · · · ·MS. GREEN:· Form.
·5· · · · · · · ·THE WITNESS:· I knew it was a possibility, I         ·5· ·BY MS. BERKE:
·6· ·guess.                                                           ·6· · · Q.· So I am correct?
·7· ·BY MS. BERKE:                                                    ·7· · · A.· Correct.
·8· · · Q.· So take a look at your report and let us know if          ·8· · · Q.· Now I'm going to show you the court's order from
·9· ·you reviewed the transcript of Armando Saldate's                 ·9· ·the Reynolds case, which is Exhibit 14.· And I'm going
10· ·testimony in the Reynolds case.                                  10· ·have you look through that.· It's on my iPad.
11· · · A.· It doesn't appear that I did.                             11· · · A.· Okay.
12· · · Q.· And so you arrived at a conclusion that Armando           12· · · Q.· And you know how to scroll on an iPad; right?
13· ·Saldate lied in his testimony in the Reynolds case               13· · · A.· Yeah.
14· ·without having reviewed his testimony in the Reynolds            14· · · Q.· Okay.· So take a look at that.· And I'd like you
15· ·case?                                                            15· ·to point us to where in the order the court concluded
16· · · A.· Correct.                                                  16· ·that Detective Saldate engaged in misconduct?
17· · · Q.· And what were the other two cases you said he             17· · · · · · · ·MS. GREEN:· Sorry, this is exhibit -- can
18· ·lied in?                                                         18· ·you just repeat for me the exhibit number, or scroll up.
19· · · A.· King and Running Eagle.                                   19· ·Sorry.
20· · · Q.· Did you review the transcript of Armando                  20· · · · · · · ·THE WITNESS:· I got it --
21· ·Saldate's testimony in the King case?                            21· ·BY MS. BERKE:
22· · · A.· I became aware of those portions of his testimony         22· · · Q.· Yeah, if you could just scroll up to --
23· ·in which he continued to ask King questions after King           23· · · · · · · ·MS. GREEN:· Mr. Drooyan, would you mind
24· ·had invoked.· And similarly in Running Eagle.                    24· ·scrolling up, just so I can see the number.
25· · · Q.· I'm going to move to strike as nonresponsive.             25· · · · · · · ·THE WITNESS:· It's -- it's 14.

                                                           Page 234                                                             Page 236
·1· · · · · You understand that my question was, did you              ·1· · · · · · · ·MS. GREEN:· Okay.· Thank you.
·2· ·review the transcript?                                           ·2· · · · · · · ·MS. BERKE:· From Hamrick's deposition.
·3· · · · · · · ·MS. GREEN:· Argumentative.                           ·3· · · · · · · ·THE WITNESS:· Yeah, the court says on -- on,
·4· ·BY MS. BERKE:                                                    ·4· ·I guess -- it looks like it's Reynolds 082, that the
·5· · · Q.· Did you review the transcript of Armando                  ·5· ·court is of the opinion that the evidence was not fully
·6· ·Saldate's testimony in the King case?                            ·6· ·and fairly presented with regard to defendant's possible
·7· · · A.· I don't believe I looked at the actual trial              ·7· ·intoxication as outlined in that portion of the motion
·8· ·transcript in the King case.                                     ·8· ·labeled Roman numeral 5 at Page 15.
·9· · · Q.· And so you arrived at the opinion that Armando            ·9· · · · · · · ·And I -- the previous page, "The court is of
10· ·Saldate lied in his testimony in the King case without           10· ·the opinion that a fair presentation was not made in
11· ·having reviewed the transcript of his testimony;                 11· ·connection with the evidence concerning the
12· ·correct?                                                         12· ·identification of the defendant by the victim's son as
13· · · · · · · ·MS. GREEN:· Form.                                    13· ·more fully outlined in that portion of defendant's
14· · · · · · · ·THE WITNESS:· Correct.                               14· ·motion under the heading of Roman" -- "of 1 contained in
15· ·BY MS. BERKE:                                                    15· ·Pages 8 through 11.· Likewise, the evidence with respect
16· · · Q.· Did you review the transcript of Detective                16· ·to Christian" -- actually, strike that because that --
17· ·Saldate's testimony in the Running Eagle case?                   17· ·the second part, I'm not sure it relates to Saldate.
18· · · A.· Again, I did not review the actual transcript. I          18· ·The first part does relate to Saldate.
19· ·became aware of the testimony in which he said that              19· · · · · · · ·And this is incorporating by reference the
20· ·Running Eagle invoked after Running Eagle had made the 20· ·defendant's motion for dismissal or redetermination of
21· ·admission that was used at trial.                                21· ·grand jury which quotes verbatim his testimony from the
22· · · Q.· I'm going to move to strike everything after your         22· ·trial.· So although I didn't look at the trial
23· ·answer that you didn't review the transcript.                    23· ·transcript, I looked at the motion which quoted the
24· · · · · So you arrived at the conclusion that Armando             24· ·trial transcript.
25· ·Saldate lied in his testimony in the Running Eagle case          25· ·///


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 60 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            237–240
                                                       Page 237                                                           Page 239
·1· ·BY MS. BERKE:                                                ·1· · · A.· Wait, I haven't finished.
·2· · · Q.· And is it your testimony that, in the motion, the     ·2· · · Q.· Okay.
·3· ·defendant argued to the court that Detective Saldate         ·3· · · A.· Let me finish; okay?
·4· ·engaged in misconduct?                                       ·4· · · Q.· Okay.
·5· · · · · · · ·MS. GREEN:· Form.                                ·5· · · A.· And then you can argue with me all you want.
·6· · · · · · · ·THE WITNESS:· I think he argued that the         ·6· · · Q.· Sure.
·7· ·evidence that he presented wasn't true, wasn't correct.      ·7· · · A.· And the -- and defense seeking a dismissal, the
·8· ·I don't know whether it was a motion that specifically       ·8· ·court deciding it didn't need to call it misconduct,
·9· ·labeled it as misconduct as opposed to a motion that         ·9· ·dismisses the case or remands it for a new presentation
10· ·said, based upon this testimony of Saldate in the            10· ·before the grand jury based upon the defense arguments
11· ·Reynolds grand jury, this was not a fair and full            11· ·that those instances of his testimony were false.· And I
12· ·presentation of the evidence because it misstated what       12· ·read those instances of his testimony, and I think they
13· ·the description of the defen- -- suspect was.· It            13· ·were intentionally false.· And I think the court was
14· ·misstated what time the little boy supposedly saw the        14· ·being careful to do what it needed to do to cause the
15· ·suspect, and it misstated the extent of the defendant's      15· ·case to be remanded without more.
16· ·drunkenness.                                                 16· · · Q.· I understand it's your opinion that Detective
17· · · · · · · ·So it quoted those provisions which, to me,      17· ·Saldate engaged in misconduct in the Reynolds case, but
18· ·are pretty self-evident and argued that the case had to      18· ·my question --
19· ·be dismissed or remanded for a new determination of          19· · · A.· That's why -- that's why I'm here, to give my
20· ·probable cause.                                              20· ·opinion.
21· ·BY MS. BERKE:                                                21· · · Q.· Pardon me?
22· · · Q.· You would agree that a court can conclude that        22· · · A.· That's why I'm here, to give my opinion.
23· ·there wasn't a full and fair presentation of evidence        23· · · Q.· Okay.· But my question is, where did the court --
24· ·without there being misconduct by the officer; correct?      24· ·can you point us to something where the court made a
25· · · · · · · ·MS. GREEN:· Form.                                25· ·determination that Detective Saldate engaged in

                                                      Page 238                                                        Page 240
·1· · · · · · · ·THE WITNESS:· Not in this context.           ·1· ·misconduct of any type in the Reynolds case?
·2· ·BY MS. BERKE:                                            ·2· · · A.· The most I can point to you is the court's
·3· · · Q.· Well, where -- I just gave you the order, and I   ·3· ·conclusion that it was not a full and fair -- fair --
·4· ·didn't see Detective Saldate's name mentioned anywhere ·4· ·and I'm going to use that term in quotes --
·5· ·and I didn't see any conclusion by the court that there  ·5· ·presentation.
·6· ·was misconduct.· Did you?                                ·6· · · · · If an officer does not present a fair
·7· · · A.· You have to read the entire motion and you have   ·7· ·presentation to the grand jury, what is it other than
·8· ·to then look at that -- the court's order adopting those ·8· ·misconduct by the officer?
·9· ·provisions of the motion which focused on the erroneous ·9· · · Q.· So you would agree then that there is no mention
10· ·testimony that Saldate gave before the grand jury.       10· ·in the court's order in the Reynolds case that the court
11· · · Q.· I have looked at those and I didn't see anywhere  11· ·determined Detective Saldate engaged in misconduct;
12· ·in them that it was being alleged that Armando Saldate   12· ·correct?
13· ·engaged in misconduct.                                   13· · · A.· The court does not use the term "misconduct."
14· · · · · So my question to you is, what can you point us   14· · · Q.· And --
15· ·to where it is alleged or determined by the court that   15· · · A.· This court says it was not a fair presentation by
16· ·Detective Saldate engaged in the misconduct in the       16· ·Saldate.
17· ·Reynolds case?                                           17· · · Q.· Where does the court in Exhibit 14, its order --
18· · · · · · · ·MS. GREEN:· Argumentative.· Form.            18· · · · · · · ·MS. GREEN:· Sorry.· If you want to show it
19· · · · · · · ·THE WITNESS:· My view is that the defense    19· ·to him again --
20· ·was seeking a dismissal based upon testimony before -- 20· · · · · · · ·MS. BERKE:· I will show it to him again.
21· ·by Saldate that was demonstratively not true on at least 21· · · · · · · ·MS. GREEN:· Okay.· Because I don't want him
22· ·three different occasions.· In my view, that was false   22· ·to. . .
23· ·testimony -- it was intentionally false testimony.       23· ·BY MS. BERKE:
24· ·BY MS. BERKE:                                            24· · · Q.· And I will give it to you again, sir.
25· · · Q.· I understand that --                              25· · · · · Where in Exhibit 14 does the court say that


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com            YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 61 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           241–244
                                                       Page 241                                                         Page 243
·1· ·Detective Saldate didn't give a fair -- strike that.           ·1· ·Mr. Reynolds told him that he didn't believe he was
·2· ·Let me -- hang on, let me find the court's language.           ·2· ·drunk?
·3· · · · · · · ·MS. GREEN:· Also, in fairness --                   ·3· · · · · · · ·MS. GREEN:· Form.
·4· · · · · · · ·MS. BERKE:· If you have an objection -- let        ·4· · · · · · · ·THE WITNESS:· I'm -- I don't think that was
·5· ·me ask my question.· And if you have an objection, you         ·5· ·an important part of the court's order in the case
·6· ·can make your objection.                                       ·6· ·remanding it for a determination of probable cause, and
·7· · · · · · · ·MS. GREEN:· Okay.· That wasn't your                ·7· ·so I was focused on the evidence that what he said in
·8· ·question?· You -- you hadn't completed the question?           ·8· ·the grand jury as quoted by the defense counsel in the
·9· · · · · · · ·MS. BERKE:· I'm asking my question right           ·9· ·Reynolds case regarding the three areas and the court's
10· ·now.                                                           10· ·conclusion adopting sections of the defense brief that,
11· ·BY MS. BERKE:                                                  11· ·in essence, found that his testimony with respect to
12· · · Q.· Who decides the manner in which a grand jury            12· ·these three areas, the identification, the time of
13· ·proceeding is conducted?                                       13· ·the -- the little boy saw the suspect and the
14· · · A.· I mean, the prosecutor decides what witnesses to        14· ·drunkenness were not true.
15· ·call before the grand jury and what questions to ask the       15· ·BY MS. BERKE:
16· ·witnesses.                                                     16· · · Q.· Well, but you're accusing Detective Saldate of
17· · · Q.· Right.· So the prosecutor is in charge of how the       17· ·having lied in his testimony in the Reynolds case;
18· ·proceeding is conducted; correct?                              18· ·correct?
19· · · · · · · ·MR. EAVES:· Form.                                  19· · · A.· If you're asking me for my opinion as to whether
20· · · · · · · ·MS. GREEN:· Form.                                  20· ·or not he lied, I think he lied.
21· · · · · · · ·THE WITNESS:· I -- I would say generally           21· · · Q.· Well, that is your conclusion that you rendered
22· ·that's yes, correct.                                           22· ·in your report; correct?
23· ·BY MS. BERKE:                                                  23· · · · · · · ·MS. GREEN:· Form.
24· · · Q.· Okay.· And what the court concluded -- and I'll         24· · · · · · · ·THE WITNESS:· That's my opinion, that's
25· ·show you Exhibit 14 -- is that the defendant was denied        25· ·correct.

                                                         Page 242                                                           Page 244
·1· ·his right to due process and a fair and impartial              ·1· ·BY MS. BERKE:
·2· ·presentation of the evidence by the manner in which the        ·2· · · Q.· And yet you didn't read the transcript of his
·3· ·proceeding was conducted; correct?                             ·3· ·testimony to know what questions he was asked; correct?
·4· · · A.· Correct.                                                ·4· · · · · · · ·MS. GREEN:· Form.
·5· · · Q.· And you would agree that nowhere in that order          ·5· · · · · · · ·THE WITNESS:· I looked at the testimony that
·6· ·does the court conclude that it was Detective Saldate          ·6· ·was quoted in the defense motion for redetermination of
·7· ·who deprived the defendant of his right to due process         ·7· ·probable cause that the court relied upon in granting
·8· ·in a fair and impartial presentation of the evidence by        ·8· ·the motion.
·9· ·the manner in which the proceeding was conducted; right? ·9· ·BY MS. BERKE:
10· · · · · · · ·MS. GREEN:· Form.                                  10· · · Q.· Why didn't you ask Ms. Milke's attorneys for the
11· · · · · · · ·THE WITNESS:· I -- I would agree that the          11· ·transcripts of Detective Saldate's testimony in the
12· ·court order doesn't single out anybody with respect to         12· ·Reynolds, Running Eagle and King cases?
13· ·the responsibility for the failure of this state to make       13· · · A.· Because of those -- because the sections --
14· ·a fair and impartial and full presentation of the              14· · · · · · · ·MS. GREEN:· Form.
15· ·evidence.                                                      15· · · · · · · ·THE WITNESS:· Okay.· Because of the sections
16· ·BY MS. BERKE:                                                  16· ·of the testimony that I had I thought were sufficient
17· · · Q.· And you understand that in the second interview         17· ·for me to reach my conclusions.
18· ·that Detective Saldate conducted of Mr. Reynolds, he           18· ·BY MS. BERKE:
19· ·told Detective Saldate that he wasn't intoxicated;             19· · · Q.· So when Detective Saldate testified in the
20· ·correct?                                                       20· ·Reynolds case that Mr. Reynolds was drinking, but was
21· · · · · · · ·MS. GREEN:· Form.                                  21· ·not drunk, if he had been referring to what Mr. Reynolds
22· · · · · · · ·THE WITNESS:· That's my understanding.             22· ·told him in his second interview, which was that he
23· ·BY MS. BERKE:                                                  23· ·wasn't drink, you would agree that Detective Saldate
24· · · Q.· Why is there no mention in your report of the           24· ·wasn't lying; correct?
25· ·second interview that Detective Saldate conducted where        25· · · · · · · ·MS. GREEN:· Form.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com               YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 62 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           245–248
                                                        Page 245                                                          Page 247
·1· · · · · · · ·THE WITNESS:· He was misleading the jury as        ·1· ·Saldate prepared following his second interview of
·2· ·to what Mr. Reynolds said regarding the subject of him         ·2· ·Mr. Reynolds?
·3· ·drinking and being drunk.· Because on one occasion he          ·3· · · · · · · ·MS. GREEN:· Form.
·4· ·says he's drunk, on another occasion he says he's -- he        ·4· · · · · · · ·THE WITNESS:· I don't remember if I did or
·5· ·says he's not drunk.· And by only providing the second         ·5· ·not.
·6· ·interview, he's misleading the grand jury.                     ·6· ·BY MS. BERKE:
·7· ·BY MS. BERKE:                                                  ·7· · · Q.· Would you need to reference your report to tell
·8· · · Q.· Well, if Detective Saldate had concluded that           ·8· ·us whether you did or not?
·9· ·Mr. Reynolds was clarifying and correcting information         ·9· · · A.· I'm not a hundred percent sure it's going to tell
10· ·in his second interview when he told Detective Saldate         10· ·me because a lot of things that I looked at were the
11· ·that he was drinking, but not drunk, then Detective            11· ·exhibits to various depositions.· So this is not going
12· ·Saldate wasn't lying; correct?                                 12· ·to necessarily tell me if that was one of the exhibits
13· · · A.· Could you have that question read back again.           13· ·that I looked at.
14· · · Q.· Sure.                                                   14· · · Q.· Well, certainly you know that Mr. Reynolds
15· · · A.· I'm sorry.                                              15· ·disavowed his first interview when he participated in
16· · · · · · · ·MS. GREEN:· Form.                                  16· ·his second interview with Detective Saldate; correct?
17· · · · · · · ·THE WITNESS:· Because I missed first part of       17· · · A.· In the second interview he said something
18· ·it.                                                            18· ·different than he said in the first interview.
19· · · · · · · ·MS. BERKE:· We're out of -- we have change         19· · · Q.· Well, he -- he specifically disavowed what he had
20· ·the videotape, so I'll have - --                               20· ·said to Detective Saldate in his first interview;
21· · · · · · · ·THE WITNESS:· I'll take --                         21· ·correct?
22· · · · · · · ·MS. BERKE:· -- I'll have the court reporter        22· · · · · · · ·MS. GREEN:· Form.
23· ·read it to you as soon as we go back on.                       23· · · · · · · ·THE WITNESS:· I -- I don't remember that.
24· · · · · · · ·THE WITNESS:· Oh.· She can read it to me           24· ·BY MS. BERKE:
25· ·during the break, while we're waiting --                       25· · · Q.· Okay.· Well, let me show you his second

                                                         Page 246                                                                 Page 248
·1· · · · · · · ·MS. BERKE:· Okay.                                  ·1· ·interview; okay?
·2· · · · · · · ·THE WITNESS:· -- for the -- the change in          ·2· · · A.· Okay.
·3· ·tape.                                                          ·3· · · Q.· Or the supplement that Detective Saldate prepared
·4· · · · · · · ·THE VIDEOGRAPHER:· This marks the end of           ·4· ·of his second interview.· I'll show it to you in a
·5· ·Media Unit 3.· We are off the record at 4:28 p.m.              ·5· ·moment, but I'm going to read some portions from it.
·6· · · · · · · ·(Recess.)                                          ·6· · · A.· Okay.
·7· · · · · · · ·THE VIDEOGRAPHER:· This marks the start of         ·7· · · · · · · ·MS. GREEN:· I think someone accidentally
·8· ·Media Unit 4.· We are on the record at 4:36 p.m.               ·8· ·unmuted on the phone.· We're getting a lot of feedback.
·9· ·BY MS. BERKE:                                                  ·9· · · · · · · ·THE WITNESS:· If you're on the phone, can
10· · · Q.· During the break, you had the court reporter read       10· ·you mute again, please.· Thank you.
11· ·my last question back to you?                                  11· · · · · · · ·MR. BRUSTIN:· Sorry about that.
12· · · A.· Yes, I -- I read it.                                    12· · · · · · · ·MS. GREEN:· Thank you.
13· · · Q.· Okay.· And are you prepared to answer my                13· ·BY MS. BERKE:
14· ·question?                                                      14· · · Q.· At -- so this is exhibit -- this is part of the
15· · · A.· I am.                                                   15· ·Reynolds exhibit.· And now I lost my place.
16· · · Q.· Okay.                                                   16· · · · · · · ·MS. GREEN:· You're on Exhibit 23, is that
17· · · A.· If -- if Detective Saldate thought that he was          17· ·the one?
18· ·just getting a clarifying question and answer from             18· · · · · · · ·MS. BERKE:· I don't have the exhibit number
19· ·Mr. Reynolds, then he should have explained to the grand 19· ·here.
20· ·jury what Reynolds said the first time and that he then        20· · · · · · · ·MS. GREEN:· So it's the one Bates stamped --
21· ·went and got clarification from Reynolds and this is           21· ·stamped Reynolds?
22· ·what Reynolds said the second time.                            22· · · · · · · ·MS. BERKE:· It's the Bates stamps Reynolds.
23· · · Q.· Did you read the supplement Detective Saldate           23· · · · · · · ·MS. GREEN:· Okay.· That -- for the record,
24· ·report -- or strike that.                                      24· ·that's exhibit -- Deposition Exhibit 23.
25· · · · · Did you read the supplement that Detective              25· · · · · · · ·MS. BERKE:· Okay.


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com                   YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 63 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           249–252
                                                       Page 249                                                               Page 251
·1· ·BY MS. BERKE:                                                  ·1· ·that way, sure.
·2· · · Q.· And what he said at Reynolds 52, which I'll show        ·2· ·BY MS. BERKE:
·3· ·you in a moment, Detective Saldate advises Mr. Reynolds ·3· · · Q.· Right.· So when Detective Saldate testified at
·4· ·that what he was telling him wasn't like anything he had       ·4· ·the grand jury proceeding that Mr. Reynolds told him
·5· ·told him previously.· And Mr. Reynolds stated, "I just         ·5· ·that he was not drunk, because that's what Mr. Reynolds
·6· ·told you anything the last time."                              ·6· ·had told him during the second interview, that was
·7· · · · · And according to Detective Saldate's report, he         ·7· ·accurate testimony by Detective Saldate; correct?
·8· ·had then asked him if he had made it up, and he                ·8· · · · · · · ·MS. GREEN:· Form.
·9· ·responded "Yeah."                                              ·9· · · · · · · ·THE WITNESS:· That's what Mr. Reynolds told
10· · · A.· Okay.                                                   10· ·him the second time.· And the court concluded, as I read
11· · · Q.· And then he said to Detective Saldate, quote,           11· ·the court's order remanding the case for a new probable
12· ·"Man, I already told you that I said a bunch of stuff          12· ·cause determination, that it was not a full and fair
13· ·the last time," end quote.                                     13· ·presentation because he didn't present the first
14· · · · · So I'm going to show you this paragraph from the        14· ·statement by Mr. Reynolds that he was drunk.
15· ·report.· It starts with "At this point."                       15· ·BY MS. BERKE:
16· · · A.· Okay.                                                   16· · · Q.· Okay.· But you went well beyond what the court's
17· · · · · This is what you just read to me?                       17· ·ruling was.· You went so far as to say that Detective
18· · · Q.· Yes.                                                    18· ·Saldate lied in his testimony; correct?
19· · · A.· Okay.                                                   19· · · · · · · ·MS. GREEN:· Form.
20· · · Q.· So you would agree that, according to the report,       20· · · · · · · ·THE WITNESS:· I certainly think he lied in
21· ·Mr. Reynolds disavowed what he had told Detective              21· ·his testimony, yes.
22· ·Saldate in his first interview; correct?                       22· ·BY MS. BERKE:
23· · · A.· Maybe I'm not looking at exactly -- "At this            23· · · Q.· And you would agree that what he said about
24· ·point, I advised Lamont that this was not anything like        24· ·Mr. Reynolds telling him he wasn't drunk was not a lie;
25· ·he had told me earlier and he appeared frustrated and          25· ·correct?

                                                         Page 250                                                             Page 252
·1· ·told me that I was just trying to confuse him," is that        ·1· · · · · · · ·MS. GREEN:· Form.
·2· ·where --                                                       ·2· · · · · · · ·THE WITNESS:· The way it -- if it's a
·3· · · Q.· Yeah.· Keep reading.                                    ·3· ·reference to the second interview by Mr. Saldate -- or
·4· · · A.· Okay.                                                   ·4· ·Officer Saldate of Mr. Reynolds, yes, that's correct.
·5· · · · · · · ·MR. BRUSTIN:· (Inaudible.)                         ·5· ·BY MS. BERKE:
·6· · · · · · · ·MS. GREEN:· So I can still -- sorry.· I'm          ·6· · · Q.· And the only portions of the police report in the
·7· ·sorry to interpret the deposition.                             ·7· ·Reynolds case that you reviewed are the select portions
·8· · · · · · · ·MS. BERKE:· That's okay.                           ·8· ·that were provided to you by Ms. Milke's attorneys;
·9· · · · · · · ·MS. GREEN:· Nick, I think we can still hear        ·9· ·correct?
10· ·you.                                                           10· · · · · · · ·MS. GREEN:· Form.
11· · · · · · · ·MR. BRUSTIN:· I don't know why that                11· · · · · · · ·THE WITNESS:· I -- I believe they were
12· ·happened.· Sorry.· I -- I meant to hang up.· Sorry about       12· ·exhibits to the deposition is where I saw them.· I don't
13· ·that.                                                          13· ·remember if they provided them to me separately.
14· ·BY MS. BERKE:                                                  14· ·BY MS. BERKE:
15· · · Q.· I can also --                                           15· · · Q.· Whatever you reviewed from the Reynolds case is
16· · · A.· Okay.· I see what you're saying.                        16· ·docu- -- or the documents you reviewed from the Reynolds
17· · · · · "I then told Lamont that the last time we spoke,        17· ·case are what plaintiff's counsel provided to you;
18· ·Lamont then quickly interrupted me and said angrily,           18· ·correct?
19· ·"Man, I already told you that I said a bunch of stuff          19· · · A.· Correct.
20· ·the last time."· Okay.                                         20· · · Q.· And you did not ask to see the entire police
21· · · Q.· And he is disavowing what he had told Detective         21· ·report from the Reynolds case before you arrived at your
22· ·Saldate during the first interview; correct?                   22· ·conclusion that Detective Saldate had lied in his
23· · · A.· Yes.                                                    23· ·testimony; correct?
24· · · · · · · ·MS. GREEN:· Form.                                  24· · · A.· Correct.
25· · · · · · · ·THE WITNESS:· I think it can be interpreted        25· · · Q.· In order to conclude that Detective Saldate lied


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com               YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 64 of 91

RICHARD DROOYAN                                                                                                September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                 253–256
                                                      Page 253                                                                        Page 255
·1· ·in his testimony, wouldn't it be important to read all    ·1· · · · · · · ·MS. GREEN:· Form.
·2· ·of the reports of the various witness interviews so that  ·2· · · · · · · ·THE WITNESS:· Probably not.
·3· ·you can determine whether there was support in portions ·3· ·BY MS. BERKE:
·4· ·of the police report?                                   ·4· · · Q.· You would review the entire police report;
·5· · · · · · · ·MS. GREEN:· Form.                                       ·5· ·correct?
·6· ·BY MS. BERKE:                                                       ·6· · · A.· If I were in the role of making a determination
·7· · · Q.· That would support -- strike that.                           ·7· ·as to whether or not to prosecute him for knowingly
·8· · · · · Wouldn't it be important before arriving at a                ·8· ·committing perjury, I would probably look at more than
·9· ·conclusion that Detective Saldate lied in his testimony             ·9· ·just simply that portion of his testimony.
10· ·to know what other witnesses had said about these                   10· · · Q.· Well, you're accusing him of having committed
11· ·topics?                                                             11· ·perjury, aren't you?
12· · · · · · · ·MS. GREEN:· Form.                                       12· · · · · · · ·MS. GREEN:· Form.· Argumentative.
13· · · · · · · ·THE WITNESS:· Not necessarily.· I thought I             13· · · · · · · ·THE WITNESS:· I am giving my opinion that I
14· ·had enough information about the little boy's statement             14· ·think he lied to the grand jury when he told the grand
15· ·as to the timing juxtaposed to what Saldate said, the               15· ·jury the time that the little boy saw the suspect and
16· ·little boy's description of the suspect juxtaposed as to            16· ·the description of the suspect.
17· ·what Saldate said to reach conclusions that he was                  17· ·BY MS. BERKE:
18· ·testifying falsely about these matters.· These being the            18· · · Q.· Right.· And so what you're accusing him of is
19· ·most critical -- some of the most critical testimony in             19· ·having committed perjury; correct?
20· ·the grand jury implicating Reynolds in the murder.                  20· · · · · · · ·MS. GREEN:· Form.
21· · · · · · · ·And for him to testify that the little boy              21· · · · · · · ·THE WITNESS:· In essence, I guess you're
22· ·said it was late at night when, in fact, he said it was             22· ·right.
23· ·a -- a much different time, much earlier in the evening,            23· ·BY MS. BERKE:
24· ·in my judgment, was a knowing false statement by                    24· · · Q.· And as a prosecutor, you wouldn't meet your
25· ·Detective Saldate.                                                  25· ·ethical or competency requirements in prosecuting an

                                                              Page 254                                                                Page 256
·1· ·BY MS. BERKE:                                                       ·1· ·individual for perjury or a police officer for -- for
·2· · · Q.· Well, you knew you were being held out as an                 ·2· ·perjury by only reviewing select portions of the
·3· ·expert in this case; correct?                                       ·3· ·criminal case file; correct?
·4· · · A.· That's true.                                                 ·4· · · · · · · ·MS. GREEN:· Form.
·5· · · Q.· And isn't important for an expert to have a                  ·5· · · · · · · ·THE WITNESS:· I would say that I would
·6· ·complete file to review before rendering opinions?                  ·6· ·review whatever information was available before making
·7· · · A.· Not necessarily.                                             ·7· ·any final prosecutive decision.
·8· · · Q.· Okay.· Wouldn't it be important to at least have             ·8· ·BY MS. BERKE:
·9· ·reviewed all of the summaries that were prepared by                 ·9· · · Q.· But as an expert witness, you don't feel that
10· ·various police officers of the little boy's statements              10· ·that's necessary to do?
11· ·before rendering the opinion that Detective Saldate lied            11· · · · · · · ·MS. GREEN:· Form.
12· ·about what the boy said?                                            12· · · · · · · ·THE WITNESS:· In my judgment, this
13· · · A.· Not necessarily.· I thought I had enough                     13· ·information should have been turned over to Ms. Milke's
14· ·information based upon what was presented to the court 14· ·attorney.· It was clearly Brady material.
15· ·in the motion to dismiss/remand to reach that          15· ·BY MS. BERKE:
16· ·conclusion.                                                         16· · · Q.· That's not my question.
17· · · Q.· Okay.· So it wasn't important to you to review a             17· · · A.· Let me just finish and then you can strike and
18· ·summary that another officer prepared as to what the                18· ·you can ask another question.· You can do whatever you
19· ·little boy had told that officer in the Reynolds                    19· ·want to do.
20· ·investigation?                                                      20· · · · · So I rendered an opinion that this is
21· · · A.· I -- I concluded that I had enough information to            21· ·Brady/Giglio material that should have been turned over.
22· ·reach the conclusion that I did.                                    22· ·If you want to know whether I thought he was lying or
23· · · Q.· If you had prosecuted Detective Saldate for                  23· ·not, I think he was lying.· His testimony is clearly not
24· ·perjury, you wouldn't review only portions of the file;             24· ·accurate.· It's clearly false.
25· ·correct?                                                            25· · · · · I personally think that a police officer who is


                                                                                                          800.211.DEPO (3376)
                                                                                                          EsquireSolutions.com                   YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 65 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           257–260
                                                      Page 257                                                         Page 259
·1· ·being asked a critical question as to the timing of       ·1· ·the police report that provided further details of the
·2· ·events going into a grand jury knows exactly what he's         ·2· ·description of Mr. Reynolds, it was incumbent upon the
·3· ·saying, and I think he knew exactly what he was saying.        ·3· ·prosecutor, if the prosecutor felt that that was
·4· ·But ultimately, my conclusion that I rendered in this          ·4· ·important, to ask additional questions of Detective
·5· ·case was that this is Giglio material that was required        ·5· ·Saldate to elicit that additional information; correct?
·6· ·to be disclosed to the defense in the Milke case.              ·6· · · · · · · ·MS. GREEN:· Form.
·7· · · Q.· I move to strike as nonresponsive.                      ·7· · · · · · · ·THE WITNESS:· If I were a prosecutor and I
·8· · · · · You would agree that if Detective Saldate gave          ·8· ·thought that testimony was incomplete, misleading,
·9· ·testimony in the Reynolds grand jury proceeding that was ·9· ·false, in error, I would have asked further questions.
10· ·inconsistent with his report, it was incumbent upon the        10· ·I think a good prosecutor should have done that.
11· ·prosecutor to point him to the portion of his report           11· ·BY MS. BERKE:
12· ·that had that information so that he could correct his         12· · · Q.· Now, you're critical of Detective Saldate in the
13· ·testimony; correct?                                            13· ·Running Eagle case of having testified contrary to his
14· · · A.· I --                                                    14· ·written report that Mr. Running Eagle made incriminating
15· · · · · · · ·MS. GREEN:· Form.                                  15· ·statements before invoking his right to counsel;
16· · · · · · · ·THE WITNESS:· I think a good prosecutor            16· ·correct?
17· ·certainly should have done that.· I thought the                17· · · A.· Correct.
18· ·prosecutor as well as Detective Saldate.                       18· · · Q.· And you understand that both the prosecutor and
19· ·BY MS. BERKE:                                                  19· ·Mr. Running Eagle's defense attorney were present at
20· · · Q.· In your report, you state, quote, "During his           20· ·that hearing where that testimony was given; correct?
21· ·grand jury testimony, Saldate testified that Patrick had       21· · · A.· That's my understanding.
22· ·described the perpetrator as a large black male, but he        22· · · Q.· And you know that neither the prosecutor nor the
23· ·left out all parts of Patrick's description that did not       23· ·defense attorney directed Detective Saldate to his
24· ·match Mr. Reynolds," end quote.                                24· ·report and contended that his testimony was inconsistent
25· · · · · You say that in your report; correct?                   25· ·with his report; correct?

                                                         Page 258                                                      Page 260
·1· · · A.· I believe so.                                           ·1· · · · · · · ·MS. GREEN:· Form.
·2· · · Q.· And you understand that it is the prosecutor who        ·2· · · · · · · ·THE WITNESS:· That's my understanding.
·3· ·asks the questions in conducting the grand jury                ·3· ·BY MS. BERKE:
·4· ·proceeding; correct?                                           ·4· · · Q.· And so you would agree that, based on everything
·5· · · · · · · ·MS. BURGESS:· Form.                                ·5· ·you reviewed, the defense attorney believed that
·6· · · · · · · ·MS. GREEN:· Form.                                  ·6· ·Detective Saldate's testimony was accurate as to the
·7· · · · · · · ·THE WITNESS:· It's the prosecutor asks the         ·7· ·timing; correct?
·8· ·questions and it's the detective's obligation to -- to         ·8· · · · · · · ·MS. GREEN:· Form.
·9· ·testify truthfully.                                            ·9· · · · · · · ·THE WITNESS:· No.
10· ·BY MS. BERKE:                                                  10· ·BY MS. BERKE:
11· · · Q.· Well, what was the question that was asked of           11· · · Q.· Why do you disagree with that?
12· ·Detective Saldate when he was provided that description 12· · · A.· I have no basis to reach that conclusion.· Merely
13· ·to the grand jury?                                             13· ·because he didn't cross-examine or ask any questions
14· · · A.· As I sit here today, I can't tell you                   14· ·about that area doesn't tell me whatever was in his
15· ·specifically.                                                  15· ·state of mind at the time of the case.· I don't know
16· · · Q.· And that's because you never reviewed the               16· ·what the defense lawyer was thinking or what tactical
17· ·transcript of his testimony; correct?                          17· ·decision he might have made or why he didn't think it
18· · · · · · · ·MS. GREEN:· Form.                                  18· ·was necessary to cross-examine him.
19· · · · · · · ·THE WITNESS:· We -- I reviewed the                 19· · · Q.· Did you seek to interview the defense attorney
20· ·transcript of his testimony to the extent that it was          20· ·to -- to ascertain that information?
21· ·quoted verbatim in the -- quoted in the motion to              21· · · A.· No.
22· ·dismiss and/or remand for a grand jury -- to the grand         22· · · Q.· Why not?
23· ·jury.                                                          23· · · A.· Because I didn't think it was necessary to reach
24· ·BY MS. BERKE:                                                  24· ·the conclusion as to whether or not this was information
25· · · Q.· And -- and if there was additional information in       25· ·that the prosecution was obligated to turn over to


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com           YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 66 of 91

RICHARD DROOYAN                                                                                       September 12, 2018
MILKE vs CITY of PHOENIX                                                                                        261–264
                                                    Page 261                                                          Page 263
·1· ·Ms. Milke or any other defense lawyers who represented ·1· ·myself.· There is very little in this 41 pages that
·2· ·defendants in cases investigated by Detective Saldate.  ·2· ·doesn't represent substantial writing or rewriting by
·3· · · Q.· So you didn't think it was important before you      ·3· ·me.
·4· ·accused Detective Saldate have -- of having committed       ·4· · · Q.· The portions of your report that were initially
·5· ·perjury in the Running Eagle case to discuss that           ·5· ·drafted by Ms. Milke's attorney, were those emailed to
·6· ·suspicion with the defense attorney who was present         ·6· ·you?
·7· ·and/or the prosecutor who was present?                      ·7· · · A.· Yes.
·8· · · · · · · ·MS. GREEN:· Form.· Argumentative.               ·8· · · Q.· Who were they emailed to you from or by?
·9· · · · · · · ·THE WITNESS:· I did not -- let me say it. I     ·9· · · · · · · ·MS. GREEN:· And again, I'm going to object.
10· ·rendered an opinion that this evidence should have been 10· ·There are communications -- we produced the
11· ·disclosed and that it was Giglio material and that, as a 11· ·communications that we've agreed, including email
12· ·prosecutor, I think you have to disclose this               12· ·communications.· We made clear all drafts of the report.
13· ·information upfront because you don't know whether or       13· ·We are saying that they're privileged.· So to the extent
14· ·not defense counsel may have it or not.                     14· ·that there are emails regarding the drafting process and
15· · · · · · · ·You asked me whether I thought he lied. I       15· ·things of that nature, we've made this perfect -- very
16· ·think he lied.· That's not what I specifically opined in    16· ·clear in meet-and-confer calls and in writing on what we
17· ·my report, and that was not the basis of the opinions       17· ·think we're required to produce and what's privilege,
18· ·that I offered in my report, but I do think he was          18· ·and we produced the emails that we believe we're
19· ·testifying falsely when he said that Running Eagle's        19· ·required to produce and that we agreed upon.
20· ·statement was made before he invoked.                       20· · · · · · · ·So we're not going to go into -- and I'm
21· ·BY MS. BERKE:                                               21· ·instructing the witness not to answer questions
22· · · Q.· Well, you do accuse Detective Saldate of having      22· ·regarding email communications that we have held back as
23· ·lied in his testimony in your report, don't you?            23· ·privileged.
24· · · · · · · ·MS. GREEN:· Form.                               24· · · · · · · ·MS. BERKE:· Well, we are entitled to see the
25· · · · · · · ·THE WITNESS:· I don't recall if I used that     25· ·initial draft of any portions of the report that were

                                                      Page 262                                                                 Page 264
·1· ·specific term or not.· I mean, it's possible.               ·1· ·not prepared by the expert.
·2· ·BY MS. BERKE:                                               ·2· · · · · · · ·MS. GREEN:· And we dispute that.· We've made
·3· · · Q.· Did you write your report or did somebody write      ·3· ·it very clear a number of times, any drafts are
·4· ·it for you?                                                 ·4· ·privileged work product.· And so that's our position.
·5· · · · · · · ·MS. GREEN:· I am going to object to the         ·5· · · · · · · ·MS. BERKE:· Okay.· So just so I understand
·6· ·extent this calls for information about discussions or      ·6· ·you correctly, you are refusing to permit your expert
·7· ·privileged work product.· The witness can answer with       ·7· ·from telling us which portions of his report were
·8· ·respect to the drafting process generally, but we object    ·8· ·initially drafted by your law firm.
·9· ·and I'm instructing the witness not to answer regarding     ·9· · · · · · · ·MS. GREEN:· No.· You actually, in fact,
10· ·the content of any discussions he had with plaintiff's      10· ·asked the expert that question and he answered it to the
11· ·counsel.                                                    11· ·best of his ability.· You then started asking about
12· · · · · · · ·THE WITNESS:· The answer is, there were         12· ·email communications we have had, I mean I think an
13· ·portions of it that were initially drafted by               13· ·hourlong discussion about the email communications and
14· ·Ms. Milke's counsel.· There were -- of which I did          14· ·the subpoenas that have been provided.· And we reached
15· ·substantial edits and rewrites and there were portions      15· ·an agreement on what email communications we would
16· ·that I wrote in the first instance, and I had the final     16· ·provide, and that agreement was reached based off our
17· ·editing of the report.                                      17· ·understanding of the law and what is privileged and what
18· ·BY MS. BERKE:                                               18· ·is not.
19· · · Q.· Which portions of your report were initially         19· · · · · · · ·And so to the extent you're seeking to get
20· ·drafted by Ms. Milke's attorneys?                           20· ·information beyond email communications that were
21· · · A.· I wouldn't be able to tell you without spending a    21· ·provided, I'm objecting to that as privileged.· And if
22· ·lot of time going through and looking at the 41 pages.      22· ·you'd like to, you know, make a joint statement or
23· ·There were some portions where they wrote the initial       23· ·something like that, we're happy to do that.· But we
24· ·part and I substantially rewrote it, and there were         24· ·made that very clear that that's been our position for
25· ·other portions where I wrote the first part of it           25· ·quite some time now, and it's reflected in email.


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com                   YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 67 of 91

RICHARD DROOYAN                                                                                        September 12, 2018
MILKE vs CITY of PHOENIX                                                                                         265–268
                                                          Page 265                                                       Page 267
·1· · · · · · · ·MS. BERKE:· Well, I'd also note that at the       ·1· ·drafted and which portions of the report Mr. Milke's
·2· ·time that the discussion occurred, there was no             ·2· ·counsel drafted.
·3· ·understanding that not all portions of the report were      ·3· · · · · · · ·THE WITNESS:· And I -- I just couldn't tell
·4· ·drafted by the witness.· That's only come out through       ·4· ·you from looking at this report to be -- I don't know
·5· ·the deposition testimony.· So I would add that, in          ·5· ·the answer to your question.
·6· ·addition to that, it evidences the witness's bias,          ·6· ·BY MS. BERKE:
·7· ·motivation, et cetera, if it was originally written by      ·7· · · Q.· Do you know why it is that you were presented
·8· ·plaintiff's counsel and goes to the Daubert factors.· So    ·8· ·portions of your report from Ms. Milke's counsel?
·9· ·that would be our additional basis now that this new        ·9· · · A.· Because it was just easier for them to sort of
10· ·information has come out about the fact that the entire     10· ·summarize the information that was in the summaries and
11· ·report was not written by Mr. Drooyan.                      11· ·put that information into the initial draft.· You know,
12· · · · · · · ·MS. GREEN:· And I don't think that's proper     12· ·I then looked at it.· I edited it.· I reviewed it to
13· ·representation of Mr. Drooyan's testimony.· But if you      13· ·make sure I thought was accurate.· I changed whatever I
14· ·want to meet and confer about it or do something beyond 14· ·felt was necessary.· And that was the process.
15· ·that, but that's our position.· It's been our position      15· · · · · It was a -- it certainly, I think, expedited the
16· ·for quite some time.· It's been reflected in the            16· ·process to have them draft sort of, you know, factual
17· ·writing.· And to the extent -- yeah, he's not going to      17· ·provisions based upon the documents in evidence that
18· ·answer questions about that today beyond, as I said, the    18· ·they presented to me.
19· ·general drafting process.                                   19· · · Q.· Did the draft that they initially presented to
20· · · · · · · ·And if you want to take it further, you         20· ·you contain any opinions?
21· ·know, I think -- yeah, it's just not going to -- yeah,      21· · · · · · · ·MS. GREEN:· I'm -- at this point, I think
22· ·we'd have to -- again, I don't know what Daubert factors    22· ·we've testified enough about the general drafting
23· ·you're talking about or what your arguments are, but        23· ·process.· If you want to take a break, I'm happy to
24· ·this is my understanding of the law.· And it's a            24· ·confer with my co-counsel to see if we feel comfortable
25· ·position we've articulated very clearly, including with     25· ·with any other deposition testimony being given right

                                                    Page 266                                                       Page 268
·1· ·my co-counsel.· And so that's the position we're taking ·1· ·here right now.· But at this point in time, I'm going to
·2· ·at this deposition.                                     ·2· ·say he's answered your questions about the general
·3· · · · · · · ·MS. BERKE:· But it has not been previously   ·3· ·drafting process, and we're not getting beyond that as
·4· ·disclosed that there was any involvement in drafting of  ·4· ·we have made it perfectly clear all drafts are
·5· ·the report by plaintiff's counsel.· So I'm -- it's       ·5· ·privileged.· And that's our position, so --
·6· ·5 o'clock.· We're not going to be able to call the       ·6· · · · · · · ·MS. BERKE:· We are entitled to know if he
·7· ·judge.· So if we have to present this to a joint         ·7· ·was presented a report containing opinions, a report
·8· ·discovery dispute before the court, it's going to be my  ·8· ·that he did not prepare.
·9· ·position that any -- if the court orders his testimony   ·9· · · · · · · ·MS. GREEN:· We are not going to talk about
10· ·to continue and that we're allowed to explore it, we are 10· ·what was in X draft, what was in Y draft, what was in
11· ·going to ask for the costs of our -- our costs and our   11· ·this draft, what was in that draft, what in this draft.
12· ·fees in coming back out to further go through this.      12· ·We have taken the position that drafts are privileged.
13· · · · · · · ·MS. GREEN:· Again --                         13· ·We've made that very clear to you and in writing. I
14· · · · · · · ·MS. BERKE:· So I'm just going to state it    14· ·have simply just offered to confer -- that's been our
15· ·for the record.                                          15· ·position this whole litigation.· I'm not going to take a
16· · · · · · · ·MS. GREEN:· -- to the extent you want to     16· ·different position now without conferring with my
17· ·explore the general drafting process, that's fine.· But  17· ·co-counsel.
18· ·communications that are not provided for pursuant to     18· · · · · · · ·If you'd like to take a brief break, I'm
19· ·Rule 26, we have taken the position, we made it          19· ·happy to confer and see if we can go any further to
20· ·incredibly clear that it's our position those are        20· ·avoid any additional burden or expense.
21· ·privileges.· And so we're not going to get into          21· · · · · · · ·MS. RETTS:· Let's do it.
22· ·communications beyond what we've disclosed which we 22· · · · · · · ·MS. GREEN:· But at this point I feel like he
23· ·believe is what we're required to disclose under law.    23· ·has answered it as far as we believe is what's required
24· · · · · · · ·MS. BERKE:· Again, it's our position that we 24· ·under the rules.
25· ·are entitled to know which portions of his report he     25· · · · · · · ·MS. BERKE:· And just to be clear, I'm not


                                                                                                   800.211.DEPO (3376)
                                                                                                   EsquireSolutions.com             YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 68 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           269–272
                                                         Page 269                                                          Page 271
·1· ·asking about drafts going back and forth.· What I'm            ·1· · · · · · · ·We allowed the witness to answer questions
·2· ·asking about is the initial draft of his report.               ·2· ·generally about the drafting process, but I think
·3· · · · · · · ·MS. GREEN:· And again, the contents of             ·3· ·anything further -- and he's answered multiple questions
·4· ·whether it's initial, the third one, the fourth, the           ·4· ·on that.· I think anything further is getting into
·5· ·fifth, we've taken the position in this litigation, and        ·5· ·impermissible questioning that's getting into privilege
·6· ·we believe that's the appropriate position under the           ·6· ·territory and also work product.
·7· ·law, that that information is privileged.· So, you know,       ·7· · · · · · · ·I will note that you have Mr. Drooyan's
·8· ·I don't have anything that beyond -- I think it's              ·8· ·report, which reflects his opinion in this matter.· To
·9· ·documented on the record perfectly well.· I -- I               ·9· ·the extent you want to ask him any questions about his
10· ·understand what you're saying, but I just have to              10· ·opinions this in matter, including the basis for those
11· ·articulate our position.                                       11· ·opinions, that's what this deposition is for.· So you're
12· · · · · · · ·MS. BERKE:· Do you want to confer with your        12· ·free to do that, obviously.
13· ·co-counsel?                                                    13· · · · · · · ·But to the extent you're getting into any
14· · · · · · · ·MS. GREEN:· If -- if you think it -- I'm           14· ·more communications or the contents of draft A, draft B,
15· ·happy to do so in an attempt to try and meet your              15· ·draft C, it remains our position, as it has been for
16· ·concerns.· This is a position I've reached with my             16· ·now -- I've communicated to you now for a considerable
17· ·co-counsel so I'm not going to --                              17· ·period of time that that is privilege information and,
18· · · · · · · ·MS. RETTS:· Let's do that --                       18· ·actually, specifically protected by the rule, including
19· · · · · · · ·MS. GREEN:· -- you know --                         19· ·after the recent amendments which were made for this
20· · · · · · · ·MS. RETTS:· -- since they're not open to --        20· ·very purpose.
21· · · · · · · ·MS. BERKE:· Yeah, let's -- let's --                21· · · · · · · ·MS. RETTS:· All right.· And I just like to
22· · · · · · · ·MS. GREEN:· Yeah.                                  22· ·note our position for the record, that this information
23· · · · · · · ·MS. BERKE:· -- go ahead and do that, just --       23· ·goes to credibility of the witness, that it was
24· · · · · · · ·MS. GREEN:· Yeah.                                  24· ·addressed in Gerke versus Travelers Casualty Insurance
25· · · · · · · ·MS. BERKE:· And then we'll confirm what            25· ·Company, District Court of the District of Oregon, 2013,

                                                        Page 270                                                         Page 272
·1· ·your --                                                        ·1· ·where the defense counsel, it appears, I'm not sure if
·2· · · · · · · ·MS. GREEN:· Right.                                 ·2· ·it was plaintiff's or defense counsel, asked if the
·3· · · · · · · ·MS. BERKE:· -- position is after you do            ·3· ·witness wrote all the portions of his reports.· There is
·4· ·that.                                                          ·4· ·an objection by plaintiff's counsel specifically that,
·5· · · · · · · ·MS. GREEN:· Okay.                                  ·5· ·under Rule 26(b)(4), drafts are strictly protected from
·6· · · · · · · ·MS. BERKE:· Okay.                                  ·6· ·production.
·7· · · · · · · ·THE VIDEOGRAPHER:· Off the record?                 ·7· · · · · · · ·And the court in oral argument stated that
·8· · · · · · · ·We are off the record.· The time is 5:08           ·8· ·drafts are, but if you wrote a paragraph or a section of
·9· ·p.m.                                                           ·9· ·his report, sent it to him and told him to include it,
10· · · · · · · ·(Recess.)                                          10· ·that goes directly to the expert's credibility.· It's
11· · · · · · · ·THE VIDEOGRAPHER:· We are on the record.           11· ·one thing to talk to the expert about the topics
12· ·The time is 5:16 p.m.                                          12· ·covered, any gaps, holes or lack of clarity in an
13· · · · · · · ·MS. GREEN:· Okay.· I think we took a quick         13· ·expert's report.
14· ·break for me to confer with my co-counsel, so I'm just         14· · · · · · · ·But if you write portions and he adopts them
15· ·going to state my position on the record and you guys          15· ·or incorporates them in their entirety or in substantial
16· ·can state yours for the record.                                16· ·form, then that goes to Mr. Painter's credibility
17· · · · · · · ·So as I've stated, we object to any further        17· ·because the lawyer is not the expert, the expert is.
18· ·questioning regarding drafts of the report.· Rule 26           18· ·It's supposed to be his opinion, not the expert of the
19· ·specifically protects drafts of a report.· And it was,         19· ·lawyer or his client.· And that it went at least to the
20· ·in fact, amended for that purpose because, when you            20· ·credibility of the expert's testimony and very may well
21· ·start asking questions about drafts, you're getting into       21· ·go to the admissibility at trial or motion of the
22· ·work product, privilege work product.· We've made this         22· ·expert's opinion because then you have a Daubert issue.
23· ·position clear verbally to all defense counsel and also        23· · · · · · · ·So based upon what the court specifically
24· ·in writing.· And we think any further questioning on           24· ·stated in -- in ruling on an objection on drafts, the
25· ·this is impermissible.                                         25· ·court indicated that that's a Daubert issue as we


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 69 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          273–276
                                                         Page 273                                                              Page 275
·1· ·indicated, and also a credibility issue.                       ·1· ·BY MS. BERKE:
·2· · · · · · · ·So, you know, we can hash this out at a            ·2· · · Q.· Certainly when you were provided the initial
·3· ·later date, but that is our position and we believe that       ·3· ·draft of your report by plaintiff's counsel, you
·4· ·it's not work product.                                         ·4· ·reviewed and relied upon that in preparing your report;
·5· · · · · · · ·MS. BURGESS:· What you said.                       ·5· ·correct?
·6· ·BY MS. BERKE:                                                  ·6· · · A.· No --
·7· · · Q.· Mr. Drooyan, you knew Ms. Milke's theory of the         ·7· · · · · · · ·MS. GREEN:· I'm instructing the witness not
·8· ·case before you came to your own independent opinions; ·8· ·to answer any further questions about the contents of
·9· ·correct?                                               ·9· ·drafts.
10· · · · · · · ·MS. GREEN:· Form.                                  10· · · · · · · ·I would also note pursuant to subpoena and
11· · · · · · · ·THE WITNESS:· The theory of the civil rights       11· ·representations, the information that Mr. Drooyan relied
12· ·claim, you mean?· Is that what you're asking?                  12· ·upon in the report and is required to be disclosed is
13· ·BY MS. BERKE:                                                  13· ·listed in his report.· And we've also made
14· · · Q.· The theorys that you expressed opinions on.             14· ·representations in response to subpoenas from defendants
15· · · · · · · ·MS. GREEN:· Form.                                  15· ·after conferring with Mr. Drooyan about that topic as
16· · · · · · · ·THE WITNESS:· No, these were opinions that I       16· ·well.
17· ·expressed to them, not what they expressed to me.              17· · · · · · · ·MS. RETTS:· But you also object on the basis
18· ·BY MS. BERKE:                                                  18· ·of privilege and blocked our access to certain things.
19· · · Q.· So there were no opinions in the initial draft          19· ·So if he --
20· ·then that they presented to you; correct?                      20· · · · · · · ·MS. GREEN:· About --
21· · · · · · · ·MS. GREEN:· Objection.                             21· · · · · · · ·MS. RETTS:· -- relied upon a certain portion
22· · · · · · · ·We've made it perfectly clear that we're not       22· ·of the draft and adopted that as his opinion or adopted
23· ·going to have any more questions about the drafts.· We         23· ·in substantial form as notes in Gerke, then that's not
24· ·put a dispute -- I mean the dispute on the record.             24· ·information you would have ever provided to us based
25· · · · · · · ·I'm instructing the witness not to answer, I       25· ·upon the objection.· So we can't rest completely on what

                                                         Page 274                                                    Page 276
·1· ·thought we reached that agreement.                       ·1· ·was provided --
·2· · · · · · · ·So I would respectfully request that         ·2· · · · · · · ·MS. GREEN:· We did not object to providing
·3· ·Ms. Berke refrain from asking further questions          ·3· ·any information that he relied upon.· I think that's --
·4· ·because -- on draft -- the contents of drafts of the     ·4· ·in forming his opinions, and I think that's reflected in
·5· ·report because I've already stated multiple times, the   ·5· ·our email correspondence.
·6· ·witness is not going to be answering any more questions  ·6· · · · · · · ·MS. RETTS:· So then why not ask him -- why
·7· ·about that here today.                                   ·7· ·are you --
·8· · · · · · · ·MS. RETTS:· Well, I think the appropriate    ·8· · · · · · · ·MS. GREEN:· Because I'm not having him
·9· ·thing is, if she has a question, to ask the question,    ·9· ·answer questions about drafts.· I don't want to get back
10· ·and you just instruct him not to answer.· That way the   10· ·and forth into this.· I don't think it's necessary.· We
11· ·court has a record of what the specific questions are    11· ·can have a dispute and raise it to the court.· It's --
12· ·and can issue an order that he has to answer those       12· ·it's not necessary.· We're wasting the witness's time,
13· ·specific questions.· I mean, the court otherwise isn't   13· ·everyone's time.
14· ·going to exactly know and dealing with an amorphous idea 14· · · · · · · ·MS. BURGESS:· I don't think it's a waste of
15· ·about what the question was is just something we would   15· ·time trying to establish a genuine dispute, make a
16· ·like to avoid.                                           16· ·record so we can have it addressed by the court.
17· · · · · · · ·You can instruct him not to answer.· I don't 17· ·BY MS. BERKE:
18· ·think we don't need to just instruct him not to answer.  18· · · Q.· Okay.· I'm going to turn back to -- I'm going to
19· ·We can state that your objections and what you've put on 19· ·ask one more question about what we were just
20· ·the record applies to every instruction you give him not 20· ·discussing.
21· ·to answer.                                               21· · · · · Were there opinions written by plaintiff's
22· · · · · · · ·MS. GREEN:· I'll continue to state what I    22· ·counsel in the initial draft they provided to you or in
23· ·need to state to defend the deposition with respect to   23· ·any later draft that you adopted in any form?
24· ·privilege material.· Thank you.                          24· · · · · · · ·MS. GREEN:· I'm instructing -- objecting and
25· ·///                                                      25· ·instructing the witness not to answer the question.


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                 YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 70 of 91

RICHARD DROOYAN                                                                                                   September 12, 2018
MILKE vs CITY of PHOENIX                                                                                                    277–280
                                                            Page 277                                                                   Page 279
·1· ·BY MS. BERKE:                                                     ·1· ·BY MS. BERKE:
·2· · · Q.· All right.· Let's turn back to the Running Eagle           ·2· · · Q.· I'm going to show you the interview summary that
·3· ·case.· In your report at Page 22, you state that, "At             ·3· ·Detective Saldate prepared.· And it's RUN 014 through
·4· ·the suppression hearing, Saldate testified" --                    ·4· ·016.
·5· · · · · · · ·MS. GREEN:· Could --                                  ·5· · · · · · · ·MS. GREEN:· Any clue what exhibit number
·6· ·BY MS. BERKE:                                                     ·6· ·this is?
·7· · · Q.· -- contrary to his written report that                     ·7· · · · · · · ·MS. BERKE:· Yeah, I think I do have that.
·8· ·Mr. Running Eagle made incriminating statements before            ·8· · · · · · · ·MS. RETTS:· Either 63 or 64, I think.
·9· ·invoking his right to counsel; correct?                           ·9· · · · · · · ·MS. GREEN:· I will check both.
10· · · A.· That's what my report says, yes.                           10· · · · · · · ·MS. BERKE:· Okay.
11· · · Q.· And the incriminate -- the incriminating                   11· · · · · · · ·MS. GREEN:· Yep, it's 64.
12· ·statement that you're referring to is his statement,              12· · · · · · · ·MS. BERKE:· Okay.
13· ·quote, "just let me fall, it must be my destiny I must            13· · · · · · · ·MS. GREEN:· Okay.
14· ·fall," end quote; correct?                                        14· · · · · · · ·MS. BERKE:· Thank you.
15· · · A.· I think that's correct, yes.                               15· · · · · · · ·MS. GREEN:· So 0 -- I'm sorry?
16· · · Q.· And Detective Saldate had testified at the                 16· · · · · · · ·MS. BERKE:· So I'll -- I'll clarify.
17· ·hearing that he made that statement before he invoked             17· ·BY MS. BERKE:
18· ·his right to counsel; correct?                                    18· · · Q.· I'm going to show you Exhibit 64, Pages RUN 014
19· · · A.· I believe that's what he testified to.· The -- he          19· ·through 016.· And that is Detective Saldate's supplement
20· ·was asked whether he had made the statement before or 20· ·that he prepared summarizing his interview of
21· ·after he invoked, and he said it was after.                       21· ·Mr. Running Eagle; okay?
22· · · · · Actually, it was -- it was before.· Sorry for              22· · · A.· Okay.
23· ·that misstatement.                                                23· · · Q.· And look at the underlined portion of RUN 015.
24· · · Q.· Well, so you just made a misstatement on the same 24· · · · · And what does that say?
25· ·topic that Detective Saldate did; correct?                        25· · · A.· Oh, I'm sorry.

                                                        Page 278                                                                       Page 280
·1· · · A.· Correct.                                                   ·1· · · · · "I again told him that I would try to understand,
·2· · · Q.· And Ms. Milke's attorney who's sitting to your             ·2· ·but he replied that he wanted to remain silent."
·3· ·left corrected you and got you to correct yourself;               ·3· · · Q.· And then a little bit below that is where
·4· ·right?                                                            ·4· ·Mr. Running Eagle makes the statement "Just let me
·5· · · · · · · ·MS. GREEN:· Objection.· I -- I actually               ·5· ·fall"; correct?· The statement that you are referring to
·6· ·didn't make a correction.                                         ·6· ·in your report where you say that Mr. Running Eagle made
·7· · · · · · · ·THE WITNESS:· I don't think she said                  ·7· ·an incriminating statement?
·8· ·anything.· But in any case, I corrected myself, that's            ·8· · · A.· I -- I think that's right.· I'm just --
·9· ·correct.                                                          ·9· · · Q.· Yeah, just take your time to find that.
10· ·BY MS. BERKE:                                                     10· · · A.· Yes.
11· · · Q.· Are -- are you saying that Ms. Green didn't say            11· · · Q.· Okay.· And then go to the last page of the report
12· ·anything to cause you to correct your testimony on that           12· ·Detective Saldate prepared concerning his interview of
13· ·issue?                                                            13· ·Mr. Running Eagle.
14· · · A.· I believe that as I realized I was juxtaposing             14· · · A.· Okay.
15· ·the after and before that I corrected it.· If she said            15· · · Q.· And look at, I think it's the second-to-last
16· ·something, I didn't hear her say something.                       16· ·paragraph.
17· · · · · · · ·MS. GREEN:· Also, I know defense counsel              17· · · A.· All right.
18· ·requested this in email.· If you're going to be                   18· · · Q.· And why don't you read us that paragraph.
19· ·questioning the witness extensively about documents,              19· · · A.· "At approximately 1625 hours, Sean told me that
20· ·providing those documents might be helpful.                       20· ·he wanted an attorney and a psychiatrist and he wanted
21· · · · · · · ·Also, are we marking his report as an                 21· ·to remain silent.· I continued to explain to him my
22· ·exhibit?· I don't know if it was marked, but I know he            22· ·position, but finally at 1632 he again asked for his
23· ·is referring to it.                                               23· ·attorney and I then terminated the interview."
24· · · · · · · ·MS. BERKE:· No, we're not.                            24· · · Q.· So you would agree that the incriminating
25· ·///                                                               25· ·statement that you claim Mr. Running Eagle made was made



                                                                                                              800.211.DEPO (3376)
                                                                                                              EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 71 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          281–284
                                                       Page 281                                                              Page 283
·1· ·before invoking his right to counsel; correct?               ·1· ·report when he made that statement?
·2· · · · · · · ·MS. GREEN:· Form.                                ·2· · · A.· I think you lost me in your question.
·3· · · · · · · ·THE WITNESS:· It was before that statement       ·3· · · Q.· Okay.· I'll rephrase it.· I know.· I lost myself,
·4· ·in -- in Detective Saldate's report, yes.                    ·4· ·to be perfectly honest.
·5· ·BY MS. BERKE:                                                ·5· · · · · It sounds like what you want to do to correct
·6· · · Q.· And so testimony by Detective Saldate that            ·6· ·your report is to say that, at the suppression hearing,
·7· ·Mr. Running Eagle made this "just let me fall" statement     ·7· ·Saldate testified contrary to his written report that
·8· ·before invoking his right to counsel was accurate            ·8· ·Mr. Running Eagle made incriminating statements before
·9· ·testimony; correct?                                          ·9· ·invoking his right to remain silent; correct?
10· · · · · · · ·MS. GREEN:· Form.                                10· · · A.· Correct.
11· · · · · · · ·THE WITNESS:· I -- I think it is somewhat        11· · · Q.· And if when Detective Saldate gave that
12· ·misleading, but as a technical matter it is before he        12· ·testimony, he was referring to the last page of his
13· ·invokes his right to counsel, but after he invokes his       13· ·report and saying that "just let me fall" statement was
14· ·right to remain silent.                                      14· ·made before Mr. Running Eagle invoked his right to
15· ·BY MS. BERKE:                                                15· ·remain silent, he was simply mistaken on that issue;
16· · · Q.· Okay.                                                 16· ·correct?
17· · · A.· Which are both Miranda rights.                        17· · · · · · · ·MS. GREEN:· Form.
18· · · Q.· So based on that -- but -- but what -- you don't      18· · · · · · · ·THE WITNESS:· That would be an argument that
19· ·talk about invoking the right to remain silent in your       19· ·could be made, yes.
20· ·report.· What you say in your report is that, "At the        20· ·BY MS. BERKE:
21· ·suppression hearing, Detective Saldate testified             21· · · Q.· And isn't it plausible, based on the fact that
22· ·contrary to his written report that Mr. Running Eagle        22· ·neither the prosecutor nor the defense attorney acted to
23· ·made incriminating statements before invoking his right      23· ·correct Detective Saldate's testimony on that issue,
24· ·to counsel," end quote; correct?                             24· ·that all three of them, Detective Saldate, the defense
25· · · A.· Correct.                                              25· ·attorney and the prosecutor, were focused on that last

                                                       Page 282                                                              Page 284
·1· · · Q.· And you would agree that your statement in your       ·1· ·page of Detective Saldate's report and believed his
·2· ·report is inaccurate; correct?                               ·2· ·testimony to be accurate?
·3· · · A.· I --                                                  ·3· · · A.· That's --
·4· · · · · · · ·MS. GREEN:· Form.                                ·4· · · · · · · ·MS. GREEN:· Form.
·5· · · · · · · ·THE WITNESS:· Technically, it should be          ·5· · · · · · · ·THE WITNESS:· It's possible.
·6· ·right to remain silent.                                      ·6· ·BY MS. BERKE:
·7· ·BY MS. BERKE:                                                ·7· · · Q.· In fact, it's plausible; correct?
·8· · · Q.· So the statement in your report is inaccurate;        ·8· · · · · · · ·MS. GREEN:· Form.
·9· ·correct?                                                     ·9· · · · · · · ·THE WITNESS:· I'm not willing to go that --
10· · · · · · · ·MS. GREEN:· Form.                                10· ·far, but I'm certainly willing to acknowledge that it is
11· · · · · · · ·THE WITNESS:· In that respect, I would agree     11· ·possible and that would be an argument that could be
12· ·with you.                                                    12· ·made for why it wasn't impeachment evidence that should
13· ·BY MS. BERKE:                                                13· ·be offered at trial in Ms. Milke's trial.· But that's an
14· · · Q.· So if the question -- or strike that.                 14· ·argument that should be made.· It doesn't go to whether
15· · · · · So let's replace "right to remain silent" with --     15· ·or not the evidence should be turned over as Brady or
16· ·or I'm sorry.                                                16· ·Giglio material.
17· · · · · Let's replace "right to counsel" with "right to       17· ·BY MS. BERKE:
18· ·remain silent."· If we changed your report to say            18· · · Q.· So would you agree that your opinion that
19· ·Saldate testified contrary to his written report that        19· ·Detective Saldate lied in his testimony in the Running
20· ·Mr. Running Eagle made incriminating -- incriminating        20· ·Eagle case has no basis?
21· ·statements before invoking his right to remain silent,"      21· · · · · · · ·MS. GREEN:· Form.· Argumentative.
22· ·if Detective Saldate responded that the "just let me         22· · · · · · · ·THE WITNESS:· I read his testimony that I
23· ·fall" statement was made before Mr. Running Eagle            23· ·think it's misleading.· I understand an argument could
24· ·invoked his right to remain silent, and Detective            24· ·be made that it was merely a mistake or it was -- that
25· ·Saldate was referring to the final pages -- page of his      25· ·he was focusing on something different.· But in my


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com               YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 72 of 91

RICHARD DROOYAN                                                                                        September 12, 2018
MILKE vs CITY of PHOENIX                                                                                         285–288
                                                       Page 285                                                              Page 287
·1· ·judgment, it had to be turned over as Giglio material        ·1· ·BY MS. BERKE:
·2· ·and then you make that argument in a motion to try to --     ·2· · · Q.· Okay.· But what is the basis for your concluding
·3· ·motion in limine to limit cross-examination.                 ·3· ·that it was intentional on his part?
·4· ·BY MS. BERKE:                                                ·4· · · A.· Counsel, I don't have any more than what I just
·5· · · Q.· Okay.· Setting aside the Giglio and Brady issue,      ·5· ·told you.
·6· ·I just want to focus on your opinion that Mr. Saldate        ·6· · · Q.· And you would agree that the prosecutor decides
·7· ·committed perjury in the Running Eagle case, because         ·7· ·what statements to offer, not the police officer;
·8· ·that's what you're alleging today; correct?                  ·8· ·correct?
·9· · · · · · · ·MS. GREEN:· Form.                                ·9· · · · · · · ·MS. GREEN:· Form.
10· · · · · · · ·THE WITNESS:· I think he was misleading in       10· · · · · · · ·MS. BURGESS:· Object to form and foundation.
11· ·his testimony.· That's how I interpreted it.· I'm not        11· · · · · · · ·THE WITNESS:· Prosecutor asked the
12· ·saying that he committed perjury, but I think his            12· ·questions, and the witness is supposed to answer the
13· ·testimony was misleading.· The critical question was         13· ·questions truthfully.
14· ·whether or not, in a voluntariness hearing, the              14· ·BY MS. BERKE:
15· ·statement that Running Eagle made was properly               15· · · Q.· You would agree that the prosecutor looks at the
16· ·admissible.· And it wasn't properly admissible because       16· ·law to determine if he or she is going to offer certain
17· ·it was after he invoked his Miranda right.· And I think      17· ·statements; correct?
18· ·that the testimony was misleading in that respect.           18· · · · · · · ·MS. BURGESS:· Form.
19· · · · · · · ·I understand your argument as to why people      19· · · · · · · ·MS. GREEN:· Form.
20· ·could think that he was focused on something different.      20· · · · · · · ·THE WITNESS:· Yes, I would say the
21· ·But by the time that that happens, it's well after he's      21· ·prosecutor has to make a determination as to whether he
22· ·invoked his Miranda rights and well after the                22· ·or she believes the evidence is admissible before asking
23· ·examination should have stopped.· And certainly, that's      23· ·the question to try to elicit the admissible -- the
24· ·the whole purpose of a voluntariness hearing.· And           24· ·admission of the evidence.
25· ·presumably, an experienced detective like Detective          25· ·///

                                                    Page 286                                                        Page 288
·1· ·Saldate would have understood that.                      ·1· ·BY MS. BERKE:
·2· ·BY MS. BERKE:                                            ·2· · · Q.· And you would agree that if the prosecutor
·3· · · Q.· I'm -- I'm going to move to strike as             ·3· ·determines that certain information under the law is not
·4· ·nonresponsive.                                           ·4· ·admissible and instructs the detective not to go into
·5· · · · · You would agree that you're not aware of any      ·5· ·certain areas, that it is reasonable for the detective
·6· ·evidence that Detective Saldate intentionally provided   ·6· ·to follow those instructions; correct?
·7· ·false testimony in the Running Eagle case, are you?      ·7· · · · · · · ·MS. GREEN:· Form.
·8· · · · · · · ·MS. GREEN:· Form.                            ·8· · · · · · · ·MS. BURGESS:· Form.· Foundation.
·9· · · · · · · ·THE WITNESS:· All can I tell you is what I   ·9· · · · · · · ·THE WITNESS:· I would expect that if I told
10· ·looked at the transcript, and I think that it was a      10· ·a witness not to go into certain areas because either
11· ·misleading in order to try to get a statement into       11· ·the court had ruled they were inadmissible or because
12· ·evidence that was inadmissible based upon Miranda        12· ·the court had ruled that they were taken in violation of
13· ·violations.                                              13· ·a constitutional right, I would expect the witness to
14· ·BY MS. BERKE:                                            14· ·follow my instructions.
15· · · Q.· And what is your -- what is the support for your  15· ·BY MS. BERKE:
16· ·opinion that Detective Saldate intentionally provided    16· · · Q.· But even absent a court ruling, if the prosecutor
17· ·misleading information?                                  17· ·determined that statements were taken in violation of
18· · · · · · · ·MS. GREEN:· Form.                            18· ·Miranda and instructed the detective that they couldn't
19· · · · · · · ·THE WITNESS:· It was a voluntariness         19· ·go into information that was provided after that Miranda
20· ·hearing.· He understood the purpose of the hearing.· The 20· ·violation, you would expect the detective to follow
21· ·statement that he wanted to get in occurred after the    21· ·those instructions; correct?
22· ·defendant had invoked his right; therefore, it was       22· · · · · · · ·MS. GREEN:· Form.
23· ·inadmissible.· But nevertheless, he was able to get the  23· · · · · · · ·THE WITNESS:· I thought that's what I just
24· ·testimony in by misleading the trial court as to when    24· ·said.· If the prosecutor concluded that the evidence
25· ·certain things happened.                                 25· ·couldn't come in because it was a Miranda violation or


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com                  YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 73 of 91

RICHARD DROOYAN                                                                                     September 12, 2018
MILKE vs CITY of PHOENIX                                                                                      289–292
                                                     Page 289                                                          Page 291
·1· ·because the court had ruled it was a Miranda violation,  ·1· ·the superiors in the office to deal with it.
·2· ·or for whatever reason, I -- I would expect the agent or ·2· · · · · · · ·But if -- if an agent thinks he's being
·3· ·the officer to follow the prosecutor's instructions.     ·3· ·asked to testify in a way that is not true, it's
·4· ·BY MS. BERKE:                                            ·4· ·incumbent upon agent to say so.
·5· · · Q.· And you would agree that by following those       ·5· ·BY MS. BERKE:
·6· ·instructions and not providing testimony about           ·6· · · Q.· Okay.· So let me be more specific then.
·7· ·information obtained following what the prosecutor       ·7· · · · · If the prosecutor's instructions to the detective
·8· ·viewed as a Miranda violation, the officer wouldn't be   ·8· ·were, any information you obtained from the suspect
·9· ·lying by following those instructions?                   ·9· ·after the suspect made this statement invoking his right
10· · · · · · · ·MS. GREEN:· Form.                            10· ·to remain silent or his right to counsel -- strike that.
11· · · · · · · ·THE WITNESS:· As a general matter, I expect  11· ·I got to start over.· I'm -- ah.
12· ·a witness to follow the directions of the prosecutor as  12· · · A.· We're all getting tired.
13· ·to what evidence the witness can testify about or not    13· · · · · · · ·MS. GREEN:· Are you okay?· Do you need a
14· ·testify about.· I don't think a witness can simply flat  14· ·break?
15· ·out falsely testify about something in the grand jury    15· · · · · · · ·THE WITNESS:· I'm fine.· I'm fine.
16· ·based upon purported instructions from the prosecutor    16· · · · · · · ·MS. GREEN:· I know it's been a long day.
17· ·because that would implicate both of them in potential   17· ·BY MS. BERKE:
18· ·obstruction and potential jury and potentially           18· · · Q.· So you would agree that if the prosecutor's
19· ·supporting perjury.· So I'm not quite sure how to answer 19· ·instructions to the detective were, you cannot testify
20· ·your question.                                           20· ·regarding any statements that were made after the
21· · · · · · · ·If your question is, as a general matter, do 21· ·suspect invoked his right to remain silent or his right
22· ·prosecutors make a determination as to what questions to 22· ·to counsel, it would be reasonable for the detective to
23· ·ask and what evidence is admissible, yes.· And do they   23· ·follow those instructions?
24· ·on occasion instruct a witness that they should not go   24· · · A.· I would --
25· ·into a certain area because, usually, in my experience,  25· · · · · · · ·MS. GREEN:· Form.

                                                        Page 290                                                           Page 292
·1· ·the court has ruled it to be inadmissible or the court        ·1· · · · · · · ·THE WITNESS:· I'm sorry.
·2· ·has determined that there is a constitutional violation,      ·2· · · · · · · ·I would agree with that.
·3· ·I expect the witness to follow that.                          ·3· ·BY MS. BERKE:
·4· · · · · · · ·I also expect the prosecutor not to be            ·4· · · Q.· And by following those instructions and omitting
·5· ·asking questions that elicits a half-answer that's false      ·5· ·information that was obtained by the detective following
·6· ·in the absence of the additional information.· So I -- I      ·6· ·that invocation of the right to remain silent or the
·7· ·put a large portion of the responsibility on the              ·7· ·right to counsel, the detective would not be lying;
·8· ·prosecutor, but you can't have a witness testify halfway      ·8· ·correct?
·9· ·in a way that's simply false and then say the prosecutor      ·9· · · · · · · ·MS. GREEN:· Form.
10· ·made me do it.                                                10· · · · · · · ·THE WITNESS:· I hesitate -- I -- I don't
11· ·BY MS. BERKE:                                                 11· ·think the detective would be lying unless the detective
12· · · Q.· Well, you agree that it's appropriate for the          12· ·said something false before cutting off the testimony.
13· ·detective to follow whatever the prosecutor's                 13· ·But the presumption that everything the detective has
14· ·instructions are with respect to the detective's              14· ·said up until the invocation -- until he relates about
15· ·testimony; correct?                                           15· ·the invocation is truthful testimony, then I agree with
16· · · · · · · ·MS. BURGESS:· Form.                               16· ·you.
17· · · · · · · ·MS. GREEN:· Form.                                 17· ·BY MS. BERKE:
18· · · · · · · ·MR. BURGESS:· Foundation.                         18· · · Q.· Okay.· Earlier you testified that you didn't
19· · · · · · · ·THE WITNESS:· Not completely.· I give you         19· ·believe that in your report you accused Detective
20· ·the most extreme.· If a prosecutor told a -- a detective      20· ·Saldate of lying; correct?
21· ·or an agent or officer that he wanted him to testify          21· · · A.· I didn't recall specifically using that term, no.
22· ·falsely in front of a grand jury, that it's the               22· · · Q.· So -- my microphone fell off.
23· ·obligation of that witness to say, that's not true, and       23· · · · · Take a look at Page 25 of your report.
24· ·then to say, and I'm not going to testify that way.· And      24· · · · · · · ·MS. GREEN:· Just give me a moment, I just
25· ·if the prosecutor insists, that just simply goes up to        25· ·have to get to a different folder to pull it up.


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com                 YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 74 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             293–296
                                                            Page 293                                                             Page 295
·1· · · · · · · ·MS. BERKE:· Sure.                                     ·1· ·the -- the evidence in.· Remember it's -- it's an
·2· · · · · · · ·MS. GREEN:· All right.· Sorry about that.             ·2· ·invocation.· Once you invocate -- once you -- once you
·3· ·I've -- I've got it.                                              ·3· ·assert your right to remain silent and right to an
·4· · · · · · · ·MS. BERKE:· Okay.                                     ·4· ·attorney, the questioning has to cease.· Any statements
·5· ·BY MS. BERKE:                                                     ·5· ·that are made as a result of the questioning that occurs
·6· · · Q.· Looking at Page 25 of your report, the second              ·6· ·afterwards is not admissible.· So the whole purpose of
·7· ·full -- well, the paragraph that starts out "As in."              ·7· ·the voluntariness hearing is to determine what
·8· · · · · Do you see that?                                           ·8· ·statements could come into evidence.· And he made
·9· · · A.· Yes.                                                       ·9· ·that -- his testimony about when the invocation occurred
10· · · Q.· You state, quote, "As in Running Eagle, there is           10· ·in order to get the statements that were made afterwards
11· ·evidence that Saldate lied under oath regarding                   11· ·into evidence.
12· ·Mr. King's invocation," end quote.                                12· · · Q.· But what's -- what evidence do you have of that?
13· · · · · Did I read that correctly?                                 13· · · A.· To me, it's just a conclusion that you draw from
14· · · A.· You did.                                                   14· ·the purpose of the hearing and the purpose of the
15· · · Q.· So you would agree that in your report you are             15· ·testimony.
16· ·accusing Detective Saldate of having lied in both his             16· · · Q.· And would that be sufficient to convict of
17· ·testimony in Running Eagle and in King; correct?                  17· ·perjury?
18· · · · · · · ·MS. GREEN:· Form.                                     18· · · · · · · ·MS. GREEN:· Form.
19· · · · · · · ·THE WITNESS:· I -- I think what I am saying           19· · · · · · · ·THE WITNESS:· I wouldn't charge him based
20· ·here is that there is evidence that he lied, that that            20· ·upon that, if that's what your question is.
21· ·is what a defense counsel would certainly argue.· As you 21· ·BY MS. BERKE:
22· ·look down in that paragraph, Mr. Rude is the -- from the          22· · · Q.· Why wouldn't you charge him with this?
23· ·Maricopa County Attorney General's -- Maricopa County             23· · · A.· In isolation.· If I had a series of those kinds
24· ·Attorney's Office is -- acknowledges that that's one              24· ·of incidents over time, I might very well think about
25· ·possible explanation for his testimony, and that another          25· ·filing a perjury charge.· But in and of itself, I

                                                            Page 294                                                  Page 296
·1· ·that it was a mistake.· And then -- and then I point out ·1· ·wouldn't -- I wouldn't do it.
·2· ·that defense counsel in future cases would undoubtedly   ·2· · · Q.· Well, you would agree that there isn't sufficient
·3· ·try to show through cross-examination of him that it was ·3· ·evidence to charge Detective Saldate with perjury in the
·4· ·intentional lie.                                         ·4· ·Running Eagle case; correct?
·5· · · · · · · ·So there is evidence from which one could    ·5· · · · · · · ·MS. GREEN:· Form.
·6· ·draw that conclusion and that I would expect a defense   ·6· · · · · · · ·THE WITNESS:· Just on the base on that,
·7· ·attorney in other cases to try to draw that conclusion   ·7· ·yeah.· On the basis of what you seen, I agree.· Just the
·8· ·and make that argument through cross-examination.· And I ·8· ·basis on that case, yes.
·9· ·would expect a prosecutor such as Mr. Rude to try just   ·9· ·BY MS. BERKE:
10· ·argue that it was a mistake.                             10· · · Q.· Did -- and you -- strike that.
11· ·BY MS. BERKE:                                            11· · · · · In your opinion, did the prosecutor fail to
12· · · Q.· Is it your opinion that Detective Saldate lied in 12· ·direct Detective Saldate to the other portion of his
13· ·his testimony in the Running Eagle case?                 13· ·report where he recites that Mr. Running Eagle invoked
14· · · · · · · ·MS. GREEN:· Form.                            14· ·his right to remain silent before the "just let me fall"
15· · · · · · · ·THE WITNESS:· He testified falsely, and I    15· ·statement intending to get a statement in that shouldn't
16· ·think he was trying to testify so that he could get the  16· ·come in?
17· ·evidence -- get the statements into evidence.· So        17· · · · · · · ·MS. GREEN:· Form.
18· ·certainly I would make that argument that he was lying   18· · · · · · · ·MS. BURGESS:· Form.· Foundation.
19· ·when he said -- when he testified as to when the         19· · · · · · · ·THE WITNESS:· If I understand your question,
20· ·statement was made.                                      20· ·I think the prosecutor should have put the report in
21· ·BY MS. BERKE:                                            21· ·front of him and had him explain the basis of his -- of
22· · · Q.· What is your basis for concluding that he lied to 22· ·his testimony.· And -- and I think a prosecutor should
23· ·get the statement in?                                    23· ·have done the same thing in the King case.· But the
24· · · A.· Because that was the only reason to try to -- to  24· ·prosecutor didn't do it in -- in either case.
25· ·make the statement that he made was so that he could get 25· ·///


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 75 of 91

RICHARD DROOYAN                                                                                      September 12, 2018
MILKE vs CITY of PHOENIX                                                                                       297–300
                                                        Page 297                                                            Page 299
·1· ·BY MS. BERKE:                                                 ·1· ·truthful in -- and certainly not in King, and I don't
·2· · · Q.· Right.· But with respect to Detective Saldate,         ·2· ·think he was necessarily truthful in Running Eagle.
·3· ·have you testified that it's your opinion that that was       ·3· ·BY MS. BERKE:
·4· ·intentional on his part; correct?                             ·4· · · Q.· In terms the suspect invoking his right to remain
·5· · · · · · · ·MS. GREEN:· Form.                                 ·5· ·silent?
·6· · · · · · · ·THE WITNESS:· I think he -- let's take this       ·6· · · A.· I think maybe -- if you're asking me did he write
·7· ·King testimony.                                               ·7· ·it down in his report, the answer is yes, he wrote it
·8· ·BY MS. BERKE:                                                 ·8· ·down in his report.
·9· · · Q.· No, let's talk about Running Eagle.                    ·9· · · Q.· Right.
10· · · A.· I think Running Eagle was the same thing. I            10· · · A.· I misunderstood your question.
11· ·think he testified and I think he intended to mislead in      11· · · Q.· Okay.· So let me reask.· You would agree that in
12· ·order to get that statement into evidence even though it      12· ·every instance where you have concluded that Detective
13· ·was clearly after Running Eagle had invoked.                  13· ·Saldate violated a suspect's Miranda rights, Detective
14· · · Q.· And so my question is, was it intentional on the       14· ·Saldate truthfully recorded what his actions were --
15· ·part of the prosecutor in not directing Detective             15· · · · · · · ·MS. GREEN:· Form.
16· ·Saldate to the portion of his report where                    16· ·BY MS. BERKE:
17· ·Mr. Running Eagle initially invoked his right to remain       17· · · Q.· -- correct?
18· ·silent to get statement into evidence?                        18· · · A.· He wrote it down in his report as to what -- what
19· · · · · · · ·MS. BURGESS:· Foundation.                         19· ·occurred and that the -- the -- and I believe that he
20· · · · · · · ·THE WITNESS:· I -- I don't know what the          20· ·wrote it down truthfully because I believe that when he
21· ·prosecutor was thinking when he -- when the testimony         21· ·testified, his testimony was not truthful.
22· ·came in.                                                      22· · · Q.· And would you agree that you haven't seen any
23· ·BY MS. BERKE:                                                 23· ·evidence of Detective Saldate violating a suspect's
24· · · Q.· But you don't know what Detective Saldate was          24· ·Miranda rights where he lied about that in his report?
25· ·thinking either, do you?                                      25· · · · · · · ·MS. GREEN:· Form.

                                                        Page 298                                                          Page 300
·1· · · A.· Based upon what I saw in the record and what he        ·1· · · · · · · ·THE WITNESS:· I think there is some evidence
·2· ·testified to, and that's my opinion.                          ·2· ·in the, I think it's the Gallegos case in which Gallegos
·3· · · Q.· Right.· But you don't know what Detective Saldate      ·3· ·claimed that he invoked and Saldate I don't think wrote
·4· ·was thinking just like you didn't know what the               ·4· ·that down.· Now, so there's at least some evidence, but
·5· ·prosecutor was thinking; correct?                             ·5· ·it's a -- not a swearing contest, but there -- there are
·6· · · A.· Other than the fact that I've seen half a dozen        ·6· ·different versions as to what had occurred, at least in
·7· ·cases in which I found what I believed to be some             ·7· ·the Gallegos case that I'm aware.
·8· ·misconduct on the part of Detective Sal- -- Saldate.· So      ·8· ·BY MS. BERKE:
·9· ·I guess my opinion is based upon the cumulative record        ·9· · · Q.· And you would agree that there was no court
10· ·of what I've seen, and I'm not sure that the prosecutor       10· ·determination or jury determination that Detective
11· ·in that case necessarily saw everything that I've seen.       11· ·Saldate testified falsely on that issue; correct?
12· · · · · So I guess I'm not looking just in isolation --        12· · · · · · · ·MS. GREEN:· Form.
13· ·isolation.· I've seen what I think is false testimony in      13· · · · · · · ·THE WITNESS:· I -- I believe that's correct.
14· ·several cases.· I've seen an officer who has repeatedly       14· ·BY MS. BERKE:
15· ·violated suspects' Miranda rights and then has done so        15· · · Q.· And there's no court finding or jury finding that
16· ·knowingly and intentionally.· And so I guess it's the         16· ·Detective Saldate falsely recited anything on that
17· ·cumulative effect of everything that I've seen that           17· ·subject in his report concerning his interview of
18· ·has -- leads me to the conclusion that I've given you.        18· ·Mr. Gallegos; correct?
19· · · Q.· In each and every instance where you have              19· · · · · · · ·MS. GREEN:· Form.
20· ·concluded that Detective Saldate violated a suspect's         20· · · · · · · ·THE WITNESS:· There is no court finding, if
21· ·Miranda rights, he was truthful about his conduct;            21· ·that's what your question is.· I think that's right.
22· ·correct?                                                      22· ·BY MS. BERKE:
23· · · · · · · ·MS. GREEN:· Form.                                 23· · · Q.· Or jury finding?
24· · · · · · · ·THE WITNESS:· In some cases he was truthful.      24· · · A.· Or jury finding.
25· ·And then certainly I don't think he was necessarily           25· · · Q.· Did Ms. Milke's attorneys draft this paragraph at


                                                                                                  800.211.DEPO (3376)
                                                                                                  EsquireSolutions.com                 YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 76 of 91

RICHARD DROOYAN                                                                                          September 12, 2018
MILKE vs CITY of PHOENIX                                                                                           301–304
                                                      Page 301                                                               Page 303
·1· ·Page 25 of your report that starts out, "As in                ·1· · · A.· I'm sure -- I'm sure there are some instances in
·2· ·Running Eagle"?                                               ·2· ·which -- well, I -- I -- I'm sure that there are
·3· · · · · · · ·MS. GREEN:· I am instructing the witness not      ·3· ·instances in which judges disagree with prosecutors
·4· ·to answer questions regarding drafts as they're               ·4· ·and -- and instances in which judges disagree with
·5· ·privileged under Rule 26.                                     ·5· ·defense counsel.· So in -- in that sense, the answer is
·6· ·BY MS. BERKE:                                                 ·6· ·yes, judges don't necessarily agree with the litigants
·7· · · Q.· How many cases total did Detective Saldate             ·7· ·with respect to issues such as invocation.
·8· ·testify in over the course of his career?                     ·8· · · Q.· You would agree that are also instances where
·9· · · A.· I don't know.                                          ·9· ·judges don't agree with other judges as to whether a
10· · · Q.· How many homicide cases did Detective Saldate          10· ·particular statement constitutes invocation of the right
11· ·testify in over the course of his career?                     11· ·to remain silent or the right to counsel; correct?
12· · · A.· I don't know.                                          12· · · · · · · ·MS. GREEN:· Form.
13· · · Q.· You have no idea whatsoever?                           13· · · · · · · ·THE WITNESS:· You know, without having
14· · · A.· I have no idea.                                        14· ·something specifically in mind, I -- I presume that if
15· · · Q.· Do you agree that reasonable legal minds can           15· ·we do -- did enough research we would find some cases in
16· ·differ as to whether a particular statement is                16· ·which courts of appeals have reversed trial courts on
17· ·invocation of the right to remain silent or the right to      17· ·these issues.· I -- I -- I don't know that it happens
18· ·counsel?                                                      18· ·that often, but I presume that there are some times
19· · · · · · · ·MS. GREEN:· Form.                                 19· ·where the judges, I'd say, on the Ninth Circuit overrule
20· · · · · · · ·THE WITNESS:· What's a legal mind?                20· ·a -- a district court judge that has held that the
21· ·BY MS. BERKE:                                                 21· ·statements are admissible.
22· · · Q.· Judges, attorneys.                                     22· ·BY MS. BERKE:
23· · · A.· Okay.· I think different lawyers coming at             23· · · Q.· I don't think we have to go any further than your
24· ·something from different perspectives and different           24· ·report.· So let's to Page 28 of your report where you
25· ·perspective from the judge, they could see things             25· ·talk about the Moller case.

                                                        Page 302                                                             Page 304
·1· ·differently.                                                  ·1· · · · · You remember that case?
·2· · · Q.· And different judges see things differently in         ·2· · · A.· Right.
·3· ·terms of whether a particular statement constitutes an        ·3· · · Q.· And in that case, the trial court denied
·4· ·invocation of the right to remain silent or the right to      ·4· ·Mr. Moller -- Mr. Moller's motion to suppress, finding
·5· ·counsel; correct?                                             ·5· ·that Detective Saldate did not violate Miranda; correct?
·6· · · · · · · ·MS. GREEN:· Form.                                 ·6· · · A.· Trial court found that he didn't and the Court of
·7· · · · · · · ·THE WITNESS:· I mean, I guess most courts         ·7· ·Appeals found that he did.
·8· ·are going to find a -- any statement that is reasonably       ·8· · · Q.· Right.· So that's an instance where you have
·9· ·susceptible to an interpretation that the suspect is          ·9· ·judges disagreeing as to whether a particular statement
10· ·invoking to be an invocation of the right to remain           10· ·made by a suspect constitutes an invocation of the right
11· ·silent and the right to attorney.· So I think that's how      11· ·to remain silent or the right to counsel; correct?
12· ·most courts come to it.· And -- and I think a prosecutor      12· · · A.· That's what I just said.· It -- that would be an
13· ·has to understand how courts are going to look at it in       13· ·example of a Court of Appeals overruling the district
14· ·making the determination as to whether or not there was 14· ·court's determination or the trial court's determination
15· ·an invocation of the right to remain silent.                  15· ·as the invocation and the admissibility of the
16· · · · · · · ·But my experience has been that most of the       16· ·testimony.
17· ·time, unless it's really so ambiguous and convoluted          17· · · Q.· Right.· And to make it in simpler terms, judges
18· ·that you don't know what the person is saying, that           18· ·disagreeing on that issue; correct?
19· ·courts find, if it's reasonably susceptible to a -- an        19· · · · · · · ·MS. GREEN:· Form.
20· ·invocation, that they find it an invocation.                  20· · · · · · · ·THE WITNESS:· In that case, they certainly
21· ·BY MS. BERKE:                                                 21· ·did.
22· · · Q.· But you would agree that there are instances           22· ·BY MS. BERKE:
23· ·where judges disagree as to whether a particular              23· · · Q.· And so whatever -- or strike that.
24· ·statement constitutes an invocation of the right to           24· · · · · So the fact that Detective Saldate continued
25· ·remain silent or the right to counsel; correct?               25· ·questioning Mr. Moller after Mr. Moller made the


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com               YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 77 of 91

RICHARD DROOYAN                                                                                        September 12, 2018
MILKE vs CITY of PHOENIX                                                                                         305–308
                                                        Page 305                                                          Page 307
·1· ·statement that was the subject of that motion to              ·1· ·2010, U.S. District Lexis 148312 supports our position.
·2· ·suppress wouldn't be misconduct if the trial judge            ·2· · · · · · · ·MS. GREEN:· Because we're in the midsts of a
·3· ·believed that the statement wasn't an invocation of the       ·3· ·deposition, I'm not going to be searching Westlaw right
·4· ·right to remain silent or the right to counsel; correct?      ·4· ·now to look at the cases Tina read out.· But feel free
·5· · · · · · · ·MS. GREEN:· Form.                                 ·5· ·to -- I'm going to be continuing to object and listen to
·6· · · · · · · ·THE WITNESS:· I'd have to look at the             ·6· ·the testimony.
·7· ·evidence and how clear the invocation was and what            ·7· · · · · · · ·MS. BERKE:· Okay.· So once I finish my
·8· ·statements came before and after ultimately to reach          ·8· ·questioning, if you want to take a break and review the
·9· ·that conclusion.· But the fact that a trial court did         ·9· ·cases that Ms. Retts has identified to reassess your
10· ·not find there to be a Miranda violation would certainly      10· ·position, I'd encourage you to do that because, as
11· ·be supportive of an argument that he didn't                   11· ·Ms. Retts said earlier, if we go before the court on
12· ·intentionally violate Miranda in that situation.              12· ·this issue and the court agrees with our position, we're
13· ·BY MS. BERKE:                                                 13· ·going to ask the court to order plaintiff, or
14· · · Q.· The section of your report starting at Page 28         14· ·plaintiff's counsel to pay the expense for us to come
15· ·and ending at Page 29 on the Moller case, did                 15· ·back and finish this deposition.
16· ·plaintiff's counsel draft that?                               16· · · · · · · ·MS. GREEN:· I have heard what you've just
17· · · · · · · ·MS. GREEN:· I'm instructing the witness not       17· ·said, and I'm encouraging you to continue asking the
18· ·to answer the questions regarding drafts.· He's already       18· ·witness questions as I think -- I think I'm actually
19· ·answered multiple questions regarding the drafting            19· ·going to request a time check pretty soon.· I think
20· ·process, and I believe defense counsel have indicated         20· ·we're within the last hour of the deposition.· And I
21· ·that they wish to take the matter to the court.               21· ·believe we've gone over six -- certainly over six hours
22· · · · · · · ·MS. RETTS:· And I would also add that             22· ·at this point.· We can take a break -- break to check
23· ·United States Wall versus Vista Hospice Care supports         23· ·it, but we are going to stopping the dep at seven hours.
24· ·our position.                                                 24· · · · · · · ·MS. RETTS:· So it is your position that a --
25· ·///                                                           25· ·a deposition is only seven hours total; is that your

                                                      Page 306                                                                Page 308
·1· ·BY MS. BERKE:                                                 ·1· ·position?
·2· · · Q.· Going back to Pages 22 through 24, the section on ·2· · · · · · · ·MS. GREEN:· Seven.
·3· ·the Running Eagle case, did plaintiff's counsel draft    ·3· · · · · · · ·MS. RETTS:· Versus seven hours per side?
·4· ·that section?                                                 ·4· ·Because --
·5· · · · · · · ·MS. GREEN:· Instructing the witness not to        ·5· · · · · · · ·MS. GREEN:· Seven hours on the record.· We
·6· ·answer --                                                     ·6· ·can check the record, if you want, for how long.· But as
·7· ·BY MS. BERKE:                                                 ·7· ·we've been going through these deps, both, we've been --
·8· · · Q.· Going to --                                            ·8· ·yes, it's our position you have seven hours on the
·9· · · · · · · ·MS. GREEN:· -- from previous discussions and      ·9· ·record, all defense counsel.· And, in fact, it was
10· ·the dispute that's been stated on the record --               10· ·represented to us before that the city wasn't taking his
11· ·BY MS. BERKE:                                                 11· ·deposition, so, and that the county was, but here we
12· · · Q.· Going to --                                            12· ·are.
13· · · · · · · ·MS. GREEN:· -- multiple times.                    13· · · · · · · ·MS. BURGESS:· All counsel get to ask
14· · · · · · · ·MS. BERKE:· Sorry.· I keep thinking you're        14· ·questions in the course of the deposition.· That doesn't
15· ·finished.                                                     15· ·mean they are taking the deposition.· It just means that
16· · · · · · · ·MS. GREEN:· Sorry, no.· I'm talking very          16· ·they're addressing issues that came up.
17· ·calmly and slowly.                                            17· · · · · · · ·MS. RETTS:· I just want to clarify
18· ·BY MS. BERKE:                                                 18· ·because --
19· · · Q.· Page 24 through 25, the section on the King case, 19· · · · · · · ·MS. GREEN:· Respectfully, I don't want to
20· ·did plaintiff's counsel draft that section?              20· ·get into an argument with you guys on the record.
21· · · · · · · ·MS. GREEN:· I'm instructing the witness not  21· · · · · · · ·MS. RETTS:· Yeah, I just --
22· ·to answer, given the impermissible -- that the question  22· · · · · · · ·MS. GREEN:· My position is after we're seven
23· ·calls for protected testimony.                                23· ·hours on the record, it's plaintiff's position that
24· · · · · · · ·MS. RETTS:· I would also add that in              24· ·the -- under the rules, the deposition is complete.· And
25· ·addition to the other cases, MD versus United States,         25· ·I think that's consistent with the position we've taken


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                 YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 78 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            309–312
                                                          Page 309                                                           Page 311
·1· ·this entire litigation and there have been many, I mean,        ·1· · · Q.· Do you have any basis for concluding that this
·2· ·I think now over 30 depositions.                                ·2· ·matter would not have been turned down for prosecution
·3· · · · · · · ·So in any -- for the purposes of this               ·3· ·had Detective Saldate not conducted an interview of
·4· ·deposition -- for the purposes of this deposition, after        ·4· ·Mr. Sherman?
·5· ·seven hours, we are going to object to further                  ·5· · · · · · · ·MS. GREEN:· Form.
·6· ·questions.· Okay.                                               ·6· · · · · · · ·THE WITNESS:· Can you point me what page
·7· · · · · · · ·MS. RETTS:· And it's -- I just want to, just        ·7· ·you're quoting from?
·8· ·for point of clarification, just for the record, is that        ·8· ·BY MS. BERKE:
·9· ·your seven hours you're interpreting as the entire              ·9· · · Q.· Pages 29 and 30 of your report, you address the
10· ·defense side, regardless of who initiated the                   10· ·Sherman case.
11· ·questioning.                                                    11· · · A.· Okay.· And your question is now?
12· · · · · · · ·MS. GREEN:· For the purposes of this                12· · · Q.· You read that turn down memo; correct?
13· ·deposition, we object to further questioning by any             13· · · A.· Yes.
14· ·defense counsel beyond seven hours on the record.               14· · · Q.· And do you have any basis for concluding that
15· · · · · · · ·And if it's okay for us to take a brief             15· ·Sherman would not have been turned down for prosecution
16· ·30-second break right now for the time to be checked, I         16· ·had -- had Detective Saldate not conducted an interview
17· ·would appreciate that courtesy.                                 17· ·of Mr. Sherman?
18· · · · · · · ·MS. BERKE:· Okay.· And just for the record,         18· · · · · · · ·MS. GREEN:· Form.
19· ·there has been a substantial amount of discussion               19· · · · · · · ·THE WITNESS:· I'm not sure I reached that
20· ·regarding objections and that kind of thing, and it's           20· ·conclusion, but -- I guess I'm not sure I understand
21· ·our position that that does not count toward our                21· ·your question.
22· ·questioning --                                                  22· ·BY MS. BERKE:
23· · · · · · · ·MS. GREEN:· It's our position that it does.         23· · · Q.· You understand that there was a -- what -- well,
24· · · · · · · ·MS. BERKE:· Okay.                                   24· ·tell us what you recall about the turn down memo from
25· · · · · · · ·MS. GREEN:· And again, I've asked for a             25· ·Sherman.

                                                   Page 310                                                      Page 312
·1· ·30-second break to check the time, and I would like, if ·1· · · A.· I recall there was a turn down memo and I -- when
·2· ·you would, please respond and --                                ·2· ·I went through it, I thought there were five and
·3· · · · · · · ·MS. RETTS:· Yes.                                    ·3· ·possibly even six factors that were directly tied to the
·4· · · · · · · ·MS. GREEN:· -- see if we -- and we can go           ·4· ·interview of Sherman by Saldate.
·5· ·off record for the purpose of that.                             ·5· · · Q.· Let me show it to you.
·6· · · · · · · ·MS. BERKE:· Yes, that's fine.                       ·6· · · · · So this is Exhibit Number 62.· I'm going to show
·7· · · · · · · ·THE VIDEOGRAPHER:· Off the record then,             ·7· ·you the page that is Bates marked C_026025.· And that
·8· ·Counsel?                                                        ·8· ·lists the reasons for the turn-down; correct?
·9· · · · · · · ·MS. BERKE:· Yes.                                    ·9· · · A.· Yes, I believe so.
10· · · · · · · ·THE VIDEOGRAPHER:· We're off the record.            10· · · Q.· And my question is, well, how many of those
11· ·The time is 6:12 p.m.                                           11· ·relate to Detective Saldate's interview of Mr. Sherman?
12· · · · · · · ·(Recess.)                                           12· · · A.· Defendant said he had not understood his Miranda
13· · · · · · · ·THE VIDEOGRAPHER:· This marks the start of          13· ·rights; that's one.· Defendant highly intoxicated with
14· ·Media Unit 5.· We are on the record at 6:17 p.m.                14· ·interview; that's two.· Defendant crawled under a table
15· ·BY MS. BERKE:                                                   15· ·to get out of the light.· Arguably that relates to his
16· · · Q.· Section -- the section of your report starting at        16· ·condition at the time he was being interviewed.
17· ·Page 29 and ending on Page 30 regarding the Sherman 17· · · · · The next one is the victim's blood alcohol is --
18· ·case, did plaintiff's counsel draft that section?               18· ·the way I read this is victim's blood alcohol content of
19· · · · · · · ·MS. GREEN:· Instructing the witness not to          19· ·.27, so that was not the defendant, that was the victim.
20· ·answer.· Objecting on privilege grounds for the reasons         20· · · · · Defendant's statements are inconsistent with how
21· ·previously discussed.                                           21· ·crime occurred.· Blah, blah, blah.· And so I think that
22· ·BY MS. BERKE:                                                   22· ·relates to the interview.
23· · · Q.· With respect to the Sherman case, you recall what 23· · · · · No likelihood of conviction, that's not correctly
24· ·case that is?                                                   24· ·related to the interview.· It's basically related to the
25· · · A.· Yes, generally.                                          25· ·absence of sufficient evidence, I presume, to sustain a


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com              YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 79 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             313–316
                                                           Page 313                                                            Page 315
·1· ·conviction.                                                      ·1· ·BY MS. BERKE:
·2· · · · · Good possibility that defendant's -- something            ·2· · · Q.· Let me rephrase my question.
·3· ·inadmissible.· I think that's his -- defendant's                 ·3· · · · · You're not aware of a single case in which
·4· ·statements are inadmissible.· And that -- that relates           ·4· ·Detective Saldate testified -- let me start that over.
·5· ·to the interview.                                                ·5· · · · · Let's set aside the Milke case --
·6· · · · · And that insufficient evidence to prove -- I              ·6· · · A.· Okay.
·7· ·think that's the word -- defendant's guilt beyond a              ·7· · · Q.· -- where we have the Ninth Circuit decision;
·8· ·reasonable doubt.· That's sort similar to no likelihood          ·8· ·okay?
·9· ·of conviction.· So I -- I -- that's not directly                 ·9· · · A.· Okay.
10· ·relate -- related to the interview.                              10· · · Q.· You would agree that you're not aware of a single
11· · · · · So I have one, two, three, four, five of the              11· ·case where a court has determined that Detective Saldate
12· ·eight I think are related to the interview.                      12· ·knowingly or intentionally made a false statement under
13· · · Q.· Okay.· You would agree that if there was                  13· ·oath; correct?
14· ·sufficient evidence for there to be a likelihood of              14· · · · · · · ·MS. GREEN:· Form.
15· ·conviction of Mr. Sherman, separate and distinct from            15· · · · · · · ·THE WITNESS:· I would say that not in so
16· ·anything he said to Detective Saldate during his                 16· ·many words.· I think the Reynolds decision by the trial
17· ·interview, the prosecution could go forward; correct?            17· ·court finding that there was not a fair presentation
18· · · A.· Yes.· If they had enough evidence from which a            18· ·certainly relates to his testimony, which I think was
19· ·prosecutor was able to conclude that they had a                  19· ·false, regarding the description of the suspect and the
20· ·reasonable chance of conviction, they -- apart from any          20· ·time that the little boy saw the suspect.· But apart
21· ·statements that Mr. Sherman would make or made, then 21· ·from that, I'm unaware of any case that -- in which a
22· ·they could prosecute the case.                                   22· ·court had specifically found that he intentionally lied.
23· · · Q.· Right.· So anything detective -- any statements           23· ·BY MS. BERKE:
24· ·that Detective Saldate elicited from Mr. Sherman during          24· · · Q.· And you would agree that in the court's decision
25· ·his questioning of him did not place the state in any            25· ·in the Reynolds case, the court didn't state that

                                                           Page 314                                                  Page 316
·1· ·different position than it would have been had Detective ·1· ·Detective Saldate knowingly and intentionally made a
·2· ·Saldate not spoken with Mr. Sherman at all; correct?     ·2· ·false statement under oath; correct?
·3· · · A.· In the sense of looking at how much evidence they ·3· · · · · · · ·MS. GREEN:· Form.
·4· ·had to be able to prosecute Mr. Sherman, I would agree   ·4· · · · · · · ·THE WITNESS:· I would agree with you that
·5· ·with you.                                                ·5· ·the court did not use those words.
·6· · · · · · · ·MS. GREEN:· And, Lori, I'm sorry to          ·6· ·BY MS. BERKE:
·7· ·interject, but just in case this affects your line of    ·7· · · Q.· Let's talk about the Jones case.· That case is
·8· ·questioning, I'm happy to allow a 10 additional extra    ·8· ·addressed in -- or at Pages 31 and 32 of your report;
·9· ·minutes beyond seven hours on the record to account for  ·9· ·correct?
10· ·any discussions among counsel where you weren't able to 10· · · A.· Correct.
11· ·question the witness --                                  11· · · Q.· Did plaintiff's counsel draft that portion of
12· · · · · · · ·MS. BERKE:· Okay.                            12· ·your report?
13· · · · · · · ·MS. GREEN:· -- during that time.             13· · · · · · · ·MS. GREEN:· Objection.· I'm instructing the
14· · · · · · · ·MS. BERKE:· Thank you.                       14· ·witness not to answer that question.
15· ·BY MS. BERKE:                                            15· ·BY MS. BERKE:
16· · · Q.· You would agree that you're not aware of a single 16· · · Q.· You would agree that Detective Saldate had no
17· ·case where a court has determined that Armando Saldate 17· ·involvement in Mr. Jones being handcuffed to a table;
18· ·knowingly or intentionally made a false statement under  18· ·correct?
19· ·oath; correct?                                           19· · · A.· He didn't order him to be handcuffed, as far as I
20· · · · · · · ·MS. GREEN:· Form.                            20· ·know.
21· · · · · · · ·THE WITNESS:· I -- I think the Ninth Circuit 21· · · Q.· And you would agree that Detective Saldate did
22· ·decision in the Milke case reaches that conclusion.· If  22· ·not instruct anyone to place Mr. Jones in a room that
23· ·you're saying apart from that, I would agree with you.   23· ·that was locked; correct?
24· ·///                                                      24· · · · · · · ·MS. GREEN:· Form.
25· ·///                                                      25· · · · · · · ·THE WITNESS:· I'm not aware of him directing


                                                                                                        800.211.DEPO (3376)
                                                                                                        EsquireSolutions.com              YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 80 of 91

RICHARD DROOYAN                                                                                            September 12, 2018
MILKE vs CITY of PHOENIX                                                                                             317–320
                                                       Page 317                                                          Page 319
·1· ·that the door be locked.                                      ·1· · · · · · · ·THE REPORTER:· I'm sorry, I can't hear you.
·2· ·BY MS. BERKE:                                                 ·2· · · · · · · ·THE WITNESS:· It's either Fourth Amendment,
·3· · · Q.· You would agree that -- strike that.                   ·3· ·Fifth Amendment, but I'm -- as I said, I'm getting a
·4· · · · · Do you know what Detective Saldate's involvement       ·4· ·little tired on that.· But I think it -- I think --
·5· ·was in having Mr. Jones placed in a room?                     ·5· ·and -- and this is what I think the courts concluded,
·6· · · A.· I believe he directed another officer to place --      ·6· ·was you -- you put him in that room and you have a -- a
·7· ·to separate him from the other suspect and place him in       ·7· ·department policy that requires him to be handcuffed and
·8· ·an interview room.                                            ·8· ·you lock the door on him.· And you're the lead detective
·9· · · Q.· Right.· And you would agree that that, in and of       ·9· ·and you're directing all of this, that constitutes an
10· ·itself, is not an arrest; correct?                            10· ·arrest.
11· · · A.· If --                                                  11· · · · · · · ·And I think both of the courts were critical
12· · · · · · · ·MS. GREEN:· Form.                                 12· ·of the department, and the second court in particular
13· · · · · · · ·THE WITNESS:· If he wasn't free to leave, it      13· ·was critical of him by name.
14· ·constitutes an arrest.                                        14· ·BY MS. BERKE:
15· ·BY MS. BERKE:                                                 15· · · Q.· You would agree that neither the trial court nor
16· · · Q.· Well, what are the fact in what you just stated        16· ·the Court of Appeals concluded that Detective Saldate
17· ·where he was not free to leave?                               17· ·himself engaged in any misconduct; correct?
18· · · A.· As I understand from the Court of Appeals, they        18· · · · · · · ·MS. GREEN:· Form.
19· ·found that he was under arrest.· I'm just saying that if      19· · · · · · · ·THE WITNESS:· I would need to look at the
20· ·you place him in an interview room and that -- and he's       20· ·Court of Appeals decision in particular before I can
21· ·not free to leave, it constitutes an arrest.· Whether or      21· ·answer that yes or no.
22· ·not the door is locked, whether or not he's handcuffed,       22· ·BY MS. BERKE:
23· ·if he's not free to leave, under the -- the law, it           23· · · Q.· Okay.· Let me pull it up for you, if you could
24· ·constitutes an arrest.                                        24· ·hand me my iPad.
25· · · Q.· Okay.· But just with the facts that Detective          25· · · · · · · ·MS. GREEN:· I'm just going to pass that over

                                                        Page 318                                                                  Page 320
·1· ·Saldate communicated to another officer that he wanted        ·1· ·to you.
·2· ·Mr. Jones separated from the suspect and other witnesses ·2· · · · · · · ·MS. BERKE:· Sure.· Thanks.
·3· ·and placed in an interview room, just those facts, you        ·3· · · · · · · ·THE WITNESS:· Hold on a second, I might be
·4· ·would agree that that, in and of itself, without more,        ·4· ·able to answer it by looking at this report.
·5· ·does not constitute an arrest?                                ·5· · · · · · · ·I think the Court of Appeals -- and I -- and
·6· · · · · · · ·MS. GREEN:· Form.                                 ·6· ·I'll just read it to you because I -- I found it.· It's
·7· · · · · · · ·THE WITNESS:· Unless he told the suspect          ·7· ·at Footnote 4 of my report.
·8· ·that he was free to leave, I would not necessarily agree      ·8· · · · · · · ·"Defendant was not isolated and detained by
·9· ·with your conclusion.                                         ·9· ·accident.· Detective Saldate admits not only to
10· ·BY MS. BERKE:                                                 10· ·directing placement of defendant in the room, but also
11· · · Q.· So it's your testimony that a police officer has       11· ·to having absolutely no information linking him to any
12· ·to expressly state to an individual that they are free        12· ·crime at that time.· The police conduct did not involve
13· ·to leave, otherwise they are not free leave and it's an       13· ·an arguable mistake.· This was purposeful arrest lacking
14· ·arrest?                                                       14· ·in probable cause for the improper motive of
15· · · A.· If --                                                  15· ·investigation.· Manner of detention, handcuffing alone
16· · · · · · · ·MS. GREEN:· Form.                                 16· ·increased the flagrancy and the coercive nature."
17· · · · · · · ·THE WITNESS:· If you want to be careful and       17· · · · · · · ·To me, I mean, that seems to me to be
18· ·make sure that the defendant or the suspect doesn't           18· ·directed at Saldate and -- and nobody else, frankly.
19· ·think that he's under arrest, you better tell him that        19· ·BY MS. BERKE:
20· ·he's free to leave.· If you place him in an interview         20· · · Q.· You -- you would agree that it's appropriate to
21· ·room, you close the door on him, I think most suspects        21· ·separate suspects and witnesses to a crime; correct?
22· ·are going to conclude that they're not free to leave,         22· · · · · · · ·MS. GREEN:· Form.
23· ·which, therefore, constitutes an arrest for purpose of        23· · · · · · · ·THE WITNESS:· If you're -- let's -- let's
24· ·his Fourth Amendment, Fifth Amendment -- I'm getting          24· ·break this apart.· It's -- it is -- there's nothing
25· ·tired, but one of those amendments --                         25· ·improper in -- in taking witnesses and separating them


                                                                                                       800.211.DEPO (3376)
                                                                                                       EsquireSolutions.com                  YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 81 of 91

RICHARD DROOYAN                                                                                     September 12, 2018
MILKE vs CITY of PHOENIX                                                                                      321–324
                                                   Page 321                                                       Page 323
·1· ·from suspects and other witnesses, for that matter, and ·1· ·shots, or the other way around.· But basically his
·2· ·there's nothing improper in separating suspects.· The       ·2· ·testimony was inconsistent with the undisputed evidence
·3· ·issue is, is whether by separating suspects and placing     ·3· ·as to the number of shots.
·4· ·them in particular circumstances you have placed them       ·4· ·BY MS. BERKE:
·5· ·under arrest.· And -- and there -- there's nothing          ·5· · · Q.· You would agree that the court's order does not
·6· ·improper in doing that as long as you have probable         ·6· ·state that Armando Saldate testified incorrectly; right?
·7· ·cause.                                                      ·7· · · A.· I -- I don't know how you can reach any
·8· · · · · · · ·And what the Court of Appeals found is that     ·8· ·conclusion other than the court finding that the
·9· ·it was misconduct, and it was flagrant misconduct to        ·9· ·transcript -- that this is what the court reporter said
10· ·separate them, to put him in that room, isolate him         10· ·he -- he testified to.· They double-checked to see if
11· ·without having any probable cause for the purposes of       11· ·the notes were consistent with the transcript.· They
12· ·trying to elicit a confession.· That's what the Court of    12· ·matched.· And they -- therefore, in my judgment, the
13· ·Appeals is saying in the Jones case, and it is directed     13· ·court is concluding that's what he testified to and
14· ·at Saldate.· It isn't directed at any of the other          14· ·that's inconsistent with the undisputed facts.· That's
15· ·officers who were involved in this.                         15· ·why we're sending it back.
16· ·BY MS. BERKE:                                               16· · · Q.· Okay.· But you would agree that if the court
17· · · Q.· You would agree there is no express finding by       17· ·reporter made an error -- you testified earlier that
18· ·the court that Detective Saldate engaged in misconduct;     18· ·court reporters make errors on occasion; correct?
19· ·correct?                                                    19· · · · · · · ·MS. GREEN:· Form.
20· · · · · · · ·MS. GREEN:· Form.                               20· · · · · · · ·THE WITNESS:· It's not un- -- unknown for
21· · · · · · · ·THE WITNESS:· I guess I disagree with you.      21· ·court reporter to make an error.
22· ·I -- I read the court's comments in singling out him by     22· ·BY MS. BERKE:
23· ·name as a statement that he engaged in misconduct.          23· · · Q.· And if the court reporter makes an error --
24· ·BY MS. BERKE:                                               24· · · A.· Except for our court reporter.
25· · · Q.· Okay.· Do you have -- do you have any other basis 25· · · Q.· -- that error is going to be in the court

                                                     Page 322                                                            Page 324
·1· ·other than what is stated in the Court of Appeals        ·1· ·reporter's notes; correct?
·2· ·decision?                                                ·2· · · · · · · ·MS. GREEN:· Form.
·3· · · A.· No.· I don't think I need any other basis other   ·3· · · · · · · ·THE WITNESS:· It could be.
·4· ·than what the court wrote and who -- who the court       ·4· ·BY MS. BERKE:
·5· ·identified in the police department as being responsible ·5· · · Q.· And then the transcript -- or the error is going
·6· ·for the illegal arrest.                                  ·6· ·to carry over onto the transcript; correct?
·7· · · Q.· Going to the Rodriguez case, the case in which    ·7· · · A.· If the court reporter got the testimony wrong in
·8· ·the transcript stated that -- the transcript from the    ·8· ·the first place, then I would expect it to be in the
·9· ·grand jury proceeding stated that the deceased was shot ·9· ·notes and carried over into the transcript.
10· ·four times.                                              10· · · Q.· Right.· So if the court reporter made an error in
11· · · · · Do you recall that case?                          11· ·typing the number four, four shots or shot four times,
12· · · A.· Correct.· Right.                                  12· ·then that error carried over to the transcript; correct?
13· · · Q.· You would agree that what the court stated in its 13· · · · · · · ·MS. GREEN:· Form.
14· ·order granting the motion for redetermination of         14· · · · · · · ·THE WITNESS:· If the court reporter made an
15· ·probable cause is that the court reporter's notes        15· ·initial error in the taking it down, then I would agree
16· ·matched the transcript; correct?                         16· ·with you that then it would have been carried over into
17· · · · · · · ·MS. GREEN:· Form.                            17· ·the transcript.
18· · · · · · · ·THE WITNESS:· I think that's what the court  18· ·BY MS. BERKE:
19· ·said.· The -- the court -- there was an argument that    19· · · Q.· Right.· So the fact that the court is stating
20· ·the court reporter got it wrong.· And the -- the court,  20· ·that the court reporter's notes matched the transcript
21· ·I -- as I read it, directed the court reporter to check  21· ·simply means that the transcript accurately reflects
22· ·her notes, and her notes were consistent with the        22· ·what the court reporter typed; correct?
23· ·transcript.· And that was the -- and the court said --   23· · · · · · · ·MS. GREEN:· Form.
24· ·and then basically, therefore, the court found that he   24· · · · · · · ·THE WITNESS:· As I understood it, this is
25· ·testified as to one shot and -- and there were four      25· ·what the court reporter saying occurred in the grand


                                                                                                 800.211.DEPO (3376)
                                                                                                 EsquireSolutions.com               YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 82 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          325–328
                                                        Page 325                                                       Page 327
·1· ·jury, and the -- the court had to resolve that issue.         ·1· ·wrote down and took it down and the basis for a -- the
·2· ·And -- and in trying to resolve that issue, the court         ·2· ·conclusion that she got it right.· It is possible that
·3· ·decided I'm going to go double-check to see whether or        ·3· ·they just authenticated the transcript without the
·4· ·not the mistake was there was a mistake between the           ·4· ·testimony of the court reporter.
·5· ·transcription and the -- the transcript.· And there           ·5· · · Q.· Well, according to your report at Page 33, you --
·6· ·wasn't.                                                       ·6· ·you quote the court's ruling.· And what it states is,
·7· · · · · · · ·And so, as I read it, the court is, in            ·7· ·quote, "The court having been informed that the
·8· ·effect, saying, okay, I accept the testimony of the           ·8· ·reporter's notes and the transcript of the grand jury
·9· ·court reporter that this is what he said and, therefore,      ·9· ·both reflect that the testimony of the state's witness
10· ·send it back and do it over again.                            10· ·was that the deceased was shot four times.· And the
11· ·BY MS. BERKE:                                                 11· ·court, having been advised by the state and the defense
12· · · Q.· But the -- the court didn't render a conclusion        12· ·counsel in the hearing of this matter, that the facts in
13· ·that the court reporter heard Detective Saldate's             13· ·this case are undisputed, that the deceased was shot
14· ·testimony correctly; right?                                   14· ·only one time, it is order granting the motion for
15· · · A.· I assume, such as I understand it, they were           15· ·redetermination of probable cause," end quote.
16· ·making the argument that the court reporter got it            16· · · · · Did I read that correctly?
17· ·wrong.· If the court agreed with that, then the court         17· · · A.· You did.
18· ·would not have sent it back for a redetermination of          18· · · Q.· And so all the court is saying is that the court
19· ·probable cause.· But as I understand the record in that       19· ·reporter's notes match the transcript in stating that
20· ·case, the court rejected the argument that it was just a      20· ·the testimony was that the deceased was shot four times.
21· ·mistake by the court reporter and, therefore, ordered it      21· ·The court isn't saying that the court -- that the court
22· ·to be redone.                                                 22· ·reporter didn't make an error; correct?
23· · · · · That -- that's my understanding of the record in       23· · · · · · · ·MS. GREEN:· Form.
24· ·that case, that the prosecution argued that she got it        24· · · · · · · ·THE WITNESS:· Let me back up for a second.
25· ·wrong and she -- the court had to resolve that and            25· ·What -- it's my understanding --

                                                   Page 326                                                                  Page 328
·1· ·rejected the prosecution's argument and ordered them to ·1· · · · · · · ·(Telephonic interruption.)
·2· ·redo it.                                                      ·2· · · · · · · ·MS. GREEN:· I apologize.
·3· · · Q.· How would one prove that a court reporter made an ·3· · · · · · · ·MS. BERKE:· That's okay.
·4· ·error in this instance?                                       ·4· · · · · · · ·THE WITNESS:· What I understand is the
·5· · · · · · · ·MS. GREEN:· Form.                                 ·5· ·defense made a motion based upon the reporter's
·6· · · · · · · ·THE WITNESS:· I guess I would have to know        ·6· ·transcript of the grand jury proceedings in which the
·7· ·what other evidence might be out there, what evidence         ·7· ·reporter is certifying that the transcript is a true and
·8· ·that they tried to rely on to prove that the court            ·8· ·correct statement of the proceedings before the grand
·9· ·reporter made an error and were unsuccessfully [sic] in       ·9· ·jury.· That is, in effect, the court reporter's
10· ·proving it.· So I'm not sure that I can answer the            10· ·certification or testimony.
11· ·question as a -- as a hypothetical.· But my                   11· · · · · · · ·The -- the prosecution then comes in and
12· ·understanding is that, in this case, the District             12· ·say, no, no, no, the court reporter got it wrong.· He
13· ·Attorney's Office, the prosecutors tried to convince the      13· ·didn't make an error.· The court says, okay,
14· ·court that the court reporter made an error and offered       14· ·notwithstanding that the court reporter has certified it
15· ·whatever proof they may have offered, and the court           15· ·as true and correct, I'm going to go double-check to see
16· ·rejected that.                                                16· ·whether the transcript matches the transcript.· The
17· ·BY MS. BERKE:                                                 17· ·transcription, the -- the notes, let's just call it the
18· · · Q.· You testified a little while ago that the court        18· ·notes, matches the transcript.
19· ·reporter testified; correct?                                  19· · · · · · · ·The court did that, more likely the parties
20· · · · · · · ·MS. GREEN:· Form.                                 20· ·to do that.· And the parties then informed the court
21· · · · · · · ·THE WITNESS:· I -- I think I did say that.        21· ·that the notes matched the transcript.· So you had a
22· ·BY MS. BERKE:                                                 22· ·certification from the court reporter double-checked by
23· · · Q.· Where -- where did you get that from?                  23· ·the court, and the court's concluding that the testimony
24· · · A.· It was at least my impression that this was            24· ·that was before the grand jury is inconsistent with the
25· ·offered into evidence as to what the court reporter           25· ·undisputed facts.· Therefore, you got to do it again.


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 83 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          329–332
                                                         Page 329                                                              Page 331
·1· ·Because if the court concluded that the court reporter         ·1· ·BY MS. BERKE:
·2· ·just got it wrong, there wouldn't [sic] be no reason to        ·2· · · Q.· So even when you have that certification, it
·3· ·do it over again.                                              ·3· ·doesn't necessarily mean that the transcript is a
·4· ·BY MS. BERKE:                                                  ·4· ·hundred percent accurate; right?
·5· · · Q.· But the court wouldn't have any way to know             ·5· · · A.· It's --
·6· ·whether the court reporter had it right or wrong;              ·6· · · · · · · ·MS. GREEN:· Form.· Argumentative.
·7· ·correct?                                                       ·7· · · · · · · ·THE WITNESS:· It's -- I would agree you,
·8· · · A.· The court reporter -- the court has the court           ·8· ·it's not a guarantee.
·9· ·reporter's certification saying this is a true and             ·9· ·BY MS. BERKE:
10· ·correct -- correct transcript of the grand jury                10· · · Q.· Right.· So on what basis are you concluding that
11· ·proceedings, and then matches that with what is in the         11· ·that certification establishes that the court reporter's
12· ·notes.· And the court then reaches the conclusion that         12· ·having typed that the decedent was shot four times was
13· ·the court reporter's -- that is what the court reporter        13· ·accurate?
14· ·wrote down and -- and the court reporter got it correct.       14· · · A.· Based upon the court then ordering the parties to
15· ·So that's what the court bases its ruling on and,              15· ·check the notes to see whether the notes are consistent
16· ·therefore, orders that it to be done over again because        16· ·with the transcript.· And based upon that, that
17· ·the information presented to the grand jury was not            17· ·certainly, in my judgment, eliminates one possible
18· ·accurate.                                                      18· ·source of error.· Not 100 percent.· I -- it's not a
19· · · Q.· Did you review the certification you just               19· ·guarantee, I would agree with you.· But based upon the
20· ·referenced?                                                    20· ·court reporter's transcript certification and checking
21· · · A.· No, I did not.                                          21· ·it up against the notes, I think the court concluded
22· · · Q.· Well, how do you know it exists?                        22· ·that that was what the testimony that was presented to
23· · · A.· Certainly every transcript I've ever seen has a         23· ·the grand jury.
24· ·certification from the reporter that it's true and             24· · · Q.· Isn't the court simply doing the safest thing to
25· ·accurate, and it is -- if it's not in that case, then          25· ·prevent a basis for appeal by ordering probable cause be

                                                      Page 330                                                                 Page 332
·1· ·that would be the -- an exception.                             ·1· ·redetermined by the grand jury?
·2· · · Q.· Okay.· So every transcript prepared by a court          ·2· · · A.· I would -- I would certainly agree with you, it's
·3· ·reporter has the certification that it's true and              ·3· ·one possible interpretation --
·4· ·accurate; correct?                                             ·4· · · Q.· Okay.
·5· · · · · · · ·MS. GREEN:· Form.                                  ·5· · · A.· -- of it.
·6· · · · · · · ·THE WITNESS:· It -- right.· It's a --              ·6· · · Q.· And so you just testified that it's not a hundred
·7· ·there's a form certificate that -- that -- that the            ·7· ·percent certain that the court reporter got it right;
·8· ·court reporter took it down and this accurately                ·8· ·correct?
·9· ·represents what the court reporter heard in the                ·9· · · A.· There's no guarantee.
10· ·proceeding or the trial or whatever.                           10· · · Q.· And so it's possible, isn't it, that Detective
11· ·BY MS. BERKE:                                                  11· ·Saldate didn't testify incorrectly on that issue?
12· · · Q.· But you also testified a little while ago that          12· · · A.· There's a possibility of that, I agree.
13· ·court reporters make errors; correct?                          13· · · Q.· And if Detective Saldate testified at his
14· · · A.· Sure.                                                   14· ·deposition in this case that the court reporter got it
15· · · · · · · ·MS. GREEN:· Form.                                  15· ·wrong and that he testified that the decedent was shot
16· ·BY MS. BERKE:                                                  16· ·only one time, you don't have any basis for disputing
17· · · Q.· And so even when a court reporter has made              17· ·that testimony, do you?
18· ·errors, they're certifying that the transcript is true         18· · · · · · · ·MS. GREEN:· Form.
19· ·and accurate; correct?                                         19· · · · · · · ·THE WITNESS:· Other than based upon all of
20· · · A.· Correct.                                                20· ·the evidence that I reviewed and seen, I don't find
21· · · · · · · ·MS. GREEN:· Argumentative.                         21· ·Detective Saldate to be a particularly creditable
22· · · · · · · ·THE WITNESS:· Correct.                             22· ·witness.
23· · · · · · · ·THE REPORTER:· Sorry, Ms. Green?                   23· ·BY MS. BERKE:
24· · · · · · · ·MS. GREEN:· Argumentative.                         24· · · Q.· So your opinion that Detective Saldate's
25· · · · · · · ·THE WITNESS:· Correct.                             25· ·testimony in the Rodriguez case was false is based on a


                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com                 YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 84 of 91

RICHARD DROOYAN                                                                                        September 12, 2018
MILKE vs CITY of PHOENIX                                                                                         333–336
                                                       Page 333                                                              Page 335
·1· ·credibility assessment that you made of Detective            ·1· ·okay?
·2· ·Saldate?                                                     ·2· · · A.· Okay.
·3· · · A.· It -- it --                                           ·3· · · Q.· And you will recall that many of the questions
·4· · · · · · · ·MS. GREEN:· Form.                                ·4· ·from the attorneys for -- withdrawn.
·5· · · · · · · ·THE WITNESS:· It is certainly influenced by      ·5· · · · · For Mr. Eaves, the -- one of the attorneys from
·6· ·my overall impression of Detective Saldate's credibility     ·6· ·the county, presumed that a list must be created to
·7· ·based upon all of the evidence I've seen about him.          ·7· ·track Giglio or Brady material.
·8· ·BY MS. BERKE:                                                ·8· · · A.· Okay.
·9· · · Q.· Setting aside your view as to his credibility,        ·9· · · Q.· Do you -- do you recall those questionings for --
10· ·you would agree that you don't have any evidence to          10· ·which included the word "list," Brady list, Giglio list,
11· ·refute his testimony that he testified at that grand         11· ·in it?
12· ·jury proceeding that the decedent was shot one time;         12· · · A.· I recall a --
13· ·correct?                                                     13· · · · · · · ·MS. BURGESS:· Foundation.
14· · · · · · · ·MS. GREEN:· Form.                                14· · · · · · · ·THE WITNESS:· I recall a series of questions
15· · · · · · · ·THE WITNESS:· Other than the court               15· ·in which the word "list" was included in the question.
16· ·reporter's notes and -- and certification of the grand       16· ·BY MS. GREEN:
17· ·jury transcript, yeah, I don't know of any other             17· · · Q.· Right.· And -- and you would agree that creating
18· ·evidence that exists.                                        18· ·a list of Giglio officers is certainly not the only
19· ·BY MS. BERKE:                                                19· ·mechanism that a prosecutor's office can use to track
20· · · Q.· You testified earlier that the court found in         20· ·Giglio or Brady material; correct?
21· ·Rodriguez that the court reporter transcribed the            21· · · A.· Back in the time period that we were talking
22· ·testimony correctly.                                         22· ·about, yes, I would agree with that.
23· · · · · Where is that finding in the court's order?           23· · · Q.· And, in fact, from when -- to your knowledge,
24· · · A.· I think what I said was the court found that the      24· ·from, for example, when you became a prosecutor in 1978
25· ·transcript matched the notes and, therefore, that she --     25· ·through 1994, there was always an obligation to turn

                                                     Page 334                                                                Page 336
·1· ·in preparing the transcript, it was based upon what      ·1· ·over Giglio material to defense; correct?
·2· ·was -- it was accurately based upon what was in the          ·2· · · · · · · ·MS. BURGESS:· Foundation.
·3· ·notes.                                                       ·3· · · · · · · ·THE WITNESS:· Correct.
·4· · · Q.· Okay.· So you would agree that the notes may be       ·4· · · · · · · ·MS. BERKE:· Form.
·5· ·incorrect?                                                   ·5· ·BY MS. GREEN:
·6· · · · · · · ·MS. GREEN:· Form.                                ·6· · · Q.· And your office did have a mechanism in place to
·7· · · · · · · ·THE WITNESS:· I -- I won't agree that the        ·7· ·track that information and ensure it was disseminated
·8· ·notes are incorrect.· It is possible that the notes were     ·8· ·appropriately; correct?
·9· ·not correct.                                                 ·9· · · A.· Information was --
10· ·BY MS. BERKE:                                                10· · · · · · · ·MS. RETTS:· Foundation.
11· · · Q.· And if the poss- -- and if the notes were not         11· · · · · · · ·THE WITNESS:· -- reported to the chief of
12· ·correct, then the transcript would not be correct?           12· ·the criminal division, who would look at any cases
13· · · A.· I would agree with you.                               13· ·involving allegations of misconduct, dismissals because
14· · · · · · · ·MS. BERKE:· That's all I have.· Thank you.       14· ·of misconduct, suppression of evidence, things like
15· · · · · · · ·MS. ODEGARD:· No questions.                      15· ·that.· And -- and that information was always reported
16· · · · · · · ·MS. GREEN:· Okay.· I have very limited           16· ·to the chief of the Criminal Division, my predecessor,
17· ·follow-up.                                                   17· ·Robert Brosio.
18                                                                18· ·BY MS. BERKE:
19· · · · · · · · · · · · · EXAMINATION                           19· · · Q.· And it was your understanding as a prosecutor
20· ·BY MS. GREEN:                                                20· ·that that was the mechanism in place?
21· · · Q.· Mr. Drooyan, I know it's now been some hours ago, 21· · · A.· That was the way we --
22· ·but I want to take you back to some questioning from         22· · · · · · · ·MS. BERKE:· Form.
23· ·attorneys for Maricopa County where they -- where you        23· · · · · · · ·THE WITNESS:· -- would identify and track
24· ·were asked questions about mechanisms for tracking           24· ·Giglio material regarding law enforcement officers if we
25· ·Giglio and Brady material when you were a prosecutor;        25· ·made a determination that they were not otherwise


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 85 of 91

RICHARD DROOYAN                                                                                           September 12, 2018
MILKE vs CITY of PHOENIX                                                                                            337–340
                                                         Page 337                                                          Page 339
·1· ·disqualified from testifying in our cases.                     ·1· ·than the Milke case and his deposition testimony in this
·2· ·BY MS. GREEN:                                                  ·2· ·case; correct?
·3· · · Q.· And that was true from the time you became a            ·3· · · · · · · ·MS. BERKE:· Form.
·4· ·prosecutor in 1978 up through the early 1990s at least,        ·4· · · · · · · ·THE WITNESS:· I'm sorry.· Could you repeat
·5· ·that mechanism was in place; correct?                          ·5· ·the question.
·6· · · A.· My predecessor was in that position from the time       ·6· · · · · · · ·MS. GREEN:· Strike that.
·7· ·I joined in 1978 until he retired in the end of 1993.          ·7· ·BY MS. GREEN:
·8· ·Including a period of time when I was not in the U.S.          ·8· · · Q.· Yes, absolutely.
·9· ·Attorney's Office.                                             ·9· · · · · You've reviewed a number of document -- documents
10· · · Q.· And it was your understanding that prosecutors          10· ·in this case; correct?
11· ·were using that mechanism to report Giglio information         11· · · A.· Yes.
12· ·bearing on witness credibility, even if it wasn't              12· · · Q.· And those documents pertain to multiple other
13· ·information rising to the level such that an officer was       13· ·cases, criminal prosecutions in which Saldate was a
14· ·totally compromised; correct?                                  14· ·witness; correct?
15· · · · · · · ·MR. EAVES:· Foundation.                            15· · · · · · · ·MR. RETTS:· Form.
16· · · · · · · ·THE WITNESS:· Well, you had to report the          16· · · · · · · ·MS. BERKE:· Vague.
17· ·information in order to make the determination whether         17· · · · · · · ·THE WITNESS:· There were -- there were a --
18· ·or not the officer was so compromised.· So you first           18· ·a number of different cases in which he had testified as
19· ·have to report the information, and then a determination       19· ·a witness.
20· ·is made as to whether or not the officer is compromised. 20· ·BY MS. GREEN:
21· ·And if a determination that he's not compromised, the    21· · · Q.· Right.· Or -- and as your report reflects,
22· ·chief of the Criminal Division has that information.           22· ·reviewing these documents, you found a number of
23· ·BY MS. GREEN:                                                  23· ·instances where there was evidence that tended to impugn
24· · · Q.· And it's your understanding and experience that         24· ·Saldate's credibility as a witness; correct?
25· ·it was the responsibility of the -- under this mechanism       25· · · · · · · ·MS. BERKE:· Objection --

                                                         Page 338                                                    Page 340
·1· ·that you just described, that was the responsibility of  ·1· · · · · · · ·MS. RETTS:· Form.· Foundation.
·2· ·the chief to disseminate that information as needed if   ·2· · · · · · · ·MS. BERKE:· -- foundation.
·3· ·that witness was called again to testify in a subsequent ·3· · · · · · · ·THE WITNESS:· Yes.
·4· ·matter?                                                  ·4· ·BY MS. GREEN:
·5· · · · · · · ·MS. RETTS:· Form.                            ·5· · · Q.· Including court findings; correct?
·6· · · · · · · ·MS. BERKE:· Join.                            ·6· · · · · · · ·MS. BERKE:· Objection; foundation.
·7· · · · · · · ·THE WITNESS:· To the extent that -- that     ·7· · · · · · · ·THE WITNESS:· There were court findings.
·8· ·cases were going to involve that police officer or       ·8· ·BY MS. GREEN:
·9· ·federal agent to testify in the future, the person who   ·9· · · Q.· Police reports indicating that he intentionally
10· ·had that information was the chief of the Criminal       10· ·violated a suspect's Miranda rights; correct?
11· ·Disvision.· And he would have to make sure that that     11· · · · · · · ·MS. BERKE:· Objection; foundation.
12· ·information was disseminated as necessary and            12· · · · · · · ·MS. BURGESS:· Form.· Foundation.
13· ·appropriate in the future.                               13· · · · · · · ·MS. BERKE:· Misstates evidence.
14· ·BY MS. GREEN:                                            14· · · · · · · ·THE WITNESS:· There were police reports that
15· · · Q.· It was your understanding he did that; correct?   15· ·were evidence of him intentionally violating suspects'
16· · · · · · · ·MS. BURGESS:· Foundation.                    16· ·Miranda rights, that's correct.
17· · · · · · · ·THE WITNESS:· Assume -- it was my            17· ·BY MS. GREEN:
18· ·understanding as -- as to how we -- we handled the       18· · · Q.· And just want to ask you if you were in
19· ·situation, and that was the mechanism for disseminating  19· ·possession of this information as a prosecutor, what --
20· ·Giglio material.                                         20· ·when you were acting as a prosecutor, what would you
21· ·BY MS. GREEN:                                            21· ·have done with that information?
22· · · Q.· And as has been discussed, you've reviewed a      22· · · · · · · ·MS. BERKE:· Objection; vague.
23· ·number of documents pertaining to Saldate's conduct and 23· · · · · · · ·MS. BURGESS:· Objection; form, foundation.
24· ·other cases, including court orders and findings and --  24· · · · · · · ·MS. BERKE:· Speculation.· Foundation.
25· ·as well as testimony from Saldate, both in cases other   25· · · · · · · ·THE WITNESS:· If we're talking about the


                                                                                                      800.211.DEPO (3376)
                                                                                                      EsquireSolutions.com            YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 86 of 91

RICHARD DROOYAN                                                                                 September 12, 2018
MILKE vs CITY of PHOENIX                                                                                  341–344
                                                          Page 341                                                   Page 343
·1· ·cumulative effect of all of this information, if I were  ·1· ·have that -- relying on the detective's testimony.
·2· ·going to go forward -- well, I -- I -- I personally      ·2· · · · · · · ·MS. BURGESS:· Sir, if you don't mind, the
·3· ·would have a discussion about -- with the police         ·3· ·court reporter is having a hard time --
·4· ·department about whether or not we could have -- we can  ·4· · · · · · · ·THE WITNESS:· Oh, I'm sorry.· I'm sorry.
·5· ·be prosecuting any cases based upon the testimony of     ·5· ·Thank you.
·6· ·this officer.· And if a decision was made that we were   ·6· · · · · · · ·MS. BURGESS:· -- understanding what you're
·7· ·going to go forward and continue to prosecute based upon ·7· ·saying because your head is turned.
·8· ·the testimony of this officer, I would make sure that    ·8· · · · · · · ·THE WITNESS:· Getting late now.· Thank you.
·9· ·the evidence was turned over to defense counsel to make  ·9· ·Thank you.
10· ·sure that we'd satisfied our Brady/Giglio obligations.   10· ·BY MS. GREEN:
11· ·BY MS. GREEN:                                            11· · · Q.· You've been asked a lot of questions today about
12· · · Q.· And I'll just take a specific example.            12· ·your opinions as to whether or not Saldate lied.
13· · · · · If you were in -- if you were the line            13· · · · · Would you agree the ultimate determination in
14· ·prosecutor -- if you were line prosecutor, and in the    14· ·this civil matter as to whether or not Saldate lied
15· ·course of a case, you became aware of the court order in 15· ·is -- in a particular instance or not is a determination
16· ·Reynolds that has been discussed at length today, under  16· ·for the jury?
17· ·the mechanisms that you've discussed, what -- what would 17· · · · · · · ·MS. BURGESS:· Form.· Foundation.
18· ·you have done with that court order in terms of --       18· · · · · · · ·MS. BERKE:· Join.
19· · · A.· If I were a prosecutor --                         19· · · · · · · ·THE WITNESS:· To the extent that a witness's
20· · · Q.· -- reporting?                                     20· ·credibility is in issue that -- the question of whether
21· · · · · · · ·MS. BURGESS:· Form.· Foundation.             21· ·or not that witness has lied either on the stand in that
22· · · · · · · ·MS. BERKE:· Objection; speculation.          22· ·case or on prior occasions, I think would be ultimately
23· ·Foundation.· Vague.                                      23· ·a determination for the jury in the absence of a perjury
24· · · · · · · ·MS. BURGESS:· Join.                          24· ·conviction.
25· · · · · · · ·THE WITNESS:· Okay.· Is --                   25· ·///

                                                          Page 342                                                    Page 344
·1· ·BY MS. GREEN:                                            ·1· ·BY MS. GREEN:
·2· · · Q.· In terms of the mechanism you've --               ·2· · · Q.· And whether or not someone, in fact, told a lie
·3· · · A.· Well, if I understood your question correctly,    ·3· ·is a factual question; correct?
·4· ·if -- if I were prosecuting a case depending upon the    ·4· · · A.· Yes, I would say that's usually the case.
·5· ·testimony of Detective Saldate and I became aware of the ·5· · · Q.· Now, your report does outline evidence that
·6· ·court's finding in the Reynolds case, I would disclose   ·6· ·you've seen in the record here that supports the
·7· ·that information to the attorney for the defendant in    ·7· ·conclusion that Saldate lied in a number of cases;
·8· ·the case that I was prosecuting based upon his           ·8· ·correct?
·9· ·testimony.                                               ·9· · · · · · · ·MS. BERKE:· Objection; foundation.
10· · · Q.· And would you also have made efforts to make the  10· · · · · · · ·MS. RETTS:· Form.
11· ·chief aware pursuant to the mechanisms in place so that  11· · · · · · · ·MS. BERKE:· Vague.
12· ·he could disseminate that information as needed in the   12· · · · · · · ·THE WITNESS:· So if you're in a --
13· ·future?                                                  13· · · · · · · ·MS. BERKE:· Misstates evidence.
14· · · · · · · ·MS. BERKE:· Objection; vague.· Speculation.  14· · · · · · · ·THE WITNESS:· If you're in a trial, and
15· ·Foundation.                                              15· ·you're the prosecutor, and you have all of this evidence
16· · · · · · · ·THE WITNESS:· If I were aware in case        16· ·about Saldate, you try to argue these were mistakes,
17· ·Number 2 about problems with Saldate's testimony in case 17· ·they were not intentional, they would still have some
18· ·Number 1 in which there had been a finding by a court    18· ·bearing on his credibility if there were repeated
19· ·that there was not a full, fair, impartial presentation  19· ·instances in which the testimony was wrong.
20· ·of the evidence, I would have brought that to the        20· · · · · · · ·And if you're the defense attorney in that
21· ·attention to the chief of Criminal Division.· Even if    21· ·case, you are going to argue that this is a pattern of
22· ·the Reynolds wasn't a case that I had been handling.     22· ·intentional lies and false statements and that he should
23· · · · · · · ·But when I became aware of that evidence, I  23· ·not be believed under any circumstances.· Ultimately,
24· ·would have told the chief of the Criminal Division, and  24· ·the jury will reach that conclusion.
25· ·I would have told him about the problems that we would   25· · · · · · · ·But prosecutors will make a preliminary


                                                                                             800.211.DEPO (3376)
                                                                                             EsquireSolutions.com                YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 87 of 91

RICHARD DROOYAN                                                                                              September 12, 2018
MILKE vs CITY of PHOENIX                                                                                               345–348
                                                            Page 345                                                                 Page 347
·1· ·determination as to how bad the evidence might be.· And           ·1· · · Q.· Now, when you wrote your report and -- for the
·2· ·if the evidence is bad enough, they won't bring the case          ·2· ·purposes of evaluating whether something constituted a
·3· ·based upon that testimony of that officer.· But they're           ·3· ·Miranda violation in the records relating to Saldate,
·4· ·going to bring -- they're going to make their arguments           ·4· ·the key issue is the law on Miranda in place at the time
·5· ·from one perspective.· Defense lawyers are going to make ·5· ·of the alleged violation?
·6· ·their arguments from a different perspective.                     ·6· · · · · · · ·MS. BURGESS:· Object to the form of the
·7· · · · · · · ·But Brady and Giglio says the prosecutor has          ·7· ·question.
·8· ·to turn over all that information so the defense                  ·8· · · · · · · ·MS. RETTS:· Form.· Foundation.
·9· ·attorney has it, and the defense attorney can then                ·9· · · · · · · ·MS. BERKE:· Join.
10· ·attack the credibility of the witness based upon those            10· · · · · · · ·THE WITNESS:· I actually -- excuse me.
11· ·prior instances of testimony.                                     11· ·Excuse me.· I think you're confusing two things. I
12· ·BY MS. GREEN:                                                     12· ·thought the question was related to Brady and what the
13· · · Q.· In other words, you're not here today to testify           13· ·law was with respect to Brady.
14· ·as a fact witness as to whether or not Saldate lied in            14· ·BY MS. GREEN:
15· ·this specific instance?· You're here to testify as an             15· · · Q.· Actually --
16· ·expert regarding the evidence you see here bearing on             16· · · A.· And maybe I misunderstood.
17· ·his credibility?                                                  17· · · Q.· And -- and -- withdrawn.· I think I'm not --
18· · · · · · · ·MS. BURGESS:· Objection; form and                     18· · · · · To clarify, you were asked some questions about
19· ·foundation.                                                       19· ·the law on Brady and shown a 2012 case?
20· ·BY MS. GREEN:                                                     20· · · A.· Right.
21· · · Q.· This needed to be tracked and disclosed; correct?          21· · · Q.· And you were -- and I apologize, I referenced a
22· · · · · · · ·MS. BERKE:· Objection; vague.· Foundation.            22· ·case, but I didn't intend to reference that case.
23· ·Speculation.                                                      23· · · · · And then you were also asked some questions about
24· · · · · · · ·THE WITNESS:· I would say, ultimately, I am           24· ·the law on Miranda and whether you know a Davis Supreme
25· ·testifying that the information that I am aware of with           25· ·Court case.· I don't believe she showed it to you,

                                                       Page 346                                                                      Page 348
·1· ·respect to Saldate's prior testimony in these various      ·1· ·which --
·2· ·different cases had to have been turned over.· I -- I             ·2· · · A.· Oh.
·3· ·tend to view it in light more favorable to how defense            ·3· · · Q.· -- a Davis Supreme Court case and what the case
·4· ·attorneys might view it, given the pattern that I see             ·4· ·says.· And so I, in fact, want to talk to you a little
·5· ·here.                                                             ·5· ·bit about the law on Miranda, not the law on Brady --
·6· · · · · · · ·But ultimately it has to be turned over.              ·6· · · A.· Okay.
·7· ·Whether it's a mistake, whether it's unintentional,               ·7· · · Q.· -- though you were questioned about both.
·8· ·whether it's intentional, whether it's misleading, it             ·8· · · A.· Okay.· Now I understand.
·9· ·all has to be turned over because it all bears on his             ·9· · · Q.· And so, again, for the purposes of your
10· ·credibility as a witness.· And then, ultimately, it is            10· ·evaluating whether or not Saldate engaged in the Miranda
11· ·for the jury to make that determination, having a full            11· ·violations, in the documents you -- and evidence you
12· ·presentation of the evidence by both the prosecutor and           12· ·reviewed, the key question is the law at the time of the
13· ·the defense counsel.                                              13· ·alleged misconduct; correct?
14· · · · · · · ·But it's the prosecutor's obligation to make          14· · · · · · · ·MS. RETTS:· Form.· Foundation.
15· ·sure that there is that obligation for a full and fair            15· · · · · · · ·MS. BERKE:· Join.
16· ·presentation of the evidence to the jury.                         16· · · · · · · ·THE WITNESS:· Yeah, in order to determine
17· ·BY MS. GREEN:                                                     17· ·whether or not he engaged in a violation, you have to
18· · · Q.· I want to take you back very quickly to -- you             18· ·know what the law is at the time that he engaged in the
19· ·were questioned, I believe by Ms. Retts, about -- and             19· ·conduct.
20· ·shown, I believe, a 2012 case -- withdrawn.                       20· ·BY MS. GREEN:
21· · · · · You were questioned by Ms. Retts regarding the             21· · · Q.· Now, are you aware of any case that says an agent
22· ·law on Miranda and your current understanding of the law 22· ·or officer intentionally violating a Miran- -- a
23· ·on Miranda.                                                       23· ·suspect's Miranda rights during interrogation is okay?
24· · · · · Do you recall that questioning?                            24· · · · · · · ·MS. BURGESS:· Form.
25· · · A.· Yes.                                                       25· · · · · · · ·MS. RETTS:· Form.· Foundation.


                                                                                                            800.211.DEPO (3376)
                                                                                                            EsquireSolutions.com                YVer1f
    Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 88 of 91

RICHARD DROOYAN                                                                                        September 12, 2018
MILKE vs CITY of PHOENIX                                                                                         349–352
                                                       Page 349                                                        Page 351
·1· · · · · · · ·MS. BERKE:· Vague.                           ·1· · · · · · · ·MS. BERKE:· Objection; form.
·2· · · · · · · ·THE WITNESS:· I'm not aware of any case that ·2· · · · · · · ·MS. BURGESS:· Form.· Foundation.
·3· ·holds that or says that.                                 ·3· · · · · · · ·MS. BERKE:· Foundation.· Speculation.
·4· ·BY MS. GREEN:                                            ·4· · · · · · · ·THE WITNESS:· Yeah, I'm not sure that I
·5· · · Q.· Now, you were asked some questions and, in fact,  ·5· ·completely understand the question.
·6· ·showed some transcripts of Saldate's testimony during    ·6· ·BY MS. GREEN:
·7· ·Mr. Milke's criminal proceedings regarding the Running   ·7· · · Q.· Then -- then I'll -- then I'll rephrase.· Then
·8· ·Eagle case.                                              ·8· ·I'll rephrase.
·9· · · · · Do you recall that?                               ·9· · · · · You recall that you were asked some questions
10· · · A.· Right.                                            10· ·about Saldate's testimony during Ms. Milke's trial?
11· · · Q.· Now, based on the transcript that you reviewed    11· ·Criminal proceedings?
12· ·and your knowledge of the Running Eagle case, does what 12· · · · · · · ·MS. BURGESS:· Is that a question?
13· ·Saldate disclosed during his testimony constitute full   13· · · · · · · ·MS. GREEN:· Yes.
14· ·disclosure of the conduct impugning his credibility that 14· · · · · · · ·THE WITNESS:· Saldate -- Saldate's
15· ·he engaged in in that case?                              15· ·testimony --
16· · · · · · · ·MS. RETTS:· Form.· Foundation.               16· · · · · · · ·MS. RETTS:· Objection; form of the question.
17· · · · · · · ·THE WITNESS:· Well, I think it's misleading  17· · · · · · · ·THE WITNESS:· You're asking about Saldate's
18· ·in the sense that it's intended to suggest that the      18· ·testimony in the Milke trial?
19· ·incriminating statement was made before there was any    19· ·BY MS. GREEN:
20· ·invocation of rights, and he's drawing a distinction     20· · · Q.· Yes.
21· ·between the right to remain silent and the right to an   21· · · A.· Okay.
22· ·attorney.· The key issue is once there is an invocation  22· · · Q.· That was shown to you as an exhibit today.
23· ·of either right, the questioning is supposed to stop,    23· · · A.· Okay.· And then his -- the -- where he testifies
24· ·and any statements made after that are inadmissible.     24· ·about the asking witness -- asking suspects questions
25· · · · · · · ·So I think that his testimony is intended to 25· ·after they invoke their rights?

                                                       Page 350                                                                Page 352
·1· ·enable the -- the -- what purports to be the                 ·1· · · Q.· Yes, sir.
·2· ·incriminating statement to get into evidence.                ·2· · · A.· Okay.· All right.· Now I think I've got -- I'm
·3· ·BY MS. GREEN:                                                ·3· ·oriented.
·4· · · Q.· And to clarify, because I think my previous           ·4· · · Q.· And you were also shown some testimony in
·5· ·question wasn't clear, and I apologize for that, I'm         ·5· ·Ms. Milke's trial where Ms. Milke's defense counsel, Ken
·6· ·actually talking about the testimony, I believe              ·6· ·Ray, was asking questions about the Running Eagle case.
·7· ·Ms. Retts showed you from the Milke matter in which --       ·7· · · A.· Right.· Okay.· Now I -- I'm -- I understand.
·8· · · A.· Oh.                                                   ·8· ·Okay.
·9· · · Q.· -- Ms. Retts asked questions to you as to whether     ·9· · · Q.· And the suggestion to you from Ms. Retts was that
10· ·or not Saldate on the stand admitted to having engaged       10· ·Ken Ray knew all about the Running Eagle case.
11· ·in a Miranda violation --                                    11· · · · · Do you recall that?
12· · · A.· Oh, I'm sorry.                                        12· · · A.· Okay.
13· · · Q.· -- in the --                                          13· · · Q.· And I'm asking you if the testimony that you read
14· · · A.· I see.· I mis- --                                     14· ·in Ms. Milke's case from Saldate amounts to the complete
15· · · Q.· -- Running Eagle case.                                15· ·disclosure that is required under Brady with regard to
16· · · A.· I misunderstood your question.· Okay.· So why         16· ·evidence of misconduct that you've seen in the Running
17· ·don't you re- -- reask your question.                        17· ·Eagle case?
18· · · Q.· Sure.                                                 18· · · · · · · ·MS. BURGESS:· Form and foundation.
19· · · · · And so my question is, that testimony that you        19· · · · · · · ·THE WITNESS:· If we're only talking about
20· ·read from the Milke criminal proceedings where Saldate       20· ·the Running Eagle case, and we are doing the causation
21· ·indicated that he has engaged in a Miranda violation,        21· ·analysis and looking backwards, it -- it would appear to
22· ·does that come close to the proper disclosure of what is     22· ·me that the -- Milke's lawyer had the information about
23· ·needed with respect to the evidence impugning Saldate's 23· ·Running Eagle and, therefore, Running Eagle alone, there
24· ·credibility, that you know of, in the Running Eagle          24· ·would not be a Brady violation.
25· ·case?                                                        25· · · · · · · ·But the fact that the testimony came out


                                                                                                    800.211.DEPO (3376)
                                                                                                    EsquireSolutions.com                  YVer1f
   Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 89 of 91

RICHARD DROOYAN                                                                                              September 12, 2018
MILKE vs CITY of PHOENIX                                                                                               353–356
                                                       Page 353                                                 Page 355
·1· ·about Running Eagle, I -- I would make two points about ·1· ·testimony about communications beyond the documents that
·2· ·it.· One, I -- I remain of the view that the prosecutor    ·2· ·we have provided.
·3· ·has to make the disclosure upfront and cannot just             ·3· · · · · · · ·MS. BERKE:· I'm asking if you provided that
·4· ·simply rely on the possibility that the defense lawyer         ·4· ·to him.
·5· ·has that information.                                          ·5· · · · · · · ·MS. GREEN:· Right.· And I'm just saying it's
·6· · · · · · · ·And two, I don't view that the testimony in        ·6· ·been provided pursuant to subpoena, but we're not going
·7· ·the Running Eagle was sufficient to satisfy the                ·7· ·to get into, you know, phone calls and conversations and
·8· ·prosecutor's obligations with respect to the multiple          ·8· ·things like that.
·9· ·instances in which there were Brady violations, not just       ·9· · · · · · · ·If your question is limited to a list or a
10· ·in the Running -- not Brady violations, excuse me --           10· ·document, he can answer the document question.· I'm just
11· ·Miranda violations, not just in the Running Eagle case.        11· ·trying to get out of communication --
12· · · · · · · ·And so if -- if -- if your question is, does       12· · · · · · · ·THE WITNESS:· Let me see if I can answer
13· ·the fact that the lawyer for Ms. Milke was aware of the        13· ·your question.
14· ·Running Eagle case satisfy the prosecutor's obligations 14· · · · · · · ·I'm not aware of any cases in which
15· ·to turn over all of what I consider to be the Giglio    15· ·Detective Saldate testified that are not either
16· ·material about Officer Saldate, the answer is no, it           16· ·identified in the Ninth Circuit's decision in the Milke
17· ·doesn't.                                                       17· ·case or in my report.· But there are two other cases.
18· · · · · · · ·Does that answer your question?                    18· ·There is the Condi (phonetic) case and the Yanez case
19· · · · · · · ·MS. GREEN:· Yes.                                   19· ·that I don't think I specifically referenced here. I
20· · · · · · · ·I don't think I have any further questions.        20· ·think they were referenced in the Ninth Circuit opinion,
21· ·I'm not sure if defense counsel has redirect.                  21· ·but I'd have to look.· If they weren't, those are the
22· · · · · · · ·MS. BERKE:· I just have one follow-up --           22· ·only two other cases that I'm aware of.
23· · · · · · · ·THE WITNESS:· Okay.                                23· ·BY MS. BERKE:
24· · · · · · · ·MS. RETTS:· I have one.· Sorry.· You want me       24· · · Q.· And why were those cases not addressed in your
25· ·to go --                                                       25· ·report?

                                                         Page 354                                                       Page 356
·1· · · · · · · ·(Simultaneous discussion.)                   ·1· · · A.· I don't recall why I did not address those two
·2· · · · · · · ·MS. RETTS:· You want to go first?            ·2· ·cases.· As I sit here right now, I -- I can't tell. I
·3· · · · · · · ·MS. BERKE:· Yeah.                            ·3· ·don't remember.
·4· · · · · · · ·MS. RETTS:· Okay.                            ·4· · · Q.· Okay.· And so you know that Ms. Milke claims that
·5                                                            ·5· ·her attorney had researchers participate in
·6· · · · · · · · · · · FURTHER EXAMINATION                   ·6· ·approximately 7,000 hours of research looking at cases
·7· ·BY MS. BERKE:                                            ·7· ·that Detective Saldate testified in; correct?
·8· · · Q.· Would you agree that Detective Saldate's          ·8· · · · · · · ·MS. GREEN:· Form.
·9· ·testimony in the voluntariness hearing on the Running    ·9· · · · · · · ·THE WITNESS:· I -- I've certainly seen a
10· ·Eagle case put Ms. Milke's defense counsel on notice as 10· ·reference to that in -- in -- in either the Ninth
11· ·to Detective Saldate's stated interrogation practices?   11· ·Circuit's opinion or -- and/or materials that were
12· · · · · · · ·MS. GREEN:· Form.                            12· ·provided to me by the -- Ms. Milke's counsel.
13· · · · · · · ·THE WITNESS:· Yeah.                          13· ·BY MS. BERKE:
14· ·BY MS. BERKE:                                            14· · · Q.· And so my understanding from your -- the
15· · · Q.· Did plaintiff's counsel provide you with a list   15· ·testimony you just gave is that you were not provided
16· ·of cases in which Detective Saldate testified -- or      16· ·with a list of those cases in which Detective Saldate
17· ·strike that.                                             17· ·testified where Ms. Milke's attorneys concluded there
18· · · · · Did -- did Ms. Milke's attorneys provide you with 18· ·was no misconduct by Detective Saldate; correct?
19· ·a list of the cases that were identified during the      19· · · · · · · ·MS. GREEN:· Form.
20· ·7,000 hours of research in which Detective Saldate       20· · · · · · · ·THE WITNESS:· As I said, the only cases that
21· ·testified that they identified no misconduct on the part 21· ·I was provided were the cases that are listed in my
22· ·of Detective Saldate?                                    22· ·report, the Yanez case and the Condi case, if I have
23· · · · · · · ·MS. GREEN:· Form.                            23· ·those -- if I'm pronouncing those correctly, and any
24· · · · · · · ·And again, we've provided all the documents  24· ·cases that might have been referenced in the Ninth
25· ·plaintiff has provided.· I'm going to object to          25· ·Circuit --


                                                                                                         800.211.DEPO (3376)
                                                                                                         EsquireSolutions.com       YVer1f
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 90 of 91

RICHARD DROOYAN                                                                                         September 12, 2018
MILKE vs CITY of PHOENIX                                                                                          357–360
                                                           Page 357                                                      Page 359
·1· ·BY MS. BERKE:                                                    ·1· · · · · · · · · ·REPORTER'S CERTIFICATION
·2· · · Q.· So my statement is correct?                               ·2
·3· · · A.· That's -- yes, I would say your statement is              ·3· · · I, Alicia Santana, a Certified Shorthand Reporter in
·4· ·correct.                                                         ·4· ·and for the State of California, do hereby certify:
·5· · · · · · · ·MS. BERKE:· Okay.· That's all I have.                ·5
·6· · · · · · · ·MS. GREEN:· Does -- does anyone else have            ·6· · · That the foregoing witness was by me duly sworn;
·7· ·anything?                                                        ·7· ·that the deposition was then taken before me at the time
·8· · · · · · · ·MS. RETTS:· No.                                      ·8· ·and place herein set forth; that the testimony and
·9· · · · · · · ·MS. GREEN:· Okay.· One thing I do want to            ·9· ·proceedings were reported stenographically by me and
10· ·just put on the record is I notice Mr. Marquis here, the         10· ·later transcribed into typewriting under my direction;
11· ·county's expert has been taking notes throughout the             11· ·that the foregoing is a true record of the testimony and
12· ·deposition.· I would ask that those notes, pursuant to           12· ·proceedings taken at that time.
13· ·our verbal agreement on a meet-and-confer call and our           13
14· ·email agreement relating to the subpoena response be             14· · · ·That before the conclusion of the deposition, the
15· ·produced with the county's subpoena response tomorrow. 15· ·witness has requested a review of this transcript
16· · · · · · · ·MR. EAVES:· Well --                                  16· ·pursuant to Rule 30(e)(1).
17· · · · · · · ·MS. BURGESS:· You're making an assumption            17
18· ·that they're notes.                                              18· · · IN WITNESS WHEREOF, I have subscribed my name this
19· · · · · · · ·MR. EAVES:· Provided that the notes apply to         19· ·23rd day of September, 2018.
20· ·what's happening here today --                                   20
21· · · · · · · ·MS. BURGESS:· Yeah.                                  21
22· · · · · · · ·MR. EAVES:· -- sure.                                 22
23· · · · · · · ·MS. BURGESS:· Yeah.· And you're making               23· · · · · · · · · · · · · · ·Alicia Santana, CSR NO. 12824
24· ·assumptions they're notes and not conversation with              24
25· ·counsel, which would obviously be protected.                     25

                                                           Page 358                                                      Page 360
·1· · · · · · · ·MS. GREEN:· To the extent they are notes,            ·1· · · · · · · · · · DEPOSITION ERRATA SHEET
·2· ·we're asking that they be produced pursuant to our               ·2
·3· ·agreement.                                                       ·3
·4· · · · · · · ·I think it's the agreement had the notes on          ·4· ·Our Assignment No.· J2419084
·5· ·this matter or notes they made in relation to this               ·5· ·Case Caption: Debra Jean Milke vs. City of Phoenix;
·6· ·matter, it's -- it's in writing.                                 ·6· ·Maricopa County, et al.
·7· · · · · · · ·MS. RETTS:· Yeah, we need your notes.                ·7
·8· · · · · · · ·THE REPORTER:· Does any counsel need a copy? ·8· · · · · · · DECLARATION UNDER PENALTY OF PERJURY
·9· · · · · · · ·MR. EAVES:· Please.                                  ·9· · · · · · · I declare under penalty of perjury that I
10· · · · · · · ·MS. BURGESS:· Yes.                                   10· ·have read the entire transcript of my Deposition taken
11· · · · · · · ·MR. EAVES:· Yes.                                     11· ·in the above captioned matter or the same has been read
12· · · · · · · ·MS. GREEN:· Was that -- that was on the --           12· ·to me, and the same is true and accurate, save and
13· · · · · · · ·THE VIDEOGRAPHER:· We're still on the record         13· ·except for changes and/or corrections, if any, as
14· ·until I'm told to go off.                                        14· ·indicated by me on the DEPOSITION ERRATA SHEET hereof,
15· · · · · · · ·MS. GREEN:· Oh.· You can --                          15· ·with the understanding that I offer these changes as if
16· · · · · · · ·MR. EAVES:· You can go off.                          16· ·still under oath.
17· · · · · · · ·MS. GREEN:· We're off.                               17· · · · Signed on the _____ day of________________,
18· · · · · · · ·THE VIDEOGRAPHER:· Okay.· This concludes             18· ·20___ ,
19· ·today's video deposition of Richard Drooyan.· The number         19
20· ·of media used was five.· We are off the record at 7:20           20· ·______________________________________
21· ·p.m.                                                             21· ·RICHARD DROOYAN
22· · · · · (Videotaped deposition concluded at 7:20 p.m.)            22
23                                                                    23
24                                                                    24
25                                                                    25



                                                                                                     800.211.DEPO (3376)
                                                                                                     EsquireSolutions.com
     Case 2:15-cv-00462-ROS Document 563-1 Filed 09/06/19 Page 91 of 91

RICHARD DROOYAN                                                  September 12, 2018
MILKE vs CITY of PHOENIX                                                   361–362
                                                   Page 361
·1· · · · · · · · · ·DEPOSITION ERRATA SHEET
·2· ·Page No._____Line No._____Change to:____________________
·3· ·________________________________________________________
·4· ·Reason for change: _____________________________________
·5· ·Page No._____Line No._____Change to:____________________
·6· ·________________________________________________________
·7· ·Reason for change: _____________________________________
·8· ·Page No._____Line No._____Change to:____________________
·9· ·________________________________________________________
10· ·Reason for change: _____________________________________
11· ·Page No._____Line No._____Change to:____________________
12· ·________________________________________________________
13· ·Reason for change: _____________________________________
14· ·Page No._____Line No._____Change to:____________________
15· ·________________________________________________________
16· ·Reason for change: _____________________________________
17· ·Page No._____Line No._____Change to:____________________
18· ·________________________________________________________
19· ·Reason for change: _____________________________________
20· ·Page No._____Line No._____Change to:____________________
21· ·________________________________________________________
22· ·Reason for change: _____________________________________
23
24· ·SIGNATURE:________________________DATE__________________
25· · · · · · ·RICHARD DROOYAN

                                                   Page 362
·1· · · · · · · · · · DEPOSITION ERRATA SHEET
·2· ·Page No._____Line No._____Change to:____________________
·3· ·________________________________________________________
·4· ·Reason for change: _____________________________________
·5· ·Page No._____Line No._____Change to:____________________
·6· ·________________________________________________________
·7· ·Reason for change: _____________________________________
·8· ·Page No._____Line No._____Change to:____________________
·9· ·________________________________________________________
10· ·Reason for change: _____________________________________
11· ·Page No._____Line No._____Change to:____________________
12· ·________________________________________________________
13· ·Reason for change: _____________________________________
14· ·Page No._____Line No._____Change to:____________________
15· ·________________________________________________________
16· ·Reason for change: _____________________________________
17· ·Page No._____Line No._____Change to:____________________
18· ·________________________________________________________
19· ·Reason for change: _____________________________________
20· ·Page No._____Line No._____Change to:____________________
21· ·________________________________________________________
22· ·Reason for change: _____________________________________
23
24· ·SIGNATURE:________________________DATE__________________
25· · · · · · ·RICHARD DROOYAN



                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
